Exhibit 10.12

UAW RETIREE SETTLEMENT AGREEMENT

This settlement agreement (together with the Exhibits hereto, the “Settlement
Agreement”), dated July 10, 2009, is between General Motors Company (“New Co”),
by and through its attorneys, and the International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America (“UAW”), by and through
its attorneys. The UAW also enters into this Settlement Agreement as the
authorized representative, as defined in Section 1114(c)(1) of Title 11 of the
United States Code (the “Bankruptcy Code”), of those persons receiving retiree
benefits, as defined in Section 1114(a) of the Bankruptcy Code, pursuant to
collectively bargained plans, programs and/or agreements between New Co and the
UAW and who are members of the Class or the Covered Group, as those terms are
defined herein. This Settlement Agreement shall cover and has application to:

 

  (i) the Class;

 

  (ii) the Covered Group;

 

  (iii) the Existing External VEBA;

 

  (iv) the trustee and committee that administer the Existing External VEBA;

 

  (v) the Existing Internal VEBA;

 

  (vi) the trustees that administer the Existing Internal VEBA;

 

  (vii) the UAW;

 

  (viii) the New Co Plan; and

 

  (ix) New Co.

General Motors Corporation (“GM”) agreed to provide certain retiree medical
benefits specified in the Memorandum of Understanding Post-Retirement Medical
Care, dated September 26, 2007, between GM and the UAW (the “MOU”). GM, the UAW,
and the Class entered into a settlement agreement in the class action of UAW et
al. v. General Motors Corp., No. 05-CV-73991, 2006 WL 891151 (E.D. Mich. Mar.
31, 2006, aff’d, Int’l Union, UAW v. General Motors Corp., 497 F.3d 615 (6th
Cir. 2007) (“Henry I”). Thereafter, GM, the UAW, and the Class entered into a
settlement agreement in the class action of Int’l Union, UAW, et. al. v. General
Motors Corp., Civil Action No. 07-14074 (E.D. Mich. filed Sept. 26, 2007)
(“Henry II”) that was approved by the Court on July 31, 2008 (the “Henry II
Settlement”).

Subsequent to entering into the MOU and the Henry II Settlement, GM filed a
bankruptcy action, known as In re General Motors Corporation, No. 09-50026
(Bankr. S.D.N.Y. filed June 1, 2009), pursuant to which New Co purchased certain
assets of GM (such purchase, the “Sale Transaction”). The UAW asserted that,
under Document Nos. 13 and 91 of the GM-UAW National Agreement, New Co was bound
by the terms of the MOU. According to the UAW, any sale of GM’s assets required
UAW approval and, in the event of a sale, New Co was bound by the terms of the
MOU. New Co denied that Document Nos. 13 and 91 of the GM-UAW National Agreement
and the MOU applied to New Co and took the position that it was free to make
decisions with respect to retiree health care benefits on a unilateral basis.
After due consideration of the factual and legal arguments regarding this issue,
as well as the costs, risks, and delays associated with litigating the issue,
New Co and the UAW have agreed to enter into this Settlement Agreement, which
will be presented to the Bankruptcy Court for approval after notice is provided
to affected parties.



--------------------------------------------------------------------------------

This Settlement Agreement recognizes and approves on the basis set forth herein:
(i) the adoption of the New Co Plan; (ii) the amendment of the New Co Plan to
terminate coverage for and exclude from coverage the Class and the Covered
Group; (iii) the transfer of the UAW Related Account of the Existing Internal
VEBA to the New VEBA; (iv) the termination of participation by the Class and the
Covered Group under the Existing Internal VEBA; (v) the termination of the
Existing External VEBA in conjunction with the establishment of the New Plan,
and the transfer to the New VEBA of all assets and liabilities of the Existing
External VEBA; (vi) that all claims for Retiree Medical Benefits incurred after
the Implementation Date by the Class and the Covered Group, including but not
limited to COBRA continuation coverage where such election is or had been made
on or after retirement and any coverage provided on a self-paid basis in
retirement, shall be solely the responsibility and liability of the New Plan and
the New VEBA; (vii) the Committee’s designation under the New Plan and New VEBA
as named fiduciary and administrator of the New Plan; (viii) that the New Plan
shall replace the New Co Plan with respect to the provision of Retiree Medical
Benefits to the Class and the Covered Group after the Implementation Date;
(ix) that the New VEBA shall receive certain payments as described herein from
the Existing Internal VEBA, the Existing External VEBA, and New Co; (x) that New
Co’s obligation to pay into the New VEBA is fixed and capped as described
herein; and (xi) that the New VEBA shall serve as the exclusive funding
mechanism for the New Plan.

 

  1. Definitions

2009 Benefits Changes. The term “2009 Benefits Changes” shall mean those plan
design changes set forth in Exhibit F to this Settlement Agreement, which
changes are effective on the later of July 1, 2009 and the Initial Effective
Date.

Adjustment Event. The term “Adjustment Event” is defined in Section 13 of this
Settlement Agreement.

Admissions. The term “Admissions” shall mean any statement, whether written or
oral, any act or conduct, or any failure to act, that could be used (whether
pursuant to Rules 801(d)(2) or 804(b)(3) of the Federal Rules of Evidence, a
similar rule or standard under other applicable law, the doctrines of waiver or
estoppel, other rule, law, doctrine or practice, or otherwise) as evidence in a
proceeding of proof of agreement with another party’s position or proof of
adoption of, or acquiescence to, a position that is contrary to the interest of
the party making such statement, taking such action, or failing to act.

Approval Order or Judgment. The terms “Approval Order” or “Judgment” shall mean
an order obtained from the Bankruptcy Court approving and incorporating this
Settlement Agreement in all respects as set forth in Section 28 of this
Settlement Agreement.

Bankruptcy Court. The term “Bankruptcy Court” shall mean the United States
Bankruptcy Court with respect to In re General Motors Corporation, No. 09-50026
(Bankr. S.D.N.Y. filed June 1, 2009).

Class or Class Members. The term “Class” or “Class Members” shall mean all
persons who are:

(i) New Co-UAW Represented Employees who, as of October 15, 2007, were retired
from GM with eligibility for Retiree Medical Benefits under the GM Plan, and
their eligible spouses, surviving spouses and dependents;

 

- 2 -



--------------------------------------------------------------------------------

(ii) surviving spouses and dependents of any New Co-UAW Represented Employees
who attained seniority and died on or prior to October 15, 2007 under
circumstances where such employee’s surviving spouse and/or dependents are
eligible to receive Retiree Medical Benefits from GM and/or under the GM Plan;

(iii) UAW retirees of Delphi Corporation (“Delphi”) who as of October 15, 2007
were retired and as of that date were entitled to or thereafter become entitled
to Retiree Medical Benefits from GM and/or under the GM Plan under the terms of
the UAW-Delphi-GM Implementation Agreement, dated September 26, 2008, and their
eligible spouses, surviving spouses and dependents of all such retirees;

(iv) surviving spouses and dependents of any UAW-represented employee of Delphi
who attained seniority and died on or prior to October 15, 2007 under
circumstances where such employee’s surviving spouse and/or dependents are
eligible to receive Retiree Medical Benefits from GM and/or under the GM Plan
under the terms of the UAW-Delphi-GM Implementation Agreement, dated
September 26, 2008;

(v) New Co-UAW Represented Employees or former UAW-represented employees who, as
of October 15, 2007, were retired from any previously sold, closed, divested or
spun-off GM business unit (other than Delphi) with eligibility to receive
Retiree Medical Benefits from GM and/or under the GM Plan by virtue of any other
agreement(s) between GM and the UAW, and their eligible spouses, surviving
spouses, and dependents; and

(vi) surviving spouses and dependents of any New Co-UAW Represented Employee or
any UAW-represented employee of a previously sold, closed, divested or spun-off
GM business unit (other than Delphi), who attained seniority and died on or
prior to October 15, 2007 under circumstances where such employee’s surviving
spouse and/or dependents are eligible to receive Retiree Medical Benefits from
GM and/or under the GM Plan.

Class Counsel. The term “Class Counsel” shall mean the law firm of Stember,
Feinstein, Doyle & Payne, LLC, or its successor, as well as such other counsel
as may be retained thereby or work on behalf thereof.

Class Representatives. The term “Class Representatives” shall mean Earl L.
Henry, Bonnie J. Lauria, Raymond B. Bailey, Theodore J. Genco, Marvin C. Marlow,
Charles R. Miller, Laverne M. Soriano, and John Huber.

Closing. The term “Closing” shall have the meaning given thereto in the Amended
and Restated Master Sale and Purchase Agreement, dated June 26, 2009, by and
among New Co, GM and the other parties thereto, as amended.

Closing Date. The term “Closing Date” shall have the meaning given thereto in
the Amended and Restated Master Sale and Purchase Agreement, dated June 26,
2009, by and among New Co, GM and the other parties thereto, as amended.

Committee. The term “Committee” shall mean the governing body set forth in
Section 4.A of this Settlement Agreement that acts on behalf of the EBA and
serves as the named fiduciary and administrator of the New Plan, as those terms
are defined in ERISA and that is so described in the Trust Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Common Stock. The term “Common Stock” shall mean the number of shares of Common
Stock, par value $0.01 per share, of New Co, required to be issued to the New
VEBA pursuant to the Equity Subscription Agreement.

Court. The term “Court” shall mean the United States District Court for the
Eastern District of Michigan.

Covered Group. The term “Covered Group” shall mean:

(i) all New Co Active Employees who had attained seniority as of September 14,
2007, and who retire after October 15, 2007 under the GM-UAW National
Agreements, or any other agreement(s) between GM and the UAW or New Co and the
UAW, and who upon retirement are eligible for Retiree Medical Benefits under the
GM Plan, the New Co Plan or the New Plan, as applicable, and their eligible
spouses, surviving spouses and dependents;

(ii) all UAW-represented active employees of Delphi or a former Delphi unit who
retire from Delphi or such former Delphi unit on or after October 15, 2007, and
upon retirement are entitled to or thereafter become entitled to Retiree Medical
Benefits from New Co and/or under the GM Plan, the New Co Plan, or the New Plan
under the terms of the UAW-Delphi-GM Implementation Agreement, dated
September 26, 2008, and the eligible spouses, surviving spouses and dependents
of all such retirees;

(iii) all surviving spouses and dependents of any UAW-represented employee of
Delphi or a former Delphi unit who dies after October 15, 2007 but prior to
retirement under circumstances where such employee’s surviving spouse and/or
dependents are eligible or thereafter become eligible for Retiree Medical
Benefits from New Co and/or under the GM Plan, the New Co Plan or the New Plan
under the terms of the UAW-Delphi-GM Implementation Agreement, dated
September 26, 2008;

(iv) all former New Co-UAW Represented Employees and all UAW-represented
employees who, as of October 15, 2007, remain employed in a previously sold,
closed, divested, or spun-off GM business unit, and upon retirement are eligible
for Retiree Medical Benefits from GM or New Co, as applicable, and/or under the
GM Plan, the New Co Plan or the New Plan by virtue of any other agreement(s)
between GM and the UAW or New Co and the UAW, and their eligible spouses,
surviving spouses and dependents; and

(v) all eligible surviving spouses and dependents of a New Co Active Employee,
former New Co-UAW Represented Employee or UAW-represented employee identified in
(i) or (iv) above who attained seniority on or prior to September 14, 2007 and
die after October 15, 2007 but prior to retirement under circumstances where
such employee’s surviving spouse and/or dependents are eligible for Retiree
Medical Benefits from GM or New Co and/or under the GM Plan, the New Co Plan or
the New Plan, as applicable.

Debt. The term “Debt” shall mean notes, bonds, debentures or other similar
evidences of indebtedness for money borrowed.

Dispute Party. The term “Dispute Party” is defined in Section 26.B of this
Settlement Agreement.

DOL. The term “DOL” shall mean the United States Department of Labor.

 

- 4 -



--------------------------------------------------------------------------------

Employees Beneficiary Association or EBA. The term “Employees Beneficiary
Association” or “EBA” shall mean the employee organization within the meaning of
section 3(4) of ERISA that is organized for the purpose of establishing and
maintaining the New Plan, with a membership consisting of the individuals who
are members of the Class and the Covered Group, and on behalf of which the
Committee acts.

Equity Subscription Agreement. The term “Equity Subscription Agreement” shall
mean the Equity Subscription Agreement, dated June 1, 2009, by and between the
New VEBA and Vehicle Acquisition Holdings, LLC n/k/a New Co.

ERISA. The term “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.

Existing External VEBA. The term “Existing External VEBA” shall mean the defined
contribution – Voluntary Employees’ Beneficiary Association trust established
pursuant to the Henry I Settlement.

Existing Internal VEBA. The term “Existing Internal VEBA” shall mean the General
Motors Welfare Benefit Trust that was maintained by GM and, as of the Closing
Date, will be sponsored by New Co.

General Motors Asset Management Valuation Policies and Procedures. The term
“General Motors Asset Management Valuation Policies and Procedures” shall mean
GMAM’s valuation policies and procedures, copies of which have been provided to
the UAW and Class Counsel, as the same may be amended from time to time by GMAM
(who shall notify the UAW and the Committee about any such intended amendments
in a timely manner).

GM. The term “GM” is defined in the third paragraph of this Settlement
Agreement.

GMAM. The term “GMAM” shall mean Promark Global Advisors Inc., formerly known as
General Motors Asset Management Corporation, and its subsidiaries, or, when
specifically referring to the investment manager for the Existing Internal VEBA,
Promark Investment Advisors, Inc., formerly known as General Motors Investment
Management Corporation. GMAM is a wholly owned subsidiary of GM.

GM Plan. The term “GM Plan” shall mean the Retiree Medical Benefits as provided
pursuant to the General Motors Health Care Program for Hourly Employees in
effect under the Henry II Settlement for the Class and the Covered Group.

GM-UAW National Agreements. The term “GM-UAW National Agreements” shall mean the
agreement(s) negotiated on a multi-facility basis and entered into between GM
and the UAW covering GM employees represented by the UAW. The current GM-UAW
National Agreement is dated October 15, 2007.

Henry I. The term “Henry I” is defined in the second paragraph of this
Settlement Agreement.

Henry I Settlement. The term “Henry I Settlement” shall mean the settlement
agreement, dated December 16, 2005, approved by the Court in Henry I.

Henry II. The term “Henry II” is defined in the second paragraph of this
Settlement Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Henry II Settlement. The term “Henry II Settlement” is defined in the second
paragraph of this Settlement Agreement.

Indenture. The term “Indenture” shall mean the loan agreement, credit agreement
or other form of document to be entered into by New Co with respect to the New
Co Note, substantially in the form set forth in Exhibit B to this Settlement
Agreement.

Implementation Date. The term “Implementation Date” shall mean the later of
December 31, 2009 or the Closing Date.

Indemnified Party. The term “Indemnified Party” is defined in Section 23 of this
Settlement Agreement.

Indemnification Liabilities. The term “Indemnification Liabilities” is defined
in Section 23 of this Settlement Agreement.

Indemnity Expenses. The term “Indemnity Expenses” is defined in Section 23 of
this Settlement Agreement.

Independent Attestation. The term “Independent Attestation” shall mean an
agreed-upon procedures engagement performed for New Co, the UAW and the
Committee by a nationally recognized independent registered public accounting
firm selected by New Co and conducted in accordance with the attestation
standards of the Public Company Accounting Oversight Board, the subject matter
of which would be whether specified assets of the Existing Internal VEBA have
been valued in accordance with the General Motors Asset Management Valuation
Policies and Procedures. The agreed-upon procedures shall be mutually agreed
among the accounting firm, New Co and the Committee in connection with any such
engagement.

Initial Accounting Period. The term “Initial Accounting Period” shall mean the
period before the date that New Co determines that its obligations, if any, with
respect to the New Plan made available to the Class and Covered Group are
subject to settlement accounting as contemplated by paragraphs 90-95 of FASB
Statement No. 106, as amended, or its functional equivalent.

Initial Effective Date. The term “Initial Effective Date” shall mean the date on
which the Bankruptcy Court enters the Approval Order.

Interest. The term “Interest” shall mean an interest rate of 9 percent (9%) per
annum (computed on the basis of a 360-day year consisting of twelve 30-day
months and the number of days elapsed in any partial month), credited and
compounded annually, unless otherwise specified in this Settlement Agreement.

Mitigation. The term “Mitigation” shall have the same meaning as in the Henry I
Settlement.

MOU. The term “MOU” is defined in the third paragraph of this Settlement
Agreement.

National Institute for Health Care Reform or Institute. The term “National
Institute for Health Care Reform” or “Institute” is defined in Section 31 of
this Settlement Agreement.

New Co. The term “New Co” is defined in the first paragraph of this Settlement
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

New Co Active Employees. The term “New Co Active Employees” shall mean those
hourly employees of New Co or, for periods prior to the Closing Date, GM who, as
of September 14, 2007 or any date thereafter, are covered by the 2007 GM-UAW
National Agreement or are covered by any subsequent GM-UAW National Agreement or
New Co-UAW National Agreement. For purposes of this definition, “active
employee” shall include hourly employees on vacation, layoff, protected status,
medical or other leave of absence, and any other employees who have not broken
seniority as of September 14, 2007.

New Co Equity. The term “New Co Equity” shall mean the Common Stock, the
Preferred Stock and the Warrant.

New Co Note. The term “New Co Note” shall mean the $2.5 billion Note due
July 15, 2017 of New Co substantially in the form set forth in Exhibit I hereto.

New Co Plan. The term “New Co Plan” shall mean the GM Plan, as amended by the
2009 Benefits Changes.

New Co-UAW National Agreements. The term “New Co-UAW National Agreements” shall
mean the agreement(s) negotiated on a multi-facility basis and entered into
between New Co and the UAW covering New Co employees represented by the UAW.

New Co-UAW Represented Employees. The term “New Co-UAW Represented Employees”
shall mean those individuals represented by the UAW in their employment with GM
prior to the Closing Date, or New Co after the Closing Date.

New Plan. The term “New Plan” shall mean the new retiree welfare benefit plan
that is established and maintained by the EBA for the purpose of providing
Retiree Medical Benefits to the Class and the Covered Group, and that is funded
in part by the New Co Separate Retiree Account of the New VEBA.

New VEBA. The term “New VEBA” shall mean the UAW Retiree Medical Benefits Trust
that was established pursuant to the Henry II Settlement and is further
described in Section 4 of this Settlement Agreement.

Non-UAW Related Account. The term “Non-UAW Related Account” is defined in
Section 6.A of this Settlement Agreement.

Pension Plan. The term “Pension Plan” shall mean the General Motors Hourly-Rate
Employees Pension Plan, as assumed by New Co.

Preferred Stock. The term “Preferred Stock” shall mean the number of shares of
Series A Fixed Rate Cumulative Perpetual Preferred Stock, par value $0.01 per
share of New Co, having terms substantially as set forth in Exhibit J hereto,
required to be issued to the New VEBA pursuant to the Equity Subscription
Agreement.

Relevant New Co Equity Agreements. The term “Relevant New Co Equity Agreements”
shall mean (i) the Stockholders Agreement, among New Co, the New VEBA, and the
other New Co stockholder parties thereto, substantially in the form set forth in
Exhibit K and (ii) the Equity Registration Rights Agreement, by and among New
Co, the New VEBA and the other parties thereto, substantially in the form set
forth in Exhibit D hereto.

 

- 7 -



--------------------------------------------------------------------------------

Retiree Medical Benefits. The term “Retiree Medical Benefits” shall mean all
post- retirement medical benefits, including but not limited to hospital
surgical medical, prescription drug, vision, dental, hearing aid and the $76.20
Special Benefit related to Medicare.

SAP. The term “SAP” is defined in Section 12.B of this Settlement Agreement.

Subsidiary. The term “Subsidiary” shall mean any corporation or other entity of
which at least a majority of the outstanding stock or other beneficial interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other governing body of such corporation or other entity
(irrespective of whether or not at the time stock or other beneficial interests
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by New Co, or by one or more Subsidiaries, or by New Co and one or
more Subsidiaries.

Transition Payments. The term “Transition Payments” is defined in Section 12.A
of the Settlement Agreement.

Trust Agreement. The term “Trust Agreement” shall mean the UAW Retiree Medical
Benefits Trust Agreement, as amended as set forth in Exhibit E to this
Settlement Agreement.

UAW. The term “UAW” is defined in the first paragraph of this Settlement
Agreement.

UAW Related Account. The term “UAW Related Account” is defined in Section 6.A of
this Settlement Agreement.

UAW Releasees. The term “UAW Releasees” shall mean the UAW, the Class, the Class
Representatives, Class Counsel and the Covered Group and anyone claiming on
behalf of, through or under them by way of subrogation or otherwise.

Warrant. The term “Warrant” shall mean Warrants to acquire shares of Common
Stock, par value $0.01 per share, of New Co substantially in the form set forth
in Exhibit L hereto, and required to be issued to the New VEBA pursuant to the
Equity Subscription Agreement.

 

  2. Purpose of New Plan and New VEBA

The retiree benefits provided for in this Settlement Agreement have resulted
from extensive negotiations and affect the rights of the Class and the Covered
Group. New Co Active Employees are not members of the Class. Therefore, medical
benefit coverage for New Co Active Employees prior to their retirement are not
within the scope of this Settlement Agreement and shall continue to be provided
in accordance with the terms of the applicable collective bargaining agreement
and health care benefit plan. Similarly, Retiree Medical Benefits for New Co-UAW
Represented Employees who become seniority employees after September 14, 2007
are outside the scope of this Settlement Agreement and such benefits, if any,
shall be provided in accordance with the applicable provisions of the GM-UAW
National Agreements.

Nothing in this Settlement Agreement modifies the rights or obligations of New
Co or the UAW to negotiate over health care benefits for New Co Active Employees
who are not members of the Covered Group and future retirees who are not members
of the Covered Group upon the expiration of the GM-UAW National Agreements,
which have been assumed by New Co, or at any earlier time if New Co and the UAW
mutually agree. Any changes resulting from subsequent negotiations shall be
applied only to employees who retire after any such agreement is reached and
shall not otherwise affect the rights of Class Members or the Covered Group
hereunder or New Co-UAW Represented Employees who become seniority employees
after September 14, 2007 but who retire prior to the time any such agreement is
reached.

 

- 8 -



--------------------------------------------------------------------------------

With regard to participation in the New Co Plan, all references to retirees in
this Settlement Agreement shall be deemed to include the Covered Group. For
purposes of this Settlement Agreement, any reference to health care benefits to
be provided hereunder to Class Members or the Covered Group shall be deemed to
include such benefits provided to any of their respective spouses and dependents
subject to all the terms and conditions of the applicable plan, including but
not limited to eligibility requirements.

The New Plan and the New VEBA shall, after the Implementation Date, be the
employee welfare benefit plan and trust that are exclusively responsible for all
Retiree Medical Benefits for which New Co, the New Co Plan and any other New Co
entity or benefit plan formerly would have been responsible with respect to the
Class and the Covered Group. All assets paid or transferred by New Co to the New
VEBA (including any investment returns thereon) shall be credited to the New Co
Separate Retiree Account and must be used for the exclusive purposes of
(A) providing Retiree Medical Benefits to the participants of the New Plan and
their eligible beneficiaries and (B) defraying the reasonable expenses of
administering the New Plan, as set forth in the Trust Agreement. All obligations
of New Co, the New Co Plan and any other New Co entity or benefit plan for
Retiree Medical Benefits for the Class and the Covered Group arising from any
agreement(s) between New Co and the UAW shall be forever terminated as of the
Implementation Date. New Co’s sole obligations to the New Plan and the New VEBA
are those set forth in this Settlement Agreement. Eligibility rules for the New
Plan shall be the same as those currently included in the New Co Plan, and may
not be expanded.

 

  3. Factual Investigation and Legal Inquiry and Decision to Settle

Throughout the 2009 negotiations over the terms of this Settlement Agreement,
the parties engaged in extended discussions concerning the GM bankruptcy filing,
the terms of the sale pursuant to Section 363 of the Bankruptcy Code, retiree
medical costs, and the obligations attendant to New Co being determined a
successor to GM with respect to retiree health care. The UAW was provided with
extensive information as to New Co’s projected financial condition and health
care expenditures. On behalf of the UAW, a team of investment bankers,
actuaries, and legal experts have reviewed New Co’s information and provided the
UAW with an assessment as to the state of New Co’s financial condition and
analyzed the benefits of entering into this Settlement Agreement. New Co
representatives also met with UAW representatives and its team of experts to
answer questions and provide further detail, as requested.

The UAW has completed due diligence with respect to the Settlement Agreement
utilizing professional financial and legal advisors and has determined that it
is fair, reasonable and in the best interest of the Class and the Covered Group.
Class Counsel has had access to the information provided to the UAW and has
reviewed this Settlement Agreement and believes that, in consideration of all
the circumstances, it is fair, reasonable, and in the best interest of all
members of the Class.

 

  4. New Plan and New VEBA

A. Committee. The New Plan and New VEBA, both subject to ERISA, shall be
administered by the Committee. The Committee consists of 11 members, 5 of whom
were appointed by the UAW and 6 of whom are independent members, who were
appointed pursuant to the Court’s July 31, 2008 order approving the Henry II
Settlement. In the event that any member of the Committee resigns, dies, becomes
incapacitated or otherwise ceases to be a member, a replacement member shall be
appointed, as described in the Trust Agreement.

 

- 9 -



--------------------------------------------------------------------------------

B. Establish and Maintain. The EBA, acting through the Committee, shall
establish and maintain the New Plan for the purpose of providing Retiree Medical
Benefits to the Class and the Covered Group as set forth in this Settlement
Agreement. The Committee shall begin administering the New Plan so as to be able
to provide Retiree Medical Benefits for the Class and the Covered Group with
respect to claims incurred after the Implementation Date. The Committee
established the New VEBA on October 16, 2008. The New Plan shall be
ERISA-covered and the New VEBA shall meet the requirements of Section 501(c)(9)
of the Internal Revenue Code. All payments to the New Plan and the New VEBA made
or caused to be made by New Co under the Settlement Agreement are payments
pursuant to section 302(c)(2) of the Labor Management Relations Act, 1947, as
amended, 29 U.S.C. 186(c)(2).

C. Limitation on New Co Role. No member of the Committee shall be a current or
former officer, director or employee of GM or New Co or any member of the GM or
New Co controlled group; provided however, that a retiree who was represented by
the UAW in his/her employment with GM or New Co or an employee of New Co who is
on leave from New Co and who is represented by the UAW is not precluded by this
provision from serving on the Committee. No member of the Committee shall be
authorized to act for New Co or shall be an agent or representative of New Co
for any purpose. Furthermore, New Co shall not be a fiduciary with respect to
the New Plan or New VEBA, and will have no rights or responsibilities with
respect to the New Plan or New VEBA other than as specifically set forth in this
Settlement Agreement.

 

  5. Provision and Scope of Retiree Medical Benefits

A. On and Before the Implementation Date. With respect to claims incurred on and
before the Implementation Date, without regard to whether such claims were
incurred before, on or after the execution of this Settlement Agreement, Retiree
Medical Benefits for the Class and the Covered Group will be provided either by
GM or New Co, as applicable, in accordance with the New Co Plan. Mitigation
payments from the Existing External VEBA (for those entitled thereto) shall
continue to apply during this period. As soon as reasonably practicable
following the later of (a) July 1, 2009 or (b) receipt of necessary court
approvals, the dental benefits provided by the Existing External VEBA shall
terminate with respect to claims incurred after such date. The payment by New Co
and/or the New Co Plan of Retiree Medical Benefits for claims incurred on and
before the Implementation Date will not reduce New Co’s payment obligations to
the New Plan and the New VEBA under this Settlement Agreement; but in no event
shall New Co be responsible for payment of claims to the extent that such claims
have been paid by GM or the GM Plan.

B. After the Implementation Date. With respect to claims incurred after the
Implementation Date, the New Plan and the New VEBA shall have sole
responsibility for and be the exclusive source of funds to provide Retiree
Medical Benefits for the Class and the Covered Group, including but not limited
to COBRA continuation coverage, where such election is made after retirement.
Neither New Co, the New Co Plan, the Existing Internal VEBA, nor any other New
Co person, entity, or benefit plan shall have any responsibility or liability
for Retiree Medical Benefits for individuals in the Class or in the Covered
Group for claims incurred after the Implementation Date. New Co’s sole
obligations to the New Plan and the New VEBA are those set forth in this
Settlement Agreement.

 

- 10 -



--------------------------------------------------------------------------------

C. Amendment of the New Plan. On and after January 1, 2010, the Committee shall
have such authority to establish Benefits as described in the Trust Agreement,
including raising or lowering benefits. However, in no event may the Committee
amend the New Plan or New VEBA to provide benefits other than Retiree Medical
Benefits until the expiration of the Initial Accounting Period. The ability of
the New Plan and the New VEBA to pay for Retiree Medical Benefits will depend on
numerous factors, many of which are outside of the control of UAW, the
Committee, the New Plan and the New VEBA, including, without limitation, the
investment returns, actuarial experience and other factors.

D. Termination of New Co Plan and Reimbursement of New Co. The Approval Order
shall provide that all obligations of New Co and all provisions of the New Co
Plan in any way related to Retiree Medical Benefits for the Class and/or the
Covered Group, and all provisions of applicable collective bargaining
agreements, contracts, letters and understandings in any way related to Retiree
Medical Benefits for the Class and the Covered Group are terminated on the
Implementation Date, or otherwise amended so as to be consistent with this
Settlement Agreement and the fundamental understanding that all New Co
obligations regarding Retiree Medical Benefits for the Class and the Covered
Group are terminated, as set forth in this Settlement Agreement. Summary Plan
Descriptions of the New Co Plan shall reflect the termination of the
responsibilities of New Co and the New Co Plan for Retiree Medical Benefits for
the Class and the Covered Group for claims incurred after the Implementation
Date, as set forth herein.

The New Plan and New VEBA shall reimburse New Co or the New Co Plan, as
applicable, for any Retiree Medical Benefits advanced or provided by New Co or
the New Co Plan with regard to claims incurred by members of the Class and the
Covered Group after the Implementation Date, including, but not limited to
situations where a retirement is made retroactive and the medical claims were
incurred after the Implementation Date or where New Co is notified of an intent
by a member of the Class and the Covered Group to retire under circumstances
where there is insufficient time to transfer responsibility for Retiree Medical
Benefits to the New Plan and New Co or the New Co Plan provides interim coverage
for Retiree Medical Benefits. To the extent such reimbursement may not be
permitted by law, the UAW, acting on its own behalf and as the authorized
representative of the Class and the Covered Group, and the Committee will fully
cooperate with New Co to secure any legal or regulatory approvals that are
necessary to permit such reimbursement.

 

  6. Division of Existing Internal VEBA

A. UAW Related Account. Pursuant to the Henry II Settlement GM divided the
Existing Internal VEBA into two bookkeeping accounts. One account consisted of
the percentage of the Existing Internal VEBA’s assets as of January 1, 2008 that
was equal to the estimated percentage of GM’s hourly OPEB liability covered by
the Existing Internal VEBA attributable to Non-UAW represented employees and
retirees, their eligible spouses, surviving spouses and dependents (“Non-UAW
Related Account”). The second account consisted of the remaining percentage of
the assets in the Existing Internal VEBA as of January 1, 2008 (“UAW Related
Account”).

 

- 11 -



--------------------------------------------------------------------------------

As of March 31, 2009, the amount in the UAW Related Account was valued at
approximately $9.4 billion.

B. Investment of Assets. GMAM shall oversee the investment of the assets in the
Existing Internal VEBA with respect to the UAW Related Account until such time
as the assets attributable to the UAW Related Account are transferred to the New
VEBA pursuant to Section 12 of this Settlement Agreement. All such assets shall
continue to be invested under the existing investment policy (as may be amended
from time to time by New Co who shall notify the UAW and the Committee about
intended amendments in a timely manner) applicable to the Existing Internal
VEBA. Investment returns, net of Existing Internal VEBA trust expenses (this
shall only include expenses to the extent permitted by ERISA), on all assets of
the Existing Internal VEBA on and after January 1, 2008 shall be applied to
these accounts proportionally in relation to the value of the assets in the UAW
Related Account in relation to the total amount of assets in the Existing
Internal VEBA. In other words, investment returns (i.e., the percentage return
on the total Existing Internal VEBA), net of Existing Internal VEBA trust
expenses (this shall only include expenses to the extent permitted by ERISA),
shall be applied to the value of the UAW Related Account and separately to the
value of the Non-UAW Account (as adjusted to reflect any withdrawals by GM or
New Co). However, neither GM nor GMAM nor New Co guarantee or warrant the
investment returns on the assets in the Existing Internal VEBA.

Until such time as the assets attributable to the UAW Related Account are
transferred to the New VEBA, New Co agrees to cause GMAM to periodically inform
and hold discussions with the UAW and the Committee about the investment results
of and decisions regarding the assets in the Existing Internal VEBA. During such
period, GMAM shall, with respect to the performance of its duties in managing
the Existing Internal VEBA, participate in the following meetings and provide
the following reports to the UAW and the Committee: (i) quarterly reports of
Existing Internal VEBA asset class and benchmark performance for relevant time
periods; and (ii) semi-annual or quarterly meetings with UAW and/or Committee
representatives to report on Existing Internal VEBA returns and analysis of
performance, and to review significant activities affecting investments. Any
input from the UAW and/or the Committee shall not be a basis of GMAM’s
investment decisions within the meaning of the DOL regulations set forth at 29
C.F.R. § 2510-3.21(c).

C. Disposition of Assets. No amounts shall be withdrawn by New Co from the UAW
Related Account, including its investment returns, until transfer to the New
VEBA under Section 12. GMAM and the Committee shall enter into discussions in
advance of such transfer with regard to the method of transferring and/or
otherwise handling any illiquid or otherwise non-transferable investments in the
Existing Internal VEBA so as to preserve as much as possible the economic value
of such investments and minimize any losses due to the liquidation of assets.
Such discussions shall commence in a timely fashion and be completed as soon as
reasonably practicable. The determinations made by GMAM as a product of these
discussions with the Committee regarding the way to transfer illiquid or
otherwise non-transferable investments in the Existing Internal VEBA shall be
final and binding on New Co, the UAW, the Committee, the Class and the Covered
Group.

 

- 12 -



--------------------------------------------------------------------------------

  7. [Reserved]

 

  8. New Co Payments to New Plan and New VEBA

New Co’s financial obligation and payments to the New Plan and New VEBA are
fixed and capped by the terms of this Settlement Agreement. The timing of all
payments to the New VEBA shall be as set forth in Section 12 of this Settlement
Agreement; it being agreed and acknowledged that the New Plan, funded by the New
VEBA, shall provide Retiree Medical Benefits for the Class and the Covered Group
after the Implementation Date, and that all obligations of New Co and/or the New
Co Plan for Retiree Medical Benefits for the Class and the Covered Group shall
terminate as of the Implementation Date, as set forth in this Settlement
Agreement. All assets shall be transferred or paid by New Co free and clear of
any liens, claims or other encumbrances. Pursuant to this Settlement Agreement,
New Co shall have the following, and only the following, obligations to the New
VEBA and the New Plan, and all payments and transfers in this Section 8 of this
Settlement Agreement shall be credited to the New Co Separate Retiree Account of
the New VEBA:

A. Special Attrition Plan. In accordance with Section 12.A of this Settlement
Agreement, New Co shall pay to the New VEBA the contract cost for providing
Retiree Medical Benefits for those New Co Active Employees who retire under the
terms of the Special Attrition Plan agreed to by GM and the UAW and ratified on
May 29, 2009 (the “SAP”), excluding those New Co Active Employees who accepted
buyouts.

B. UAW Related Account. In accordance with Section 12.B of this Settlement
Agreement, New Co shall cause the transfer to the New VEBA of the assets (or,
with regard to any illiquid or otherwise non-transferable investments,
equivalent alternatives resulting from discussions between GMAM and the
Committee pursuant to Section 6.C of this Settlement Agreement) of the UAW
Related Account in the Existing Internal VEBA, net of Existing Internal VEBA
trust expenses (which shall include expenses only to the extent permitted by
ERISA).

C. New Co Note. In accordance with Section 12.D of this Settlement Agreement,
New Co shall execute and deliver to the financial institution that will serve as
trustee under the Indenture, if applicable, or to the other counterparty to the
Indenture (the “Indenture Trustee”) a counterpart signature page to the
Indenture (and issue the New Co Note to the New VEBA pursuant to the terms and
conditions thereof). New Co shall pay any and all documentary, stamp or similar
issue taxes that may be payable with respect to its execution and delivery of
counterpart signature pages to the Indenture (or the issuance of the New Co Note
to the New VEBA pursuant to the terms and conditions of the Indenture). New Co
represents and warrants that its execution and delivery of counterpart signature
pages to the Indenture (and the issuance of the New Co Note to the New VEBA
pursuant to the terms and conditions of the Indenture) in accordance with this
Settlement Agreement will not conflict with or constitute a breach or default
under any law or contractual obligation by which New Co is bound or to which it
or its property is subject; and New Co will not take any action prior to its
execution and delivery of counterpart signature pages to the Indenture (or the
issuance of the New Co Note to the New VEBA pursuant to the terms and conditions
of the Indenture) that would render New Co unable to so execute and deliver such
agreements (or issue the New Co Note to the New VEBA pursuant to the terms and
conditions of the Indenture), or result in any such breach or default occurring
as a result of such execution and delivery of such agreements (or such issuance
of the New Co Note to the New VEBA).

 

- 13 -



--------------------------------------------------------------------------------

D. New Co Equity. In accordance with Section 12.D of this Settlement Agreement,
New Co shall execute and deliver to the New VEBA counterpart signature pages to
the Relevant New Co Equity Agreements (except the Equity Subscription Agreement,
which was previously executed by the parties thereto) and issue the New Co
Equity to the New VEBA pursuant to the terms and conditions of the Equity
Subscription Agreement. New Co shall pay any and all documentary, stamp or
similar issue taxes that may be payable with respect to its execution and
delivery of counterpart signature pages to the Relevant New Co Equity Agreements
(or the issuance of the New Co Equity to the New VEBA pursuant to the terms and
conditions of the Equity Subscription Agreement). New Co represents and warrants
that its execution and delivery of counterpart signature pages to the Relevant
New Co Equity Agreements (and the issuance of the New Co Equity to the New VEBA
pursuant to the terms and conditions of the Equity Subscription Agreement) in
accordance with this Settlement Agreement will not conflict with or constitute a
breach or default under any law or contractual obligation by which New Co is
bound or to which it or its property is subject; and New Co will not take any
action prior to its execution and delivery of counterpart signature pages to the
Relevant New Co Equity Agreements (or the issuance of the New Co Equity to the
New VEBA pursuant to the terms and conditions of the Equity Subscription
Agreement) that would render New Co unable to so execute and deliver such
agreements (or issue the New Co Equity to the New VEBA pursuant to the terms and
conditions of the Equity Subscription Agreement), or result in any such breach
or default occurring as a result of such execution and delivery of such
agreements (or such issuance of the New Co Equity to the New VEBA).

 

  9. [Reserved]

 

  10. [Reserved]

 

  11. [Reserved]

 

  12. Deposits to the New VEBA

A. Transition Payments; SAP Payments. Until the Implementation Date, within 30
days of any request by the Committee, New Co shall pay to the New VEBA such
amounts (“Transition Payments”) as the Committee shall request, provided that
there shall be no more than five such requests prior to the Implementation Date
and the aggregate of all such payments shall not exceed $19,950,000. Such
amounts shall represent an advance to the New VEBA to cover reasonable and
necessary preparatory expenses incurred by the New Plan or New VEBA in
anticipation of the transition of responsibility for Retiree Medical Benefits as
of the Implementation Date as set forth in Section 5 of this Settlement
Agreement. These advance payments shall not increase or add to the amounts New
Co has agreed to pay under this Settlement Agreement.

New Co shall also pay to the New VEBA the contract cost for providing Retiree
Medical Benefits for those New Co Active Employees who retire under the SAP
(excluding those New Co Active Employees who accepted buyouts). The contract
cost shall be determined by the parties after execution of this Settlement
Agreement as follows:

(i) The parties’ respective actuaries shall meet and confer as soon as
practicable to determine the average cost per contract for four retiree
categories: (1) Pre-Medicare Eligible single, (2) Pre-Medicare family,
(3) Medicare single, and (4) Medicare family.

 

- 14 -



--------------------------------------------------------------------------------

(ii) Based upon the categories set forth in (i) above, the parties will develop
an average annual cost calculation for each category.

(iii) As soon as reasonably practicable after conclusion of the SAP, the parties
will jointly assign the SAP participants to the appropriate category according
to their respective circumstances and calculate an average annual cost per SAP
participant.

On or before January 5, 2010, New Co shall pay to the New VEBA such aggregate
contract cost, discounted by the Interest rate set forth in this Settlement
Agreement, for the twenty-four month period following the later of January 1,
2010 and the date of retirement under the SAP. The foregoing payment shall be
reduced, dollar-for-dollar, by any Transition Payments made pursuant to this
Section 12.A, plus Interest.

B. Deposit of the UAW Related Account. Within 10 business days after the
Implementation Date, New Co shall direct the trustee of the Existing Internal
VEBA to transfer to the New VEBA the UAW Related Account’s share of assets in
the Existing Internal VEBA, the amount of which shall be determined as provided
in Section 6 of this Settlement Agreement. The Approval Order shall provide
that, upon such transfer, the Existing Internal VEBA shall be deemed to be
amended to terminate participation and coverage regarding Retiree Medical
Benefits for the Class and the Covered Group, effective as of the Implementation
Date. Accruals for trust expenses (this shall only include expenses to the
extent permitted by ERISA) through the date of transfer shall be made and an
amount equal to the UAW Related Account’s share of such accruals shall be
retained within the Existing Internal VEBA to pay such expenses. After payment
of these trust expenses is completed, a reconciliation of the accruals and the
actual expenses (this shall only include expenses to the extent permitted by
ERISA) shall be performed. New Co agrees to cause the payment to the New VEBA by
the Existing Internal VEBA of any overaccruals for the UAW Related Account’s
share of such expenses. Similarly, in the event of an underaccrual the New VEBA
shall return to the Existing Internal VEBA the amount of the underaccrual of
expenses for the UAW Related Account.

C. Deposit of the Existing External VEBA. The Approval Order shall direct the
committee and the trustees of the Existing External VEBA to transfer all assets
and liabilities into the New VEBA and terminate the Existing External VEBA
within 15 days after the Implementation Date. This transfer of assets and
liabilities shall include, but not be limited to, the transfer of all rights and
obligations granted to or imposed on the Existing External VEBA under
Section 14.C(e) of the Henry I Settlement.

D. Issuance of New Co Note. On the Closing Date, New Co shall execute and
deliver to the Indenture Trustee a counterpart signature page to the Indenture
and issue the New Co Note to the New VEBA under the Indenture. Such execution
and delivery of the Indenture (and the issuance of the New Co Note to the New
VEBA under the Indenture) shall only occur as permitted by law. New Co and/or
the New Plan, as applicable, shall apply for any necessary legal or regulatory
approvals, including but not limited to the prohibited transaction exemptions
described in Section 22 of this Settlement Agreement. The UAW, the Class, and
the Covered Group shall support and cooperate with any such requests for legal
or regulatory approvals. If New Co and the New VEBA cannot timely obtain
necessary legal or regulatory approvals, the parties shall meet and discuss
appropriate alternatives to the issuance of the New Co Note to the New VEBA that
provide equivalent economic value to the New VEBA. Notwithstanding the
foregoing, the obligations of New Co to execute and deliver to the Indenture
Trustee a counterpart signature page to the Indenture (and to issue the New Co
Notes to the New VEBA under the Indenture) pursuant to this Settlement Agreement
shall be subject to the execution and delivery by the Indenture Trustee of the
Indenture.

 

- 15 -



--------------------------------------------------------------------------------

E. Issuance of New Co Equity. On the Closing Date, New Co shall execute and
deliver to the New VEBA counterpart signature pages to the Relevant New Co
Equity Agreements (except the Equity Subscription Agreement, which was
previously executed by the parties thereto) and issue the New Co Equity to the
New VEBA pursuant to the terms and conditions of the Equity Subscription
Agreement. Such execution and delivery of the Relevant New Co Equity Agreements
(and the issuance of the New Co Equity to the New VEBA pursuant to the terms and
conditions of the Equity Subscription Agreement) shall only occur as permitted
by law. New Co and/or the New Plan, as applicable, shall apply for any necessary
legal or regulatory approvals, including but not limited to the prohibited
transaction exemptions described in Section 22 of this Settlement Agreement and
any required federal or state bank regulatory approvals. The UAW, the Class, and
the Covered Group shall support and cooperate with any such requests for legal
or regulatory approvals. If New Co and the New VEBA cannot timely obtain
necessary legal or regulatory approvals, as specified in the Equity Subscription
Agreement, the parties shall meet and discuss appropriate alternatives to the
issuance of the New Co Equity to the New VEBA that provide equivalent economic
value to the New VEBA. Notwithstanding the foregoing, the obligations of New Co
to execute and deliver to the New VEBA the Relevant New Co Equity Agreements
(and to issue the New Co Equity to the New VEBA pursuant to the terms and
conditions of the Equity Subscription Agreement) pursuant to this Settlement
Agreement shall be subject to the execution and delivery by the New VEBA of the
Relevant New Co Equity Agreements to the relevant counterparties of each such
agreement. On the Closing Date, the New VEBA shall execute and deliver to New Co
counterpart signature pages to the Relevant New Co Equity Agreements (except the
Equity Subscription Agreement, which was previously executed by the parties
thereto).

If a deposit or payment or any portion thereof is made by New Co to the New VEBA
by mistake under any provision of this Settlement Agreement, the Committee
shall, upon written direction of New Co, return such amounts as may be permitted
by law to New Co (plus earnings thereon from the date of payment to but
excluding the date of return) within 30 days of notification by New Co that such
payment was made by mistake. If a dispute arises with regard to such payment,
the dispute will be resolved pursuant to Section 26 of this Settlement
Agreement.

 

  13. Adjustment Events

A. Adjustment Event. “Adjustment Event” shall mean the determination of the
value of any assets in lieu of which New Co elects to transfer cash to the New
VEBA pursuant to Sections 8.B and 12.B of this Settlement Agreement.

B. Due Diligence and Adjustment Mechanism.

In connection with any Adjustment Event, New Co shall deliver, as soon as
practicable, to the Committee (or the UAW prior to establishment of the
Committee) information in reasonable detail about the determinations made with
regard to such Adjustment Event and the work papers, underlying calculations and
other documents and materials on which such determinations are based, including
non-privileged materials from New Co’s advisors, if any (collectively, the
“Determination Materials”).

 

- 16 -



--------------------------------------------------------------------------------

The Committee shall have 30 days from receipt of the Determination Materials
from New Co to submit to New Co a written request for an Independent Attestation
of a determination(s) listed in Section 13.A of this Settlement Agreement. As a
part of this review process, the Committee may ask for additional information
regarding the calculations, and the data and information provided by New Co. New
Co shall as promptly as practicable, respond to all reasonable requests from the
Committee for such additional information. However, a request for additional
information shall not extend the 30 day review period, unless an extension is
reasonably necessary to allow the Committee to review such additional
information, but in no event longer than 45 days from receipt of the
Determination Materials.

All determinations made with regard to a determination(s) listed in Section 13.A
of this Settlement Agreement shall be final and binding on New Co, the UAW, the
Class, the Covered Group, the Committee and the New Plan and New VEBA, unless
the Committee timely submits a request for an Independent Attestation. If the
Committee timely submits such a request, New Co shall engage a nationally
recognized independent registered public accounting firm to conduct an
Independent Attestation regarding a determination(s) listed in Section 13.A of
this Settlement Agreement. The Independent Attestation shall be final and
binding on New Co, the UAW, the Class, the Covered Group, the Committee and the
New Plan and New VEBA.

Nothing in the foregoing paragraphs shall prevent the division, deposit,
withdrawal or transfer of any assets the valuation of which is not in dispute
pending resolution of the disputed amounts.

C. Confidentiality. All information and data provided by New Co to the UAW,
Class Counsel, and/or the Committee as a part of this due diligence and
adjustment process shall be considered confidential. The UAW, Class Counsel, and
the Committee shall use such information and data solely for the purpose set
forth in this Section 13 of the Settlement Agreement. The UAW, Class Counsel,
and the Committee shall not disclose such information or data to any other
person without New Co’s written consent, provided that the UAW, Class Counsel,
and the Committee may disclose such information and data to their attorneys and
professional advisors, subject to the agreement of such attorneys and advisors
to the confidentiality restrictions set forth herein.

 

  14. Future Contributions

The UAW, the Class and the Covered Group may not negotiate any increase of New
Co’s funding or payment obligations set out herein. The UAW, acting on its own
behalf and as the authorized representative of the Class and the Covered Group,
also agrees not to seek to obligate New Co to: (i) provide any additional
payments to the New VEBA other than those specifically required by this
Settlement Agreement; (ii) make any other payments for the purpose of providing
Retiree Medical Benefits to the Class or the Covered Group; or (iii) provide or
assume the cost of Retiree Medical Benefits for the Class or the Covered Group
through any other means. Provided that, the UAW may propose that New Co Active
Employees be permitted to make contributions to the New VEBA of amounts
otherwise payable in profit sharing, COLA, wages and/or signing bonuses, if not
prohibited by law.

 

- 17 -



--------------------------------------------------------------------------------

  15. Pension Benefits

New Co and the UAW agree that this Settlement Agreement shall in no way obligate
New Co to effect the amendment to the Pension Plan contemplated by Section 15 of
the Henry II Settlement, but not implemented, to provide to retirees and
eligible surviving spouses who are members of the Class or the Covered Group a
flat monthly special lifetime benefit of $66.70, as provided for in the Henry II
Settlement.

New Co and the UAW further agree that this Settlement Agreement shall in no way
obligate the New Plan and New VEBA to assess an additional non-escalating
monthly contribution payable by retirees and eligible surviving spouses of the
Class and the Covered Group for Retiree Medical Benefits of $51.67 per month, as
provided for in the Henry II Settlement.

The Approval Order shall provide that there will be no requirement to amend the
Pension Plan as provided for in Section 15 of the Henry II Settlement.

 

  16. Administrative Costs

The New VEBA will be responsible for all costs to administer the New Plan and
the New VEBA commencing on the Implementation Date and continuing thereafter.
The New Plan and the New VEBA trust agreement shall be drafted consistent with
this requirement.

 

  17. Trust Agreement; Segregated Account; Indemnification

Assets paid or transferred to the New VEBA by or at the direction of New Co,
including all investment returns thereon, shall be used solely to provide
Retiree Medical Benefits to the Class and the Covered Group as defined in this
Settlement Agreement until expiration of the Initial Accounting Period.
Thereafter, Benefits will be provided to the Class and the Covered Group as
described in the Trust Agreement. The Trust Agreement shall provide: (i) for the
New Co Separate Retiree Account to be credited with the assets deposited or
transferred to the New VEBA by New Co, or at New Co’s direction, under this
Settlement Agreement; (ii) that the assets in the New Co Separate Retiree
Account may be used only to provide Benefits (as defined in the Trust Agreement)
for such Class and such Covered Group; and (iii) that under no circumstances
will New Co or the New Co Separate Retiree Account be liable or responsible for
the obligations of any other employer or for the provision of Retiree Medical
Benefits or any other benefits for the employees or retirees of any other
employer.

Further, the Trust Agreement shall provide that the Committee, on behalf of the
New VEBA, shall take all such reasonable action as may be needed to rebut any
presumption of control that would limit the New VEBA’s ability to own the New Co
Note and the New Co Equity or as may be required to comply with all applicable
laws and regulations, including but not limited to federal and state banking
laws and regulations.

To the extent permitted by law, the New VEBA shall indemnify and hold the
Committee, the UAW, New Co, the New Co Plan, and the employees, officers and
agents of each of them harmless from and against any liability that they may
incur in connection with the New Plan and New VEBA, unless such liability arises
from their gross negligence or intentional misconduct, or breach of this
Settlement Agreement. The Committee shall not be required to give any bond or
any other security for the faithful performance of its duties under the Trust
Agreement, except as such may be required by law.

 

- 18 -



--------------------------------------------------------------------------------

  18. Subsidies

With regard to claims incurred after the Implementation Date, the New VEBA shall
be entitled to receive any Medicare Part D subsidies and other health care
related subsidies regarding benefits actually paid by the New VEBA which may
result from future legislative changes, and New Co shall not be entitled to
receive any such subsidies related to prescription drug benefits and other
health care related benefits provided to the Class and the Covered Group by the
New Plan and New VEBA.

 

  19. [Reserved]

 

  20. Cooperation

A. Cooperation by New Co. New Co will cooperate with the UAW and the Committee
and at the Committee’s request undertake such reasonable actions as will assist
the Committee in the transition of responsibility for administration of the
Retiree Medical Benefits by the Committee for the New Plan and the New VEBA.
Such cooperation will include assisting the Committee in educational efforts and
communications with respect to the Class and the Covered Group so that they
understand the terms of the New Plan, the New VEBA and the transition, and
understand the claims submission process and any other initial administrative
changes undertaken by the Committee. Before and after the Implementation Date,
at the Committee’s request and as permitted by law, New Co will furnish to the
Committee such information and shall provide such cooperation as may be
reasonably necessary to permit the Committee to effectively administer the New
Plan and the New VEBA, including, without limitation, the retrieval of data in a
form and to the extent maintained by New Co regarding age, amounts of pension
benefits, service, pension and medical benefit eligibility, marital status,
mortality, claims history, births, deaths, dependent status and enrollment
information of the Class and the Covered Group. At the request of the Committee,
New Co will continue to perform the necessary eligibility work for a reasonable
period of time, not to exceed 90 days after the Implementation Date in order to
allow the Committee to establish and test the eligibility database, and for
which New Co will be entitled to reimbursement for reasonable costs. New Co
shall also assist the Committee in transitioning benefit provider contracts to
the New VEBA. New Co shall also cooperate with the UAW and the Committee and
undertake such reasonable actions as will enable the Committee to perform its
administrative functions with respect to the New Plan and the New VEBA,
including insuring an orderly transition from New Co administration of Retiree
Medical Benefits to the New Plan and the New VEBA.

To the extent permitted by law, New Co will also allow retiree participants to
voluntarily have required contributions withheld from pension benefits and to
the extent reasonably practical, credited to the New Co Separate Retiree Account
of the New VEBA on a monthly basis. A retiree participant may elect or withdraw
consent for pension withholdings at any time by providing 45 days written notice
to the Pension Plan administrator or such shorter period that may be required by
law.

 

- 19 -



--------------------------------------------------------------------------------

To the extent permitted by law and if applicable, New Co will also cooperate
with the Committee to make provision for the New VEBA payments of the $76.20
Special Benefit to be incorporated into monthly New Co pension checks for
eligible retirees and surviving spouses. It will be the responsibility of the
Committee and the New VEBA to advise New Co’s pension administrator in a timely
manner of eligibility changes with regard to the Special Benefit payment. The
timing of the information provided to New Co’s pension administrator will
determine the timing for the incorporation into the monthly pension check. It
will be the responsibility of the Committee and the New VEBA to establish a bank
account for the funding of the Special Benefit payments, and New Co’s pension
administrator will be provided with the approval to draw on that account for the
payment of the benefit. The Committee and the New VEBA will assure that the bank
account is adequately funded for any and all such payments. If adequate funds do
not exist for the payments, then New Co’s pension administrator will not make
such payments until the required funding is established in the account. It will
be the responsibility of the Committee and the New VEBA to audit the eligibility
for, and payment of, the Special Benefit. Additionally, the Committee and the
New VEBA will be responsible for the payment of reasonable costs associated with
New Co’s administration of the payment of this Special Benefit and the pension
withholdings, including development of administrative and recordkeeping
processes, monthly payment processing, audit and reconciliation functions and
the like.

New Co will be financially responsible for reasonable costs associated with the
transition of coverage for the Class and the Covered Group to the New Plan and
New VEBA. This shall include the cost of educational efforts and communications
with respect to retirees, the New Plan’s initial creation of administrative
procedures, initial development of record sharing procedures, the testing of
computer systems, the Committee’s initial vendor selection and contracting, and
other activities incurred on or before the Implementation Date, including but
not limited to costs associated with drafting the trust agreement for the New
VEBA, seeking from the Internal Revenue Service a determination of the
tax-exempt status of the New VEBA, plan design and actuarial and other
professional work necessary for initiation of the New Plan and New VEBA and the
benefits to be provided thereunder. Payments made by New Co described in this
Section shall not reduce its payment obligations under this Settlement
Agreement, and if the New VEBA is a multi-employer welfare trust, the costs
described in this Section, to the extent not allocable to a specific employer,
shall be pro-rated among the participating companies based on the ratio of
required funding for each company. Payment of these costs shall be provided for
in the Approval Order.

B. Cooperation With New Co. The UAW and the Committee will cooperate and shall
timely furnish New Co with such information related to the New Plan and New
VEBA, in a form and to the extent maintained by the UAW and the Committee, as
may be reasonably necessary to permit New Co to comply with requirements of the
U.S. Securities and Exchange Commission, including, but not limited to,
Generally Accepted Accounting Principles, including but not limited to SFAS 87,
SFAS 106, SFAS 132R, SFAS 157, and SFAS 158 (as amended), for disclosure in New
Co’s financial statements and any filings with the U.S. Securities and Exchange
Commission.

 

- 20 -



--------------------------------------------------------------------------------

  21. Accounting Treatment

New Co has maintained that a necessary element in its decision to enter into
this Settlement Agreement is securing accounting treatment that is reasonably
satisfactory to New Co regarding the transactions contemplated by this
Settlement Agreement. As soon as practicable, New Co will discuss the accounting
for the New Plan and the New VEBA with New Co’s independent auditors, and if
either New Co or its independent auditors determine it necessary, may also
discuss the accounting with the staff of the U.S. Securities and Exchange
Commission. If, as a result of those discussions, New Co believes that the
accounting for the transaction may not be a “settlement” as contemplated by
paragraphs 90-95 of FASB Statement No. 106, as amended, the parties, at the
request of New Co shall meet in an effort to restructure the transaction to
achieve such accounting, which provides equivalent economic value to the New
VEBA.

 

  22. Cooperation on Regulatory and Related Approvals

New Co, on behalf of itself, the New VEBA and all other parties in interest,
shall timely apply for, and the UAW and the New VEBA shall fully cooperate in
securing, any legal or regulatory approvals necessary to enable the parties to
fulfill the obligations of this Settlement Agreement, including, without
limitation, any prohibited transaction exemptions necessary for transactions
between any party in interest and the New VEBA. If New Co and the New VEBA do
not timely obtain any necessary exemptions and the DOL does not otherwise assure
the New VEBA and New Co, to the reasonable satisfaction of each, that the
necessary exemptions will be granted, the parties will meet and discuss an
appropriate alternative which provides equivalent economic value to the New
VEBA.

 

  23. Indemnification

Subject to approval by the Bankruptcy Court as part of the Judgment, New Co
hereby agrees to indemnify and hold harmless the UAW and Class Counsel, and its
officers, directors, employees and expert advisors (each, an “Indemnified
Party”), to the extent permitted by law, from and against any and all losses,
claims, damages, obligations, assessments, penalties, judgments, awards, and
other liabilities related to any decision, recommendations or other actions
taken prior to the date of this Settlement Agreement, including, without
limitation, acting as the authorized representative of the Class and the Covered
Group (collectively, “Indemnification Liabilities”), and shall fully reimburse
any Indemnified Party for any and all reasonable and documented attorney fees
and expenses (collectively, “Indemnity Expenses”), as and when incurred, of
investigating, preparing or defending any claim, action, suit, proceeding or
investigation, arising out of or in connection with any Indemnification
Liabilities incurred as a result of an Indemnified Party’s entering into, or
participation in the negotiations for this Settlement Agreement and the
transactions contemplated in connection herewith; provided, however, that such
indemnity shall not apply to any portion of any such Liability or Expense that
resulted from the gross negligence or willful misconduct by an Indemnified
Party; provided, further, that such indemnity shall not apply to any
Indemnification Liabilities to a New Co Active Employee for breach of the duty
of fair representation.

Nothing in this Section 23 or any provision of this Settlement Agreement shall
be construed to provide an indemnity for any member or any actions of the
Committee; provided however, that an Indemnified Party who becomes a member of
the Committee shall remain entitled to any indemnity to which the Indemnified
Party would otherwise be entitled pursuant to this Section 23 for actions taken,
or for a failure to take actions, in any capacity other than as a member of the
Committee; and provided further, that nothing in this Section 23 or any other
provision of this Settlement Agreement shall be construed to provide an
indemnity for any Indemnification Liabilities or Indemnity Expenses relating to
(i) management of the assets of the New VEBA or (ii) for any action, amendment
or omission of the Committee with respect to the provision and administration of
Retiree Medical Benefits.

 

- 21 -



--------------------------------------------------------------------------------

If an Indemnified Party receives notice of any action, proceeding or claim as to
which the Indemnified Party proposes to demand indemnification hereunder, it
shall provide New Co prompt written notice thereof. Failure by an Indemnified
Party to so notify New Co shall relieve New Co from the obligation to indemnify
the Indemnified Party hereunder only to the extent that New Co suffers actual
prejudice as a result of such failure, but New Co shall not be obligated to
provide reimbursement for any Indemnity Expenses incurred for work performed
prior to its receipt of written notice of the claim. If an Indemnified Party is
entitled to indemnification hereunder, New Co will have the right to participate
in such proceeding or elect to assume the defense of such action or proceeding
at its own expense and through counsel chosen by New Co (such counsel being
reasonably satisfactory to the Indemnified Party). The Indemnified Party will
cooperate in good faith in such defense. Upon the assumption by New Co of the
defense of any such action or proceeding, the Indemnified Party shall have the
right to participate in, but not control the defense of, such action and retain
its own counsel but the expenses and fees shall be at its expense unless (a) New
Co has agreed to pay such Indemnity Expenses, (b) New Co shall have failed to
employ counsel reasonably satisfactory to an Indemnified Party in a timely
manner, or (c) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between New Co and the
Indemnified Party that require separate representation, and New Co has agreed
that such actual or potential conflict exists (such agreement not to be
unreasonably withheld); provided, however, that New Co shall not, in connection
with any such action or proceeding arising out of the same general allegations,
be liable for the reasonable fees and expenses of more than one separate law
firm at any time for all Indemnified Parties not having actual or potential
conflicts among them, except to the extent that local counsel, in addition to
its regular counsel, is required in order to effectively defend against such
action or proceeding. All such fees and expenses shall be invoiced to New Co,
with such detail and supporting information as New Co may reasonably require, in
such intervals as New Co shall require under its standard billing processes.

If the Indemnified Party receives notice from New Co that New Co has elected to
assume the defense of the action or proceeding, New Co will not be liable for
any attorney fees or other legal expenses subsequently incurred by the
Indemnified Party in connection with the matter.

New Co shall not be liable for any settlement of any claim against an
Indemnified Party made without New Co’s written consent, which consent shall not
be unreasonably withheld or delayed. New Co shall not, without the prior written
consent of an Indemnified Party, which consent shall not be unreasonably
withheld or delayed, settle or compromise any claim, or permit a default or
consent to the entry of any judgment, that would create any financial obligation
on the part of the Indemnified Party not otherwise within the scope of the
indemnified liabilities.

The termination of this Settlement Agreement shall not affect the indemnity
provided hereunder, which shall remain operative and in full force and effect.
Notwithstanding anything in this Section 23 to the contrary, this Section 23 of
the Settlement Agreement shall not be applicable with respect to any of the
matters covered by Section 2.9 of the Equity Registration Rights Agreement.

 

- 22 -



--------------------------------------------------------------------------------

  24. Costs and Attorneys Fees

A. Fees and Expenses. New Co agrees to reimburse the UAW and Class Counsel at or
prior to the consummation of the transactions contemplated in Section 8 for
reasonable attorney and professional fees and expenses based on hours worked and
determined in accordance with the current market rates (not to include any
upward adjustments such as any lodestar multipliers, risk enhancements, success
fee, completion bonus or rate premiums) incurred in connection with the
negotiation of the Equity Subscription Agreement, the Relevant New Co Equity
Agreements, the Note, the Indenture, the Warrant and all related transaction
agreements and the consummation of the closings thereunder, and all court
proceedings, including without limitation, any litigation and discovery, related
to obtaining the Approval Order and any other orders required to obtain final
approval of the Sale Transaction and any related appeals and motion practice.
The parties may request that the Bankruptcy Court include in its Approval Order
reference to New Co’s reimbursement of fees and expenses pursuant to this
Section 24.A.

B. Fees After the Closing Date. Each party to this Settlement Agreement agrees
not to seek any other future fees or expenses from any other party in connection
with either Henry II or Henry I or the bankruptcy proceeding, except that any
party to this Settlement Agreement may seek such fees and costs as may be
allowed by law.

 

  25. Releases and Certain Related Matters

A. In consideration of New Co’s entry into this Settlement Agreement, and the
other obligations of New Co contained herein, the UAW, acting on its own behalf
and as authorized representative of the Class and the Covered Group, hereby
consents to the entry of the Judgment, which shall be binding upon all Class
Members and the Covered Group.

B. As of the Closing Date, each UAW Releasee releases and forever discharges
each other UAW Releasee and each other Indemnified Party and shall be forever
released and discharged with respect to any and all rights, claims or causes of
action that such UAW Releasee had, has or hereafter may have, whether known or
unknown, suspected or unsuspected, concealed or hidden, arising out of or based
upon or otherwise related to (a) any of the claims arising, or which could have
been raised, in connection with either Henry I, Henry II, or the GM bankruptcy
proceedings, concerning the provision of Retiree Medical Benefits and the terms
of this Settlement Agreement, (b) any claims that this Settlement Agreement, any
document referred to or contemplated herein is not in compliance with applicable
laws and regulations, and (c) any action taken to carry out this Settlement
Agreement in accordance with this Settlement Agreement and applicable law.

C. As of the Closing Date, the UAW Releasees release and forever discharge New
Co, and its officers, directors, employees, agents, and subsidiaries, and the
New Co Plan and its fiduciaries, with respect to any and all rights, claims or
causes of action that any UAW Releasee had, has or hereafter may have, whether
known or unknown, suspected or unsuspected, concealed or hidden, arising out of,
based upon or otherwise related to (a) any of the claims arising, or which could
have been raised, in connection with Henry I, Henry II, or the GM bankruptcy
proceedings, concerning the provision of Retiree Medical Benefits and the terms
of this Settlement Agreement, (b) any claims that this Settlement Agreement, any
document referred to or contemplated herein is not in compliance with applicable
laws and regulations, and (c) any action taken to carry out this Settlement
Agreement in accordance with this Settlement Agreement and applicable law.

 

- 23 -



--------------------------------------------------------------------------------

D. As of the Closing Date, the UAW Releasees release and forever discharge the
Existing External VEBA and the fiduciaries, trustees, and committee that
administer the Existing External VEBA, and the Existing Internal VEBA and the
fiduciaries, trustees, and committee that administer the Existing Internal VEBA
with respect to any and all rights, claims or causes of action that any UAW
Releasee had, has or hereafter may have, whether known or unknown, suspected or
unsuspected, concealed or hidden, arising out of, based upon or otherwise
related to (a) any of the claims arising, or which could have been raised, in
connection with Henry I, Henry II, or the GM bankruptcy proceedings, concerning
the provision of Retiree Medical Benefits and the terms of this Settlement
Agreement, (b) any claims that this Settlement Agreement, any document referred
to or contemplated herein is not in compliance with applicable laws and
regulations, and (c) any action taken by such fiduciaries, trustee and/or
committees to carry out this Settlement Agreement and to transfer assets of the
Existing External VEBA and Existing Internal VEBA to the New VEBA in accordance
with this Settlement Agreement and applicable law.

E. As of the Closing Date, New Co releases and forever discharges the Class
Representatives and Class Counsel from any and all claims, demands, liabilities,
causes of action or other obligations of whatever nature, including attorney
fees, whether known or unknown, that arise from their participation or
involvement with respect to the assertion of the claims and negotiations leading
to this Settlement Agreement. This release does not extend to obligations
arising from the terms of the Settlement Agreement itself.

F. Neither the entry into this Settlement Agreement nor the consent to the
Judgment is, may be construed as, or may be used as, an Admission by or against
New Co or any UAW Releasee of any fault, wrongdoing or liability whatsoever.

 

  26. Dispute Resolution

A. Coverage. Any controversy or dispute arising out of or relating to, or
involving the enforcement, implementation, application or interpretation of this
Settlement Agreement shall be enforceable only by New Co, the Committee and the
UAW, and the Approval Order will provide that the Bankruptcy Court will retain
jurisdiction to resolve any disputes, and, in the event that the bankruptcy
proceeding has been closed or dismissed, the parties agree that any necessary
litigation to resolve such disputes shall be brought before the Court.
Notwithstanding the foregoing, any disputes relating solely to eligibility for
participation or entitlement to benefits under the New Plan shall be resolved in
accordance with the applicable procedures such Plan shall establish, and nothing
in this Settlement Agreement precludes Class Members from pursuing appropriate
judicial review regarding such disputes; provided however, that no claims
related to Retiree Medical Benefits for claims incurred after the Implementation
Date may be brought against New Co, any of its affiliates, or the New Co Plan.

 

- 24 -



--------------------------------------------------------------------------------

B. Attempt at Resolution. Although the Bankruptcy Court retains exclusive
jurisdiction to resolve disputes arising out of or relating to the enforcement,
implementation, application or interpretation of this Settlement Agreement, the
parties agree that prior to seeking recourse to the Bankruptcy Court, the
parties shall attempt to resolve the dispute through the following process:

(i) The aggrieved party shall provide the party alleged to have violated this
Settlement Agreement (“Dispute Party”) with written notice of such dispute,
which shall include a description of the alleged violation and identification of
the Section(s) of the Settlement Agreement allegedly violated. Such notice shall
be provided so that it is received by the Dispute Party no later than 180
calendar days from the date of the alleged violation or the date on which the
aggrieved party knew or should have known of the facts that give rise to the
alleged violation, whichever is later, but in no event longer than 3 years from
the date of the alleged violation.

(ii) If the Dispute Party fails to respond within 21 calendar days from its
receipt of the notice, the aggrieved party may seek recourse to the Bankruptcy
Court; provided however, that the aggrieved party waives all claims related to a
particular dispute against the Dispute Party if the aggrieved party fails to
bring the dispute before the Bankruptcy Court within 180 calendar days from the
date of sending the notice.

All the time periods in Section 26 of this Settlement Agreement may be extended
by agreement of the parties to the particular dispute.

C. Alternate Means of Resolution. Nothing in this Section shall preclude New Co,
the UAW, or the Committee from agreeing on any other form of alternative dispute
resolution or from agreeing to any extensions of the time periods specified in
this Section.

D. Arbitration for Certain Disputes. Notwithstanding anything in Section 26.A or
26.B of this Settlement Agreement to the contrary, any dispute or controversy
arising under the last paragraph of Section 5.D or the last paragraph of
Section 12 of this Settlement Agreement shall be resolved in the following
manner:

(i) While the parties agree that each of the disputes referenced in Section 26.D
of this Settlement Agreement may be submitted to arbitration, they first shall
endeavor to resolve the dispute through the following procedures:

(1) the aggrieved party shall provide the other party with written notice of
such dispute;

(2) the written notice in Section 26.D(i)(1) of this Settlement Agreement shall
include a description of the alleged violation and identify the Section(s) of
the Settlement Agreement allegedly violated;

(3) the party receiving the notice shall respond in writing within 21 calendar
days of receipt of notice; and

(4) within 21 calendar days of that response the parties shall meet in an effort
to resolve the dispute.

 

- 25 -



--------------------------------------------------------------------------------

All the time periods in this Section 26.D of this Settlement Agreement may be
extended by agreement of the parties to the particular dispute.

(ii) Should the parties be unable to resolve the dispute within 30 calendar days
from the date of the meeting set forth in Section 26.D(i)(4) of this Settlement
Agreement, either party may send written demand to the other party that the
issue be resolved by arbitration. The failure to demand arbitration within 60
calendar days from the date of the meeting set forth in Section 26.D(i)(4) of
this Settlement Agreement shall waive any right to such arbitration over the
issue, absent mutual written agreement to the contrary by the parties. If a
party fails to make a timely demand for arbitration pursuant to this
Section 26.D(ii), such party may not pursue the dispute in court, and the
dispute will be resolved on the basis of the position taken by the opposing or
answering party.

(iii) In the event that New Co, the UAW, or the Committee proceed to arbitration
in accordance with this Section 26.D, that dispute shall be submitted to an
arbitrator (the “Arbitrator”) who will not have the authority to modify or to
amend this Settlement Agreement, but only to apply this Settlement Agreement, as
written, to particular factual situations based on a preponderance of the
evidence. The Arbitrator shall not have the authority to award punitive or
exemplary damages. Interest shall be paid on any delayed payments as a result of
the arbitration process. The interest will be calculated daily at a rate equal
to the OPEB Discount Rate for each day that amounts remain outstanding. Such
arbitration shall take place in Detroit, Michigan unless otherwise agreed upon
in writing by the parties. Any award shall be in writing and issued within 30
days from the close of the hearing, unless the parties otherwise agree. The
award shall be final, conclusive and binding on New Co, the UAW, and the
Committee. The award may be reduced to judgment in any appropriate court having
jurisdiction in accordance with the provisions of applicable law.

(iv) In the event that a dispute arising under this Section is taken to
arbitration, the Arbitrator shall be the arbitrator/umpire used by New Co and
the UAW for disputes arising under the then applicable New Co-UAW National
Agreement; provided that, if within 15 days of receipt of the written
arbitration demand referred to in Section 26.D(ii), the parties agree in writing
that the dispute requires an arbitrator with actuarial expertise, then the
Arbitrator shall be a person with actuarial expertise upon whom the parties
mutually agree in writing, but failing such mutual agreement with 30 days of
receipt of the written arbitration demand referred to in Section 26.D(ii), the
arbitrator/umpire used by New Co and the UAW for disputes arising under the then
applicable New Co-UAW National Agreement shall select a person with actuarial
expertise to serve as the Arbitrator.

(v) New Co, the UAW, and the Committee shall cooperate in setting a hearing date
for the arbitration as soon as possible following selection of the Arbitrator.

 

  27. Submission of the Settlement Agreement

The parties shall submit this Settlement Agreement to the Bankruptcy Court and
jointly work diligently to have this Settlement Agreement approved by the
Bankruptcy Court as soon as possible. The parties shall give notice to all
affected individuals, in a manner approved by the Bankruptcy Court. The parties
shall seek from the Bankruptcy Court any order necessary to comply with the
Federal Rules of Bankruptcy Procedure or any other applicable rule of procedure
or statutory requirement that must be met to give this Settlement Agreement full
force and effect.

 

- 26 -



--------------------------------------------------------------------------------

  28. Conditions

This Settlement Agreement is conditioned upon the occurrence or resolution of
the conditions described in subparagraphs A and B of this Section. The failure
of the conditions described in subparagraphs A and/or B shall render this
Settlement Agreement void.

A. Judgment/Approval Order. The Bankruptcy Court shall have entered a Judgment
approving and accepting this Settlement Agreement in all respects and as to all
parties, including New Co, the UAW, the Class and the Covered Group and the
Closing shall have occurred in reliance on such Judgment. Such Approval Order
shall be reasonably acceptable in form and substance to New Co and the UAW. This
condition shall be deemed to have failed upon issuance of an order disapproving
this Settlement Agreement, or upon the issuance of an order approving only a
portion of this Settlement Agreement but disapproving other portions, unless New
Co and the UAW, acting on its own behalf and as the authorized representative of
the Class and the Covered Group, agree otherwise in writing.

B. Existing Internal VEBA Sponsorship. New Co, or one of its Subsidiaries, shall
assume from GM sponsorship of the Existing Internal VEBA. In connection
therewith, New Co shall (i) have all of the rights, title and interest as plan
sponsor, plan administrator or employer under the Existing Internal VEBA,
(ii) have any responsibility, obligation or liability of plan sponsor or plan
administrator relating to, the Existing Internal VEBA and each contract,
agreement or arrangement established thereunder or relating thereto, and
(iii) operate the Existing Internal VEBA in accordance with, and to otherwise
comply with the New Co’s obligations under, this Settlement Agreement, effective
as of the Closing Date and subject to approval by the Bankruptcy Court,
including, without limitation, the obligation to direct the trustee of the
Existing Internal VEBA to transfer the UAW Related Account in the Existing
Internal VEBA to the New VEBA.

 

  29. No Admission; No Prejudice

A. Notwithstanding anything to the contrary, whether set forth in this
Settlement Agreement, the MOU, the Judgment, or any notice, any documents filed
with the Court in either Henry I, Henry II, or the GM bankruptcy proceedings,
any documents, whether provided in the course of or in any manner whatsoever
relating to the discussions between New Co and UAW with respect to health care
benefits or relating to this Settlement Agreement, whether distributed,
otherwise made available to or obtained by any person or organization, including
without limit, New Co Active Employees, Class Members, or their spouses,
surviving spouses or dependents, or to the UAW or New Co in the course of the
negotiations that led to entry into this Settlement Agreement, or otherwise:

(i) New Co has denied, and continues to deny, that it is responsible for
providing medical benefits to retirees. Neither this Settlement Agreement nor
any document referred to or contemplated herein may be construed as, or may be
viewed or used as, an Admission by or against the New Co of any fault,
wrongdoing or liability whatsoever, or as an Admission by New Co of any claim or
argument made by or on behalf of the UAW, New Co Active Employees, the Class or
the Covered Group, that it is the successor in interest of GM. Without limiting
in any manner whatsoever the generality of the foregoing, the performance of any
settlement actions by New Co may not be construed, viewed or used as an
Admission by or against New Co.

 

- 27 -



--------------------------------------------------------------------------------

(ii) The UAW, acting on its own behalf and as the authorized representative of
the Class Members, has claimed, and continues to claim, that the allegations,
claims and contentions made against New Co have merit. Neither this Settlement
Agreement nor any document referred to or contemplated herein nor any settlement
actions may be construed as, or may be viewed or used as, an Admission by or
against any of the UAW, the Class Representatives or the Class Members of any
fault, wrongdoing or liability whatsoever or of the validity of any claim or
argument made by or on behalf of New Co that New Co has a unilateral right to
modify or terminate retiree health care benefits, has no obligation to assume
the MOU, or that New Co is not a successor of interest to GM. Without limiting
in any manner whatsoever the generality of the foregoing, the performance of any
settlement actions by any of the UAW, the Class Representatives or the Class
Members, including without limitation, the acceptance of any retiree health care
benefits under any of the New Co health care plans set forth in this Settlement
Agreement, may not be construed, viewed or used as an Admission by or against
any of the UAW, the Class Representatives or the Class that New Co has a
unilateral right to modify or terminate retiree health care benefits, has no
obligation to assume the MOU, or that New Co is not a successor to GM.

(iii) Entering into this Settlement Agreement and performance of any of the
settlement actions shall not be construed as, or deemed to be evidence of, an
Admission by any of the parties hereto, and shall not be offered or received in
evidence in any action or proceeding against any party hereto in any court,
administrative agency or other tribunal or forum for any purpose whatsoever
other than to enforce the provisions of this Settlement Agreement or to obtain
or seek approval of this Settlement Agreement.

For the purposes of this Section 29, New Co refers to New Co and the UAW refers
to the International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America, as organizations, as well as any and all of their
respective directors, officers, employees, and agents.

This Settlement Agreement and anything occurring in connection with reaching
this Settlement Agreement are without prejudice to New Co, the UAW and the
Class. The parties may use this Settlement Agreement to assist in securing the
Judgment approving the settlement. It is intended that New Co, the UAW, the
Committee, the Class Representatives, the Class, the Covered Group and Class
Counsel shall not use this Settlement Agreement, or anything occurring in
connection with reaching this Agreement, as evidence against New Co, the UAW,
the Class or the Covered Group in any circumstance except where the parties are
operating under or enforcing this Settlement Agreement or the Judgment approving
this Settlement Agreement.

 

- 28 -



--------------------------------------------------------------------------------

  30. Duration and Termination of Settlement Agreement

This Settlement Agreement will remain in effect unless and until terminated in
accordance with this Section and as provided for in Section 28 of this
Settlement Agreement. Termination of this Settlement Agreement may occur as
follows:

(i) If the Judgment is denied in whole or in material part, either New Co or the
UAW, acting on its own behalf and as the authorized representative of the Class
and the Covered Group, may terminate this Settlement Agreement by 30 days’
written notice to the other party and the rights and obligations of all parties
shall revert to the status quo ante as if this Settlement Agreement had never
been entered.

(ii) If an Approval Order satisfactory to the parties, as described in
Section 28.A of this Settlement Agreement or any other order authorizing the
Sale Transaction, is entered by the Bankruptcy Court, but overturned on appeal
or otherwise such that there is or may be a material negative impact on the
rights, obligations or benefits provided hereunder to the UAW, the Class, the
Covered Group or New Co, either New Co or the UAW, acting on its own behalf and
as the authorized representative of the Class and the Covered Group, may
terminate this Settlement Agreement upon 30 days’ written notice to the other
parties and the rights and obligations of all parties shall revert to the status
quo ante as if this Settlement Agreement had never been entered.

(iii) If any court, agency or other tribunal of competent jurisdiction issues a
determination that any part of this Settlement Agreement is prohibited or
unenforceable in any material respect, either New Co or the UAW, acting on its
own behalf and as the authorized representative of the Class and the Covered
Group, may terminate this Settlement Agreement by 30 days’ written notice to the
other party and the rights and obligations of all parties shall revert to the
status quo ante as if this Settlement Agreement had never been entered.

Notwithstanding the foregoing, Sections 22, 23, 26 and 29 shall survive the
termination of this Settlement Agreement.

 

  31. National Institute for Health Care Reform

In recognition of the interest of New Co, the UAW, the Class and the Covered
Group in improving the quality, affordability, and accountability of health care
in the United States, the parties agree that as a part of this settlement New Co
and the UAW shall establish a National Institute for Health Care Reform
(“Institute”). The Institute shall be established and receive its first annual
funding payment as soon as practicable after the Initial Effective Date on the
basis set forth in the term sheet attached hereto as Exhibit G to this
Settlement Agreement. The annual funding payment will be payable in four equal
quarterly installments. The funding and operation of the Institute shall be
separate, independent and distinct from the New Plan and the New VEBA. Any
payments by New Co to the Institute shall be governed exclusively by the term
sheet and are not in any way related to New Co’s payment obligations as
described in Sections 8 and 12 of this Settlement Agreement.

 

- 29 -



--------------------------------------------------------------------------------

  32. Other Provisions

A. References in this Settlement Agreement to “Sections,” “Paragraphs” and
“Exhibits” refer to the Sections, Paragraphs, and Exhibits of this Settlement
Agreement unless otherwise specified.

B. The Bankruptcy Court (or in the event the bankruptcy proceeding has been
closed or dismissed, the Court) will, subject to Section 26 of this Settlement
Agreement, resolve any disputes relating to or arising out of or in connection
with the enforcement, interpretation or implementation of this Settlement
Agreement. Each of the parties hereto expressly and irrevocably submits to the
jurisdiction of the Bankruptcy Court or the Court, as applicable, and expressly
waives any argument it may have with respect to venue or forum non conveniens.

C. This Settlement Agreement constitutes the entire agreement between the
parties regarding the matters set forth herein, and no representations,
warranties or inducements have been made to any party concerning this Settlement
Agreement, other than representations, warranties and covenants contained and
memorialized in this Settlement Agreement. This Settlement Agreement supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral, regarding the matters set forth in this Settlement
Agreement.

D. The captions used in this Settlement Agreement are for convenience of
reference only and do not constitute a part of this Settlement Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Settlement Agreement, and all provisions of this Settlement Agreement will
be enforced and construed as if no captions had been used in this Settlement
Agreement.

E. This Settlement Agreement may be executed in two or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument, provided that counsel for the parties to this Settlement Agreement
shall exchange among themselves original signed counterparts.

F. No party to this Settlement Agreement may assign any of its rights hereunder
without the prior written consent of the other parties, and any purported
assignment in violation of this sentence shall be void. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. For purposes of clarification and without limitation as
to other beneficiaries, GM is intended to be a third party beneficiary of this
Settlement Agreement.

G. Each of New Co, the UAW, the Committee, the Class and the Covered Group shall
do any and all acts and things, and shall execute and deliver any and all
documents, as may be necessary or appropriate to effect the purposes of this
Settlement Agreement.

H. This Settlement Agreement shall be construed in accordance with applicable
federal laws of the United States of America.

 

- 30 -



--------------------------------------------------------------------------------

I. Any provision of this Settlement Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent any provision of this Settlement Agreement is
invalid or unenforceable as provided for in Section 32.J of this Settlement
Agreement, it shall be replaced by a valid and enforceable provision agreed to
by New Co and the UAW, acting on its own behalf and as the authorized
representative of the Class and the Covered Group (which agreement shall not be
unreasonably withheld) that preserves the same economic effect for the parties
under this Settlement Agreement; provided however, that to the extent that such
prohibited or unenforceable provision cannot be replaced as contemplated and the
consequences of such prohibited or unenforceable provision causes this
Settlement Agreement to fail of its essential purpose then this Settlement
Agreement may be voided at the sole discretion of the party seeking the benefit
of the prohibited or unenforceable provision. Class Counsel is expressly
authorized to take all appropriate action to implement this provision.

J. In the event that any payment referenced in this Settlement Agreement is due
to be made on a weekend or a holiday, the payment shall be made on the first
business day following such weekend or holiday.

K. In the event that any legal or regulatory approvals are required to
effectuate the provisions of this Settlement Agreement, New Co, the UAW, the
Class, and the Committee will fully cooperate in securing any such legal or
regulatory approvals.

L. Any notice, request, information or other document to be given under this
Settlement Agreement to any of the parties by any other party shall be in
writing and delivered personally, or sent by Federal Express or other carrier
which guarantees next-day delivery, transmitted by facsimile, transmitted by
email if in an Adobe Acrobat PDF file, or sent by registered or certified mail,
postage prepaid, at the following addresses. All such notices and communication
shall be effective when delivered by hand, or, in the case of registered or
certified mail, Federal Express or other carrier, upon receipt, or, in the case
of facsimile or email transmission, when transmitted (provided, however, that
any notice or communication transmitted by facsimile or email shall be
immediately confirmed by a telephone call to the recipient.):

If to New Co, addressed to:

Diana Tremblay

GMNA Vice President of Labor Relations

General Motors Company

2000 Centerpoint Parkway

Pontiac, MI 48341

Tel: (248) 753-2243

 

- 31 -



--------------------------------------------------------------------------------

in each case with copies to:

Francis S. Jaworski

Office of the General Counsel

General Motors Company

Mail Code 482-C25-B21

300 Renaissance Center

P.O. Box 300

Detroit, MI 48265-3000

Tel: (313) 665-4914

Cadawalder, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: R. Ronald Hopkinson/Lisa J. Pauquette/John J. Rapisardi

Tel: (212) 504-6000

If to UAW, addressed to:

Daniel W. Sherrick

General Counsel

International Union, United Automobile, Aerospace and

Agricultural Implement Workers of America

8000 East Jefferson Avenue

Detroit, MI 48214

Tel: (313) 926-5216

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: A. Richard Susko/Richard S. Lincer/David I. Gottlieb

Tel: (212) 225-2000

Each party may substitute a designated recipient upon written notice to the
other parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.

 

AGREED: By:  

LOGO [g85733ex10_12pg33.jpg]

  GENERAL MOTORS COMPANY By:  

 

  Daniel W. Sherrick (P37171)   8000 East Jefferson Avenue   Detroit, MI 48214  
Tel: (313) 926-5216   COUNSEL FOR INTERNATIONAL UNION, UNITED AUTOMOBILE,
AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA ACKNOWLEDGED AND
CONFIRMED: By:  

 

  William T. Payne   Stember Feinstein Doyle & Payne, LLC   Pittsburgh North
Office   1007 Mt. Royal Boulevard   Pittsburgh, PA 15222   Tel: (412) 492-8797  
wpayne@stargate.net   CLASS COUNSEL



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.

 

AGREED: By:  

 

  GENERAL MOTORS COMPANY

 

By:  

/s/ Daniel W. Sherrick

  Daniel W. Sherrick (P37171)   8000 East Jefferson Avenue   Detroit, MI 48214  
Tel: (313) 926-5216   COUNSEL FOR INTERNATIONAL UNION, UNITED AUTOMOBILE,
AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA

 

ACKNOWLEDGED AND CONFIRMED: By:  

 

  William T. Payne   Stember Feinstein Doyle & Payne, LLC   Pittsburgh North
Office   1007 Mt. Royal Boulevard   Pittsburgh, PA 15222   Tel: (412) 492-8797  
wpayne@stargate.net   CLASS COUNSEL



--------------------------------------------------------------------------------

EXHIBITS

IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.

 

AGREED: By:  

 

  GENERAL MOTORS COMPANY

 

By:  

 

  Daniel W. Sherrick (P37171)   8000 East Jefferson Avenue   Detroit, MI 48214  
Tel: (313) 926-5216   COUNSEL FOR INTERNATIONAL UNION, UNITED AUTOMOBILE,
AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA

 

ACKNOWLEDGED AND CONFIRMED: By:  

/s/ William T. Payne

  William T. Payne   Stember Feinstein Doyle & Payne, LLC   Pittsburgh North
Office   1007 Mt. Royal Boulevard   Pittsburgh, PA 15222   Tel: (412) 492-8797  
wpayne@stargate.net   CLASS COUNSEL



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A: Trust Agreement

Exhibit B: [Reserved]

Exhibit C: [Reserved]

Exhibit D: Form of Equity Registration Rights Agreement

Exhibit E: Form of Trust Agreement Amendment

Exhibit F: 2009 Benefits Changes

Exhibit G: National Institute for Health Care Reform Term Sheet

Exhibit H: [Reserved]

Exhibit I: Form of New Co Note*

Exhibit J: Form of Preferred Stock Certificate of Designation

Exhibit K: Form of Stockholders Agreement**

Exhibit L: Form of Warrant

 

* Final form to be agreed between New Co and the VEBA in conformity with the
VEBA Note Term Sheet attached as Exhibit Y to the Amended and Restated Master
Sale and Purchase Agreement, dated June 26, 2009, by and among New Co, GM and
the other parties thereto (as amended, the “MSPA” ). The VEBA Note Term Sheet is
attached hereto as Exhibit I pending agreement on the final form.

** Final form to be agreed among New Co, the New VEBA, and the other
stockholders to be parties thereto, in conformity with the Governance Term Sheet
previously furnished to the UAW, with such changes thereto as may be required by
the United States Treasury and agreed to by the UAW.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

TRUST AGREEMENT



--------------------------------------------------------------------------------

* * * * * * * * * * * * * * * *

The form of trust agreement attached hereto includes references to Ford Motor
Company, Inc. and Chrysler, LLC and to separate class action cases brought
against each of those companies by the UAW and a class of each company’s
retirees. The form of trust agreement in the attached Exhibit E is designed to
accommodate the possibility that settlement agreements are entered into in those
cases pursuant to which those companies would also deposit agreed-upon amounts
into the trust described in the attached Exhibit E. But there is currently no
settlement agreement in either of those cases, and there is no guarantee that
there will be such a settlement agreement, or that any potential settlement of
those cases would include an agreement to pay any amount into the trust
described in the attached Exhibit E.

In the event that there is no settlement agreement in either or both of those
cases, or that any settlement of either or both of those cases does not include
a form of trust agreement identical in all respects to the attached Exhibit E,
the references to such company and the corresponding case and settlement
agreement shall be removed from the form of trust agreement, and the trust
agreement shall be conformed to relate solely to the remaining settlement
agreements or to this Settlement Agreement as the case may be.

* * * * * * * * * * * * * * * *

 

2



--------------------------------------------------------------------------------

UAW RETIREE MEDICAL BENEFITS TRUST

THIS TRUST AGREEMENT, entered into and effective as of                     , by
and among                      ,                     ,                     ,
                    ,                     ,                     ,
                    ,                     ,                     ,
                    ,                      (the “Committee”) and
                                 (the “Trustee”).

W I T N E S S E T H:

WHEREAS, General Motors Corporation (“GM”), International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America (“UAW”),
along with respective Class Representatives of plaintiff class members in the
case of UAW v. General Motors Corp., Civ. Act. No. 2:07-cv-14074 (E.D. Mich.
complaint filed September 9, 2007), have entered into a settlement agreement
dated February     , 2008 (“GM Retiree Settlement”), that, subject to Court
approvals and other stated conditions, provides for GM to make certain deposits
and remittances to a trust established as a voluntary employees’ beneficiary
association (the “Trust”), and credited to the GM Separate Retiree Account in
the Trust.

WHEREAS, Chrysler, LLC (“Chrysler”), UAW, along with respective class
representatives of plaintiff class members in the case of UAW v. Chrysler, LLC,
Civ. Act. No. :07-cv-14310 (E.D. Mich. complaint filed                     ,
2007), have entered into a settlement agreement dated                     , 2008
(“Chrysler Retiree Settlement”), that, subject to Court approvals and other
stated conditions, provides for Chrysler to make certain deposits and
remittances to the Trust, and credited to the Chrysler Separate Retiree Account
in the Trust.

WHEREAS, Ford Motor Company, Inc. (“Ford”), UAW, along with respective class
representatives of plaintiff class members in the case of UAW v. Ford Motor Co.,
Civ. Act. No.          (E.D. Mich. complaint filed                     , 2007),
have entered into a settlement agreement dated                     , 2008 (“Ford
Retiree Settlement”), that, subject to Court approvals and other stated
conditions, provides for Ford to make certain deposits and remittances to the
Trust, and credited to the Ford Separate Retiree Account in the Trust.

WHEREAS, the Settlements contemplate a Committee, as more fully defined herein,
(the “Committee”) to act on behalf of employees’ beneficiary associations (the
“EBAs”), which are incorporated in the Trust;

WHEREAS, by an order dated                     , the Court approved the Chrysler
Settlement, and by an order dated                     , the Court approved the
Ford Settlement, and by an order dated                     , the Court approved
the GM Settlement (collectively, the “Court Order”);

WHEREAS, through operation of each Court Order the Committee was formed;

WHEREAS, the Trust consists of three separate employees’ beneficiary
associations (collectively, the “EBAs”), and the membership of each EBA includes
the applicable Eligible Group;



--------------------------------------------------------------------------------

WHEREAS, each EBA, acting through the Committee, will establish and maintain a
separate employee welfare benefit plan (collectively the “Plans”) on behalf of
the members of the respective Eligible Groups;

WHEREAS, the Committee, on behalf of the EBAs, has entered into this Trust
Agreement to implement the Trust, to be known as the “UAW Retiree Medical
Benefits Trust,” which shall include the GM Separate Retiree Account, the Ford
Separate Retiree Account and the Chrysler Separate Retiree Account (collectively
the “Separate Retiree Accounts”), to accept the deposits, contributions,
transfers and remittances of, or attributable to, each Company in the respective
Separate Retiree Account;

WHEREAS, the purpose of each Separate Retiree Account is to serve as a separate,
dedicated account to be used for the sole purpose of funding Benefits provided
under the related Plan to the Eligible Group under that Plan and defraying the
reasonable expenses of such Plan, as set forth in the GM Retiree Settlement,
Ford Retiree Settlement and the Chrysler Retiree Settlement respectively;

WHEREAS, the purpose of this Trust is to allow for the pooled investment of
assets credited to each of the Separate Retiree Accounts and to provide the
economy of scale to the Committee in providing services for each of the Plans,
but not to allow for the assets attributable to any one Separate Retiree Account
to offset liabilities or defray the expenses attributable to any other Separate
Retiree Account;

WHEREAS, the Committee is willing to serve as the named fiduciary of each Plan
and the Trustee desires to serve in such capacity with respect to the Trust;

WHEREAS, the Committee is willing to exercise the authority granted to it
herein;

WHEREAS, the Trustee is willing to receive, hold, and invest the assets of the
Trust in accordance with the terms of this Trust Agreement;

WHEREAS, the Trust is intended to comply with the requirements of sections
419A(f)(5)(A) and 501(c)(9) of the Internal Revenue Code of 1986, as amended
(the “Code”), the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and deposits to the Trust are
described in section 302(c)(2) of the Labor Management Relations Act, 1947, as
amended (“LMRA”);

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Committee and the Trustee agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Authorized Investments. Subject to any investment guidelines
established by the Committee and communicated to the Trustee pursuant to
Section 10.4, “Authorized Investments” shall not be limited to investments that
are defined as legal investments for trust funds under the laws of any
jurisdiction. Authorized Investments shall include, but shall not be limited to
(i) cash held in interest bearing accounts or cash equivalents that are credited
with earnings; (ii) bonds, debentures, notes, or other evidences of
indebtedness; (iii) stocks (regardless of class) or other evidences of ownership
in any corporation, partnership, mutual investment fund (including funds for
which the Trustee or an affiliate thereof serves as investment manager),
investment company, association, joint venture or business trust;
(iv) derivative securities, including without limitation future contracts and
option contracts; (v) investment contracts issued by legal reserve insurance
companies; (vi) collective investment funds; and (vii) any other investment or
transaction permitted by applicable law.

Section 1.2 Beneficiary. A person designated as a beneficiary of a Participant
by the Participant, who is in an Eligible Group and who is or may become
entitled to Benefits under one of the Plans through his or her relationship with
an Eligible Retiree or with a deceased retiree or employee of a Company.

Section 1.3 Benefits. During the Initial Accounting Period with respect to each
Plan, Benefits under each such Plan shall have the same meaning as “Retiree
Medical Benefits” (as that term is defined under each Company Settlement), that
is, post retirement medical benefits, including but not limited to hospital
surgical medical, prescription drug, vision, dental, hearing aid and the $76.20
Special Benefit related to Medicare. After the Initial Accounting Period ends
with respect to a Plan, Benefits, pursuant to an amendment to such Plan, may
include any benefit permissible under section 50l(c)(9) of the Code and section
3(1) of ERISA.

Section 1.4 Chair. The Member selected pursuant to Section 9.5 to perform the
functions described in Article IX.

Section 1.5 Chrysler. Chrysler LLC, a Delaware corporation with its principal
offices in Auburn Hills, Michigan, and its successors and assigns.

Section 1.6 Chrysler Eligible Group. The Class or Class Members and the Covered
Group as set forth in the Chrysler Settlement and repeated verbatim in Exhibit
A.

Section 1.7 Chrysler Health Care Program. The employee welfare benefit plan
maintained by Chrysler as in effect as of October 12, 2007, which provided
retiree medical benefits to Chrysler employees who retired from UAW-represented
bargaining units.

Section 1.8 Chrysler Retiree EBA. The UAW Chrysler Retirees Employees’
Beneficiary Association, an employee organization within the meaning of
Section 3(4) of ERISA.

Section 1.9 Chrysler Retiree Plan. The UAW Chrysler Retirees Medical Benefits
Plan, as established and maintained by the Chrysler Retiree EBA, as may be
amended from time to time by the Committee, as specified herein, to make
available Benefits to Participants and Beneficiaries included in the Chrysler
Eligible Group.

 

3



--------------------------------------------------------------------------------

Section 1.10 Chrysler Retiree Settlement. Settlement of the claims in UAW v.
Chrysler, LLC, Civ. Act. No. :07-cv-l4310 (E.D. Mich. complaint filed
                    , 2007).

Section 1.11 Chrysler Separate Retiree Account. The separate account in the
Trust, including any Employer Security Sub-Account attributable to any Chrysler
Employer Security, maintained to account for (a) the assets attributable to the
deposits, contributions, remittances, subsidies, investment income, and any
other income held in the Trust Fund exclusively to fund the Chrysler Retiree
Plan; and (b) the Benefits provided pursuant to the Chrysler Retiree Plan, other
liabilities, administrative expenses attributable to such Benefits, and the
Chrysler Separate Retiree Account’s share of investment expenses incurred.

Section 1.12 Code. The Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

Section 1.13 Committee. The group of Independent Members and UAW Members formed
pursuant to the Settlements to implement the Trust, to administer each Plan, and
to serve as a “named fiduciary” of each Plan within the meaning of section
402(a)(2) of ERISA, including the exercise of authority or control over Plan
assets.

Section 1.14 Company. The term Company shall mean Chrysler, Ford, or GM, as the
case may be (collectively the “Companies”).

Section 1.15 Company Health Care Plan. The Chrysler Health Care Program for
Hourly Employees, the Ford Retiree Health Program, and the General Motors Health
Care Program for Hourly Employees, as the case may be (collectively “Company
Health Care Plans”).

Section 1.16 EBA. The Chrysler Retiree EBA, the Ford Retiree EBA, or the GM
Retiree EBA, as the case may be (collectively “EBAs”).

Section 1.17 Eligible Group. All individuals who satisfy the requirements to be
included in either the Chrysler Eligible Group, the Ford Eligible Group, or the
GM Eligible Group, as the case may be (collectively “Eligible Groups”).

Section 1.18 Eligible Retiree. A former employee retired from a Company who
satisfies the requirements to be included in an Eligible Group.

Section 1.19 Employer Security. Any obligation, note, warrant, bond, debenture,
stock or other security within the meaning of section 407(d)(1) of ERISA that is
acquired or held by the Trust (or arising from any such security through
conversion) pursuant a deposit or transfer under one of the Settlements the
acquisition or holding of which (i) is not prohibited by sections 406(a)(1)(E)
or 406(a)(2) of ERISA, or (ii) is the subject of a prohibited transaction
exemption provided under section 408 of ERISA.

Section 1.20 Employer Security Sub-Account. The sub-account maintained by the
Trustee within each Separate Retiree Account to hold separately any Employer
Security and any proceeds from the disposition of any Employer Security, at the
direction of the Committee or the Independent Fiduciary pursuant to Article XI.

 

4



--------------------------------------------------------------------------------

Section 1.21 ERISA. The Employee Retirement Income Security Act of 1974, as
amended through any date relevant under this Trust Agreement, and any successor
statute thereto.

Section 1.22 Ford. Ford Motor Company, a Delaware corporation with its principal
office in Dearborn, Michigan, and its successors and assigns.

Section 1.23 Ford Eligible Group. The Class or Class Members and the Covered
Group as set forth in the Ford Settlement and repeated verbatim in Exhibit B.

Section 1.24 Ford Retiree Health Program. The portion of the
Hospital-Surgical-Medical- Drug-Dental-Vision Program maintained by Ford as in
effect on and after the effective date of the 2007 UAW-Ford National Collective
Bargaining Agreement, which provided retiree medical benefits to Ford hourly
employees who retire from UAW-represented bargaining units.

Section 1.25 Ford Retiree EBA. The UAW Ford Retirees Employees’ Beneficiary
Association, an employee organization within the meaning of Section 3(4) of
ERISA.

Section 1.26 Ford Retiree Plan. The UAW Ford Retirees Medical Benefits Plan, as
established and maintained by the Ford Retiree EBA, as may be amended from time
to time by the Committee, as specified herein, to make available Benefits to
Participants and Beneficiaries included in the Ford Eligible Group.

Section 1.27 Ford Retiree Settlement. Settlement of the claims in UAW v. Ford
Motor Co., Civ. Act. No.          (E.D. Mich. complaint filed
                    , 2007).

Section 1.28 Ford Separate Retiree Account. The separate account in the Trust,
including any Employer Security Sub-Account attributable to any Ford Employer
Security, maintained to account for (a) the assets attributable to the deposits,
contributions, remittances, subsidies, investment income, and any other income
held in the Trust Fund exclusively to fund the Ford Retiree Plan; and (b) the
Benefits provided pursuant to the Ford Retiree Plan, other liabilities,
administrative expenses attributable to such Benefits, and the Ford Separate
Retiree Account’s share of investment expenses incurred.

Section 1.29 GM. The General Motors Corporation, a Delaware corporation with its
principal offices in Detroit, Michigan, and its successors and assigns.

Section 1.30 GM Eligible Group. The Class or Class Members and the Covered Group
as set forth in the GM Settlement and repeated verbatim in Exhibit C.

Section 1.31 General Motors Health Care Program for Hourly Employees. The
collectively bargained General Motors Health Care Program for Hourly Employees
as set forth in Exhibit C-1 of the 2007 and prior GM-UAW National Agreements, as
applicable to those GM-UAW Represented Employees who had attained seniority
prior to September 14, 2007.

 

5



--------------------------------------------------------------------------------

Section 1.32 GM Retiree EBA. The UAW GM Retirees Employees’ Beneficiary
Association, an employee organization within the meaning of Section 3(4) of
ERISA.

Section 1.33 GM Retiree Plan. The UAW GM Retirees Medical Benefits Plan, as
adopted by the GM Retiree EBA, as may be amended from time to time by the
Committee, as specified herein, to make available Benefits to Participants and
Beneficiaries included in the GM Eligible Group.

Section 1.34 GM Retiree Settlement. Settlement of the claims in UAW v. General
Motors Corp., Civ. Act. No. 2:07-cv-14074 (E.D. Mich. complaint filed
September 9, 2007).

Section 1.35 GM Separate Retiree Account. The separate account in the Trust,
including any Employer Security Sub-Account attributable to any GM Employer
Security, maintained to account for (a) the assets attributable to the deposits,
contributions, remittances, subsidies, investment income and any other income
and other income held in the Trust Fund exclusively to fund the GM Retiree Plan;
and (b) the Benefits provided pursuant to the GM Retiree Plan, other
liabilities, administrative expenses attributable to such Benefits, and the GM
Separate Retiree Account’s share of investment expenses incurred.

Section 1.36 Implementation Date. The later of (i) January 1, 2010 or (ii) the
“Final Effective Date,” as defined in the GM Retiree Settlement or the Chrysler
Retiree Settlement, as applicable, or with respect to the Ford Retiree
Settlement, the later of the “Effective Date” or the “Appeal Completion Date”
(as defined in the Ford-UAW Memorandum of Understanding Post-Retirement Medical
Care dated November 3, 2007) or as otherwise provided in the Ford Settlement
Agreement.

Section 1.37 Independent Fiduciary. The entity that may be appointed from time
to time by the Committee to serve pursuant to Article XI.

Section 1.38 Independent Member. An individual person who serves as a member of
the Committee and is not appointed by UAW, who satisfies the requirements of
section 9.1, and whose experience in such fields, without limitation, as health
care, employee benefits, asset management, human resources, labor relations,
economics, law, accounting or actuarial science indicates a capacity to fulfill
the powers and duties of Article X in the manner described in Section 10.11, and
wherever practicable, helps to provide a range of relevant experiences to the
Committee.

Section 1.39 Initial Accounting Period. With respect to each Plan, the period
before the later of the date that (a) the respective Company determines that its
obligations, if any, with respect to the Plan made available to the Participants
and Beneficiaries included in that Company’s Eligible Group are subject to
settlement accounting as contemplated by paragraphs 90-95 of FASB Statement
No. 106, as amended, or its functional equivalent; or (b) the Company is no
longer obligated to make any further payments or deposits to the Trust,
including, but not limited to, any Shortfall Amounts.

Section 1.40 Investment Manager. An investment manager within the meaning of
section 3(38) of ERISA appointed by the Committee in accordance with the
provisions of Section 10.5.

 

6



--------------------------------------------------------------------------------

Section 1.41 Liaison. An individual appointed to perform the functions described
in Section 9.11.

Section 1.42 LMRA. The Labor Management Relations Act, 1947, as amended, and any
successor statute thereto.

Section 1.43 Member. A member of the Committee or his or her successor.

Section 1.44 Participant. An Eligible Retiree who has fulfilled all requirements
for participation as determined pursuant to Sections 2.1 and 2.2, who pays any
contribution that is required as a condition of coverage, and who receives
coverage pursuant to the terms of a Plan.

Section 1.45 Plan. The Chrysler Retiree Plan, the Ford Retiree Plan, or the GM
Retiree Plan, as the case may be (collectively the “Plans”).

Section 1.46 Separate Retiree Account. The Chrysler Separate Retiree Account,
the Ford Separate Retiree Account or the GM Separate Retiree Account, as the
case may be (collectively the “Separate Retiree Accounts”).

Section 1.47 Settlements. The GM Retiree Settlement, the Chrysler Retiree
Settlement and the Ford Retiree Settlement (as referred to in the preamble to
this Trust Agreement).

Section 1.48 Trust Agreement. This agreement and all of its exhibits, as now in
effect and as it may be amended hereafter from time to time by the Committee,
acting on behalf of the EBAs.

Section 1.49 Trust or Trust Fund. The UAW Retiree Medical Benefits Trust
established by this Trust Agreement, incorporating each EBA, and comprising all
property or interests in property held by the Trustee from time to time under
this Trust Agreement

Section 1.50 Trustee. The entity referred to in the Preamble to this Trust
Agreement named to perform the duties set forth in this Trust Agreement, or any
successor thereto appointed by the Committee in accordance with Section 8.3. Any
corporation continuing as the result of any merger or consolidation to which the
Trustee is a party, or any corporation to which substantially all the business
and assets of the Trustee may be transferred, will be deemed automatically to be
continuing as the Trustee.

Section 1.51 UAW. The International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, AFL-CIO, CLC, and any successor
thereof.

Section 1.52 UAW Member. An individual person who serves as a member of the
Committee and is appointed by UAW, pursuant to the terms of the Settlements and
Article IX of this Trust Agreement.

 

7



--------------------------------------------------------------------------------

Any capitalized term used in this Trust Agreement, if not defined in this Trust
Agreement, shall have the meaning it has in the GM Retiree Settlement when
relating to GM and/or the GM Eligible Group, the GM EBA, the GM Retiree Plan and
the GM Separate Retiree Account. Any capitalized term used in this Trust
Agreement, if not defined in this Trust Agreement, shall have the meaning it has
in the Chrysler Retiree Settlement when relating to Chrysler and/or the Chrysler
Eligible Group, the Chrysler EBA, the Chrysler Retiree Plan and the Chrysler
Separate Retiree Account. Any capitalized term used in this Trust Agreement, if
not defined in this Trust Agreement, shall have the meaning it has in the Ford
Retiree Settlement when relating to Ford and/or the Ford Eligible Group, the
Ford EBA, the Ford Retiree Plan and the Ford Separate Retiree Account. If any
capitalized term used in this Trust Agreement, if not defined in this Trust
Agreement, is also used in more than one of the Settlements, such term shall
have the meaning it has in the Settlement applicable to the relevant Plan,
Eligible Group, or Separate Retiree Account.

 

8



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1 Eligibility for Participation. Any Eligible Retiree or Beneficiary
may receive Benefits funded, in whole or in part, by the Trust pursuant solely
to the Plan adopted by the Committee in its discretion exercising the powers
provided to it under Article X from time to time, on behalf of the EBA to which
such Eligible Retiree or Beneficiary belongs. In exercising its authority under
Article X, the Committee may design each Plan to provide for separate bases of
participation in the Plan for classes of Participants and Beneficiaries as set
forth from time to time in the Plan so long as such design is reasonably related
to the purposes for which the Trust was established and, provided further, that
any such design only permits participation in the Plan by the Eligible Retirees
or Beneficiaries who belong to the EBA on behalf of which the Committee adopted
such Plan. Participation in the Plan is contingent on the Eligible Retiree or
Beneficiary satisfying any conditions set forth therein from time to time. Under
no circumstances may individuals other than Eligible Retirees or Beneficiaries
be allowed to benefit from the Trust or participate in a Plan.

Section 2.2 Determination by Committee. Any determination regarding the status
of any individual as a Participant or Beneficiary under each Plan shall be
solely and exclusively the responsibility of the Committee.

 

9



--------------------------------------------------------------------------------

ARTICLE III

ESTABLISHMENT OF TRUST

Section 3.1 Purpose. The Trust is established for the purpose of providing
Benefits to the Participants and Beneficiaries in accordance with each Plan and
as are permissible under section 501(c)(9) of the Code as set forth herein; and
upon termination of the Trust, to provide such Benefits to such persons as are
permissible under section 501(c)(9) of the Code as set forth herein. The EBAs
are incorporated within the Trust, each of which is intended to constitute a
separate “employee organization” under section 3(4) of ERISA. The Trust,
together with each Plan, is intended to constitute a “voluntary employees’
beneficiary association” under section 501(c)(9) of the Code. Each Plan is
intended to constitute an “employee welfare benefit plan” within the meaning of
section 3(1) of ERISA. The Trust is established to allow for the pooled
investment of assets credited to each Separate Retiree Account and to provide
the economy of scale to the Committee in purchasing services for each of the
Plans. Under no circumstances may the assets credited to one Separate Retiree
Account offset the liabilities or defray the expenses attributable to another
Separate Retiree Account. Further, each Separate Retiree Account shall be
maintained for so long as there remains assets credited thereto.

Section 3.2 Receipt of Funds. The Trust Fund shall accept all sums of money and
other property deposited, contributed, remitted, or transferred to the Trust
with respect to a Plan and credited to the Separate Retiree Account attributable
to such Plan as described in Article IV, provided that any Employer Security
issued to the Trust by any Company shall be accepted only upon the direction of
the Independent Fiduciary. The Trustee shall hold, manage and administer the
Trust Fund without distinction between principal and income. The Trustee shall
be accountable for the money or other property it receives, but shall not be
responsible for the collection of any deposits, contributions, remittances, or
transfers due to the Trust.

Section 3.3 No Diversion. Except as otherwise provided herein, at no time shall
any part of the corpus or income of the Trust Fund be used for or diverted to
purposes other than funding Benefits for the exclusive benefit of the
Participants and Beneficiaries, including payment of reasonable costs of
establishment, amendment and administration of the Trust and each Plan, and at
no time shall any part of the net earnings of the Trust Fund improperly inure to
the benefit of any private individual as provided in section 501(c)(9) of the
Code and section l.501(c)(9)-4 of the Treasury Regulations promulgated
thereunder.

Section 3.4 Fiduciary Duties.

(a) Except as otherwise provided either herein or by applicable law, the
responsibilities of each fiduciary acting in such capacity shall be limited to
the performance of those duties specifically assigned to it hereunder. No
fiduciary shall have any responsibility for the performance of any duty not
specifically so assigned, except to the extent such responsibility is imposed by
applicable law. The Committee shall be the named fiduciary (as defined in
section 402(a)(2) and as described in section 402(c)(3) of ERISA) hereunder with
authority to control and manage the operation of the Trust, to the extent set
forth herein, and with respect to each Plan independently, except that if an
Independent Fiduciary is appointed by the Committee, the Independent Fiduciary,
and not the Committee, shall be the named fiduciary with respect to all
discretionary actions regarding the valuation, acceptance, management,
disposition and voting of Employer Securities. Each fiduciary’s responsibilities
and duties with respect to each Plan shall be limited to the interests of that
Plan’s Participants and Beneficiaries.

 

10



--------------------------------------------------------------------------------

(b) No Company is a fiduciary with respect to the Plans or the Trust. In
addition, (i) neither the Trustee, the Committee nor any person or entity
related to the Plans or the Trust has any authority to bind any Company, either
directly or indirectly, through any interpretations, findings of fact or
conclusions regarding the Plans, the Trust and this Trust Agreement, (ii) no
Company exercises any discretionary authority or discretionary control with
respect to the management of any Plan or the Trust or exercises any authority or
control with respect to the management or disposition of assets governed by this
Trust Agreement, (iii) no Company renders investment advice for a fee or other
compensation, direct or indirect, with respect to any assets governed by any
Plan or by this Trust Agreement, and none has the authority or responsibility to
do so, and (iv) no Company has discretionary authority or discretionary
responsibility in the administration of any Plan or of the Trust.

Section 3.5 No Guarantee. Nothing contained in the Trust or the Plans shall
constitute a guarantee that the assets of the Trust Fund will be sufficient to
pay Benefits to any person or make any other payment. The obligation of a Plan
to pay Benefits provided under such Plan is expressly conditioned on the
availability of assets attributed to the Separate Retiree Account associated
with that Plan to pay Benefits. This Trust Agreement creates no obligation for
any Company to deposit or remit any amount to the Trust Fund. Except for
payments of Benefits under a Plan, no Participant or Beneficiary shall receive
any distribution of cash or other thing of current or exchangeable value, either
from the Committee or the Trustee, on account of or as a result of the Trust
Fund created hereunder.

Section 3.6 No Interest. Except as provided in Section 12.2 with respect to
Participants and Beneficiaries, none of the following persons or entities shall
have any right, title or interest, whether legal or equitable, in the assets of
the Trust Fund at any time, including following the termination of the Trust:
the Companies, the UAW, the Committee, any Eligible Retiree, any Participant, or
any Beneficiary. At no time shall any account or separate fund be considered a
savings account or investment or asset of any Eligible Retiree, Participant,
Beneficiary, or class of Participants and Beneficiaries.

Section 3.7 Relationship to Settlements. Notwithstanding anything in this Trust
Agreement or the Plans to the contrary, neither the Committee, the Trustee, or
any person acting under the authority of the Committee, the Trustee, the EBAs or
the Trust shall construe, interpret or apply this Trust Agreement or the Plans
in a manner that would impair any right, would frustrate any purpose, or would
be inconsistent with any provision in each applicable Settlement. No
construction, interpretation or application of the Trust or the Plans by the
Committee, the Trustee, or any person acting under the authority of the
Committee, the Trustee, the EBAs or the Trust shall bind any Company with regard
to any dispute or conflict involving the Company. In the event of a conflict
between the Trust Agreement or a Plan and the corresponding Settlement, such
Settlement shall control.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

DEPOSITS TO THE TRUST FUND

Section 4.1 Deposits from the Companies. The Trust Fund shall accept from the
Companies deposits to the Trust Fund, as specified in each Company’s Settlement.
All deposits from a Company shall be credited to that Company’s respective
Separate Retiree Account.

Section 4.2 Remittances of Active Employee Contributions. The Trust Fund shall
accept remittances of active employee contributions, if any. All such
remittances shall be credited to the respective Separate Retiree Account
attributable to the Participants and Beneficiaries on whose behalf the employee
contributions are made.

Section 4.3 Medicare Subsidies. The Trust Fund shall accept Medicare Part D
subsidies and any other governmental payments relating to the benefits provided
to Participants and Beneficiaries pursuant to the Plans and Trust. All Medicare
subsidies and other governmental payments shall be credited to each Separate
Retiree Account attributable to the Participants and Beneficiaries on whose
behalf the subsidies or payments are made.

Section 4.4 Participant Contributions. The Trust Fund shall accept contributions
from Participants as permitted or required by the Committee. Such Participant
contributions may be remitted to the Trust Fund from each Company’s pension plan
pursuant to voluntary, authorized deductions from monthly pension payments from
each Company’s pension plan. All Participant contributions shall be credited to
the Separate Retiree Account attributable to the Participant making the
contribution.

Section 4.5 Deposits and Remittances from Subsequent Employers of Future
Eligible Retirees. In the event of a sale, disposition, joint venture, merger or
other corporate transaction that results in the displacement of a Company’s
Active Employee who is a member of the Covered Group (as those terms are defined
in the Company’s Settlement), the Trust may, but need not, accept deposits and
remittances from a subsequent employer of such displaced employee, provided that
such deposits and remittances are pursuant to a collective bargaining agreement
between such subsequent employer and UAW. All deposits and remittances from a
subsequent employer shall be credited to the appropriate Separate Retiree
Account relating to the displaced employee.

Section 4.6 Other Legal Sources. The Trust may accept money or property from
sources other than those described in Sections 4.1, 4.2, 4.4 and 4.5, provided
that acceptance from any such other source is permitted by law and that such
money or property is credited to the appropriate Separate Retiree Account(s) to
which such money or property relates.

 

12



--------------------------------------------------------------------------------

ARTICLE V

PAYMENTS FROM THE TRUST FUND

Section 5.1 Payments from the Trust Fund.

 

  (a) Subject to the direction of the Independent Fiduciary with respect to any
Employer Security, and except as provided in paragraph (b) below, the Trustee
shall make payments from the Trust Fund to pay Benefits under the Plans as
directed by the Committee or its designee. Any payment of Benefits under the
Plans must be charged to the Separate Retiree Account attributable to the
Participant or Beneficiary receiving the benefits.

 

  (b) To the extent permitted by law, the Trustee shall be fully protected in
making payments out of the Trust Fund, and shall have no responsibility to see
to the application of such payments or to ascertain whether such payments comply
with the terms of any Plan, and shall not be liable for any payment made by it
in good faith and in the exercise of reasonable care without actual notice or
knowledge of the impropriety of such payments hereunder. The Trustee may
withhold all or any part of any payment as the Trustee in the exercise of its
reasonable discretion may deem necessary to protect the Trustee and the Trust
against any liability or claim on account of any income tax or other tax; and
with all or any part of such payment so withheld, may discharge any such tax
liability. Any part of any such payment so withheld by the Trustee that may be
determined by the Trustee to be in excess of any such tax liability will upon
such determination by the Trustee be paid to the person or entity from whom or
which it was withheld.

Section 5.2 Method of Payments. The Trustee may make any payment required to be
made by it hereunder, unless directed otherwise by the Committee, by direct
electronic deposit of the amount thereof to the financial institution where the
person or entity to whom or to which such payment is to be made maintains an
account, or by mailing a check in the amount thereof by first class mail in a
sealed envelope addressed to such person or entity to whom or to which such
payment is to be made, according to the direction of the Committee. If any
dispute arises as to the identity or rights of persons who may be entitled to
benefits hereunder, the Trustee may withhold payment until such dispute is
resolved by a court of competent jurisdiction or, at the discretion of the
Committee, is settled by written stipulation of the parties concerned.

Section 5.3 Excessive Payments. If the Trustee or the Committee determines that
any payment under the Trust or any Plan is excessive or improper, the recipient
shall make repayment thereof immediately following receipt of written notice
from the Trustee or the Trustee’s agent. If the recipient fails to make
repayment to the Trustee or Trustee’s agent of such excessive or improper
payment by the date requested by the Trustee or the Trustee’s agent, the Trustee
may deduct the amount of such excessive or improper payment from any other
amounts thereafter payable to such person or may pursue repayment in accordance
with the provisions of Section 6.1(p). Until repaid to the Trustee or Trustee’s
agent, the amount of said excessive or improper payment shall not be included in
the Trust Fund.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

TRUSTEE POWERS AND DUTIES

Section 6.1 Powers of the Trustee. The Trustee shall have the following powers
in addition to the powers customarily vested in trustees by law, provided
however, that the Trustee’s powers with respect to the investment of assets held
in the Trust Fund shall be subject to (i) the funding policy established by the
Committee and communicated to the Trustee under Section 10.3, (ii) any
investment guidelines established by the Committee and communicated to the
Trustee under Section 10.4, (iii) the instructions of an Independent Fiduciary
appointed pursuant to Section 11.3, solely with respect to any Employer
Security, and (iv) the instructions of the Committee or any Investment Manager
appointed pursuant to Section 10.5:

(a) With any cash at any time held by it, to purchase or subscribe for any
Authorized Investment, and to retain such Authorized Investment in the Trust
Fund, except that, with respect to any Employer Security, such action shall be
taken only at the direction of an Independent Fiduciary;

(b) To sell for cash or, with the consent of the Committee, on credit, to
convert, to redeem, to exchange for another Authorized Investment, or otherwise
to dispose of, any property at any time held by it, except that, with respect to
any Employer Security, such action shall be taken only at the direction of an
Independent Fiduciary;

(c) To retain uninvested all or any part of the Trust Fund, provided that any
uninvested assets shall be deposited in an interest-bearing account in any
banking or savings institution, including an account established in the name of
the Trustee if the Trustee is a depository institution;

(d) To exercise any option appurtenant to any investment in which the Trust Fund
is invested for conversion thereof into another Authorized Investment, or to
exercise any rights to subscribe for additional Authorized Investments, and to
make all necessary payments therefor, except that, with respect to any Employer
Security, such action shall be taken only at the direction of an Independent
Fiduciary;

(e) To join in, consent to, dissent from or oppose the reorganization,
recapitalization, consolidation, sale, merger, foreclosure, or readjustment of
the finances of any corporations, entities or properties in which the Trust Fund
may be invested, or the sale, mortgage, pledge, or lease of any such property or
the property of any such corporation or entity on such terms and conditions as
the Trustee may deem wise; to do any act (including the exercise of options,
making of agreements or subscriptions, and payment of expenses, assessments, or
subscriptions) which may be deemed necessary or advisable in connection
therewith; and to accept any Authorized Investment which may be issued in or as
a result of any such proceeding, and thereafter to hold the same, except that,
with respect to any Employer Security, such action shall be taken only at the
direction of an Independent Fiduciary;

(f) To vote, in person or by general or limited proxy, at any election of any
corporation in which the Trust Fund is invested, and similarly to exercise,
personally or by a general or limited power of attorney, any right appurtenant
to any investment held in the Trust Fund, except that, with respect to any
Employer Security, such action shall be taken only at the direction of an
Independent Fiduciary;

 

14



--------------------------------------------------------------------------------

(g) To purchase any Authorized Investment at a premium or a discount;

(h) Upon instruction from the Committee, to employ for the benefit of the Trust
Fund suitable agents, actuaries, accountants, investment counselors, legal
counsel and consultants, and to pay their reasonable expenses and compensation;

(i) To purchase, to sell, to exercise, to allow to expire without exercise, and
to honor the exercise of, options or contracts to purchase or sell stock,
commodities, or other assets subject to such options or contracts, except that,
with respect to any Employer Security, such action shall be taken only at the
direction of an Independent Fiduciary;

(j) With the consent of the Committee, to borrow, raise or lend moneys, for the
purposes of the Trust in such amounts and upon such terms and conditions as the
Committee, in its absolute discretion, may deem advisable, and for any such
moneys so borrowed, to issue its promissory note as Trustee and to secure the
repayment thereof by pledging or mortgaging all or any part of the Trust Fund,
provided that no person lending money to the Trustee shall be bound to see to
the application of the money lent or to inquire into the validity, expediency or
propriety of any such borrowing;

(k) To cause any Authorized Investment in the Trust Fund to be registered in, or
transferred into, its name as Trustee or the name of its nominee or nominees, or
to retain such investments unregistered in a form permitting transfer by
delivery, but the books and records of the Trustee shall at all times show that
all such investments are part of the Trust Fund, and the Trustee shall be fully
responsible for any misappropriation in respect to any investment held by its
nominee or held in unregistered form and shall cause the indicia of ownership to
be maintained within the jurisdiction of the district courts of the United
States, except as may otherwise be permitted under regulations promulgated by
the Secretary of Labor;

(l) To do all acts which it may deem necessary or proper and to exercise any and
all powers of the Trustee under this Trust Agreement upon such terms and
conditions as it may deem to be in the best interests of the Trust;

(m) To apply for, purchase, hold, transfer, pay premiums on, surrender, and
exercise all incidents of ownership of any insurance contract, any guaranteed
income, guaranteed investment, and similar contracts;

(n) To invest in any collective investment fund, including a short-term
collective investment fund maintained by the Trustee or an affiliate of the
Trustee;

(o) To collect income and distributions payable to the Fund;

(p) Upon instruction from the Committee or, with respect to any Employer
Security, only at the direction of the Independent Fiduciary, to begin, maintain
or defend any litigation necessary in connection with the administration of the
Plans or the Trust, except that the Trustee shall not be obligated or required
to do so unless it has been indemnified to its satisfaction against all expenses
and liabilities sustained by it by reason thereof;

 

15



--------------------------------------------------------------------------------

(q) To pay any income tax or other tax or estimated tax, charge or assessment
attributable to any property or benefit out of such property or benefit in its
sole discretion, or any tax on unrelated business income of the Trust, if any,
out of the Trust Fund;

(r) To retain any funds or property subject to any dispute without liability for
payment of interest, or decline to make payment or delivery thereof until final
and unappealed adjudication is made by a court of competent jurisdiction;

(s) Upon instruction from the Committee, to grant consents, take actions and
otherwise implement the rights of the Trustee;

(t) With the consent of the Committee, to act in any jurisdiction where
permitted by law to do so or to designate one or more persons, or a bank or
trust company, to be ancillary trustee in any jurisdiction in which ancillary
administration may be necessary; to negotiate and determine the compensation to
be paid to any such ancillary trustee; and to pay such compensation out of
principal or income or both; and such ancillary trustee shall be granted with
respect to any and all property subject to administration by it all of the
powers, authorities and discretion granted in this Trust Agreement to the
Trustee; provided, however, that such action as may require the investment of
additional funds or the assumption of additional obligations shall not be
undertaken without the written consent of the Trustee; and

(u) To cooperate with any of the Companies and/or the UAW in obtaining any
judicial or regulatory approvals or relief in accordance with each Company’s
respective Settlement.

Section 6.2 Title to Trust Fund. All rights, title and interest in and to the
Trust Fund shall at all times be vested exclusively in the Trustee.

Section 6.3 Standard of Care. The Trustee shall discharge its duties in the
interests of each Plan’s Participants and Beneficiaries and for the exclusive
purpose of providing benefits to Participants and Beneficiaries of each Plan and
defraying reasonable expenses of administering the Trust and each Plan, and
shall act with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person acting in like capacity and familiar with
such matters would use in conduct of an enterprise of like character and with
like aims, consistent with the provisions of ERISA and the Code. Subject to the
provisions of ERISA, the Trustee will be under no liability or obligation to
anyone with respect to any failure of the Committee to perform any of its
obligations under the Plans or Trust Agreement or for any error or omission of
the Committee.

Section 6.4 Determination of Rights. The Trustee shall have no power, authority,
or duty hereunder in respect to the determination of the eligibility of any
person for coverage under the Plans, or the entitlement of any person to
Benefits or payments from the Plans.

 

16



--------------------------------------------------------------------------------

Section 6.5 Continuance of Plans. The Committee, the Trustee, the Independent
Fiduciary, the Companies, and UAW do not assume any contractual obligation as to
the continuance of the Plans, and no such party shall be responsible for the
adequacy of the Trust Fund to meet and discharge any liabilities under the
Plans. The Trustee’s obligation to make any payment shall be limited to amounts
held in the Trust Fund at the time of the payment, as may be further limited by
the requirements of Section 3.5.

Section 6.6 Payment of Expenses. The Trustee shall apply the assets of the Trust
Fund to pay all reasonable costs, charges, and expenses (including, but not
limited to, all brokerage fees and transfer tax expenses and other expenses
incurred in connection with the sale or purchase of investments, all real and
personal property taxes, income taxes and other taxes of any kind at any time
levied or assessed under any present or future law upon, or with respect to, the
Trust Fund or any property included in the Trust Fund and all legal, actuarial,
accounting and financial advisory expenses, including fees and expenses of the
Independent Fiduciary, reasonably incurred (and where applicable previously
approved) by the Trustee or the Committee in connection with establishment,
amendment, administration and operation of the Trust or Plans. The expenses
shall be allocated to the Separate Retiree Account to which the expenses relate
(or, if the expenses cannot reasonably be allocated to one Separate Retiree
Account, they shall be allocated among the Separate Retiree Accounts on a
reasonable basis as determined by the Committee in a manner that avoids
subsidization of any Separate Retiree Account by another Separate Retiree
Account). The Committee shall by written certificate provided to the Trustee
request payment for any expenses related to the administration of the Trust.
Upon receipt of the written certificate, the Trustee may make the payment
requested by the Committee.

Section 6.7 Reimbursement. The Trustee will apply the assets of the Trust to
reimburse a Company or the respective Company Health Care Plan, as applicable,
for any Benefits advanced or provided by the Company or the respective Company
Health Care Plan with regard to claims incurred by a Participant on or after the
Implementation Date, including, but not limited to situations where a retirement
is made retroactive and the medical claims were incurred on or after such
Implementation Date or where a Company is notified of an intent by a Participant
to retire under circumstances where there is insufficient time to transfer
responsibility for Benefits to the applicable Plan and the Company or the
respective Company Health Care Plan provides interim coverage for Benefits. The
Trustee and the Committee will fully cooperate with the Company in securing any
legal or regulatory approvals that are necessary to permit such reimbursement.
In addition, the Trustee will apply the assets of the Trust to reimburse a
Company for any deposits it made by mistake to the Trust, as provided for in
that Company’s Settlement. Further, with regard to the transfer of assets from
an existing VEBA trust to a Separate Retiree Account, and assumption of any
liabilities by a Plan, the Trustee shall apply the assets of the related
Separate Retiree Account to satisfy all such liabilities. In causing the Trust
Fund to pay expenses pursuant to this Section 6.7, the Committee shall be acting
in its fiduciary capacity with respect to a Plan and the Trust, on behalf of the
respective EBA.

Section 6.8 Trustee Compensation. The Trustee will apply the assets of the Trust
Fund to pay its own fees in the amounts and on the dates set forth in Exhibit D.
All compensation paid from the Trust Fund to the Trustee or its affiliates shall
be disclosed to the Committee.

 

17



--------------------------------------------------------------------------------

Section 6.9 Consultation. The Trustee may engage or consult with counsel or
other advisors and may take or may refrain from taking any action in accordance
with or reliance upon the opinion of counsel or such advisors.

Section 6.10 Reliance on Written Instruments. The Trustee shall be fully
protected in acting upon any instrument, certificate or paper reasonably
believed by it to be genuine and to be signed or presented by a duly authorized
person or persons, and shall be under no duty to make any investigation or
inquiry as to any statement contained in any such writing, but may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.

Section 6.11 Bonding. The Trustee shall be bonded to the extent and in the
amount required by Section 412 of ERISA. To the extent permitted by applicable
law, the costs of such bonding shall be expenses paid by the Trustee out of the
assets of the Trust Fund under Section 6.6.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

TRUSTEE ACCOUNTS

Section 7.1 Separate Retiree Accounts. At all times, the Trustee shall maintain
each of the Separate Retiree Accounts as a separate account under the Trust for
the assets deposited by each Company, or transferred at each Company’s
direction, to the Separate Retiree Account in accordance with the terms of each
Company’s Settlement. Each Separate Retiree Account may be used only to provide
Benefits for the Participants and Beneficiaries in the Plan funded by such
Separate Retiree Account. Under no circumstances may a Separate Retiree Account
be liable or responsible for the obligations of the Trust to any Participant or
Beneficiary other than a Participant or Beneficiary in the Plan that is
attributable to the same Eligible Group as that Separate Retiree Account. The
Trustee shall separately account for the assets and liabilities of each Separate
Retiree Account; including, without limitation: (a) deposits, contributions,
remittances, subsidies, investment and other income from whatever source to each
Separate Retiree Account; and (b) Benefits to Participants and Beneficiaries
from each respective Separate Retiree Account, and the investment,
administrative, and other expenses attributable to the maintenance of each such
Separate Retiree Account. In no event shall the assets of one Separate Retiree
Account be used to offset the liabilities or defray the expenses attributable to
another Separate Retiree Account. Notwithstanding the proscriptions in this
Section 7.1, unless the Committee expressly decides to establish segregated
investment vehicles for specific Separate Retiree Accounts, the assets of the
Separate Retiree Accounts, other than Employer Security Sub-Accounts, shall be
invested on a pooled basis within the Trust Fund; provided that the interest of
each Separate Retiree Account in such pooled Trust Fund is separately accounted
for at all times.

Section 7.2 Records. The Trustee shall maintain accurate and detailed records
and accounts of all investments, receipts, disbursements, and other transactions
with respect to each Separate Retiree Account and the Trust as a whole, and all
accounts, books and records relating thereto shall be open at all reasonable
times to inspection and audit by the Committee or such person or persons as the
Committee may designate.

Section 7.3 Annual Audit. The Committee shall appoint an auditor to conduct an
annual audit of the Trust Fund, a statement of the results of which shall be
provided to the Trustee and also made available for inspection by interested
persons at the principal office of the Trust.

Section 7.4 Claims Limited to Amounts in Applicable Account. In any legal action
against the Trust Fund, the rights of any Participant or Beneficiary against the
Trust Fund shall be limited to the amount of assets in the Separate Retiree
Account attributable to such Participant or Beneficiary, and the rights of any
other person or entity shall be limited to the amount of assets in the Separate
Retiree Account attributable to the Plan to which the claim relates.

Section 7.5 Furnishing Written Accounts. The Trustee shall furnish the Committee
a written account setting forth a description of all securities and other
property purchased and sold, and all receipts, disbursements, and other
transactions effected by it during each calendar quarter, and showing the
securities and other properties held, and their fair market values at the end of
each calendar quarter. Such written account shall be furnished to the Committee
within thirty (30) days after the close of each calendar quarter.

 

19



--------------------------------------------------------------------------------

Section 7.6 Accounting and Taxable Year, Cash Basis. The accounting and taxable
year of the Trust shall be the calendar year. All accounts of the Trustee shall
be kept on a cash basis.

Section 7. 7 Judicial Proceedings. If the Trustee and the Committee cannot agree
with respect to any act or transaction reported in any statement, the Trustee
shall have the right to have its accounts settled by judicial proceedings in
which only the Trustee and the Committee shall be necessary parties. Subject to
the provisions of ERISA, the Trustee shall not be required to file, and no
Participant or Beneficiary shall have any right to compel, an accounting,
judicial or otherwise, by the Trustee.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

PROCEDURES FOR THE TRUSTEE

Section 8.1 Removal. The Trustee may be removed by the Committee at any time
upon thirty (30) days’ advance written notice. Such removal shall be effective
on the date specified in such written notice, provided that notice has been
given to the Trustee of the appointment of a successor Trustee in the manner set
forth in Section 8.3.

Section 8.2 Resignation. The Trustee may resign by filing with the Committee a
written resignation that shall take effect sixty (60) days after the date of
such filing, unless prior thereto a successor Trustee has been appointed by the
Committee. In no event may the Trustee’s resignation take effect before a
successor Trustee has been appointed. If the Committee fails to appoint a
successor Trustee, the resigning Trustee may seek the appointment of a successor
Trustee in the manner set forth in Section 8.3.

Section 8.3 Successor Trustee. The Committee may appoint a successor Trustee by
delivering to the successor Trustee an instrument in writing, executed by an
authorized representative of the Committee, appointing such successor Trustee,
and by delivering to the removed or resigning Trustee an acceptance in writing,
executed by the successor Trustee so appointed. Such appointment shall take
effect upon the date specified in Section 8.1 or 8.2, as applicable. If no
appointment of a successor Trustee is made by the Committee within a reasonable
time after such resignation, removal or other event, any court of competent
jurisdiction may, upon application by the removed or resigning Trustee, appoint
a successor Trustee after such notice to the Committee and the removed or
resigning Trustee, as such court may deem suitable and proper.

Section 8.4 Amendment to Trust Document for Successor Trustee. The Committee may
appoint a successor Trustee by securing from the successor Trustee an amendment
to this Trust Agreement, executed by both the successor Trustee and an
authorized representative of the Committee, which replaces the current Trustee
with the successor Trustee, appointing such successor Trustee, and by delivering
to the removed or resigning Trustee an executed copy of the amendment. Such
appointment shall take effect upon the date specified in the amendment.

Section 8.5 Effect of Removal or Resignation of Trustee. Upon the removal or
resignation of the Trustee in accordance with Section 8.1 or 8.2, the Trustee
shall remain responsible for any and all actions taken by the Trustee prior to
such removal or resignation, but except as required by ERISA shall not be
responsible for any and all actions taken by the successor Trustee.

Section 8.6 Merger or Consolidation of the Trustee. Any corporation continuing
as the result of any merger or resulting from any consolidation, to which merger
or consolidation the Trustee is a party, or any corporation to which
substantially all the business and assets of the Trustee may be transferred,
will be deemed to be continuing as the Trustee.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

PROCEDURES FOR COMMITTEE

Section 9.1 Composition of Committee. The Committee shall consist of eleven
individual persons, consisting of six (6) Independent Members and five (5) UAW
Members. No Member of the Committee shall be a current or former officer,
director or employee of any of the Companies; provided, however, a retiree who
was represented by the UAW in his or her employment with a Company, or an
employee of a Company who is on leave from the Company and is represented by the
UAW, may be a UAW Member. No Member shall be authorized to act for a Company or
be an agent or representative of a Company for any purpose. Furthermore, no
Company shall be a fiduciary with respect to any of the Plans or the Trust, and
the Companies will have no rights or responsibilities with respect to the Plans
or the Trust other than as specifically set forth in the Company Settlements.
This limitation on Company participation on the Committee and the limitation set
forth in Section 3.5 of this Trust Agreement are not subject to change,
amendment or alteration. No Independent Member, or any family member, employer,
or partner of an Independent Member, shall have any financial or institutional
relationship with a Company or UAW if such relationship could reasonably be
expected to impair such person’s exercise of independent judgment.

Section 9.2 Term of Office. Each Member shall continue to serve as such until
his or her death, incapacity to serve hereunder, resignation, removal, or the
expiration of his or her term. Independent Member terms shall be for three
(3)-year periods, except the initial terms of four (4) of the six (6) original
Independent Members, two (2) of whom shall have an initial term of two
(2) years, and two of whom shall have an initial term of one (1) year, as
described in Exhibit E. An Independent Member may serve more than one term.

Section 9.3 Resignation. A Member may resign, and shall be fully discharged from
further duty or responsibility under this Trust Agreement to the extent
permitted by law, by giving at least thirty (30) days’ advance written notice to
the Committee (or such shorter notice as the Committee may accept as sufficient)
stating a date when such resignation shall take effect. Such resignation shall
take effect on the date specified in the notice or, if a successor Member has
been appointed effective as of an earlier date, on such earlier date.

Section 9.4 Removal; Appointment of Successor Committee Members.

(a) An Independent Member may be removed or replaced, and a successor
designated, at any time by an affirmative vote of nine (9) of the other Members
of the Committee in the event that such other Members lose confidence in the
capacity or willingness of the Independent Member being replaced or removed to
fulfill his or her duties and responsibilities as a Member as set forth in this
Trust Agreement. In the event of a vacancy of an Independent Member position,
whether by expiration of term, resignation, removal, incapacity, or death of an
Independent Member, a successor Independent Member shall be elected by the
affirmative vote of nine (9) Members, and when possible, such successor
Independent Member shall be elected prior to the expiration of the term,
resignation, removal, incapacity, or death of the Independent Member being
replaced.

 

22



--------------------------------------------------------------------------------

(b) The UAW Members shall serve at the discretion of the UAW International
President, and may be removed or replaced, and a successor designated, at any
time by written notice from the UAW International President to the Committee.

(c) Each successor Member shall signify his or her acceptance of the appointment
and his or her responsibilities under this Agreement in writing.

(d) If no appointment of a successor Independent Member is made within a
reasonable time after his or her expiration of term, resignation, removal or
other event, an arbitrator selected pursuant to the procedures established in
Subsection 9.9(e) may be engaged upon application of any Member to appoint a
successor Independent Member to the Committee. If the failure to appoint an
Independent Member is the result of factors unrelated to a dispute among
Members, any Member may apply to a court of competent jurisdiction to ask the
court to appoint a successor Independent Member to the Committee as such court
may deem suitable and proper.

Section 9.5 Chair. The Committee shall select a chair from among its Members
(the “Chair”). The term of the Chair will continue until he or she ceases to be
a Member, resigns as Chair or is replaced as Chair with another Member by
majority vote among the remaining Members.

Section 9.6 Meetings.

(a) The Committee shall hold meetings as frequently as is necessary to ensure
the efficient administration of the Trust and Plan and shall hold a minimum of
four (4) meetings during each calendar year. The Chair, or any six (6) Members,
may call a special meeting of the Committee by giving at least five (5) days’
advance written notice of the time and place thereof to all other Members.

(b) The Chair, or another such individual or individuals so designated by the
Chair, shall (i) preside over Committee meetings; (ii) prepare the Committee
meeting agenda; (iii) oversee Trust operations between Committee meetings and
report to the Committee on such operations; and (iv) perform such other
functions as the Committee determines.

(c) One Member, or another individual so designated, shall maintain minutes of
all Committee meetings, but such minutes need not be verbatim. Copies of such
minutes shall be provided to all Members and to such other parties as the
Committee may designate.

Section 9.7 Place of Meeting; Telephonic Meetings. Meetings of the Committee
shall be held in the Detroit, Michigan metropolitan area as designated in the
notice of meeting. Meetings of the Committee may be held through any
communications equipment or other technology if all persons participating can
hear each other, and such participation in a meeting shall be considered
presence at the meeting for all purposes, including Section 9.8.

Section 9.8 Quorum. A majority of the Members of the Committee then in office
shall constitute a quorum for the purpose of transacting any business; provided
that at least one Independent Member and one UAW Member are present.

 

23



--------------------------------------------------------------------------------

Section 9.9 Vote of the Members.

(a) Each Member of the Committee present at the meeting shall have one vote.
Except as otherwise specified in this Trust Agreement, all actions of the
Committee shall be by majority vote of the entire Committee, provided that at
least one Independent Member and one Union Member must be a Member in the
majority for any Committee action to take effect. Notwithstanding anything in
this Subsection 9.9(a) to the contrary, any action by the Committee taken after
the 2011 calendar year that would not be permitted under Subsection 10.2(d)
before the expiration of the 2011 calendar year shall require an affirmative
vote of nine (9) Members to take effect.

(b) The vote of any absent Independent Member of the Committee may be cast in
accordance with a written proxy delivered to any other Independent Member of the
Committee present at the meeting, and the vote of any absent UAW Member of the
Committee may be cast in accordance with a written proxy delivered to any other
UAW Member of the Committee present at the meeting.

(c) In the event that a vacancy exists in the number of Independent Members, or
that an Independent Member is absent (and has not delivered a proxy), a majority
of the Independent Members present shall be entitled to cast the vote otherwise
exercisable by the Independent Member not present. In the event that a vacancy
exists in the number of UAW Members, or that a UAW Member is absent (and has not
delivered a proxy), a majority of the UAW Members present shall be entitled to
cast the vote otherwise exercisable by the UAW Member not present.

(d) In addition to decisions made at meetings, action may be taken without a
meeting pursuant to a written (including e-mail) or telephone poll by the Chair
(or his designee); provided that any action taken in a telephone poll must be
confirmed in writing (including e-mail) by each Member who voted for the action
taken either before or as soon as practicable following the vote (but no later
than thirty (30) days after the vote).

(e) In the event that an action does not take effect – including, without
limitation, an action under Subsection 9.9(a) that requires nine (9) affirmative
votes to take effect – notwithstanding all Independent Members voting in favor,
or alternatively all UAW Members voting in favor, any Committee Member may refer
the issue to arbitration pursuant to the procedures established from time to
time by the Committee. In addition, any Committee Member may refer the failure
to appoint a successor Independent Member pursuant to Subsection 9.4(d) to an
arbitrator, in which case the arbitrator may select the successor Independent
Member. The determination of the arbitrator shall be final and binding on all
parties to the Trust. The costs and expenses of such arbitration (including
attorneys’ fees for separate counsel for Members on each side of the issue)
shall be paid from the Trust unless paid by any other source, or unless
otherwise ordered by the arbitrator. The arbitrator’s decision must be
consistent with the terms of the Trust and, if the dispute concerns an amendment
to the Trust, the arbitrator may not issue a decision contrary to the terms of
Section 12.1 hereof.

 

24



--------------------------------------------------------------------------------

Section 9.10 Fees and Expenses. To the extent permitted by ERISA, Members of the
Committee will be entitled to reasonable compensation for the performance of
their duties hereunder. Members of the Committee may be reimbursed by the Trust
for reasonable expenses properly and actually incurred in the performance of
their duties. The fees and expenses of the Committee shall be deemed to be fees
and expenses of the Trust and shall be reimbursed from the Trust Fund consistent
with the restrictions set forth in this Section 9.10.

(a) Independent Members shall receive an annual retainer of $30,000, payable in
equal quarterly installments in arrears, and a meeting fee of $2,000 for each
meeting of the Committee in which such Independent Member participates,
provided, however, that the combination of retainer and meeting fees shall not
exceed $46,000 per calendar year. In the event that an Independent Member’s
tenure on the Committee ends on a day other than the last day of the quarter for
which a quarterly installment of his or her annual retainer is due, he or she
shall be paid for the pro rata portion of such quarter that coincides with his
or her tenure on the Committee. For purposes of the meeting fee, participation
by telephone or other simultaneous communication device shall qualify an
Independent Member for a participation fee only if the meeting is scheduled and
anticipated to last at least one (1) hour. Participation in telephonic
conferences to address ad hoc issues do not qualify an Independent Member for a
participation fee.

(b) UAW Members who are eligible to receive compensation for participation on
the Committee shall receive the amounts described in Subsection 9.10(a) above
for Independent Members. Any Member who is an employee of the UAW or a local
union affiliated therewith shall not be eligible to receive compensation for
service as a Member. Notwithstanding the prohibition on compensation otherwise
described in this Subsection 9.10(b), UAW Members shall be entitled to receive
reimbursements for reasonable expenses properly and actually incurred in the
performance of a UAW Member’s duties pursuant to this Trust Agreement.

(c) The Chair shall receive a fee of $5,000 per year, payable in quarterly
installments in arrears, for service as the Chair, in addition to the
compensation received as a Member pursuant to Subsection 9.10(a) or Subsection
9.10(b), whichever is applicable.

(d) Other than UAW Members who are prohibited from receiving compensation
pursuant to Subsection 9.10(b), nothing herein shall prohibit or limit any
Member from receiving fees from the Trust Fund for services rendered at the
request of the Committee (e.g., reasonable fees for attendance at retiree
meetings to explain the operation of the programs contemplated by the
Settlements and/or this Trust Agreement).

(e) The fees and limits described in Subsection 9.10(a) and (b) above shall be
increased each calendar year after 2008 by each calendar year’s percentage
increase, if any, to the consumer price index for urban wages (CPI-W).

Section 9.11 Liaison.

 

  (a) The Liaison’s primary roles, as further detailed in this section, shall
be:

 

  (1) to work, as the Liaison deems appropriate, alongside any and all Trust
personnel, outside advisors, consultants, professionals, and service providers
retained by the Trust, on all matters pertaining to the operation of the Trust,

 

25



--------------------------------------------------------------------------------

  (2) to stay informed about all facets of the Trust’s activities, and

 

  (3) to maintain open lines of communications in regard to all activities of
the Trust – including, without limitation, its funding status and the
administration of the Benefits provided under the Plans – among and between
(i) the Trust and the Committee, (ii) the Eligible Retirees and Beneficiaries,
and (iii) retiree representatives and the UAW.

 

  (b) The Liaison shall not be a Member and shall not be entitled to a vote on
any matter coming before the Committee.

 

  (c) The Liaison shall maintain open lines of communications regarding the
activities of the Trust among and between (i) the Trust and the Committee,
(ii) the Eligible Retirees and Beneficiaries, and (iii) the retiree
representatives and the UAW in regard to all activities of the Trust.
Specifically, the Liaison shall maintain communications with, among others,
elected leaders of retiree chapter organizations, Class Representatives (and,
until the Implementation Date, Class Counsel), UAW officials (in addition to UAW
Members), Trust personnel, and the Independent Members and UAW Members.

 

  (d) The Liaison may attend all meetings of the Committee and any Sub-Committee
established pursuant to Section 10.8.

 

  (e) The Liaison shall be permitted to consult with and work alongside any and
all Trust personnel on any facet of the operations of the Trust, including but
not limited to activities related to investment of Trust assets, administration
of the Benefits provided under the Plans, retention of outside advisors,
consultants, professionals and service providers, and the hiring of personnel
needed for operation of the Trust.

 

  (f) The Liaison shall have access to any and all information developed or
utilized by Trust personnel in connection with the operation of the Trust,
including but not limited to information provided by any outside advisors,
consultants, professionals or service providers retained by the Trust. In the
event that the Liaison is provided information that is subject to a privilege
that the Trust or Committee may assert, the Liaison shall not take any action
that would cause such privilege to be violated.

 

  (g) The Liaison shall be permitted to work alongside Trust personnel in the
development of recommendations that may be made to the Committee by Trust
personnel regarding any matter to come before the Committee.

 

26



--------------------------------------------------------------------------------

  (h) The Liaison shall be permitted to work alongside Trust personnel in
connection with the work of any outside advisors, consultants, professionals or
service providers retained by the Trust.

 

  (i) The UAW, acting through the International President, shall have the right
to appoint the Liaison.

 

  (j) Until the first Implementation Date of any of the Company’s Settlements,
the Liaison may be an active employee on the UAW staff. On and after such
implementation date, the Liaison shall not be an active member of the UAW Staff
(but such person shall not be prohibited from performing work for the UAW on a
consulting or other part-time basis, on matters unrelated to the operation of
the Trust; provided that such work does not interfere with the Liaison’s ability
to perform his or her duties as the Liaison).

 

  (k) The Trust shall provide compensation for the Liaison as provided as
follows:

 

  (1) If the Liaison is an active member of the UAW staff, the Trust shall not
provide any compensation of any kind to the UAW Liaison. In such circumstance,
the Trust shall provide reimbursement to the Liaison for reasonable expenses
properly and actually incurred in the performance of the Liaison’s duties
pursuant to this Trust Agreement.

 

  (2) If the Liaison is not an active member of the UAW staff, and the UAW
designates the Liaison to perform the duties of such office on a full-time
basis, the Trust shall (a) pay the Liaison an annual salary of $140,000 adjusted
annually on the same basis as the adjustments for Committee Members as described
in Section 9.10(e), (b) pay meeting fees in the same manner as paid for
Committee Members pursuant to Section 9.10(a), (c) provide the Liaison a package
of employee benefits (insurance, pension, vacation, and other fringe benefits)
no less favorable than that provided to Trust personnel at the senior management
level, if any, and (d) reimburse the Liaison for reasonable expenses properly
and actually incurred in the performance of the Liaison’s duties pursuant to
this Trust Agreement.

 

  (3) If the Liaison is not an active member of the UAW staff and the UAW
designates the Liaison to perform the duties of such office on less than a
full-time basis, (a) the compensation provided in sub-section 9.1l(k)(2)(a)
above shall be reduced proportionately, (b) the Trust shall provide additional
reasonable compensation for the performance of specific duties in the same
manner as permitted for Committee Members pursuant to Section 9.10(d), and
(c) all other provisions of Section 9.11(k)(2) shall continue to apply without
adjustment.

 

27



--------------------------------------------------------------------------------

  (1) The Liaison shall be fully bound to adhere to the Code of Ethics attached
as Exhibit I and any failure to adhere to the Code of Ethics shall be grounds
for immediate disqualification.

 

28



--------------------------------------------------------------------------------

ARTICLE X

POWERS AND DUTIES OF THE COMMITTEE

Section 10.1 General. The Committee, acting on behalf of the EBAs, shall be
responsible for the implementation, amendment and overall operation of the Trust
Fund and the establishment, amendment, maintenance, and administration of the
Plans. Subject to the provisions of this Trust Agreement and applicable laws,
the Committee shall have sole, absolute and discretionary authority to adopt
such rules and regulations and take all actions that it deems desirable for the
administration of the Trust Fund, and to interpret the terms of the Plans and
Trust. Subject to Section 3.7, the decisions of the Committee will be final and
binding on all Participants and Beneficiaries and all other affected parties to
the maximum extent allowed by law.

Section 10.2 Benefits.

(a) Adoption of the Plans. The Committee, on behalf of the EBAs, shall adopt the
Plans to provide Benefits to Participants and Beneficiaries and may amend the
Plans from time to time. The terms of the Plans as initially adopted are set
forth in subsection (d) of this section. Thereafter, the Committee on behalf of
the EBAs may amend the Plans from time to time to provide Benefits as it may
determine in its sole and absolute discretion; provided, however, that the
Committee shall have no authority to provide any benefits other than Retiree
Medical Benefits until the end of the Initial Accounting Period. Furthermore,
the eligibility rules of each respective Plan shall be the same as those
provided by the respective Company Health Care Plan and may not be expanded by
the Committee. The Plans may provide for different benefit structures for
different groups of Participants or Beneficiaries, including, without
limitation, different groups of Participants or Beneficiaries included in the
same Eligible Group, and may provide for different contributions for such
groups; provided, however, that such differences within or among Eligible Groups
are reasonably related to a rational purpose and consistent with the relevant
provisions of this Trust Agreement. The rights of the Committee described in
this Section 10.2 shall be exercised in a manner consistent with the
Settlements. Although the Committee shall be under no obligation to design the
Plans to assure that the assets of the Trust Fund are sufficient to provide
Benefits to all potential Participants and Beneficiaries of the Plans in all
subsequent years, the Committee’s long-term objective in designing the Plans,
absent countervailing circumstances, shall be to provide meaningful health
benefits to all Participants and Beneficiaries included in each Eligible Group.

(b) Benefits Design. The Plans shall provide Benefits designed by the Committee
in its sole discretion, acting on behalf of the EBAs as a fiduciary to the
Plans, subject to Sections 1.3, 10.2(a) and 10.2(d). The Benefit design shall
include rules to determine which of the Participants and Beneficiaries of the
Trust will receive Benefits under the Plans, in what form and in what amount.
The Plans may include co-pays, Participant and Beneficiary contributions, and
any other features that the Committee from time to time determines appropriate
or desirable in its sole discretion. In designing the Plans and the Benefits to
be provided thereunder, the Committee may take into account circumstances that
it determines to be relevant, including, without limitation, the degree to which
Participants and Beneficiaries have alternative resources or coverage sources,
pension levels under the Company’s pension plans have changed, and the resources
of the Trust Fund based upon expected deposits, remittances, and other sources
of funding. In exercising its authority over benefit design, the Committee shall
be guided by the principle that the Plans should provide substantial health
benefits for the duration of the lives of all Participants and Beneficiaries.

 

29



--------------------------------------------------------------------------------

(c) Method of Providing Benefits. Benefits under a Plan may be fully insured,
partially insured or self-insured, as determined from time to time by the
Committee in its sole discretion and in accordance with the funding policy
established pursuant to Section 10.3. In all events, the expected cost of
Benefits to be provided under each Plan during any calendar year shall not
exceed the amount of assets expected to be available under the Separate Retiree
Account related to such Plan to cover such costs during such calendar year.

(d) Initial Benefits. Notwithstanding any other provision in this Section 10.2,
until the expiration of the 2011 calendar year, the Chrysler Retiree Plan shall
provide the Benefits specified in Exhibit F(1), the Ford Retiree Plan shall
provide the Benefits specified in Exhibit F(2), and the GM Retiree Plan shall
provide the Benefits specified in Exhibit F(3). The Benefits specified in
Exhibits F(1), F(2) and F(3) shall be the Benefits provided for under the terms
of each Company’s respective Settlement. During the period that the Plans are
providing the initial benefits described in this Section 10.2(d), the Committee
may exercise administrative discretion (as permitted under the Trust Agreement)
in delivering such benefits, including, without limitation, making any changes
that could have been adopted by joint action of a Company and the UAW pursuant
to Section 5.A.2(h) of the Settlement Agreement between GM and UAW dated
December 16, 2005, Section          of the Settlement Agreement between Ford and
UAW dated                     , and similar provisions of the Chrysler Health
Care Program.

(e) Medicare Part B Benefits. The initial Benefits provided pursuant to
Subsection 10.2(d) under each Plan shall include a subsidy of the Medicare Part
B premiums attributable to such Participants in an amount no lower in dollar
value than $76.20 per month.

(f) Design Principles. In exercising its authority under this Section 10.2, the
Committee shall adhere to the design principles described in Exhibit G. A Plan
only may provide Benefits as defined in Section 1.3.

Section 10.3 Funding Policy. Subject to the direction of the Independent
Fiduciary with respect to the Employer Securities, the Committee will establish
a funding policy for each Plan and communicate that funding policy to the
Trustee.

Section 10.4 Investment Guidelines. Except with respect to the authority of the
Independent Fiduciary with respect to the Employer Securities, the Committee
shall cause investment guidelines for managing (including the power to acquire
and dispose of) all or any part of the Trust Fund and communicate that policy to
the Trustee to be established. In so doing, the Committee shall adhere to the
investment practice standards set forth in Exhibit H.

 

30



--------------------------------------------------------------------------------

Section 10.5 Appointment of Investment Managers. The Committee may appoint one
or more Investment Managers to manage, or to select one or more Investment
Managers to manage, all or part of the Trust Fund and enter into an agreement
with the Investment Manager(s). If an Investment Manager is appointed, it shall
have the appurtenant investment authority of the Trustee specified in
Section 6.1, as limited by investment guidelines adopted by the Committee, with
respect to the portion of the Trust Fund over which it has investment
discretion, and the Trustee’s duties with respect to that portion of the Trust
Fund shall be limited to following the instructions of the Investment Manager.

Section 10.6 Government Reports and Returns. The Committee shall file all
reports and returns, including but not limited to, any IRS Form 5500 series and
IRS Form 990 series that are required to be made with respect to the Trust and a
Plan.

Section 10.7 Compromise or Settle Claims. The Committee may compromise, settle
and release claims or demands in favor of or against the Trust or the Committee
on such terms and conditions as the Committee may deem advisable, and payment
shall be made from the Separate Retiree Account to which the claim or demand
relates (or, if the claim or demand relates to more than one Separate Retiree
Account, on a basis commensurate with the portion of the claim relating to each
Separate Retiree Account).

Section 10.8 Appointment of Third Parties; Delegation of Authority. The
Committee may appoint a third party to perform any functions assigned to it by
the Committee to the extent permitted under applicable law. The Committee may by
adoption of a written resolution delegate to any two or more Members the
authority to act on behalf of the full Committee to the extent set forth in the
resolution. In the event of such a delegation, the resulting subcommittee shall
have at least one Independent Member and one UAW Member, and subcommittee action
shall require the affirmative vote of at least one Independent Member and one
UAW Member. Any action taken on behalf of the Committee pursuant to the
delegation shall be reported to the Committee at its next regularly scheduled
meeting.

Section 10.9 Consultation. The Committee may engage or consult with counsel or
other advisors and, in accordance with the provisions of Section 6.6, may direct
the Trustee to pay reasonable compensation therefor from the Trust Fund and may
take or may refrain from taking any action in accordance with or reliance upon
the opinion of counsel or such expert advisors.

Section 10.10 Reliance on Written Instruments. Each Member of the Committee
shall be fully protected in acting upon any instrument, certificate or paper
reasonably believed by him or her to be genuine and to be signed or presented by
a duly authorized person or persons, and shall be under no duty to make any
investigation or inquiry as to any statement contained in any such writing, but
may accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained.

Section 10.11 Standard of Care. The Committee and each Member shall discharge
their duties in the interests of Participants and Beneficiaries of each Plan and
for the exclusive purpose of providing Benefits to such Participants and
Beneficiaries and defraying reasonable expenses of administering the Trust and
each Plan and shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, consistent with the provisions of ERISA and the
Code. In exercising their discretion with respect to providing Benefits to
Participants and Beneficiaries of each Plan, the Committee and each Member shall
consider exclusively the interests of the Participants and Beneficiaries in such
Plan. In exercising their discretion with respect to defraying reasonable
expenses of administering the Trust or Plans, the Committee and each Member
shall consider exclusively the interests of the Participants and Beneficiaries
in the Plans.

 

31



--------------------------------------------------------------------------------

Section 10.12 Bonding. The Members of the Committee shall be bonded in the
amount required by section 412 of ERISA and may be covered by liability
insurance in accordance with section 410(b) of ERISA. To the extent permitted by
applicable law, the costs of such bonding and insurance shall be expenses paid
by the Trustee under Section 6.6.

Section 10.13 Discretionary Authority. Except as the Committee’s powers are
limited by specific provisions of this Trust Agreement, including without
limitation, the provisions of Article IX, the Committee (or its designee) shall
have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply and interpret this Trust Agreement, each Plan
and any other Plan documents, to make its own motions, resolutions,
administrative rules and regulations, contracts, or instruments and to decide
all matters arising in connection with the operation or administration of the
Trust or Plans. Benefits under the Plans will be paid only if the Committee or
its designee decides in its discretion that the applicant is entitled to them.
Without limiting the generality of the foregoing, the Committee, on behalf of
each EBA and the Trust, shall have the sole and absolute discretionary authority
to:

(a) take all actions and make all decisions with respect to the eligibility for,
and the amount of, Benefits payable under a Plan;

(b) formulate, interpret and apply rules, regulations and policies necessary to
administer a Plan in accordance with its terms;

(c) decide questions, including legal or factual questions, relating to the
calculation and payment of Benefits under a Plan;

(d) determine the standard of proof and the sufficiency of evidence as to any
factual question arising under a Plan;

(e) resolve and/or clarify any ambiguities, inconsistencies and omissions
arising under this Trust Agreement, each Plan, or other Plan documents;

(f) process, and approve or deny Benefit claims and rule on any Benefit
exclusions;

(g) settle or compromise disputed claims as provided in Section 10.7 on such
terms as the Committee determines to be in the best interest of the Participants
and Beneficiaries;

(h) enforce any contribution, remittance or payment obligation set forth in
Article IV; and

 

32



--------------------------------------------------------------------------------

(i) do all acts which it may deem necessary or proper and to exercise any and
all powers of the Committee under this Trust Agreement upon such terms and
conditions as it may deem to be in the best interests of the Trust or Plans.

Subject to Section 3.7 of this Trust Agreement, all determinations made by the
Committee or its designee with respect to any matter arising under the Trust,
each Plan, and any other Plan documents shall be final and binding on all
affected parties, including without limitation Participants, Beneficiaries, and
any other persons who have claims against the Trust Fund and a Plan through any
of them. In the event that the terms of a Plan are inconsistent with the terms
of this Trust Agreement, the Trust Agreement controls.

Section 10.14 No Individual Liability on Contracts. The Members of the Committee
shall not be liable personally, either individually or jointly, for any debts,
obligations, or undertakings contracted by them, or for the breach of any
contracts. Such claims and obligations shall be paid out of the Trust; provided,
however, that the Members shall not be exempt from personal liability for
willful misconduct, breach of fiduciary duty, or fraud, and the Trust shall not
indemnify the Members for such liabilities.

Section 10.15 The Companies and UAW Not Liable for Conduct of Committee. In
their capacity as Members, the Members of the Committee, individually and
jointly, are not officers, agents, employees, or representatives of the
Companies or UAW. In their capacity as Members, each Member is a principal
acting independently of the UAW. To the extent permitted by applicable law, the
UAW (and their employees, officers, and directors) shall not be liable for any
act, omission, contract, obligation, or undertaking of the Committee or its
officers, agents, or representatives. Under no circumstances will any Company or
their employees, officers, directors or agents be responsible for or have any
liability for any act, omission, contract, obligation or undertaking of the
Committee or its officers, agents or representatives.

Section 10.16 Reimbursement for Defense of Claims. To the extent permitted by
applicable law and not otherwise covered by liability insurance purchased by the
Trust (without regard to any non-recourse rider purchased by the insured), the
Committee, Members, employees of the Committee, persons acting on the
Committee’s behalf pursuant to an express written delegation, and the Liaison
(each separately, the “Indemnified Party”) shall be reimbursed by the Trust Fund
for reasonable expenses, including without limitation attorneys’ fees, incurred
personally in defense of any claim that seeks a recovery of any loss to a Plan
or Trust Fund or for any damages suffered by any party to or beneficiary of this
Trust Agreement (a) for which the Indemnified Party is adjudged not liable, or
(b) which is dismissed or compromised in a final settlement, where the Committee
– or, where required by applicable law, an independent fiduciary – determines
that the settling Indemnified Party was not primarily responsible (in such
cases, all or only a portion of the settling Indemnified Party’s reasonable
expenses may be reimbursed, as directed by the Committee or an independent
fiduciary), provided that the Committee shall have the right to approve of the
retention of any counsel whose fees would be reimbursed by the Trust Fund, but
such approval shall not be withheld unreasonably.

Section 10.17 Indemnifications. To the extent permitted by law, the Trust shall
indemnify and hold the Committee, the UAW, the Companies, the Chrysler Health
Care Program, the Ford Retiree Health Program, the General Motors Health Care
Program for Hourly Employees, the employees, officers and agents of each of them
harmless from and against any liability that they may incur in connection with
the Plans and Trust, unless such liability arises from gross negligence,
intentional misconduct or breach of their respective Company Settlement. All
costs associated with the indemnity provided under this Section 10.17 shall be
borne solely by the Separate Retiree Account to which such costs relate.

 

33



--------------------------------------------------------------------------------

Section 10.18 Subrogation and Reimbursement. Subject to the limitations of
Section 10.2(d), the Committee shall maintain, as part of each Plan, a
comprehensive subrogation and reimbursement policy, updated from time to time as
appropriate.

Section 10.19 Code of Ethics. The Committee shall maintain a code of ethics to
govern the conduct of Members and staff, if any, when acting on behalf of the
Trust or a Plan or otherwise in their official capacity. The initial code of
ethics is attached at Exhibit I. It may be amended by the Committee in light of
experience and evolving standards, consistent with principles of good governance
and fiduciary principles.

Section 10.20 Presumption of Control. The Committee shall take all such
reasonable action as may be needed to rebut any presumption of control that
would limit the Trust’s ability to own GM’s common stock, Ford’s Common Stock,
the 6.75% Series U Convertible Senior Debentures Issued by GM Due December 31,
2012, or the 5.75% Senior Convertible Notes due 2013 issued by Ford or as may be
required to comply with all applicable laws and regulations, including, but not
limited to, federal and state banking laws and regulations.

 

34



--------------------------------------------------------------------------------

ARTICLE XI

INDEPENDENT FIDUCIARY

Section 11.1 General. Upon the appointment of an Independent Fiduciary by the
Committee pursuant to Section 11.3, this Article XI shall be given effect.

Section 11.2 Independent Fiduciary With Respect to Employer Security. Any
provision of this Trust Agreement to the contrary notwithstanding, the Trustee
shall have no discretionary authority or powers with respect to any Employer
Security and all such discretionary authority shall rest with the Independent
Fiduciary. The Trustee shall hold any Employer Security in the respective
Employer Security Sub-Account and shall be subject to direction by the
Independent Fiduciary with respect to the acceptance, management, disposition,
and voting of the Employer Security. The Independent Fiduciary shall be a named
fiduciary (as defined in section 402(a)(2) of ERISA) and investment manager
(within the meaning of section 3(38) of ERISA) with respect to all discretionary
actions regarding the valuation, acceptance, management, disposition, and voting
of any Employer Security. The Trustee shall be entitled to rely upon the
identification by the Committee of the Independent Fiduciary until notified in
writing by the Committee that an Employer Security Sub-Account’s assets are no
longer subject to the Independent Fiduciary’s management. During any period of
time in which the Independent Fiduciary manages the Employer Security
Sub-Accounts, the Trustee shall act strictly in accordance with any directions
of the Independent Fiduciary with respect to the Employer Security Sub-Accounts.
The Trustee shall continue to receive all assets purchased against payment
therefor and to deliver all assets sold against receipt of the proceeds
therefrom. The Independent Fiduciary may from time to time issue orders on
behalf of the Trustee for the purchase or sale of securities directly to an
underwriter or broker or dealer and for such purpose the Trustee shall, upon
request, execute and deliver to such Independent Fiduciary one or more trading
authorizations. The Trustee shall have no responsibility or liability to anyone
relating to the asset management decisions of the Independent Fiduciary except
to the extent that the Trustee has failed to act strictly in accordance with any
directions of the Independent Fiduciary with respect to the Employer Security
Sub-Accounts. The Trustee shall be under no duty to make or review any
recommendation with respect to any such decision. The Trustee shall not be
liable or responsible for any loss resulting to the Trust Fund by reason of any
investment made or sold pursuant to the direction of the Independent Fiduciary
nor by reason of the failure to take any action with respect to any investment
which was acquired pursuant to any such direction in the absence of further
direction of the Independent Fiduciary.

Section 11.3 Appointment of Independent Fiduciary. The Committee, in its sole
discretion, shall appoint an Independent Fiduciary to manage the Employer
Security Sub-Accounts, or for any other purpose as required by law, by
delivering a written instrument to the Independent Fiduciary, which the
Independent Fiduciary shall acknowledge in writing. The Independent Fiduciary
shall be a bank, trust company or registered investment adviser under the
Investment Advisers Act of 1940, as amended.

Section 11.4 Removal. The Independent Fiduciary may be removed by the Committee
at any time upon thirty (30) days’ advance written notice. Such removal shall be
effective on the date specified in such written notice, provided that notice has
been given to the Independent Fiduciary of the appointment of a successor
Independent Fiduciary in the manner set forth in Section 11.6 below, provided
that no such successor Independent Fiduciary shall be appointed in the event
that the Trust then holds no Employer Security.

 

35



--------------------------------------------------------------------------------

Section 11.5 Resignation. The Independent Fiduciary may resign by delivering to
the Committee a written resignation that shall take effect sixty (60) days after
the date of such filing or such earlier date that a successor Independent
Fiduciary has been appointed by the Committee.

Section 11.6 Successor Independent Fiduciary. As expeditiously as is practicable
under the circumstances, the Committee shall appoint a successor Independent
Fiduciary by delivering to the successor Independent Fiduciary an instrument in
writing, executed by an authorized representative of the Committee, appointing
such successor Independent Fiduciary, and by delivering to the removed or
resigning Independent Fiduciary an acceptance in writing, executed by the
successor Independent Fiduciary so appointed. Such appointment shall take effect
upon the date specified in Section 11.4 or 11.5 above, as applicable. In the
event that the Trust Fund acquires or holds an Employer Security with respect to
which an Independent Fiduciary is required, and no appointment of a successor
Independent Fiduciary is made by the Committee by the date specified in
Section 11.4 or Section 11.5, whichever the case may be, any court of competent
jurisdiction may, upon application by the retiring Independent Fiduciary,
appoint a successor Independent Fiduciary after such notice to the Committee and
the retiring Independent Fiduciary, as such court may deem suitable and proper.
The Committee, and a resigning and successor Independent Fiduciary shall avoid
whenever possible any period during which no Independent Fiduciary has accepted
an appointment to manage an Employer Security being held in a Employer Security
Sub-Account.

Section 11.7 Independent Fiduciary Compensation and Expenses. The Trustee will
apply the assets of the Trust Fund in accordance with Section 7.1, to pay the
fees and expenses of the Independent Fiduciary in the amounts and on the dates
set forth in the agreement between the Independent Fiduciary and the Committee.

Section 11.8 Confidential Information. In exercising its duties pursuant to
Section 11.2, an Independent Fiduciary may receive confidential information from
a Company under an agreement to not reveal such information to the Committee or
any Member, subject to any obligation to disclose such information that may be
imposed by ERISA, in which case the Company will be notified, in advance.

 

36



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT, TERMINATION AND MERGER

Section 12.1 Amendment. The Trust Agreement may be amended at any time in
writing by the Committee; provided that (i) under no circumstances shall any of
the Plans or the Trust Agreement be amended or modified to provide benefits or
payment for benefits other than Retiree Medical Benefits for the Participants
and Beneficiaries until expiration of the Initial Accounting Period; (ii) no
amendment shall alter or conflict with a Company’s Settlement; and (iii) no
amendment shall amend or modify Articles I, IV and XII, Sections 2.1, 3.1,
3.4(b), 3.5, 3.7, 5.1(a), 6.1(u), 6.5, 6.7, 7.1, 7.4, 9.1, 9.2, 9.3, 9.4, 9.7,
9.8, 9.9, 9.10, 10.1, 10.2(a), (b), (d), (e) and the last sentence of (f), 10.7,
10.13 (last flush paragraph), 10.15, 10.16, 10.17, 10.20, Exhibits F(l), F(2)
and F(3), or the definitions of Eligible Groups in Exhibits A through C; and
provided further that no amendment shall adversely affect the exempt status of
the Trust or Plans under section 501(c)(9) of the Code. No amendment to the
Trust Agreement shall increase the responsibilities of the Trustee hereunder
unless the Trustee has first consented to such amendment.

Section 12.2 Termination.

 

  (a) Before the expiration of the Initial Accounting Period with respect to
each Plan, the Trust shall not be terminated. Thereafter, the Trust and this
Trust Agreement may be terminated by the Committee in writing, with a copy of
such written instrument to be provided to the Trustee, whenever the Committee,
on behalf of the EBAs, and in its sole discretion determines that the Trust is
no longer effective in serving its purposes or that the interests of the
Participants and Beneficiaries could be better served through an alternative
arrangement taking into account the requirements of Section 7.1. Upon
termination of this Trust Agreement, the assets of the Trust Fund shall be paid
out at the direction of the Committee in the following order of priority:
(i) the payment of reasonable and necessary administrative expenses (including
taxes); (ii) the payment of Benefits to Participants and Beneficiaries entitled
to payments for claims arising prior to such termination; and (iii) at the
discretion of the Committee, in accordance with section 501(c)(9) of the Code
and ERISA, for the benefit of Participants and Beneficiaries in such fashion as
the Committee determines. The Companies, UAW or the Committee shall not have any
beneficial interest in the Trust Fund. The Trust Fund shall remain in existence
until all assets have been distributed.

 

  (b) Following termination, the Trustee and the Committee shall continue to
have all of the powers provided in this Trust Agreement as are necessary or
desirable for the orderly liquidation and distribution of the Trust Fund in
accordance with the provisions hereof.

Section 12.3 Transfer of Assets. After the Initial Accounting Period has expired
with respect to a Plan, and to the extent permitted by applicable law and
subject to the restrictions of Section 7.1, some or all of the assets of the
Trust Fund attributable to a Separate Retiree Account with respect to which the
Initial Accounting Period has expired, may at the discretion of the Committee
acting in a fiduciary capacity be transferred directly to another trust for the
purpose of providing Benefits to some or all of the Participants and
Beneficiaries in the Plan with respect to which the Initial Accounting Period
has expired on such terms and conditions as the Committee may determine.

 

37



--------------------------------------------------------------------------------

Section 12.4 Merger of Trusts or Transfer of Assets. In addition to the powers
of the Committee pursuant to Sections 12.2 and 12.3 to transfer Trust assets to
another trust, subject to the restrictions of Section 7.1, the Committee acting
in a fiduciary capacity may merge or accept transfers of assets from other
trusts – including, without limitation, trusts maintained by Chrysler, Ford, and
GM – into the Trust, provided that the assets attributable to the each Plan are
separately accounted for in the respective Separate Retiree Account.

 

38



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Rights in Trust Fund. No Eligible Retiree, Participant,
Beneficiary, or other person shall have any right, title or interest in the
Trust Fund or any legal or equitable right relating to the Trust or a Plan
against the Trustee, the Committee, the Independent Fiduciary, UAW, or the
Companies, except as may be otherwise expressly provided in the Plan or in this
Trust Agreement.

Section 13.2 Non-Alienation. Except to the extent required by applicable law,
the rights or interest of any Participant or Beneficiary to any Benefits or
future payments hereunder or under the provisions of a Plan shall not be subject
to attachment or garnishment or other legal process by any creditor of any such
Participant or Beneficiary, nor shall any such Participant or Beneficiary have
any right to alienate, anticipate, commute, pledge, encumber or assign any of
the Benefits or payments which he may expect to receive, contingent or
otherwise, under a Plan or this Trust Agreement, provided that assignments of
benefit payments to a health care provider under a Plan may be permitted
pursuant to rules adopted by the Committee in its sole discretion.

Section 13.3 Controlling Laws. The Trust shall be construed and the terms hereof
applied according to the laws of the state of Michigan to the extent not
superseded by federal law.

Section 13.4 Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be considered as an original.

Section 13.5 Headings. The headings and subheadings of this Trust Agreement are
for convenience of reference only and shall have no substantive effect on the
provisions of this Trust Agreement.

Section 13.6 Usage. The plural use of a term defined in Article I in the
singular shall mean all of the entities defined by such term.

Section 13.7 Notices. All notices, requests, demands and other communications
under this Trust Agreement shall be in writing and shall be deemed to have been
duly given (i) on the date of receipt if served personally or by confirmed
facsimile or other similar communication; (ii) on the first business day after
sending if sent for guaranteed next day delivery by Federal Express or other
next-day courier service; or (iii) on the fourth business day after mailing if
mailed to the party or parties to whom notice is to be given by registered or
certified mail, return receipt requested, postage prepaid, and properly
addressed as follows:

If to the Trustee:

[insert name and address]

If to the Committee:

[insert name and address]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the establishment of the Trust created
hereunder, the parties hereto have caused this instrument to be executed as of
the date above first written.

COMMITTEE OF THE UAW RETIREE MEDICAL BENEFITS TRUST

INDEPENDENT MEMBERS

 

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]         UAW MEMBERS        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

     Dated:   

 

[insert name]        

 

40



--------------------------------------------------------------------------------

TRUSTEE

 

[insert name of institution] By:  

 

 

 

  Print Name  

 

  Title Dated:  

 

 

41



--------------------------------------------------------------------------------

Exhibit A

Chrysler Eligible Group

[To be copied from Settlement Agreement when it is final. This will include both
the “Class” and the “Covered Group.”]

 

42



--------------------------------------------------------------------------------

Exhibit B

Ford Eligible Group

[To be copied from Settlement Agreement when it is final. This will include both
the “Class” and the “Covered Group.”]

 

43



--------------------------------------------------------------------------------

Exhibit C

GM Eligible Group

The term “GM Eligible Group” as used in this Trust Agreement shall mean the
Class or Class Members and the Covered Group as set forth in the GM Settlement
and reiterated verbatim in this Exhibit C:

Class or Class Members. The term “Class” or “Class Members” shall mean all
persons who are:

(i) GM-UAW Represented Employees who, as of October 15, 2007, were retired from
GM with eligibility for Retiree Medical Benefits under the GM Plan, and their
eligible spouses, surviving spouses and dependents;

(ii) surviving spouses and dependents of any GM-UAW Represented Employees who
attained seniority and died on or prior to October 15, 2007 under circumstances
where such employee’s surviving spouse and/or dependents are eligible to receive
Retiree Medical Benefits from GM and/or under the GM Plan;

(iii) UAW retirees of Delphi Corporation (“Delphi”) who as of October 15, 2007
were retired and as of that date were entitled to or thereafter become entitled
to Retiree Medical Benefits from GM and/or the GM Plan under the terms of the
UAW-Delphi-GM Memorandum of Understanding Delphi Restructuring dated June 22,
2007, Attachment B to the UAW-Delphi-GM Memorandum of Understanding Delphi
Restructuring dated June 22, 2007 (without regard to whether any of the
conditions described in Section K.2 of such Memorandum of Understanding or
Section 2 of such Attachment B occur), or the Benefit Guarantee agreement
between GM and the UAW dated September 30, 1999, and their eligible spouses,
surviving spouses and dependents of all such retirees;

(iv) surviving spouses and dependents of any UAW-represented employee of Delphi
who attained seniority and died on or prior to October 15, 2007 under
circumstances where such employee’s surviving spouse and/or dependents are
eligible to receive Retiree Medical Benefits from GM and/or the GM Plan under
the terms of the UAW-Delphi-GM Memorandum of Understanding Delphi Restructuring
dated June 22, 2007, Attachment B to the UAW-Delphi-GM Memorandum of
Understanding Delphi Restructuring dated June 22, 2007 (without regard to
whether any of the conditions described in Section K.2 of such Memorandum of
Understanding or Section 2 of such Attachment B occur), or the Benefit Guarantee
agreement between GM and the UAW dated September 30, 1999;

(v) GM-UAW Represented Employees or former UAW-represented employees who, as of
October 15, 2007, were retired from any previously sold, closed, divested or
spun-off GM business unit (other than Delphi) with eligibility to receive
Retiree Medical Benefits from GM and/or the GM Plan by virtue of any other
agreement(s) between GM and the UAW, and their eligible spouses, surviving
spouses, and dependents; and

(vi) surviving spouses and dependents of any GM-UAW Represented Employee or any
UAW-represented employee of a previously sold, closed, divested or spun-off GM
business unit (other than Delphi), who attained seniority and died on or prior
to October 15, 2007 under circumstances where such employee’s surviving spouse
and/or dependents are eligible to receive Retiree Medical Benefits from GM
and/or the GM Plan.

 

44



--------------------------------------------------------------------------------

Covered Group. The term “Covered Group” shall mean:

(i) all GM Active Employees who have attained seniority as of September 14,
2007, and who retire after October 15, 2007 under the GM-UAW National
Agreements, or any other agreement(s) between GM and the UAW, and who upon
retirement are eligible for Retiree Medical Benefits under the GM Plan or the
New Plan, as applicable, and their eligible spouses, surviving spouses and
dependents;

(ii) all UAW-represented active employees of Delphi or a former Delphi unit who
retire from Delphi or such former Delphi unit on or after October 15, 2007, and
upon retirement are entitled to or thereafter become entitled to Retiree Medical
Benefits from GM and/or the GM Plan or the New Plan under the terms of the
UAW-Delphi-GM Memorandum of Understanding Delphi Restructuring dated June 22,
2007, Attachment B to the UAW-Delphi-GM Memorandum of Understanding Delphi
Restructuring dated June 22, 2007 (without regard to whether any of the
conditions described in Section K.2 of such Memorandum of Understanding or
Section 2 of such Attachment B occur), or the Benefit Guarantee agreement
between GM and the UAW dated September 30, 1999, and the eligible spouses,
surviving spouses and dependents of all such retirees;

(iii) all surviving spouses and dependents of any UAW-represented employee of
Delphi or a former Delphi unit who dies after October 15, 2007 but prior to
retirement under circumstances where such employee’s surviving spouse and/or
dependents are eligible or thereafter become eligible for Retiree Medical
Benefits from GM and/or the GM Plan or the New Plan under the terms of the
UAW-Delphi-GM Memorandum of Understanding Delphi Restructuring dated June 22,
2007, Attachment B to the UAW-Delphi-GM Memorandum of Understanding Delphi
Restructuring dated June 22, 2007 (without regard to whether any of the
conditions described in Section K.2 of such Memorandum of Understanding or
Section 2 of such Attachment B occur), or the Benefit Guarantee agreement
between GM and the UAW dated September 30, 1999;

(iv) all former GM-UAW Represented Employees and all UAW-represented employees
who, as of October 15, 2007, remain employed in a previously sold, closed,
divested, or spun-off GM business unit (other than Delphi), and upon retirement
are eligible for Retiree Medical Benefits from GM and/or the GM Plan or the New
Plan by virtue of any other agreement(s) between GM and the UAW, and their
eligible spouses, surviving spouses and dependents; and

(v) all eligible surviving spouses and dependents of a GM Active Employee,
former GM-UAW Represented Employee or UAW-represented employee identified in
(i) or (iv) above who attained seniority on or prior to September 14, 2007 and
die after October 15, 2007 but prior to retirement under circumstances where
such employee’s surviving spouse and/or dependents are eligible for Retiree
Medical Benefits from GM and/or the GM Plan or the New Plan.

 

45



--------------------------------------------------------------------------------

Exhibit D

[Trustee’s fees]

 

46



--------------------------------------------------------------------------------

Exhibit E

 

Name    Date of Term Expiration

Robert Naftaly***

   January 1, 2012

Olena Berg-Lacey

   January 1, 2012

David Baker Lewis

   January 1, 2011

Teresa Ghilarducci

   January 1, 2011

Marian Udow-Phillips

   January 1, 2010

Ed Welch

   January 1, 2010

Committee Chair: ***

 

 

Biographical Material

Robert Naftaly, C.P.A., is the retired President and CEO of PPOM, an independent
operating subsidiary of Blue Cross/Blue Shield of Michigan (BCBSM), and
Executive Vice President, Chief Operating Officer for the Blues. Previously, he
was Senior Vice President, Chief Financial Officers and Treasurer for BCBSM.
Mr. Naftaly also served as the Director of the Department of Management and
Budget of the State of Michigan from 1983 to 1987. He has also served on several
other Boards, including the Detroit Investment Fund, Walsh College, Meadowbrook
Insurance Group, Blue Cross/Blue Shield of Maryland, and the Board of Governors
of Wayne State University.

Olena Berg-Lacey served from 1993 to 1998 as Assistant Secretary of Labor,
Employee Benefits Security Administration. In that capacity, she directed the
Department of Labor’s activities regarding enforcement of ERISA, including
fiduciary standards governing 700,000 private pension plans with over $3.5
trillion in assets. From 1991 to 1993, she served in the State Treasurer’s
Office for the state of California, where she had primary responsibility for
management and investment of more than $20 billion of assets on behalf of the
State. In that capacity, she also represented the California Treasurer on the
board of the State’s pension funds (CalPERS and CalSTRS) which together invest
over $100 billion of retirement money on behalf of California’s public employee
retirement programs. A graduate of the University of California and the Harvard
Business School, Ms. Berg-Lacey has also held a variety of positions in the
private sector involving asset management and institutional investments.

 

47



--------------------------------------------------------------------------------

David Baker Lewis is a prominent attorney, with broad experience in municipal
finance and municipal bond law. He is the Chairman of the Board of Directors of
Lewis & Munday. He has served on the Boards of Directors of several major
corporate entities, including Conrail, Comerica Bank, TRW, Henry Ford Health
Systems, Harper-Grace Hospitals, the Detroit Medical Center and H & R Block. He
has also been Associate Professor of Law at the Detroit College of Law, and
served as the Chair of the National Association of Securities Professionals.

Teresa Ghilarducci is currently Professor of Economics and Schwartz Chair in
Economic Policy Analysis at the New School in New York City. She previously
served for 25 years as professor of Economics at Notre Dame University. She also
served a fellowship in economics at the Harvard Law School. Her academic work
focuses on the economics of retirement security. She served as a member of the
Advisory Board to the Pension Benefit Guaranty Corporation (a Presidential
appointment) from 1995 to 2002, and was appointed by the governor of Indiana to
the Board of Trustees for the Indiana Public Employees’ Retirement Fund for a
term from 1997 to 2002. Congressional committees have called upon her to testify
as an expert witness more than 12 times on a variety of subjects related to
retirement security and other economic issues.

Marianne Udow-Phillips is currently the Director of the Center for Healthcare
Quality and Transformation, a healthcare policy analysis group affiliated with
the University of Michigan health care system and Blue Cross/Blue Shield. She
previously served for 3 years as the Director of the Michigan Department of
Human Services, the state agency responsible for delivering a wide variety of
support services to Michigan residents. Prior to her appointment to the
Department of Human Services, she served in a variety of executive positions,
including Senior Vice President for Health Care Products and Provider Services
and Senior Vice President for Corporate Strategy and Health Care Administration,
at Blue Cross Blue Shield of Michigan. She has also served as the Senior Vice
President and Vice President of Plans and Operations for Mercy Alternative and
Care Choices.

Ed Welch is an attorney and currently serves as director of the Workers’
Compensation Center in the School of Labor and Industrial Relations at Michigan
State University. From 1991 to 1999 he was the editor of the newsletter On
Workers Compensation. He was the Director of the Michigan Bureau of Workers’
Disability Compensation from 1985 through 1990. Mr. Welch was elected a charter
member for workers’ compensation of the National Academy of Social Insurance and
served as the Vice-President of the International Association of Industrial
Accident Boards and Commissions as well as a member of the Board of Directors of
the Institute for Work and Health, a research organization in Toronto, Ontario.

 

48



--------------------------------------------------------------------------------

Exhibit F(1)

[Initial Benefits for Participants in the Chrysler Retiree Plan]

 

49



--------------------------------------------------------------------------------

Exhibit F(2)

[Initial Benefits for Participants in the Ford Retiree Plan]

 

50



--------------------------------------------------------------------------------

Exhibit F(3)

Initial Benefits for Participants and Beneficiaries in the GM Retiree Plan

Beginning on the GM Implementation Date and continuing through 2011, the initial
Benefits provided by the GM Retiree Plan shall include only the following:

 

  •  

All Benefits for which GM, the General Motors Health Care Program for Hourly
Employees, and any other GM entity or benefit plan would have been responsible
before the GM Implementation Date – including, without limitation, the
catastrophic plan and COBRA continuation coverage – at the levels described in
the settlement agreement approved in Int’l Union, UAW v. General Motors Corp.,
497 F.3d 615 (6th Cir. 2007) (“Henry I”):

 

  •  

The mitigation payments funded before the GM Implementation Date by the General
Motors Defined Contributions Health Benefit Trust shall offset the Participant
contributions, deductibles, co-payments and co-insurance payments at the same
levels as in Henry I.

 

  •  

The dental benefits funded before the GM Implementation Date by the General
Motors Defined Contribution Health Benefit Trust shall be provided at the same
levels as provided before the GM Implementation Date.

 

  •  

An additional Participant contribution of $51.67 per month shall be required
from those Participants who receive after the GM Implementation Date a flat
monthly special lifetime benefit from the General Motors Hourly-Rate Employees
Pension Plan of $66.70 per month.

As provided in Section 10.2(d), the Committee may exercise administrative
discretion (as permitted under the Trust Agreement) in delivering the initial
Benefits provided under this Exhibit F(3), including, without limitation, making
any changes that could have been adopted by joint action of GM and the UAW
pursuant to Section 5.A.2(h) of the settlement agreement approved in Henry I.

 

51



--------------------------------------------------------------------------------

Exhibit G

Design Principles

The Committee recognizes the complexity and fragmented nature of our nation’s
ever-changing health care system. To the extent practical, the Committee will
seek to implement each Plan in a manner consistent with the guidelines set out
below, subject to both the financial requirements of such Plan and its Purpose.

 

  1. Health care includes individual patient treatment, the alleviation of pain
and suffering and the development of practices and procedures to improve the
health status of Participants.

 

  2. The Committee shall promote quality health care delivered to Participants
in a manner consistent with respect and dignity, and the recognition of the
confidentiality of private patient information.

 

  3. The Committee’s goal is to provide health care that is effective, safe,
efficient and timely, delivered in a culturally competent manner with a
recognition of the physical and cognitive challenges present among aged
Participants.

 

  4. The Committee will pursue integrated health care approaches to better
assess the health risks of Participants and achieve better health outcomes.

 

  5. The Committee will operate each Plan and assess its performance in
accordance with evolving best practices measured by both internal and external
benchmarks.

 

  6. The Committee shall provide health care coverage to Participants on a basis
that is reasonably accessible to Participants, affordable and sustainable.

 

  7. The Committee will develop avenues of communication to keep Participants
informed with regard to access to care, the quality of care and operations of
the Plan in which they participate.

 

  8. In selecting health care plans and providers, the Committee shall favorably
consider health care entities that are non-profit and act in a manner respectful
of workers’ rights.

 

  9. In selecting health care plans and providers, the Committee will seek to
provide both health care and health plan administration within the United
States.

 

  10. The Committee will make efforts to assure that Participants are treated
with respect and dignity, with due consideration given to their physical and
cognitive challenges.

 

52



--------------------------------------------------------------------------------

Exhibit H

STATEMENT OF INVESTMENT PRACTICES

The following Statement of Investment Practices (“SIP”) shall be adopted as
“Best Practices” for the VEBA’s Committee, Investment Managers and Independent
Fiduciaries. It is the intent that these Best Practices evolve over time, taking
into account developments in the law, changes in available investments and other
changes as the Committee, from time to time, may determine relevant. To the
extent that there are inconsistencies between this document and the Trust
Agreement, the Trust Agreement shall control. All defined terms in this SIP
shall have the same meaning as defined in the Trust Agreement for the VEBA
unless otherwise defined herein. It is also intended that these Best Practices,
as amended from time to time, be incorporated in an Investment Policy Statement
developed by the Committee.

The Committee is the Named Fiduciary with management and control of the assets
of the VEBA with the power as set forth in the Trust Agreement to: (1) appoint
Investment Managers with respect to non-Employer Securities; (2) appoint
Investment Managers who themselves have the power to appoint Investment
Managers; and (3) appoint Independent Fiduciaries with respect to Employer
Securities. The Committee shall retain such responsibility unless and until it
delegates that duty pursuant to the terms of the Trust Agreement and such
persons accept such responsibilities by a document in writing.

Where the Trust Agreement permits someone else to be appointed as an Investment
Manager or Independent Fiduciary (the “Investment Fiduciaries”), as the case may
be, and that person accepts such responsibilities by a document in writing, that
person shall be an Investment Fiduciary, and the Committee shall act as the
Appointing Fiduciary with responsibility for monitoring the performance of the
Investment Fiduciary, except to the extent that the Investment Fiduciary is
appointed by the Court pursuant to Section 11.6 of the Trust Agreement. The
Committee may also appoint Investment Managers with the authority to appoint
other Investment Managers, in which case any Investment Manager so appointed
shall act as the Appointing Fiduciary, provided that the Committee shall retain
responsibility to monitor any Investment Manager acting as an Appointing
Fiduciary.

Subject to the requirements of the Trust Agreement with respect to the Employer
Securities, the Committee may appoint one or more Investment Fiduciaries to
manage all or part of the Trust Fund and enter into an agreement with any
Investment Fiduciary so appointed. If an Investment Fiduciary is appointed, it
shall have the appurtenant investment authority of the Trustee specified in
Section 6.1 of the Trust Agreement, as limited by investment guidelines adopted
by the Committee and communicated to such Investment Fiduciary with respect to
the portion of the Trust Fund over which it has investment discretion. The
Trustee’s duties with respect to that portion of the Trust Fund subject to such
Investment Fiduciary’s discretion and control shall be limited to following the
instructions of the Investment Fiduciary to the extent consistent with Employee
Retirement Income Security Act of 1974 (“ERISA”). The Investment Fiduciary so
appointed is a fiduciary and must acknowledge so in writing as required by
Section 3(38) of ERISA. Each Investment Fiduciary shall be monitored by the
relevant Appointing Fiduciary.

Each Appointing Fiduciary should conduct periodic reviews of the appointed
Investment Fiduciary not less than annually (and more frequently as appropriate
under the circumstances) with a view to determining whether such Investment
Fiduciary should continue to be retained by the VEBA.

 

53



--------------------------------------------------------------------------------

S-1.1: The Committee shall develop and update from time to time an Investment
Policy Statement that reflects these Investment Practices.

The Investment Policy Statement should be a written statement developed by the
Committee and updated from time to time that describes:

 

  a. a prudent process for the Committee to select and retain Investment
Fiduciaries,

 

  b. the duties and responsibilities of the fiduciaries involved in asset
management,

 

  c. asset allocation, diversification and rebalancing guidelines,

 

  d. appropriate investment guidelines, benchmarks and investment objectives
against which the performance of the Investment Fiduciary is to be evaluated,

 

  e. the due diligence criteria for selection of Investment Fiduciaries,

 

  f. a general definition of the selection and monitoring criteria for
Investment Fiduciaries, investments and service vendors,

 

  g. the actions that can or will be taken as a result of the monitoring,

 

  h. procedures for controlling and accounting for investment expenses.

 

  i. requirements that investments be managed in accordance with applicable
laws, trust documents, and written investment guidelines.

 

  j. requirements that each fiduciary of the VEBA act in accordance with ERISA.

 

  k. requirements that each fiduciary of the VEBA act in accordance with the
“prudent man” rule as defined in Section 404(a)(l)(B) of ER1SA.

 

  l. requirements that each fiduciary of the VEBA shall discharge his, her or
its duties with respect to the VEBA solely in the interest of the participants
and beneficiaries of each Plan for the exclusive purpose of providing benefits
to participants and their beneficiaries and defraying reasonable expenses of
administering each Plan as required by Section 404(a)(l)(A) of ERISA.

 

  m. requirements that the VEBA be established and maintained pursuant to a
written instrument as required by Section 402(a) of ERISA.

 

  n. requirements that the Committee and the Investment Fiduciaries act in
accordance with any applicable Plan Document, guidelines and other documents
governing each Plan as required by Section 404(a)(1)(D) of ERISA.

 

  o. requirements that copies of relevant documents governing the acts of the
Investment Fiduciaries be provided to the Investment Fiduciaries.

 

  p. procedures under the VEBA for allocation of responsibilities for its
operation and administration consistent with the Trust Agreement and Sections
402, 403 and 405 of ER1SA.

 

  q. procedures requiring that any allocation or delegation permitted by the
Trust Agreement or by Sections 402, 403 and 405 of ERISA be defined, documented
and acknowledged at the time of such delegation of allocation.

 

  r. requirements that any entity assuming a position which involves the
exercise of fiduciary duties with respect to the management of VEBA plan assets
under ERISA should sign a written acknowledgement that it acknowledges the
acceptance of such duties and has read these Best Practices, as amended from
time to time, and agrees to act in accordance with them.

 

54



--------------------------------------------------------------------------------

S.-1.2 Fiduciaries and parties in interest should not be involved in
self-dealing as prohibited in Section 406 of ERISA.

 

  a. No fiduciary shall cause a Plan to engage in a transaction, if such
fiduciary knows or should know that such transaction constitutes a direct or
indirect transaction between the plan and a party in interest to the extent that
such transaction constitutes a non-exempt transaction prohibited by
Section 406(a) of ERISA

 

  b. No fiduciary with respect to a Plan shall: (1) deal with the assets of the
plan in his own interest or for his own account, (2) in his individual or in any
other capacity act in any transaction involving the plan on behalf of a party
(or represent a party) whose interests are adverse to the interests of the plan
or the interests of its participants or beneficiaries, or (3) receive any
consideration for his own personal account from any party dealing with such plan
in connection with a transaction involving the assets of the plan, to the extent
that such transaction constitutes a non-exempt transaction prohibited by
Section 406(b) of ERISA.

 

  c. The Committee should adopt policies and procedures with respect to
conflicts of interests and the management of potential conflicts of interests.
Such policies should be disseminated to members of the Committee, Investment
Fiduciaries, the Trustee and affected employees of the VEBA. Each Investment
Fiduciary and each affected employee should certify annually that he, she or it
has received the applicable policies and procedures and confirm that he, she or
it has complied with such policies in the previous year. These policies
initially should be based on the UAW conflict of interest policy.

 

  d. No fiduciary should be retained for a reason other than competence, cost,
experience and other matters relevant to the fiduciary’s ability to perform the
functions assigned to such fiduciary in a cost effective manner.

S.-1.3 The Committee and each Investment Fiduciary should take prudent steps to
protect and safeguard the assets from theft and embezzlement.

 

  a. The Committee should establish for procedures for the VEBA to maintain, or
cause others to maintain, one or more fidelity bonds covering the plan
fiduciaries and other persons who handle funds or other property of the plan as
required by Section 412 of ERISA and Section 10.12 of the Trust Agreement.

 

  b. The Committee should take prudent steps to seek payment of any
contributions that are past due and have not been paid in accordance with
Section 10.13 of the Trust Agreement.

S.-1.4 Except to the extent permitted by Department of Labor Regulations, no
fiduciary may maintain the indicia of ownership of any assets of the VEBA
outside the jurisdiction of the district courts of the United States as required
by Section 404(b) of ERISA.

 

  a. The Committee should establish procedures, which may consist of a covenant
from its Investment Fiduciaries, to ensure that the indicia of ownership of the
assets of the VEBA are not maintained outside the jurisdiction of the district
courts of the United States, except as permitted by the Department of Labor
Regulations.

S.-2.1 The Committee should establish an investment strategy consistent with
requirements of the Trust Agreement and the purposes of the VEBA.

 

55



--------------------------------------------------------------------------------

  a. The Committee should determine the expected modeled return on VEBA assets
and identify an appropriate level of investment risk, taking into account
expected returns over time and short-term liquidity needs. In determining the
expected return the Committee should consider:

 

  1. Diversification requirements to reduce the VEBA’s exposure to losses.

 

  2. Selection of asset classes consistent with the expected risk and return.

 

  3. The projected return of the portfolio relative to the funding objectives of
the VEBA.

 

  4. Such other factors as the Committee may deem appropriate.

 

  b. The Committee should develop an investment strategy based upon such
expected return and expected level of risk. In no circumstances shall the
Committee be responsible for guaranteeing any expected return.

 

  c. The Committee should review the VEBA’s investment strategy at minimum once
a year and make any changes as appropriate.

S.-2.2 The Committee should establish investment guidelines to be communicated
to Investment Fiduciaries consistent with the investment strategy developed.

 

  a. The investment guidelines should be sufficiently detailed to permit each
Investment Fiduciary to implement and manage the specific investment strategy
for which it was appointed. In the discretion of the Committee, these investment
guidelines provided to the Investment Fiduciary should:

 

  1. Define the duties and responsibilities of the Investment Fiduciary

 

  2. Define any applicable diversification and rebalancing guidelines.

 

  3. Include any relevant selection criteria for asset classes and investments.

 

  4. Set forth the appropriate benchmarks, indices, peer groups, and the
investment objectives against which the performance of the Investment Fiduciary
is to be evaluated.

 

  5. Define such due diligence criteria for selecting investments that the
Committee in the exercise of prudence determines the Investment Fiduciary should
incorporate as part of its investment process.

 

  6. Define the relevant monitoring criteria for the Investment Fiduciary.

 

  7. Define the relevant procedures for controlling and accounting for
investment expenses.

 

  b. The Committee should review the investment guidelines at a minimum once
each year to ensure that investment objectives are analyzed and modified as
prudent.

S.-3.1 The Committee should select Investment Fiduciaries, delegate investment
duties to such Investment Fiduciaries, and allocate assets to each Investment
Fiduciary to manage consistent with the investment strategy and the investment
guidelines applicable to it.

 

  a. The Committee should follow a due diligence process in selecting Investment
Fiduciaries that selects among providers based on an objective assessment of
their qualification, the quality of the work performed, the reasonableness of
the fees, and any such other factors as the Committee deems appropriate and
relevant. The Committee should maintain a written record of the process used to
select such Investment Fiduciaries.

 

56



--------------------------------------------------------------------------------

  b. The Committee should establish procedures to reasonably assure that each
Investment Fiduciary or other staff appointed by them has the necessary
experience and qualifications needed to oversee the assets allocated to their
portfolio.

 

  1. The Committee should maintain a list of Investment Fiduciaries, including,
as part thereof, the Investment Fiduciaries’ credentials and experience in
carrying out the duties assigned to them.

 

  2. The Committee should require periodic reporting from the Investment
Fiduciaries as to the work performed.

 

  3. To the extent the Committee hires staff with investment management-related
responsibilities, the Committee should develop written job descriptions for such
staff, including, as part thereof, the expected credentials and experience of
all staff assigned or exercising such authority.

 

  4. All fees for investment management should be “reasonable compensation” as
defined in Section 408(b)(2) of ERISA.

 

  i. The Appointing Fiduciary should take reasonable steps to assure that all
compensation, direct or indirect, is reasonable under Section 408(b)(2) of
ERISA.

 

  ii. If the compensation of the Investment Fiduciary will be performance based,
the Appointing Fiduciary should review such proposed compensation arrangement in
light of the risks associated with the manner of compensation and the potential
amount to be paid.

 

  iii. The Committee should review any proposed finder’s fees or other forms of
compensation for asset placement in connection with selection of Investment
Fiduciaries to determine whether such compensation is reasonable.

 

  iv. The Committee should periodically review such fees to determine if fees
remain reasonable in light of the services performed.

 

  5. The Committee should establish a prudent process for periodically assessing
the effectiveness of the VEBA’s fiduciary structure including the Committee and
other fiduciaries in meeting their responsibilities.

S.-3.2 Each Investment Fiduciary should give appropriate consideration to the
facts and circumstances relevant to the particular investment or investment
course of action in accordance with the “prudent man” rule of ERISA.

 

  a. Each Investment Fiduciary shall prudently investigate the merits of any
potential investment to be made for the VEBA.

 

  b. Appropriate consideration with respect to an investment includes a
determination that the particular investment or investment course of action is
reasonably designed to comply with the investment guidelines provided to the
Investment Fiduciary, taking into consideration the risk of loss and the
opportunity for gain associated with the investment or investment course of
action.

 

  c. Each Investment Fiduciary should have the requisite expertise, knowledge
and information necessary to prudently implement the investment strategy and
guidelines.

 

  d. If the Investment Fiduciary lacks sufficient knowledge or sophistication to
manage a portion of the VEBA’s assets under its authority consistent with the
investment strategy or guidelines, the Investment Fiduciary should delegate the
investment duties to a knowledgeable professional.

S.-3.3 Each Appointing Fiduciary shall periodically review the performance of
the appointed Investment Fiduciary.

 

57



--------------------------------------------------------------------------------

  a. The Appointing Fiduciary should review the performance of the Investment
Fiduciary appointed, at least annually and more frequently as circumstances may
warrant, with regards to:

 

  1. Compliance with these investment practice standards, any investment
guidelines and with the purposes and needs of the VEBA.

 

  2. Comparison of the investment’s performance to appropriate benchmarks,
indices, peer groups, and the investment objectives against which the
performance of the Investment Fiduciary is evaluated.

 

  3. Compliance with the conflict of interest policy, as long as doing so is
reasonable under the circumstances. (The Appointing Fiduciary may rely on a
certification of the Investment Fiduciary that it has complied with such
conflict of interest policies.)

 

  4. The quality and timeliness of the Investment Fiduciary’s response to
requests for information.

 

  5. The level of service provided as compared to the costs and fees.

 

  6. The quality and timeliness of the Investment Fiduciary’s reports to the
Appointing Fiduciary and, where applicable, the Committee, Trustee or plan
participants and beneficiaries.

 

  7. Any education and information provided to the Appointing Fiduciary, the
Committee or the plan participants by the Investment Fiduciary.

 

  8. Qualitative and/or organizational changes of Investment Fiduciaries, such
as:

 

  i. Staff turnover in determining whether the quality of the service or the
investment results provided in the past may be maintained in the future.

 

  ii. Changes in the organizational structure of the Investment Fiduciary,
including mergers and/or acquisitions that could affect the quality of the
service or the investment results in the future.

 

  b. The nature and results of the monitoring should be recorded in writing,
including documentation of any actions recommended, reviewed or taken.

 

  c. Control procedures should be in place to periodically review policies for
best execution and proxy voting.

 

  1. The Appointing Fiduciary should review the Investment Fiduciary to
determine whether the Investment Fiduciary has reasonable procedures in place to
secure best execution of the plan’s brokerage transactions. The Appointing
Fiduciary may consider the cost of commissions for the transaction, the quality
and reliability of the execution and any other factors as the Appointing
Fiduciary deems relevant.

 

  2. The Appointing Fiduciary should establish a procedure to review any
commissions paid on such transactions at the direction of the Investment
Fiduciary to determine if they are reasonable in light of the value of the
brokerage and research services or are otherwise permissible under Section 28(e)
of the Securities Exchange Act of 1934.

 

  3. The Appointing Fiduciary should monitor the procedures employed by an
Investment Manager in voting proxies and actions taken in connection with the
voting of proxies to ensure that the interests of plan participants and
beneficiaries are protected by such actions (or inaction), and are not
subordinated to other considerations. An Independent Fiduciary should retain all
discretionary authority over voting proxies for the Employer Securities in
accordance with Section 11.2 of the Trust Agreement.

 

58



--------------------------------------------------------------------------------

Exhibit I

Code of Ethics

In order for the Trust to continue the protection from the otherwise
debilitating financial consequences that would accompany illness that has been
afforded many thousands of UAW retirees of the automobile industry over the
decades through the collective bargaining agreements between the UAW and
Chrysler, Ford and GM – which protection has been essential to maintaining the
dignity and financial security of such UAW retirees – the Committee must
administer the Trust, and Trust personnel must act, in complete good faith and
honesty, and with a single-minded dedication to protecting the interests of the
Participants and Beneficiaries. To this end, this Code of Ethics shall govern
the conduct of all those persons charged with implementation and administration
of the Trust.

The following principles shall apply to members of the Committee as well as to
any and all employees, professional staff and others employed in any staff
capacity by the Trust. All such persons are referred to herein as
“representatives and employees of the Trust.” The Committee shall also inform
all vendors, suppliers, outside consultants, health care providers and any other
parties performing services for or on behalf of the Trust of this Code of Ethics
and inform them that the Committee expects all such persons or entities to
respect the provisions of this Code of Ethics. (For purposes of this Code of
Ethics, references to family or families means spouses, children, grandparents,
grandchildren, uncles, aunts, nieces, nephews by blood or marriage).

 

  1. The assets of the Fund are held in trust for the benefit of the
Participants and Beneficiaries. The Participants and Beneficiaries are entitled
to assurance that Trust assets are not dissipated, are invested wisely, and are
spent only for proper purposes.

 

  2. The Participants and Beneficiaries are also entitled to assurance that
representatives and employees of the Trust will be motivated solely by
consideration of the best interests of the Participants and Beneficiaries, and
will never allow their actions in administration of the Trust to be motivated in
any respect by their own self-interest or any other factor that could result in
decisions being taken that could work to the detriment of the Participants and
Beneficiaries.

 

  3. Service as a representative or employee of the Trust is service in the
interest of the Participants and Beneficiaries. Pursuing any other goal will
injure the reputation of the individual involved as well as the Trust itself.
Even more importantly, pursuing any goal other than the best interests of the
Participants and Beneficiaries will undermine the Trust’s ability to provide
benefits to Participants and Beneficiaries.

 

  4. It is vital that all representatives and employees of the Trust conduct
their day-to-day activities in accordance with these principles and in a manner
consistent with the special responsibility they have to the Participants and
Beneficiaries. Employees and representatives of the Trust must demonstrate – by
their conduct as well as their words – that they are dedicated solely to helping
the Participants and Beneficiaries and are not motivated by any other goal or in
any sense seeking to enrich themselves, their families, or business associates,
or gain any advantage for themselves, their families, or business associates
from their relationship to the Trust.

 

59



--------------------------------------------------------------------------------

  5. The Trust shall conduct its proprietary functions, including all contracts
for purchase or sale or for rendering services in accordance with the best
practices of well-run institutions, including the securing of competitive bids
for major contracts.

 

  6. The Trust shall not permit any of its funds to be invested in a manner
designed to result in profit or advantage for any representative or employee of
the Trust, his or her family, or business associates.

 

  7. There shall be no contracts of purchase or sale or for rendering services
which will result in profit or advantage for any representative of the Trust,
his or her family or business associates. Nor shall any representative or
employee of the Trust accept profit or special advantage for himself or herself,
his or her family or business associates from a business – including, without
limitation, a vendor or service provider – with which the Trust has a business
relationship of any kind.

 

  8. The Trust shall not make loans to its representatives or employees, or
members of their families, for any purpose, including financing the private
business of such persons.

 

  9. No representative or employee of the Trust shall have any compromising
personal ties, direct or indirect, with outside agencies such as insurance
carriers, brokers, or consultants – including with any representative, employee
or agent of any such agencies, carriers, broker or consultants – doing business
with the Trust.

 

  10. The Trust shall fully comply with all applicable legal and accounting
requirements, including with respect to maintaining its books and records in
accordance with accepted accounting practices and conducting periodic audits as
required by law. The financial records of the Trust shall be made available to
retired participants and others as required by law.

 

  11. Any person who represents the Trust has a duty to serve the best interests
of the Participants and Beneficiaries. Therefore, every representative and
employee of the Trust must avoid any outside transaction which even gives the
appearance of a conflict of interest. The special fiduciary nature of these
positions requires the highest loyalty to the duties of the office.

 

  12. No representative or employee of the Trust shall have any personal
financial interest which conflicts with her/his duties on behalf of the Trust.

 

60



--------------------------------------------------------------------------------

  13. No representative or employee of the Trust shall have any substantial
financial interest (even in the publicly-traded, widely-held stock of a
corporation), in any business with which the Trust has any business
relationship.

 

  14. No representative or employee of the Trust shall accept “kickbacks,”
under- the-table payments, gifts or entertainment of any value or any personal
payment of any kind from a business or professional enterprise with which the
Trust does business, nor arrange to have any such financial payments or
perquisites inure to the benefit of their family or business associates.

 

  15. All staffing decisions and decisions regarding use of outside vendors
shall be made based solely on consideration of the best interests of the
Participants and Beneficiaries. No staff shall be hired, nor any consultants or
other vendors used in connection with the conduct of the Trust’s affairs, as a
result of personal or family ties to existing representatives or employees of
the Trust, the UAW, or any of the contributing employers.

 

  16. The Participants and Beneficiaries are entitled to be reasonably informed
as to how the Trust’s assets are used and cared for. Toward this end, the
Committee shall – at least annually – provide reasonable notice (by mailed
notice to Participants and Beneficiaries or other suitable means) in a form
understandable by Participants and Beneficiaries of the status of the Trust and
the applicable Separate Retiree Account, including:

 

  a. The funding status of the applicable Separate Retiree Account.

 

  b. The amount spent on Benefits from the applicable Separate Retiree Account
in the prior year.

 

  c. The amount spent on administrative costs (including items such as rent,
utilities, consulting fees, outside services, salaries, and the like) from the
applicable Separate Retiree Account in the prior year.

 

  d. The number of Participants and Beneficiaries drawing benefits from the
applicable Separate Retiree Account in the prior year.

 

  e. The Committee’s current projections regarding solvency of the applicable
Separate Retiree Account, and any anticipated Benefit adjustments that may be
required over the following five year period.

 

  f. Applicable Company contributions and remittances made during the prior
year.

 

  g. The outcome of the Cash Flow Projection required by the Company Settlements
with respect to the applicable Separate Retiree Account.

 

  h. The investment returns for the preceding year, as well as such longer
periods as the Committee may determine.

 

61



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EQUITY REGISTRATION

RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF EQUITY REGISTRATION RIGHTS AGREEMENT

This EQUITY REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as
of [            ], 2009 by and among [            ], a Delaware corporation (the
“Corporation”), THE UNITED STATES DEPARTMENT OF THE TREASURY (the “UST”),
7176384 CANADA INC., a corporation organized under the laws of Canada
(“Canada”), the UAW RETIREE MEDICAL BENEFITS TRUST, a voluntary employees’
beneficiary association (the “VEBA”), and [            ], a Delaware corporation
(the “Debtor”).1

WHEREAS, each Holder owns, as of the date hereof, that number of shares of
common stock, par value $0.01 per share, of the Corporation (the “Common Stock”)
set forth opposite such Holder’s name on Annex I hereto;

WHEREAS, the VEBA and the Debtor each own, as of the date hereof, one or more
warrants initially exercisable for that number of shares of Common Stock set
forth opposite such Holder’s name on Annex I hereto (collectively, the
“Warrants”);

WHEREAS, as of the date hereof, the Government Holders and the VEBA each own
that number of shares of Series A Fixed Rate Cumulative Perpetual Preferred
Stock, par value $0.01 per share (the “Preferred Stock”), set forth opposite
such Holder’s name on Annex I hereto;

WHEREAS, concurrently with the execution of this Agreement, the Corporation, the
UST, Canada and the VEBA have executed that certain Stockholders Agreement,
dated as of the date hereof;

WHEREAS, the Corporation has agreed to provide the UST, Canada, the VEBA and the
Debtor with registration rights with respect to such shares of Common Stock,
Warrants and Preferred Stock held by such Holders and their permitted assigns,
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings set forth below or in the sections set forth
below:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Corporation’s good faith judgment, after consultation with
independent outside counsel to the Corporation, (a) would be required to be made
in any registration statement or report filed with the SEC by the Corporation so
that such registration statement or report would not be materially misleading;
(b) would not be required to be made at such time but for the filing of such
registration statement; and (c) the Corporation has a bona fide business purpose
for not disclosing publicly.

 

1

In the event that any of the other Sellers under the Amended and Restated Master
Sale and Purchase Agreement, dated June 26, 2009, by and among the Corporation,
the Debtor and the other seller parties thereto, receive equity securities of
the Corporation in connection with the closing of the transactions contemplated
thereby, such Sellers shall be added as parties hereto and included as Holders
hereunder.



--------------------------------------------------------------------------------

“Adverse Effect” shall have the meaning set forth in Section 2.1.6.

“Advice” shall have the meaning set forth in Section 2.7.

“Affiliate” means, with respect to any Person, any other Person who Controls, is
Controlled by or is under common Control with, such Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Canada” shall have the meaning set forth in the Preamble.

“Co-Managers” shall have the meaning set forth in Section 2.1.4(a).

“Common Stock” shall have the meaning set forth in the Recitals.

“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise.
“Controlling” and “Controlled” have the correlative meanings.

“Corporation” shall have the meaning set forth in the Preamble.

“Corporation Shelf Registration” shall have the meaning set forth in
Section 2.2.1.

“Debtor” shall have the meaning set forth in the Preamble.

“Demand Registration” shall have the meaning set forth in Section 2.1.1(a).

“Demand Request” shall have the meaning set forth in Section 2.1.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Excluded Registration” means a registration under the Securities Act of
(a) securities pursuant to one or more Demand Registrations pursuant to Article
2 hereof, (b) securities registered on Form S-4 or S-8 or any similar successor
forms, (c) securities convertible into or exercisable or exchangeable for Common
Stock and (d) securities registered on Form S-3 or any successor form covering
solely securities issued under a dividend reinvestment program.

“FINRA” shall have the meaning set forth in Section 2.5(a)(xvii).

“Government Holder” means the UST or Canada.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any United States or non-United States federal,
provincial, state or local government or other political subdivision thereof,
any entity, authority, agency or body exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states
exercising such functions for such sovereign states.

“Holder” means each of (a) the UST, Canada, the VEBA and the Debtor and (b) any
direct or indirect transferee of any such Holder who shall become a party to
this Agreement in accordance with Section 2.10.

“Indemnitee” shall have the meaning set forth in Section 2.9.1.

“Indemnitor” shall have the meaning set forth in Section 2.9.3(a) but shall, for
the avoidance of doubt, exclude the Government Holders and the VEBA for purposes
of providing indemnification hereunder.

“Initial Sale Time” shall have the meaning set forth in Section 2.9.1.

“Inspectors” shall have the meaning set forth in Section 2.5(a)(xiii).

“IPO” means the Corporation’s first public offering of Common Stock (whether
such offering is primary or secondary) that is underwritten by a nationally
recognized investment bank, pursuant to a registration statement filed under the
Securities Act and declared effective by the SEC (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 under the Securities Act is applicable, or a registration statement on
Form S-4, Form S-8 or a successor to one of those forms).

“Issuer Free Writing Prospectus” shall have the meaning set forth in
Section 2.6.

“Lead Underwriters” shall have the meaning set forth in Section 2.1.4(a).

“Losses” shall have the meaning set forth in Section 2.9.1.

“Market Value” shall mean with respect to any particular class or type of
Registrable Securities (a) at any time securities of the same class or type as
the applicable Registrable Securities are listed on a national securities
exchange, the closing price of such class or type of securities on the trading
day immediately preceding the date of the Demand Request or Transfer Notice,
(b) at any time that the Warrants are not listed on a national securities
exchange but the Common Stock is listed on a national securities exchange, for
each Warrant, the closing price of one share of Common Stock multiplied by the
number of shares of Common Stock for which such Warrant is then exercisable
(assuming cashless exercise), or (c) other than in the case of clause (a) or
clause (b), the estimated market value determined in good faith by the
Corporation based upon the advice of a nationally recognized independent
investment banking firm retained by the Corporation (at the sole expense of the
Corporation) for this purpose (which investment banking firm shall be reasonably
acceptable to the UST or if the UST is not the Requesting Holder, the Holders of
a majority of the Registrable Securities covered by the Demand Request or
Transfer Notice).

 

3



--------------------------------------------------------------------------------

“Master Sale and Purchase Agreement” means the Amended and Restated Master Sale
and Purchase Agreement, dated as of June 26, 2009 and as amended from time to
time, by and among General Motors Corporation, Saturn LLC, Saturn Distribution
Corporation, Chevrolet- Saturn of Harlem, Inc. and NGMCO, Inc.

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or
over-the-counter market in the United States of America; (b) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (c) a material outbreak or escalation of armed
hostilities or other international or national calamity (including an act of
terrorism) involving the United States of America or the declaration by the
United States of a national emergency or war or a change in national or
international financial, political or economic conditions; or (d) any material
adverse change in the business, assets or condition (financial or otherwise) of
the Corporation and its subsidiaries, taken as a whole.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
Governmental Authority or other entity.

“Piggyback Offering” shall have the meaning set forth in Section 2.2.1.

“Preferred Stock” shall have the meaning set forth in the Recitals.

“Records” shall have the meaning set forth in Section 2.5(a)(xiii).

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness (or automatic
effectiveness) of such registration statement.

“Registrable Securities” means (a) Warrants and the shares of Common Stock
and/or Preferred Stock owned from time to time by the UST, Canada, the VEBA and
the Debtor as of the date hereof and set forth on Annex I hereto, (b) the shares
of Common Stock issued or issuable to any Holder upon exercise of a Warrant,
(c) any additional securities of the Corporation issued to the Debtor pursuant
to Section 3.2 of the Master Sale and Purchase Agreement and (d) any equity
security issued in exchange for or with respect to any shares of Common Stock
referred to in clauses (a), (b) or (c) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or similar transaction, or otherwise. As
to any particular Registrable Securities, such securities shall cease to be
Registrable Securities on the earliest of the date on which such securities:
(i) have been registered under the Securities Act and disposed of in accordance
with a registration statement; (ii) have been sold pursuant to Rule 144 under
the Securities Act (or any successor provision); (iii) are held by a Holder that
may sell all such Registrable Securities held by it in a single day pursuant to,
and in accordance with, Rule 144 under the Securities Act (or any successor
provision); (iv) cease to be outstanding (whether as a result of exercise,
redemption, repurchase, conversion or otherwise); or (v) are held by any Person
who is not a Holder. For purposes hereof, “a majority of the Registrable
Securities” and “on the basis of the number of Registrable Securities” shall be
determined assuming the exercise of the Warrants in full.

 

4



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or any other Person acting on behalf of such
Person.

“Requesting Holders” shall have the meaning set forth in Section 2.1.1(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Shelf Registration” shall have the meaning set forth in Section 2.1.2(a).

“Suspension Notice” shall have the meaning set forth in Section 2.7.

“Take-Down” shall have the meaning set forth in Section 2.1.2(b).

“Transfer Notice” shall have the meaning set forth in Section 2.1.2(b).

“UST” shall have the meaning set forth in the Preamble.

“VEBA” shall have the meaning set forth in the Preamble.

“VEBA Designee” shall mean the person(s) authorized by the Committee (as defined
in the UAW Retiree Medical Benefits Trust Agreement dated [            ] between
[            ] and [            ]) to execute this Agreement and/or carry out
the transactions contemplated hereby.

“Warrants” shall have the meaning set forth in the Recitals.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” unless the context expressly
provides otherwise. All references herein to Articles, Sections, paragraphs,
subparagraphs or clauses shall be deemed references to Articles, Sections,
paragraphs, subparagraphs or clauses of this Agreement, unless the context
requires otherwise. Unless otherwise specified, the words “this Agreement,”
“herein,” “hereof,” “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if.” Unless expressly stated otherwise, any law defined or referred to herein
means such law as from time to time amended, modified or supplemented, including
by succession of comparable successor laws and references to all attachments
thereto and instruments incorporated therein.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATION RIGHTS

Section 2.1 Demand Registration.

Section 2.1.1 Request for Registration.

(a) Subject to Section 2.1.3, any Holder or Holders of Registrable Securities
shall have the right to require the Corporation to file a registration statement
under the Securities Act for a public offering of all or part of its or their
Registrable Securities (a “Demand Registration”), by delivering to the
Corporation written notice stating that such right is being exercised, naming,
if applicable and to the extent known by such Holder or Holders, any other
Holders whose Registrable Securities are to be included in such registration
(collectively, the “Requesting Holders”), specifying the number and type of each
such Holder’s Registrable Securities to be included in such registration,
specifying whether the Registrable Securities to be included by the Requesting
Holder are all of the Registrable Securities then held by such Requesting Holder
and, subject to Section 2.1.4 hereof, describing the intended method of
distribution thereof (a “Demand Request”). Subject to Section 2.1.3, after
receipt of any Demand Request, the Corporation shall comply with the applicable
notice requirements set forth in Section 2.1.5.

(b) Subject to Section 2.1.3 and Section 2.1.7, the Corporation shall file the
registration statement in respect of a Demand Registration as promptly as
practicable and, in any event, (i) with respect to the filing of a Form S-3,
within forty-five (45) days and (ii) with respect to the filing of any other
type of registration statement, within ninety (90) days after receiving a Demand
Request, and shall use reasonable best efforts to cause the same to be declared
effective by the SEC as promptly as practicable after such filing.

Section 2.1.2 Shelf Registration; Take-Downs.

(a) Subject to Section 2.1.3, with respect to any Demand Registration, at any
time that the Corporation is eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3 (or any successor forms) with respect to the Registrable Securities, the
Requesting Holders may request that the Corporation (i) file a registration
statement pursuant to Rule 415 under the Securities Act (or any successor rule)
to effect such Demand Registration, or (ii) at any time that a registration
statement pursuant to Rule 415 covering Registrable Securities is effective,
register additional Registrable Securities of the Requesting Holders pursuant to
such shelf registration statement to effect such Demand Registration (in either
case, a “Shelf Registration”). For the avoidance of doubt, a Shelf Registration
shall be deemed a “Demand Registration” for all purposes under this Agreement
except as otherwise provided in Section 2.1.3.

(b) Subject to Section 2.1.3, any Holder or Holders with Registrable Securities
registered pursuant to a Shelf Registration that intends to effect an
underwritten offering with respect to such Registrable Securities shall deliver
a notice to the Corporation at least fifteen (15) days prior to the commencement
of such underwritten offering, stating (i) that such Holder or Holders intend to
effect an underwritten offering of all or part of the Registrable Securities
included by such Holder or Holders in the Shelf Registration, (ii) if applicable
and to the extent known by such Holder, any other Holders whose Registrable
Securities are to be included in the underwritten offering, (iii) the number and
type of each such Holder’s Registrable Securities to be included in such
underwritten offering, (iv) whether the Registrable Securities to be included by
such Holder are all of the Registrable Securities then held by such Holder, and
(v) the proposed timetable for such underwritten offering. Any Holder with
Registrable Securities registered pursuant to a Shelf Registration that intends
to effect any other sale or transfer of such Registrable Securities (each a
“Take-Down”) shall deliver a notice to the Corporation at least five (5) days
prior to effecting such non-underwritten sale or transfer, stating (i) that such
Holder intends to effect a non-underwritten sale or transfer of all or part of
the Registrable Securities included by such Holder in the Shelf Registration,
(ii) the number and type of the Registrable Securities to be included in such
sale or transfer and (iii) the proposed manner and timetable for such sale or
transfer. A notice provided by any Requesting Holder pursuant to the first two
sentences of this Section 2.1.2(b) is referred to herein as a “Transfer Notice.”
Subject to Section 2.1.3, after receipt of any Transfer Notice, the Corporation
shall comply with the applicable notice requirements set forth in Section 2.1.5.
For the avoidance of doubt, a Take- Down shall not be deemed to be a Demand
Registration and shall not be subject to Section 2.1.3.

 

7



--------------------------------------------------------------------------------

(c) Subject to Section 2.1.3, the Corporation shall use its reasonable best
efforts to keep any Shelf Registration requested pursuant to Section 2.1.2(a)
continuously effective under the Securities Act in order to permit the
prospectus forming a part thereof to be usable by the Holders until the earlier
of (i) the date as of which all Registrable Securities have been sold pursuant
to the Shelf Registration or another registration statement filed under the
Securities Act (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) and (ii) the date as
of which all of such Requesting Holders are permitted to sell their Registrable
Securities without registration pursuant to Rule 144 under the Securities Act
without volume limitation or other restrictions on transfer thereunder.

(d) The Corporation shall, from time to time, supplement and amend the Shelf
Registration if required by the Securities Act, including the rules, regulations
or instructions applicable to the registration form used by the Corporation for
such Shelf Registration.

Section 2.1.3 Limitations.

(a) Notwithstanding anything to the contrary herein, a Holder shall not be
permitted to request a Demand Registration prior to one hundred eighty
(180) days after the date of this Agreement, unless prior thereto the
Corporation has a class of equity securities registered under Section 12(b) of
the Exchange Act.

(b) A Holder (other than the UST) shall not be permitted to request a Demand
Registration prior to the time the Corporation has registered a class of equity
securities under Section 12(b) of the Exchange Act.

(c) A Holder shall not be permitted to request a Demand Registration, or submit
a Transfer Notice with respect to an underwritten offering pursuant to a Shelf
Registration, within one hundred eighty (180) days after either (i) the
effective date of a previous Demand Registration (other than a Shelf
Registration) or (ii) the completion of any underwritten offering pursuant to a
Shelf Registration.

 

7



--------------------------------------------------------------------------------

(d) A Holder shall not be permitted to submit a Demand Request, or a Transfer
Notice for an underwritten offering, or effect any such Demand Registration or
underwritten offering unless such Demand Request or Transfer Notice for an
underwritten offering is for (i) a number of Registrable Securities having a
Market Value equal to or exceeding $100 million in the aggregate, or (ii) all of
the Registrable Securities then held by the Requesting Holder.

(e) The Corporation shall not be required to effect, (i) until (but excluding)
the third anniversary of the date hereof, more than two (2) Demand Registrations
(which shall include for this purpose any underwritten offering pursuant to a
Shelf Registration but shall exclude a Shelf Registration) in the aggregate
during any consecutive twelve (12) month period, and (ii) from and including the
third anniversary of the date hereof, more than one (1) Demand Registration
(which shall include for this purpose any underwritten offering pursuant to a
Shelf Registration but shall exclude a Shelf Registration) in the aggregate
during any consecutive twelve (12) month period. Notwithstanding the foregoing,
(i) the VEBA shall have the right, from and including the third anniversary of
the date hereof, to request one additional Demand Registration (which shall
include for this purpose any underwritten offering pursuant to a Shelf
Registration but shall exclude a Shelf Registration) during any consecutive
twelve (12) month period, and (ii) for the avoidance of doubt, the limitations
set forth in this Section 2.1.3 shall not apply to any non-underwritten
Take-Down by any Holder under a Shelf Registration.

Section 2.1.4 Demand Registrations for Underwritten Offerings.

(a) At the request of the UST or Canada, or if the UST or Canada is not
participating in the proposed offering, the Holders of a majority of the
Registrable Securities submitting a Demand Request or Transfer Notice for an
underwritten offering of Registrable Securities, the Corporation shall direct
the applicable underwriter to conduct such offering in the form of a “firm
commitment.” With respect to any such underwritten offering, (i) the UST, or if
the UST is not participating in the proposed offering, the Holders of a majority
of the Registrable Securities to be registered or included in such underwritten
offering shall select the investment banking firm or firms to lead the
underwritten offering (the “Lead Underwriters”); provided that such Lead
Underwriters shall be reasonably acceptable to the Corporation, and (ii) the
Corporation shall select the other investment banking firms, if any, to
co-manage such underwritten offering (the “Co-Managers”), provided that such
Co-Managers shall be reasonably acceptable to the UST or Canada, or if the UST
or Canada is not participating in the proposed offering, the Holders of a
majority of the Registrable Securities to be registered or included in such
underwritten offering.

(b) If a Demand Registration is for an underwritten offering or a transfer
pursuant to a Shelf Registration involves an underwritten offering, no Holder
may participate in any such underwritten offering unless such Holder (i) agrees
to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Corporation; provided that such
arrangements are subject to the consent of the UST, or if the UST is not
participating in the proposed offering, the Holders of a majority of the
Registrable Securities to be registered or included in such underwritten
offering, and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided, however,
that no such Holder shall be required to make any representations or warranties
in connection with any such underwritten offering other than representations and
warranties as to (A) such Holder’s ownership of its Registrable Securities to be
transferred free and clear of all liens, claims, and encumbrances, (B) such
Holder’s power and authority to effect such transfer, and (C) such matters
pertaining to compliance with securities laws as may be reasonably requested;
provided, further, however, that (i) any obligation (if agreed to) of each such
Holder to indemnify the Lead Underwriters and any Co-Managers pursuant to any
such underwriting arrangements shall (1) only be with respect to information it
provides to the Corporation in writing for use in such underwritten offering,
(2) be several, not joint and several, and (3) be limited to the net amount
received by such Holder from the sale of its Registrable Securities pursuant to
such offering and (ii) neither the Government Holders nor the VEBA shall be
required to indemnify any Indemnitee pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

Section 2.1.5 Rights of Nonrequesting Holders and the Corporation. Subject to
Section 2.1.3, after receipt of any Demand Request or any Transfer Notice
relating to an underwritten offering pursuant to a Shelf Registration, the
Corporation shall promptly (but in any event within five (5) days) give written
notice of (i) such proposed Demand Registration to all other Holders or
(ii) such Transfer Notice to such other Holders whose securities are covered by
such Shelf Registration, who shall have the right, exercisable by written notice
to the Corporation within five (5) days of their receipt of the Corporation’s
notice, to elect to include in such Demand Registration or underwritten offering
such portion of their Registrable Securities as they may request. All Holders
requesting to have their Registrable Securities included in a Demand
Registration or underwritten offering shall be deemed to be “Requesting Holders”
for purposes of this Section 2.1. For the avoidance of doubt, subject to
Section 2.1.6, the Corporation may register in any Demand Registration any
equity securities of the Corporation.

Section 2.1.6 Priority on Demand Registrations. With respect to any underwritten
offering based on a Demand Registration (including an underwritten offering
pursuant to a Shelf Registration), if the Lead Underwriters (after consultation
with the Co- Managers) advise that the inclusion of the securities proposed to
be included in such registration would adversely affect the price, timing or
distribution of the offering or otherwise adversely affect its success (an
“Adverse Effect”), the Corporation shall include in such underwritten offering
(a) first, the Registrable Securities, pro rata among the Requesting Holders on
the basis of the number of Registrable Securities owned by each such Requesting
Holder, and (b) second, any other securities requested to be included in such
underwritten offering (including securities to be sold for the account of the
Corporation); provided, however, that if more than 25% of the Registrable
Securities of any Holder subject to a Demand Request or Transfer Notice for an
underwritten offering are excluded pursuant to the terms of this Section 2.1.6
from the applicable Demand Registration or underwritten offering pursuant to a
Shelf Registration, the offering shall not be deemed to constitute a Demand
Registration for the purposes of Section 2.1.3.

Section 2.1.7 Deferral of Filing; Suspension of Use. The Corporation may defer
the filing (but not the preparation) or the effectiveness, or suspend the use,
of any registration statement required by or filed pursuant to Section 2.1, at
any time if (a) the Corporation determines, in its sole discretion, that such
action or use (or proposed action or use) would require the Corporation to make
an Adverse Disclosure, or (b) prior to receiving the Demand Request or Transfer
Notice, as applicable, the board of directors of the Corporation had determined
to effect a registered underwritten public offering of Company equity securities
or Company securities convertible into or exchangeable for Company equity
securities for the Corporation’s account and the Corporation had taken
substantial steps (such as selecting a managing underwriter for such offering)
and is proceeding with reasonable diligence to effect such offering; provided,
however, that the Corporation shall not exercise its rights to deferral or
suspension pursuant to this Section 2.1.7, and shall not so effect any such
deferral or suspension, for more than a total of one hundred eighty (180) days
(which need not be consecutive) in any consecutive twelve (12) month period. In
making any such determination to defer the filing or effectiveness, or suspend
the use, of a registration statement required by Section 2.1, the Corporation
shall not be required to consult with or obtain the consent of any Holder or any
investment manager therefor, and any such determination shall be in the sole
discretion of the Corporation, and neither the Holders nor any investment
manager for any Holder shall be responsible or have any liability therefor. The
Corporation shall promptly notify the Holders of any deferral or suspension
pursuant to this Section 2.1.7 and the Corporation agrees that it will terminate
any such deferral or suspension as promptly as reasonably practicable and will
promptly notify each Holder in writing of the termination of any such deferral
or suspension.

 

9



--------------------------------------------------------------------------------

Section 2.1.8 Withdrawal from Demand Registration. Any Holder may withdraw its
Registrable Securities from a Demand Registration or underwritten offering at
any time (prior to a sale thereunder) by providing the Corporation with written
notice. Upon receipt of such written notice, the Corporation shall continue all
efforts to secure registration or effect the underwritten offering of the
remaining Registrable Securities not requested to be withdrawn, unless the
remaining Registrable Securities would not meet the requirements of
Section 2.1.3(b) or Section 2.1.3(d), in which case, the Corporation may in its
sole discretion cease all efforts to proceed with registration or the
underwritten offering. If the Corporation ceases all efforts to secure
registration or effect the underwritten offering pursuant to this Section 2.1.8,
then such registration or underwritten offering shall nonetheless be deemed an
effective or completed Demand Registration or completed underwritten offering
pursuant to a Shelf Registration for all purposes hereunder unless (i) the
withdrawal is made following the occurrence of a Material Adverse Change not
known to the Requesting Holders at the time of the Demand Request or Transfer
Notice or (ii) the Requesting Holders pay or reimburse the Corporation for all
out-of-pocket fees and expenses reasonably incurred in connection with such
Demand Registration or underwritten offering; provided that if, after a Demand
Registration has become effective or an underwritten offering of Registrable
Securities has been commenced, it is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court, it shall be deemed not to have been effected and shall not count as a
Demand Registration or underwritten offering for the purposes of Section 2.1.3.

Section 2.2 Piggyback Offerings.

Section 2.2.1 Right to Piggyback. Each time the Corporation proposes to offer
any of its equity securities in a registered underwritten offering (other than
pursuant to an Excluded Registration) under the Securities Act (whether for the
account of the Corporation or the account of any equity holder of the
Corporation other than a Holder) (a “Piggyback Offering”), the Corporation shall
give prompt written notice to each Holder of Registrable Securities (which
notice shall be given not less than twenty (20) days prior to (i) the offering
in the case of an underwritten offering pursuant to Rule 415 under the
Securities Act (or any successor rule) (a “Corporation Shelf Registration”) or
(ii) the anticipated filing date of the Corporation’s registration statement in
a registration other than a Corporation Shelf Registration), which notice shall
offer each such Holder the opportunity to include any or all of its Registrable
Securities in such underwritten offering, subject to the limitations contained
in Section 2.2.2 hereof. Each Holder who desires to have its Registrable
Securities included in such underwritten offering shall so advise the
Corporation in writing (stating the number and type of Registrable Securities
desired to be registered or included) within fifteen (15) days after the date of
such notice from the Corporation. Any Holder shall have the right to withdraw
such Holder’s request for inclusion of such Holder’s Registrable Securities in
any underwritten offering pursuant to this Section 2.2.1 by giving written
notice to the Corporation of such withdrawal. Subject to Section 2.2.2 below,
the Corporation shall include in such underwritten offering all such Registrable
Securities so requested to be included therein. Notwithstanding the foregoing,
the Corporation may at any time withdraw or cease proceeding with any such
offering if it shall at the same time withdraw or cease proceeding with the
offering of all other equity securities originally proposed to be included in
such offering.

 

10



--------------------------------------------------------------------------------

Section 2.2.2 Priority on Piggyback Offerings.

(a) If a Piggyback Offering was initiated by the Corporation, and if the
managing underwriter advises that the inclusion of the securities proposed to be
included in such Piggyback Offering would cause an Adverse Effect, the
Corporation shall include in such Piggyback Offering (i) first, the securities
the Corporation proposes to sell, (ii) second, the Registrable Securities
requested to be included in such Piggyback Offering, pro rata among the Holders
of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such Holder, and (iii) third, any other securities
requested to be included in such Piggyback Offering. If as a result of the
provisions of this Section 2.2.2(a), any Holder shall not be entitled to include
all Registrable Securities in such Piggyback Offering that such Holder has
requested to be so included, such Holder may withdraw its request to include its
Registrable Securities in such Piggyback Offering.

(b) If a Piggyback Offering was initiated by a security holder of the
Corporation (other than a Holder), and if the managing underwriter advises that
the inclusion of the securities proposed to be included in such Piggyback
Offering would cause an Adverse Effect, the Corporation shall include in such
Piggyback Offering (i) first, the securities requested to be included therein by
the security holders requesting such Piggyback Offering and the Registrable
Securities requested to be included in such Piggyback Offering, pro rata among
the holders of such securities on the basis of the number of securities owned by
each such holder, and (ii) second, any other securities requested to be included
in such Piggyback Offering (including securities to be sold for the account of
the Corporation). If as a result of the provisions of this Section 2.2.2(b) any
Holder shall not be entitled to include all Registrable Securities in such
Piggyback Offering that such Holder has requested to be so included, such Holder
may withdraw such Holder’s request to include Registrable Securities in such
Piggyback Offering.

(c) No Holder may participate in a Piggyback Offering unless such Holder
(i) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Corporation and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents, each in customary form and reasonably
satisfactory to the Holders, reasonably required under the terms of such
underwriting arrangements; provided, however, that no such Holder shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (A) such Holder’s
ownership of its Registrable Securities to be sold or transferred free and clear
of all liens, claims, and encumbrances, (B) such Holder’s power and authority to
effect such transfer, and (C) such matters pertaining to compliance with
securities laws as may be reasonably requested; provided, further, however, that
(i) any obligation, if agreed to, of each such Holder to indemnify the
underwriters pursuant to any such underwriting arrangements shall (1) only be
with respect to information it provides to the Corporation in writing for use in
such underwritten offering, (2) be several, not joint and several, and (3) be
limited to the net amount received by such Holder from the sale of its
Registrable Securities pursuant to such registration and (ii) neither the
Government Holders nor the VEBA shall be required to indemnify any Indemnitee
pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

Section 2.2.3 Selection of Underwriters. The Corporation shall select the
investment banking firm or firms to manage the Piggyback Offering.

Section 2.2.4 No registration of Registrable Securities effected pursuant to
this Section 2.2 shall be deemed to have been effected pursuant to Section 2.1.1
or Section 2.1.2 or shall relieve the Corporation of its obligations under
Section 2.1.1 or Section 2.1.2.

Section 2.3 SEC Form S-3. Notwithstanding anything to the contrary herein, the
Corporation shall use its reasonable best efforts to cause Demand Registrations
to be registered on Form S-3 or an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) on Form S-3 (or any successor
forms) once the Corporation becomes eligible to use such form, and if the
Corporation is not then eligible under the Securities Act to use such form,
Demand Registrations shall be registered on the form for which the Corporation
then qualifies. After becoming eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3, the Corporation shall use its reasonable best efforts to remain so
eligible.

Section 2.4 Holdback Agreements.

(a) The Corporation shall not effect any public sale or distribution of its
equity securities or any securities convertible into or exchangeable or
exercisable for its equity securities, except in each case as part of the
offering pursuant to a Demand Registration, during the sixty (60) day period (or
such lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the effective date of any registration statement in connection with
an underwritten Demand Registration (other than a Shelf Registration), except
for (i) sales or distributions pursuant to registrations on Form S-4 or Form S-8
or any successor form, (ii) the issuance of shares of Common Stock upon the
conversion, exercise or exchange, by the holder thereof, of options, warrants or
other securities convertible into or exercisable or exchangeable for Common
Stock pursuant to the terms of such options, warrants or other securities,
(iii) sales or distributions pursuant to the terms of any other agreement to
issue shares of Common Stock (or any securities convertible into or exchangeable
or exercisable for Common Stock) in effect on the date of the Demand Request,
including any such agreement in connection with any previously disclosed
acquisition, merger, consolidation or other business combination and (iv) the
issuance of shares of Common Stock in connection with transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course.

 

12



--------------------------------------------------------------------------------

(b) If any Holders of Registrable Securities provide a Transfer Notice relating
to an underwritten offering of Registrable Securities registered pursuant to a
Shelf Registration, the Corporation shall not effect any public sale or
distribution of its equity securities or any securities convertible into or
exchangeable or exercisable for its equity securities, except in each case as
part of such underwritten offering, during the sixty (60) day period (or such
lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the pricing date for such underwritten offering, except for
(i) sales or distributions pursuant to registrations on Form S-4 or Form S-8 or
any successor form, (ii) the issuance of shares of Common Stock upon the
conversion, exercise or exchange, by the holder thereof, of options, warrants or
other securities convertible into or exercisable or exchangeable for Common
Stock pursuant to the terms of such options, warrants or other securities,
(iii) sales or distributions pursuant to the terms of any other agreement to
issue shares of Common Stock (or any securities convertible into or exchangeable
or exercisable for Common Stock) in effect on the date of the Transfer Notice,
including any such agreement in connection with any previously disclosed
acquisition, merger, consolidation or other business combination and (iv) the
issuance of shares of Common Stock in connection with transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course.

(c) Each Holder agrees, in the event of an underwritten offering of equity
securities by the Corporation (whether for the account of the Corporation or
otherwise), not to offer, sell, contract to sell or otherwise dispose of any
Preferred Stock, Warrants, Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock, including any sale pursuant to
Rule 144 under the Securities Act (except as part of such underwritten
offering), during the sixty (60) day period (or such lesser period in each case
as the Lead Underwriters or managing underwriters may permit) beginning on the
effective date of the registration statement for such underwritten offering (or,
in the case of an offering pursuant to an effective shelf registration statement
pursuant to Rule 415, the pricing date for such underwritten offering);
provided, however, that (i) any applicable period shall terminate on such
earlier date as the Corporation gives notice to the Holders that the Corporation
declines to proceed with any such offering and (ii) the sum of all holdback
periods applicable to the Holders shall not exceed one hundred twenty (120) days
(which need not be consecutive) in any given twelve (12) month period.

Section 2.5 Registration Procedures.

(a) If and whenever the Corporation is required to effect the registration of
any Registrable Securities pursuant to this Agreement, subject to the terms and
conditions of this Agreement, the Corporation shall use its reasonable best
efforts to effect the registration and the sale, as applicable, of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Corporation shall as expeditiously as
possible:

(i) prepare and file with the SEC, pursuant to Section 2.1 with respect to any
Demand Registration, a registration statement on any appropriate form under the
Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
as promptly as practicable; provided that as far in advance as practicable
before filing such registration statement or any amendment thereto, the
Corporation shall furnish to the selling Holders copies of reasonably complete
drafts of all such documents prepared to be filed (including exhibits), and any
such selling Holder shall have the opportunity to object to any information
contained therein and the Corporation shall make corrections reasonably
requested by such selling Holder with respect to such information prior to
filing any such registration statement or amendment; provided, further, that the
Corporation shall not file any such registration statement, and any amendment
thereto, to which a Holder shall reasonably object in writing on a timely basis,
unless in the Corporation’s judgment such filing is necessary to comply with
applicable law;

 

13



--------------------------------------------------------------------------------

(ii) except in the case of a Shelf Registration, prepare and file with the SEC
such amendments, post-effective amendments, and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than one
hundred eighty (180) days (or such lesser period as is necessary for the
underwriters in an underwritten offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the selling Holders
thereof set forth in such registration statement;

(iii) in the case of a Shelf Registration, comply with the provisions of
Section 2.1.2(c) and Section 2.1.2(d);

(iv) furnish to each selling Holder of Registrable Securities and the
underwriters of the securities being registered, without charge, such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any documents incorporated by reference therein and
such other documents as such selling Holders or underwriters may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such selling Holders or the sale of such securities by such
underwriters (it being understood that, subject to Section 2.1.7,
Section 2.4(c), Section 2.6 and Section 2.7 and the requirements of the
Securities Act and applicable state securities laws, the Corporation consents to
the use of the prospectus and any amendment or supplement thereto by each
selling Holder and the underwriters in connection with the offering and sale of
the Registrable Securities covered by the registration statement of which such
prospectus, amendment or supplement is a part);

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the Lead Underwriters or managing underwriters reasonably request (or, in the
event the registration statement does not relate to an underwritten offering, as
the selling Holders of a majority of such Registrable Securities being offered
may reasonably request); use its reasonable best efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period in which such registration statement is required to be kept effective;
and do any and all other acts and things which may be reasonably necessary or
advisable to enable each selling Holder to consummate the disposition of the
Registrable Securities owned by such selling Holder in such jurisdictions;
provided, however, that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (B) consent to general service of
process in any such jurisdiction or (C) take any action that would subject it to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject;

 

14



--------------------------------------------------------------------------------

(vi) promptly notify each selling Holder and each underwriter and (if requested
by any such Person) confirm such notice in writing (A) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation, or threatened initiation, of any proceedings
for that purpose, or (C) of the happening of any event which makes any statement
made in a registration statement or related prospectus untrue or which requires
the making of any changes in such registration statement, prospectus or
documents so that they shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and, as promptly as practicable
thereafter, prepare and file with the SEC and furnish a supplement or amendment
to such prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus shall not contain any untrue statement
of a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(vii) permit any selling Holder that might reasonably be deemed to be an
underwriter or a Controlling Person of the Corporation to participate in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Corporation in writing, which in
the reasonable judgment of such Holder and its counsel should be included;

(viii) make available members of the management of the Corporation or the
applicable Corporation subsidiaries for reasonable assistance in the selling
efforts relating to any offering of Registrable Securities covered by a
registration statement filed pursuant to this Agreement, to the extent customary
for such offering (including, without limitation, to the extent customary,
senior management attendance at due diligence meetings with prospective
investors or underwriters and their counsel and road shows); provided, however,
that management need only be made available for one such offering for each of
the UST, Canada and the VEBA in any twelve (12) month period;

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder, and make generally
available to the Corporation’s security holders an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act no later than thirty
(30) days after the end of the twelve (12) month period beginning with the first
day of the Corporation’s first fiscal quarter commencing after the effective
date of a registration statement, which earnings statement shall cover said
twelve (12) month period, and which requirement shall be deemed to be satisfied
if the Corporation timely files complete and accurate information on Forms 10-K,
10-Q and 8-K under the Exchange Act and otherwise complies with Rule 158 under
the Securities Act;

 

15



--------------------------------------------------------------------------------

(x) if requested by the Lead Underwriters, managing underwriters or any selling
Holder, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the Lead Underwriters, managing underwriters or
any selling Holder reasonably requests to be included therein, including, with
respect to the Registrable Securities being sold by the selling Holders, the
purchase price being paid therefor by the underwriters and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering, and promptly make all required filings of such prospectus
supplement or post-effective amendment;

(xi) as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), deliver a copy of each such document to each selling
Holder;

(xii) cooperate with the selling Holders and Lead Underwriters or the managing
underwriters to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
Lead Underwriters, managing underwriters or such selling Holders may request at
least two (2) business days prior to any sale of the Registrable Securities and
keep available and make available to the Corporation’s transfer agent prior to
the effectiveness of such registration statement a supply of such certificates;

(xiii) promptly make available for inspection by any selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or Representative
retained by any such selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records and pertinent corporate documents
(collectively, the “Records”) and properties of the Corporation, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Corporation’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such registration statement; provided, however, that, unless the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
the registration statement or the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, the
Corporation shall not be required to provide any information under this
subparagraph (xiii) if (A) the Corporation believes, after consultation with
counsel for the Corporation, that to do so would cause the Corporation to
forfeit an attorney-client privilege that was applicable to such information or
(B) if either (1) the Corporation has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Corporation
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (B) such selling Holder of Registrable
Securities requesting such information agrees to enter into a confidentiality
agreement in a form acceptable to the Corporation; and provided, further, that
each selling Holder of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Corporation and allow the Corporation, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

 

16



--------------------------------------------------------------------------------

(xiv) furnish to each selling Holder and underwriter a signed counterpart of
(A) an opinion or opinions of counsel to the Corporation (which may be in-house
counsel) provided that such counsel is reasonably acceptable to such Holders and
the underwriter, and (B) a comfort letter or comfort letters from the
Corporation’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the selling Holders, Lead Underwriters or
managing underwriters reasonably requests;

(xv) cause the Registrable Securities included in any registration to be (A) in
the case of an IPO, listed on a securities exchange or exchanges or an
inter-dealer quotation system, as determined by the Corporation, or (B) in the
case of a registration other than an IPO, (1) listed on each securities
exchange, if any, on which similar securities issued by the Corporation are then
listed or (2) quoted on an inter-dealer quotation system if similar securities
issued by the Corporation are quoted thereon, as applicable;

(xvi) provide a transfer agent and registrar for all Registrable Securities
registered hereunder and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(xvii) cooperate with each selling Holder and each underwriter participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”);

(xviii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(xix) notify each selling Holder of Registrable Securities promptly of any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information;

(xx) subject to Section 2.1.4(b) and Section 2.2.2(c), enter into such
agreements (including underwriting agreements) as are customary in connection
with an underwritten registration; and

(xxi) advise each selling Holder of such Registrable Securities, promptly after
it receives notice or obtains knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

 

17



--------------------------------------------------------------------------------

(b) The selling Holders shall reasonably cooperate with the Corporation in the
preparation and filing of any registration statement under the Securities Act
pursuant to this Agreement and provide the Corporation with all information
reasonably necessary to complete such preparation as the Corporation may, from
time to time, reasonably request in writing, and the Corporation may exclude
from such registration the Registrable Securities of any selling Holder (or not
proceed with such registration) if such selling Holder unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Promptly following any sale or other transfer of any Registrable Securities,
each Holder shall notify the Corporation in writing thereof, which notice shall
specify the amount and type of securities involved, the date of the sale or
transfer and whether the sale or transfer was effected under a registration
statement or otherwise.

(c) Each of the parties shall treat all notices of proposed transfers and
registrations, and all information relating to any blackout periods under
Section 2.1.7 received from another party with the strictest confidence (and in
accordance with the terms of any applicable confidentiality agreement among the
Corporation and the Holder) and shall not disseminate such information.

Section 2.6 Issuer Free Writing Prospectuses. The Corporation represents and
agrees that, unless it obtains the prior consent of the Holders of a majority of
the Registrable Securities participating in a registration or offering or the
approval of the counsel for such Holders, and each of the Holders represents and
agrees that, unless it obtains the prior consent of the Corporation, it shall
not make any offer relating to the Registrable Securities that would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (an “Issuer Free Writing Prospectus”), or that would otherwise constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act,
required to be filed with the SEC. The Corporation represents that any Issuer
Free Writing Prospectus shall not include any information that conflicts with
the information contained in a registration statement or prospectus and that any
Issuer Free Writing Prospectus, when taken together with the information in the
registration statement and the prospectus, shall not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

Section 2.7 Suspension of Dispositions. Each Holder agrees that upon receipt of
any notice (a “Suspension Notice”) from the Corporation of the happening of any
event of the kind described in Section 2.5(a)(vi)(B) or (C) or
Section 2.5(a)(xxi) such Holder shall forthwith discontinue disposition of
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by the Corporation that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the prospectus, and, if so directed by the
Corporation, such Holder shall deliver to the Corporation all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Corporation shall give any such notice, the time period
regarding the effectiveness of registration statements set forth in
Section 2.5(a)(ii) hereof, if applicable, shall be extended by the number of
days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus or the Advice. The Corporation shall
use its reasonable best efforts and take such actions as are reasonably
necessary to render the Advice as promptly as practicable.

 

18



--------------------------------------------------------------------------------

Section 2.8 Registration Expenses. The Corporation shall pay all reasonable fees
and expenses incident to the performance of or compliance with its obligations
under this Article 2, including (a) all registration and filing fees, including
fees and expenses (i) with respect to filings required to be made with all
applicable securities exchanges and/or FINRA and (ii) of compliance with
securities or “blue sky” laws including any fees and disbursements of counsel
for the underwriter(s) in connection with “blue sky” qualifications of the
Registrable Securities pursuant to Section 2.5(a)(v), (b) printing expenses,
including expenses of printing certificates for Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the Lead
Underwriters or managing underwriter(s), if any, or by the Holder,
(c) messenger, telephone and delivery expenses of the Corporation, (d) fees and
disbursements of counsel for the Corporation, (e) expenses of the Corporation
incurred in connection with any “road show” or other marketing efforts, (f) fees
and disbursements of all independent certified public accountants (including,
without limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to this Agreement) and any other Persons, including
special experts, retained by the Corporation, and (g) fees up to $250,000 plus
reasonable disbursements of one legal counsel for the Requesting Holders in
connection with each registration or offering of their Registrable Securities or
sale (including, for the avoidance of doubt, a Take-Down) of their Registrable
Securities under a Shelf Registration but only if such registration, offering or
sale either is effected or, pursuant to Section 2.7, is postponed. For the
avoidance of doubt, the Corporation shall not be required to pay any, and each
Holder shall pay its own, underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities
pursuant to any registration statement, or any other expenses of any Holder. In
addition, the Corporation shall bear all of its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange or inter-dealer quotation system on which similar
securities issued by the Corporation are then listed and the fees and expenses
of any Person, including special experts, retained by the Corporation.

Section 2.9 Indemnification.

Section 2.9. 1 Indemnification by the Corporation. The Corporation agrees to
indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, the trustees of any Holder, the investment manager or managers acting on
behalf of any Holder with respect to the Registrable Securities, Persons, if
any, who Control any of them, and each of their respective Representatives
(each, an “Indemnitee”), from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable costs of investigation and legal expenses)
(“Losses”) arising out of or caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement described
herein or any related prospectus or Issuer Free Writing Prospectus relating to
the Registrable Securities (as amended or supplemented if the Corporation shall
have furnished any amendments or supplements thereto), or arising out of or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in the
case of the prospectus, in light of the circumstances in which they were made,
not misleading, except insofar as such Losses arise out of or are caused by any
such untrue statement or omission included or omitted in conformity with
information furnished to the Corporation in writing by such Indemnitee or any
Person acting on behalf of such Indemnitee expressly for use therein, provided,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectuses or Issuer Free Writing Prospectuses shall not inure to the benefit
of such Indemnitee if the Person asserting any Losses against such Indemnitee
purchased Registrable Securities and (a) prior to the time of sale of the
Registrable Securities to such Person (the “Initial Sale Time”) the Corporation
shall have notified the respective Holder that the preliminary prospectus or
Issuer Free Writing Prospectus (as it existed prior to the Initial Sale Time)
contains an untrue statement of material fact or omits to state therein a
material fact required to be stated therein in order to make the statements
therein not misleading, (b) such untrue statement or omission of a material fact
was corrected in a preliminary prospectus or, where permitted by law, Issuer
Free Writing Prospectus and such corrected preliminary prospectus or Issuer Free
Writing Prospectus was provided to such Holder a reasonable amount of time in
advance of the Initial Sale Time such that the corrected preliminary prospectus
or Issuer Free Writing Prospectus could have been provided to such Person prior
to the Initial Sale Time, (c) such corrected preliminary prospectus or Issuer
Free Writing Prospectus (excluding any document then incorporated or deemed
incorporated therein by reference) was not conveyed to such Person at or prior
to the Initial Sale Time and (d) such Losses would not have occurred had the
corrected preliminary prospectus or Issuer Free Writing Prospectus (excluding
any document then incorporated or deemed incorporated therein by reference) been
conveyed to such Person as provided for in clause (c) above. This indemnity
shall be in addition to any liability the Corporation may otherwise have under
this Agreement or otherwise. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder or any
indemnified party and shall survive the transfer of Registrable Securities by
any Holder.

 

19



--------------------------------------------------------------------------------

Section 2.9.2 Indemnification by the Holders. Each Holder (other than the
Government Holders, the VEBA and the Debtor) agrees, to the fullest extent
permitted under applicable law severally and not jointly, to indemnify and hold
harmless each of the Corporation, its directors, officers, employees and agents,
and each Person, if any, who Controls the Corporation, to the same extent as the
foregoing indemnity from the Corporation, but only with respect to Losses
arising out of or caused by an untrue statement or omission included or omitted
in conformity with information furnished in writing by or on behalf of the
respective Holder expressly for use in any registration statement described
herein or any related prospectus relating to the Registrable Securities (as
amended or supplemented if the Corporation shall have furnished any amendments
or supplements thereto). No claim against the assets of any Holder shall be
created by this Section 2.9.2, except as and to the extent permitted by
applicable law. Notwithstanding the foregoing, no Holder shall be liable to the
Corporation or any such Person for any amount in excess of the net amount
received by the Holder from the sale of Registrable Securities in the offering
giving rise to such liability.

Section 2.9.3 Indemnification Procedures.

(a) In case any claim is asserted or any proceeding (including any governmental
investigation) shall be instituted where indemnity may be sought by an
Indemnitee pursuant to any of the preceding paragraphs of this Section 2.9, such
Indemnitee shall promptly notify in writing the Person against whom such
indemnity may be sought (the “Indemnitor”); provided, however, that the omission
so to notify the Indemnitor shall not relieve the Indemnitor of any liability
which it may have to such Indemnitee except to the extent that the Indemnitor
was prejudiced by such failure to notify. The Indemnitor, upon request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent (subject to the following sentences of this Section 2.9.3(a)) the
Indemnitee and any others the Indemnitor may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any Indemnitee shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee unless (a) the Indemnitor and the Indemnitee shall have mutually
agreed to the retention of such counsel, (b) the Indemnitor fails to take
reasonable steps necessary to defend diligently any claim within ten calendar
days after receiving written notice from the Indemnitee that the Indemnitee
believes the Indemnitor has failed to take such steps, or (c) the named parties
to any such proceeding (including any impleaded parties) include both the
Indemnitor and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests or
legal defenses between them and, in all such cases, the Indemnitor shall only be
responsible for the reasonable fees and expenses of such counsel. It is
understood that the Indemnitor shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate law firm (in addition to any local
counsel) for all such Indemnitees not having actual or potential differing
interests or legal defenses among them, and that all such fees and expenses
shall be reimbursed as they are incurred. The Indemnitor shall not be liable for
any settlement of any proceeding affected without its written consent.

 

20



--------------------------------------------------------------------------------

(b) If the indemnification provided for in this Section 2.9 is unavailable to an
Indemnitee in respect of any Losses referred to herein, then the Indemnitor, in
lieu of indemnifying such Indemnitee hereunder, shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnitor and the
Indemnitee and Persons acting on behalf of or Controlling the Indemnitor or the
Indemnitee in connection with the statements or omissions or violations which
resulted in such Losses, as well as any other relevant equitable considerations.
If the indemnification described in Section 2.9.1 or Section 2.9.2 is
unavailable to an Indemnitee, the relative fault of the Corporation, any Holder
and Persons acting on behalf of or Controlling the Corporation or any such
Holder shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation, a Holder or by Persons acting on behalf of the Corporation or any
Holder and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Indemnitor
shall not be required to contribute pursuant to this Section 2.9.3(b) if there
has been a settlement of any proceeding affected without its written consent. No
claim against the assets of any Holder shall be created by this
Section 2.9.3(b), except as and to the extent permitted by applicable law.
Notwithstanding the foregoing, no Holder shall be required to make a
contribution in excess of the net amount received by such Holder from the sale
of Registrable Securities in the offering giving rise to such liability. For the
avoidance of doubt, none of the Government Holders, the VEBA or the Debtor shall
be required to make any contribution to any Indemnitee under this
Section 2.9.3(b).

 

21



--------------------------------------------------------------------------------

Section 2.9.4 Survival. The indemnification contained in this Section 2.9 shall
remain operative and in full force and effect regardless of any termination of
this Agreement.

Section 2.10 Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be assigned to any transferee or assignee that
directly acquires Registrable Securities from such Holder (including, without
limitation, in connection with any such assignment by either Government Holder
or the VEBA to an affiliate Controlled by such Government Holder or the VEBA, as
applicable (provided that Canada may also effect such assignment to an affiliate
Controlled by Canada Development Investment Corporation, a Crown corporation and
the sole shareholder of Canada or to an affiliate Controlled by [the Department
of Finance of Canada]), and in connection with any such assignment by the Debtor
to any successor in interest, including any liquidating trust established under
a plan of reorganization or liquidation that has been confirmed by any
bankruptcy court of competent jurisdiction), but only if (a) the respective
Holder agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Corporation concurrent with
such transfer or assignment and (b) concurrent with such transfer or assignment,
such transferee or assignee furnishes the Corporation with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being transferred or assigned, and the
transferee or assignee agrees in writing with the Corporation to be bound by all
the provisions and obligations contained herein as a Holder hereunder.
Notwithstanding the foregoing, (x) any transferee or assignee who becomes bound
by the provisions of this Agreement pursuant to the first sentence of this
Section 2.10 shall have all rights and obligations as a “Holder” hereunder but,
unless such transferee or assignee is either (1) an Affiliate of the UST,
Canada, the VEBA or the Debtor or (2) a successor in interest of the Debtor,
including any liquidating trust established under a plan of reorganization or
liquidation that has been confirmed by any bankruptcy court of competent
jurisdiction, such transferee or assignee shall not have any of the rights
hereunder that are specific to the UST, Canada, the VEBA or the Debtor, as
applicable, and (y) the rights of the Debtor under this Agreement shall not be
assigned by the Debtor in connection with the distribution of any Registrable
Securities from the Debtor as part of any plan of reorganization or liquidation
that has been confirmed by any bankruptcy court of competent jurisdiction other
than any distribution of any Registrable Securities that may be deemed to have
been made from the Debtor to any successor in interest, including any
liquidating trust established under a plan of reorganization or liquidation that
has been confirmed by any bankruptcy court of competent jurisdiction.

Section 2.11 Rule 144. After such time as the Corporation has registered a class
of equity securities under Section 12(b) or Section 12(g) of the Exchange Act,
or otherwise is required to report under Section 15(d) of the Exchange Act, the
Corporation shall file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder and shall take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Common Stock without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. The Corporation shall promptly upon the
request of any Holder furnish to such Holder evidence of the number of shares of
Common Stock then outstanding, as of the most recent date practicable. Any sale
or transfer by a Holder of Registrable Securities that could have been effected
either as a sale of securities pursuant to, and in accordance with, Rule 144
under the Securities Act (or any successor provision) or a sale covered by a
Shelf Registration shall be deemed for all purposes under this Agreement to be a
sale or transfer by such Holder pursuant to, and in accordance with, Rule 144
under the Securities Act.

 

22



--------------------------------------------------------------------------------

Section 2.12 Preservation of Rights.

(a) The Corporation will not (x) grant any registration rights to third parties
which are inconsistent with the rights granted hereunder or (y) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates the rights expressly granted to the Holders in this
Agreement.

(b) If the Corporation grants any registration rights to a third party that are
more favorable to such party than the rights granted to any of the UST, Canada,
the VEBA and the Debtor hereunder, the UST, Canada, the VEBA and the Debtor
shall be entitled to have their registration rights improved to the level of the
registration rights of such third party, and all of the parties hereto shall
execute an amendment to this Agreement reflecting such more favorable rights.

Section 2.13 Registration of Common Stock under Exchange Act; Listing.
Notwithstanding anything to the contrary herein, the Corporation shall use its
reasonable best efforts to (i) file with the SEC a registration statement to
register its Common Stock under Section 12 of the Exchange Act and cause such
registration statement to be declared effective no later than July 31, 2010 and
(ii) cause its Common Stock to be approved for listing on the New York Stock
Exchange or any other national securities exchange in connection with a
distribution, if any, of Registrable Securities by the Debtor pursuant to a plan
of reorganization or liquidation that has been confirmed by any bankruptcy court
of competent jurisdiction.

ARTICLE 3

TERMINATION

Section 3.1 Termination. Other than Sections 2.8 and 2.9 and Article 4, this
Agreement and the obligations of the Corporation hereunder shall terminate upon
the time when there are no Registrable Securities remaining. With respect to
each Holder, other than Sections 2.8 and 2.9 and Article 4, this Agreement and
the rights and obligations of such Holder hereunder shall terminate when such
Holder no longer holds any Registrable Securities and, with respect to the
Debtor, has no further right to receive additional securities of the Corporation
pursuant to Section 3.2 of the Master Sale and Purchase Agreement.
Notwithstanding the foregoing, all liabilities or obligations under Sections 2.8
and 2.9 and Article 4 shall remain in effect in accordance with the terms of
such provisions.

 

23



--------------------------------------------------------------------------------

ARTICLE 4

MISCELLANEOUS

Section 4.1 Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the delivery
date after having been sent by a nationally or internationally recognized
overnight courier service (charges prepaid); (c) at the time received when sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) at the time when confirmation of successful transmission is received (or the
first business day following such receipt if the date of such receipt is not a
business day) if sent by facsimile, in each case, to the recipient at the
address or facsimile number, as applicable, indicated below:

 

 

If to the Corporation:       [                    ]     [                    ]  
  [                    ]     Attention: [                      ]     Telephone:
[                    ]     Facsimile: [                      ]     with a copy
to:     Cadwalader, Wickersham & Taft LLP     One World Financial Center     New
York, New York 10281     Attention:  John J. Rapisardi    

         R. Ronald Hopkinson

    Telephone: 212-504-6000     Facsimile: 212-504-6666   If to the UST:      
[                    ]     [                    ]     [                    ]    
Attention: [                      ]     Telephone: [                    ]    
Facsimile: [                      ]     with a copy to:     Cadwalader,
Wickersham & Taft LLP     One World Financial Center     New York, New York
10281     Attention:  John J. Rapisardi    

         R. Ronald Hopkinson

    Telephone: 212-504-6000     Facsimile: 212-504-6666   If to Canada:      
7176384 Canada Inc.     1235 Bay Street, Suite 400     Toronto, ON M54 3K4    
Attention: Mr. Michael Carter     Facsimile: 416-934-5009  

 

24



--------------------------------------------------------------------------------

  with a copy to:     Patrice S. Walch-Watson, Esq.     Torys LLP     79
Wellington Street West     Suite 3000     Toronto, ON M5K 1N2     Facsimile:
416-865-7380   If to the VEBA:       UAW Retiree Medical Benefits Trust     P.O.
Box 14309     Detroit, Michigan 48214    

 

with a copy to:

Daniel W. Sherrick

General Counsel

  International Union, United Automobile, Aerospace and   Agricultural Implement
Workers of America     8000 East Jefferson Avenue     Detroit, Michigan 48214  
  Facsimile: 313-822-4844    

 

and

   

 

Cleary Gottlieb Steen & Hamilton LLP

   

One Liberty Plaza

New York, New York 10006

  Telephone: 212-225-2000     Facsimile: 212-225-3999     Attention: Richard S.
Lincer & David I. Gottlieb     If to the Debtor:       [                    ]  
  [                    ]     [                    ]     Attention:
[                      ]     Telephone: [                    ]     Facsimile:
[                      ]     with a copy to:     Jenner & Block LLP     330
North Wabash Avenue  

   Chicago, Illinois 60611-7603    Attention:   Brian R. Boch     Catherine
Abbott    Telephone: 312-222-9350    Facsimile: 312-527-0484

 

25



--------------------------------------------------------------------------------

  and     Weil, Gotshal & Manges LLP   767 Fifth Avenue   New York, New York
10153   Attention:   Harvey R. Miller     Stephen Karotkin     Raymond Gietz  
Telephone: 212-310-8000   Facsimile: 212-310-8007

provided, however, if any party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 4.1, then
to the last addressee as so designated.

Section 4.2 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other organizational power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it has been duly authorized by all necessary corporate or
organizational action and no such further action is required, (c) it has duly
and validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles.

Section 4.3 No Third Party Beneficiaries. This Agreement shall be for the sole
and exclusive benefit of (a) the Corporation and its successors and permitted
assigns, (b) each Holder (including any trustee thereof) and any other
investment manager or managers acting on behalf of such Holder with respect to
the Common Stock, Preferred Stock, or the Warrants and their respective
successors and permitted assigns and (c) each of the Persons entitled to
indemnification under Section 2.9 hereof. Nothing in this Agreement shall be
construed to give any other Person any legal or equitable right, remedy or claim
under this Agreement.

Section 4.4 No Personal Liability by Trustees. It is expressly understood and
agreed by the parties hereto that this Agreement is being executed and delivered
by the UST managers and the VEBA Designee not individually or personally but
solely in their respective capacities as managers and trustees in the exercise
of the powers and authority conferred and vested in them as such trustees and
under no circumstances shall any trustee or former trustee have any personal
liability in the trustee’s individual capacity in connection with this Agreement
or any transaction contemplated hereby.

 

26



--------------------------------------------------------------------------------

Section 4.5 Cooperation. Each party hereto shall take such further action, and
execute such additional documents, as may be reasonably requested by any other
party hereto in order to carry out the purposes of this Agreement.

Section 4.6 Governing Law; Forum Selection. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York irrespective of the choice of laws principles of the State of New York
other than Section 5-1401 of the General Obligations Law of the State of New
York. Any action or proceeding against the parties relating in any way to this
Agreement may be brought and enforced exclusively in the courts of the State of
New York located in the Borough of Manhattan or (to the extent subject matter
jurisdiction exists therefor) the U.S. District Court for the Southern District
of New York, and the parties irrevocably submit to the jurisdiction of both
courts in respect of any such action or proceeding.

Section 4.7 WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 4.8 Successors and Assigns. Except as otherwise expressly provided
herein, including pursuant to Section 2.10, neither this Agreement nor any of
the rights, interests or obligations provided by this Agreement may be assigned
by any party (whether by operation of law or otherwise) without the prior
written consent of the other parties, and any such assignment without such prior
written consent shall be null and void. Subject to the preceding sentence and
except as otherwise expressly provided herein, this Agreement shall be binding
upon and benefit the Corporation, each Holder, and their respective successors
and permitted assigns; provided, that, for the avoidance of doubt, any Person
who receives securities of the Corporation as a distribution from the Debtor as
part of any plan of reorganization or liquidation that has been confirmed by any
bankruptcy court of competent jurisdiction (other than any such Person that is a
successor in interest to the Debtor, including any liquidating trust established
under a plan of reorganization or liquidation that has been confirmed by any
bankruptcy court of competent jurisdiction) shall not be bound by or have any
rights pursuant to this Agreement.

Section 4.9 Entire Agreement. This Agreement (together with the Annex) contains
the final, exclusive and entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, among
the parties with respect to the subject matter hereof and thereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any party with respect to
the transactions contemplated hereby or thereby other than those expressly set
forth herein or therein, and none shall be deemed to exist or be inferred with
respect to the subject matter hereof.

Section 4.10 Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law. If any term or provision of this Agreement, or the application thereof to
any Person or any circumstance, is held to be illegal, invalid or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision and (b) the remainder of
this Agreement or such term or provision and the application of such term or
provision to other Persons or circumstances shall remain in full force and
effect and shall not be affected by such illegality, invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
legality, validity or enforceability of such term or provision, or the
application thereof, in any jurisdiction.

 

27



--------------------------------------------------------------------------------

Section 4.11 Enforcement of this Agreement. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall, without the posting of a bond, be
entitled, subject to a determination by a court of competent jurisdiction, to an
injunction or injunctions to prevent any such failure of performance under, or
breaches of, this Agreement, and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to all other remedies
available at law or in equity, and each party agrees that it will not oppose the
granting of such relief on the basis that the requesting party has an adequate
remedy at law.

Section 4.12 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the parties.

Section 4.13 Headings. The descriptive headings of the Articles, Sections and
paragraphs of, and the Annex to, this Agreement are included for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit, modify or affect any of the provisions hereof.

Section 4.14 Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same Agreement. All signatures of
the parties may be transmitted by facsimile or electronic delivery, and each
such facsimile signature or electronic delivery signature (including a pdf
signature) will, for all purposes, be deemed to be the original signature of the
party whose signature it reproduces and be binding upon such party.

Section 4.15 Time Periods. Unless otherwise specified in this Agreement, an
action required under this Agreement to be taken within a certain number of days
shall be taken within that number of calendar days (and not business days);
provided, however, that if the last day for taking such action falls on a day
that is not a business day, the period during which such action may be taken
shall be automatically extended to the next business day.

Section 4.16 No Binding Effect on U.S. Government. Notwithstanding anything in
this Agreement to the contrary, no provision of this Agreement shall be binding
on or create any obligation on the part of the United States Department of the
Treasury or any other department or any agency or branch of the United States
Government, or any political subdivision thereof.

 

28



--------------------------------------------------------------------------------

Section 4.17 Canada. Notwithstanding anything in this Agreement to the contrary,
Canada shall be bound by this Agreement only in its capacity as a Holder and
nothing in this Agreement shall be binding on or create any obligation on the
part of Canada in any other capacity or any branch of the Government of Canada
or subdivision thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Equity Registration Rights Agreement on the date first above
written

 

[CORPORATION]

By:

 

 

Name:

 

 

Title:

 

 

 

THE UNITED STATES DEPARTMENT

OF THE TREASURY

By:

 

 

Name:

 

 

Title:

 

 

 

7176384 CANADA INC.

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

UAW RETIREE MEDICAL BENEFITS

TRUST

By:

 

 

Name:

 

 

Title:

 

 

 

[DEBTOR]

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Equity Registration Rights Agreement



--------------------------------------------------------------------------------

Annex I

 

Holder

   Number of Shares of Common Stock UST    Canada    VEBA    Debtor    Total:   

 

Holder

   Number of Shares of Common
Stock for Which Warrants Are
Initially Exercisable

VEBA

  

Debtor

  

Total:

  

 

Holder

   Number of Shares of
Series A Preferred Stock

UST

  

Canada

  

VEBA

  

Total:

  

Annex I to Equity Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRUST AGREEMENT

AMENDMENT



--------------------------------------------------------------------------------

AMENDMENT TO THE

UAW RETIREE MEDICAL BENEFITS TRUST

WHEREAS, General Motors Corporation (“GM”), agreed to provide certain retiree
medical benefits specified in the Memorandum of Understanding Post-Retirement
Medical Care, dated September 26, 2007, between GM and the UAW (the “MOU”).

WHEREAS, GM, the UAW, along with class representatives of the plaintiff class
members in the case of UAW et al. v. General Motors Corp., No. 05-CV-73991, 2006
WL 891151 (E.D. Mich. Mar. 31, 2006, aff’d, Int’l Union, UAW v. General Motors
Corp., 497 F.3d 615 (6th Cir. 2007) entered into a settlement agreement, and
thereafter, GM, the UAW, and the class representatives entered into a settlement
agreement in the class action of Int’l Union, UAW, et. al. v. General Motors
Corp., Civil Action No. 07-14074 (E.D. Mich. filed Sept. 9, 2007) (“Henry II”)
that was approved by the Court on July 31, 2008 (the “GM Retiree Settlement”),
which provides for GM to make certain deposits and remittances to the UAW
Retiree Medical Benefits Trust (the “Trust”) for the provision of retiree
medical benefits.

WHEREAS, subsequent to entering into the MOU and the GM Retiree Settlement, GM
filed a bankruptcy action known as In re General Motors Corporation,
No. 09-50026 (Bankr. S.D.N.Y. filed June 1, 2009) (the “Bankruptcy Proceeding”)
pursuant to which [GM Newco] purchased certain assets of GM.

WHEREAS, the UAW asserted, and [GM Newco] denied, that [GM Newco] was bound by
the terms of the MOU as a successor to GM and was therefore responsible for
providing the retiree medical benefits contemplated in the MOU and the GM
Retiree Settlement.

WHEREAS, [GM Newco] and the UAW entered into a settlement agreement (the “[GM
Newco] UAW Retiree Settlement Agreement”) that was approved by the court in the
Bankruptcy Proceeding pursuant to which [GM Newco] agreed to provide retiree
medical benefits to those that were entitled to retiree medical benefits from GM
pursuant to the MOUs and the GM Retiree Settlement in exchange for UAW waiving
its claim that [GM Newco] was a successor to GM and responsible for GM’s
liabilities under the MOUs and the GM Retiree Settlement.

WHEREAS, as part of the [GM Newco] UAW Retiree Settlement Agreement, [GM Newco]
agreed to provide benefits under a plan adopted by [GM Newco] and subsequently
amended pursuant to the terms of the [GM Newco] UAW Retiree Settlement
Agreement.

WHEREAS, the [GM Newco] UAW Retiree Settlement Agreement provides for the Trust
to be amended with respect to [GM Newco] to, among other things, allow the
Committee to amend the [GM Newco] Retiree Plan on or after January 1, 2010 to
modify benefit levels thereunder as well as to eliminate any reference in the
Trust to the special pass-through benefit.

NOW THEREFORE, the Committee amends the Trust, effective [insert date] as
follows (additions bold-underline) (deletions bold-strikethrough):

1. Inserted after paragraph 16 in the preamble the following:

WHEREAS, the Trust is amended to provide for the settlement agreement entered
into between [GM Newco] and the UAW that addresses the provision of retiree
medical benefits and is dated [insert date here].

 

1



--------------------------------------------------------------------------------

2. The term “GM Eligible Group” is amended throughout to read “[GM Newco]
Eligible Group.”

3. The term “GM Retiree EBA” is amended to read “[GM Newco] Retiree EBA.”

4. The term “GM Retiree Plan” is amended to read “[GM Newco] Retiree Plan.”

5. The term “UAW GM Retirees Medical Benefits Plan” is amended to read “[GM
Newco] UAW Retirees Medical Benefits Plan.”

6. The term “GM Separate Retiree Account” is amended to read “[GM Newco]
Separate Retiree Account.”

7. The term “GM Employer Security” is amended to read “[GM Newco] Employer
Security.”

8. Section 1.19 is amended to read as follows:

Employer Security. Any obligation, note, warrant, bond, debenture, stock or
other security within the meaning of section 407(d)(1) of ERISA that is acquired
or held by the Trust (or arising from any such security through conversion)
pursuant a deposit or transfer under one of the Settlements the acquisition or
holding of which (i) is not prohibited by sections 406(a)(1)(E) or 106(a)(2) of
ERISA, or (b) is the subject of a prohibited transaction exemption provided
under section 408 of ERISA.

9. Section 1.32 is amended to read as follows:

GM[GM Newco] Retiree EBA. The UAW GM[GM Newco] Retirees Employees’ Beneficiary
Association, an employee organization within the meaning of Section 3(4) of
ERISA.

10. Section 1.34 is amended to read as follows:

GM[GM Newco] UAW Retiree Settlement Agreement. The settlement of the claims
inagreement entered into between [GM Newco] and the UAW that addresses the
provision of retiree medical benefits and is dated [insert date here] UAW v.
General Motors Corp., Civ. Act. No. 2:07 cv 14074 (E.D. Mich. complaint filed
September 9, 2007).

11. Section 1.14 is amended to read as follows:

The term Company shall mean Newco, Ford, or GM[GM Newco], as the case may be
(collectively the “Companies”).

 

2



--------------------------------------------------------------------------------

12. Section 1.36 is amended to read as follows:

Implementation Date. The later of (i) January 1, 2010 or (ii) the “Final
Effective Date,” as defined in the GM Retiree Settlement or the Newco UAW
Retiree Settlement Agreement, or the “Closing Date” as defined in the [GM Newco]
UAW Retiree Settlement Agreement, as applicable, or with respect to the Ford
Retiree Settlement, the later of the “Effective Date” or the “Appeal Completion
Date” (as defined in the Ford-UAW Memorandum of Understanding Post-Retirement
Medical Care dated November 3, 2007) or as otherwise provided in the Ford
Settlement Agreement.

13. Section 1.47 is amended to read as follows:

Settlements. The GM[GM Newco] UAW Retiree Settlement Agreement, the Newco UAW
Retiree Settlement Agreement and the Ford Retiree Settlement (as referred to in
the preamble to this Trust Agreement).

14. Insert a new Section 1.54 after Section 1.53 to read as follows:

[GM Newco]. [                    ], its successors and assigns.

15. Section 3.2 is amended to read as follows:

Receipt of Funds. The Trust Fund shall accept all sums of money and other
property deposited, contributed, remitted, or transferred to the Trust with
respect to a Plan and credited to the Separate Retiree Account attributable to
such Plan as described in Article IV, provided that any Employer Security issued
to the Trust by any Company, other than (i) any Newco Employer Security
contributed pursuant to the Newco UAW Retiree Settlement Agreement as approved
by a bankruptcy court under Section 25(A) thereof or (ii) any [GM Newco]
Employer Security contributed pursuant to the [GM Newco] UAW Retiree Settlement
Agreement as approved by a bankruptcy court under Section 28(A) thereof, shall
be accepted only upon the direction of the Independent Fiduciary. The Trustee
shall hold, manage and administer the Trust Fund without distinction between
principal and income. The Trustee shall be accountable for the money or other
property it receives, but shall not be responsible for the collection of any
deposits, contributions, remittances, or transfers due to the Trust.

16. Section 10.2(d) is amended to read as follows:

Notwithstanding any other provision in this Section 10.2, until the expiration
of the 2011 calendar year, the Ford Retiree Plan shall provide the Benefits
specified in Exhibit F(2), and the GM Retiree Plan shall provide the Benefits
specified in Exhibit F(3). The Benefits specified in Exhibits-F1, F(2) and F(3)
shall be the Benefits provided for under the terms of the Ford Retiree each
Company’s respective Settlement. During the period that the Ford Retiree Plans
are is Providing the initial benefits described in this Section 10.2(d), the
Committee may exercise administrative discretion (as permitted under the Trust
Agreement) in delivering such benefits, including, without limitation, making
any changes that could have been adopted by joint action of a Company and the
UAW pursuant to Section 5.A.2(h) of the Settlement Agreement between GM and UAW
dated December 16, 2005 and Section              of the Settlement Agreement
between Ford and UAW dated             .

 

3



--------------------------------------------------------------------------------

17. Section 10.20 is amended to read as follows:

Presumption of Control. The Committee shall take all such reasonable action as
may be needed to rebut any presumption of control that would limit the Trust’s
ability to own GM’s[GM Newco] Employer Securities under the terms of the [GM
Newco] UAW Retiree Settlement Agreement common stock, Ford’s Common Stock, the
6.75% Series U Convertible Senior Debentures Issued by GM Due December 31, 2012,
or the 5.75% Senior Convertible Notes due 2013 issued by Ford or as may be
required to comply with all applicable laws and regulations, including, but not
limited to, federal and state banking laws and regulations.

18. Section 12.4 is amended to read as follows:

In addition to the powers of the Committee pursuant to Sections 12.2 and 12.3 to
transfer Trust assets to another trust, subject to the restrictions of
Section 7.1, the Committee acting in a fiduciary capacity may merge or accept
transfers of assets from other trusts – including, without limitation, trusts
maintained by Newco, Ford, and GM[GM Newco] – into the Trust, provided that the
assets attributable to the each Plan are separately accounted for in the
respective Separate Retiree Account.

19. Exhibit F(3) is deleted.

20. The last paragraph of Article I is amended to read as follows:

Any capitalized term used in this Trust Agreement, if not defined in this Trust
Agreement, shall have the meaning it has in the GM[GM Newco] UAW Retiree
Settlement Agreement when relating to GM and/or the GM Newco Eligible Group, the
GM EBA, the GM[GM Newco] Retiree Plan and the GM[GM Newco] Separate Retiree
Account. Any capitalized term used in this Trust Agreement, if not defined in
this Trust Agreement, shall have the meaning it has in the Newco UAW Retiree
Settlement Agreement when relating to Newco and/or the Newco Eligible Group, the
Newco EBA, the Newco Retiree Plan and the Newco Separate Retiree Account. Any
capitalized term used in this Trust Agreement, if not defined in this Trust
Agreement, shall have the meaning it has in the Ford Retiree Settlement when
relating to Ford and/or the Ford Eligible Group, the Ford EBA, the Ford Retiree
Plan and the Ford Separate Retiree Account. If any capitalized term used in this
Trust Agreement, if not defined in this Trust Agreement, is also used in more
than one of the Settlements, such term shall have the meaning it has in the
Settlement applicable to the relevant Plan, Eligible Group, or Separate Retiree
Account.

21. Any defined term under the Trust Agreement that has been replaced or
modified pursuant to this Amendment shall be replaced or modified throughout the
Trust Agreement.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the establishment of the Trust created
hereunder, the parties hereto have caused this instrument to be executed as of
the date above first written.

COMMITTEE OF THE UAW RETIREE MEDICAL BENEFITS TRUST

INDEPENDENT MEMBERS

 

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]       UAW MEMBERS      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

 

    Dated:  

 

[insert name]      

TRUSTEE [insert name of institution]

 

By:  

 

    Dated:  

 

  [insert name]      

 

5



--------------------------------------------------------------------------------

EXHIBIT F

2009 BENEFITS CHANGES

 



--------------------------------------------------------------------------------

2009 Benefits Changes

Beginning with claims incurred on the later of (a) July 1, 2009 or (b) receipt
of necessary court approvals, the benefit plan provided by GM for UAW-
represented retirees, surviving spouses and their eligible dependents as amended
by the Settlement Agreement approved by the Court July 31, 2008, will be changed
as follows:

 

Prescription Drug Co-Pays (applicable to all retirees, surviving spouses and
their eligible dependents).a   

Retail (34 day supply)

 

•$10 Generic

 

•$25 Brand (formulary and non-formulary)

 

•$25 Specialty

 

Mail Order (90 day supply)

 

•$20 Generic

 

•$50 Brand (formulary and non-formulary)

 

•$50 Specialty

Catastrophic Plan for retirees and surviving spouses (and their eligible
dependents) who elect into the Plan or fail to pay required monthly
contributions.   

Plan no longer offered.

 

Impacted retirees, surviving spouses and eligible dependents will be defaulted
into the Traditional Care Network (TCN) unless “no coverage” is specifically
requested.

Coverage for Erectile Dysfunction (ED) medications (e.g. Viagra, Cialis,
Levitra).a    No longer offered, except in prior authorized cases of Pulmonary
Arterial Hypertension. Coverage for the Proton Pump Inhibitor drug class (e.g.
omeprazole, Prilosec, Zegerid, Nexium, Aciphex, Prevacid, Protonix).a    No
longer offered, except in prior authorized cases of Barrett’s Esophagitis and
Zoellinger-Ellison Syndrome. Vision Program    No longer offered. Dental Program
   No longer offered. Emergency Room Co-Pay a    $100 (waived if admitted).
Medicare Part B Special Benefit ($76.20 per month for Medicare-eligible
retirees) enrolled in Medicare   

No longer offered by health plan.

 

This benefit is no longer offered by the Health Care Plan. This modification is
not applicable to approximately 21,500 retirees and surviving spouses who are
currently receiving the benefit and who retired or began receiving surviving
spouse benefits before October 1979, and whose benefit is provided through the
pension trust. There will be no change in these payments from the pension trust
for the retirees described in the preceding sentence.

 

1



--------------------------------------------------------------------------------

“Protected Retirees” who meet the provisions of the Affordability Test (less
than $8,000 annual pension and monthly basic benefit rate of less than $33.33).a
  

Monthly contribution requirement of $11 (flat rate regardless of family status).

 

In all other respects, the same administrative provisions and plan design
requirements applicable to all other General retirees shall apply.

Monthly Contribution Requirements (General Retirees) a    No change (currently
$11/single and $23/family). Deductible, Co-Pay and out-of-pocket (OOP)
Requirements (General Retirees)   

No changes

 

•Deductible: $164 single/$328 family

 

•Co-insurance: 10% in network 30% out of network

 

•OOP Max: $273 single in network $546 family in network

Implementation    The parties will work together to effect a mutually-agreed
transition and implementation as soon as practicable. GM and the UAW will
mutually agree upon communications. Dependents Eligibility – Retirees   

Effective upon receipt of necessary court approvals, no new Principally
Supported Children or Sponsored Dependents will be enrolled pursuant to the
provisions the Plan.

 

Effective the later of (a) October 1, 2009 or (b) receipt of necessary court
approvals, coverage will cease for any child enrolled as a Principally Supported
Child pursuant to the provisions of the Plan.

 

Effective the later of (a) October 1, 2009 or (b) receipt of necessary court
approvals, coverage will cease for any dependent of an enrollee who is enrolled
as a Sponsored Dependent.

 

a. Modifications also to be comprehended in the HMO plan designs.

 

2



--------------------------------------------------------------------------------

EXHIBIT G

NATIONAL INSTITUTE FOR

HEALTH CARE REFORM

TERM SHEET

 



--------------------------------------------------------------------------------

National Institute for Health Care Reform

Term Sheet

 

1. The Institute will be established as an industrywide labor management
committee to conduct research and to analyze the current financing and medical
delivery systems in the United States, develop targeted and broad-based reform
proposals to improve the quality, affordability and accountability of the
system, and educate the public, policymakers and others about how these reforms
could address the deficiencies in the current system, e.g., skyrocketing costs,
massive number of people left uninsured, profit driven decision-making on
delivery of care, etc.

 

2. The Institute is intended to be a premier research and educational health
care reform “think tank” dedicated to understanding, evaluating and developing
thoughtful and innovative reform measures that would improve the financing and
medical delivery systems in the U.S. and expand access to high quality,
affordable and accountable health coverage for all Americans.

 

3. The Institute will be authorized to:

 

  a. Engage economists, analysts, academics and others who are experts on the
U.S. and other health care systems as well as the public policies, physician,
hospital and other provider systems that would need to be changed to improve
health care quality, affordability and accountability in the U.S.

 

  b. Conduct studies and analyses of the current system and alternative
structures, including ways to provide more effective sources of coverage for
early retirees, reduce prescription drug costs, ensure drug safety and better
inform patients of appropriate drug choices.

 

  c. Operate as a clearinghouse for select best practices that should be
employed throughout the medical delivery system to ensure that error-free, high
quality health care is available throughout the U.S.

 

  d. Develop innovative policy solutions to improve the current health care
system.

 

  e. Host forums for discussion and debate of public policies that would improve
the health care system and facilitate the interaction of ideas among experts.

 

  f. Formulate wide-ranging communications materials that discuss and describe
reform measures.

 

4. The Institute shall be established as a non-profit, tax-exempt organization
pursuant to section 501(c)(3) of the Internal Revenue Code (the “Code”). Neither
GM nor the UAW will do anything to jeopardize the 501(c)(3) status of the
Institute or disqualify the Institute from obtaining this status.

 

5. GM agrees to provide funding to the Institute of $3 million annually for five
(5) years, provided that Ford Motor Company and Chrysler Corporation participate
in the Institute and provide proportional funding.

 

6. GM and the UAW will be free, at a future date, to establish other
organizations to support the mission of the Institute, including but not limited
to an organization qualified under section 501(c)(4) of the Code, provided that
the governance of any such additional organization(s) shall be structured in
accordance with Paragraphs 7 and 9 below.

 

1



--------------------------------------------------------------------------------

7. The Institute shall be governed by a Board of Directors consisting of an
equal number of labor and management representatives and a President. The Bylaws
shall provide that, in any matter considered by the Board of Directors, the
labor and management representatives shall have equal voting strength. The UAW
shall appoint the labor representatives and GM shall appoint its management
representative(s). GM, the UAW and any other contributing Institute members
having a representative(s) on the Board shall have the right to change any of
their appointed members at any time and for any reason. The President shall be
entitled to participate in all meetings of the Board of Directors.

 

8. The Board shall operate according to a set of bylaws that are agreed to by
the labor and management representatives of the Board consistent with the
provisions of this term sheet.

 

9. The Board shall at all times strive to operate by consensus. In the event
consensus can not be achieved, all decisions made by the Board shall be governed
by a super-majority, except as otherwise provided in this paragraph 9 of this
Term Sheet. A super-majority shall be defined as a minimum of all but one vote
of the labor and management members of the Board, with no single company having
the right to block a decision by the Board. The approval of additional Institute
members, sponsors, affiliates or Board seats, any change to the voting or
consensus requirements, and/or any change to the purpose or intent of the
Institute will require the unanimous approval of the labor and management
members of the Board.

 

10. The Institute shall work to minimize its administrative expenses and waste.
GM and the UAW shall have the right to audit and review Institute finances and
spending.

 

11. Lobbying will be permitted to the extent allowed for 501(c)(3)
organizations. The names, brands, or logos of the UAW, GM and any other members
of the Institute may not be used in Institute publications, press releases,
statements, websites, or other communications or materials and the Institute or
its employees or affiliates may not state, suggest or imply that any of the
parties support any proposals, conclusions, or recommendations without the prior
consent of the party whose support is being stated, suggested or implied. The
UAW, GM and any other members of the Institute may use or reprint Institute
material, but may not suggest support from any of the other parties or use their
names, brands, or logos without their prior consent.

 

12. GM reserves the right to reduce or withdraw its funding upon 30 days notice
if: a) Ford and/or Chrysler do not participate in the Institute and provide
proportional financial support; b) the Institute loses its status as, or is
failed to be recognized as, a section 501(c)(3) tax- exempt organization; c)
inappropriate financial activity is discovered; (d) the institute, its employees
or its members or affiliates engage in lobbying activities beyond those
described in paragraph 11 of this Term Sheet; or e) any of the restrictions
about the use of GM’s name, brand, or logos is violated.

 

13. GM and the UAW will work together to assure the rapid and effective start-up
of the Institute.

 

2



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF [NEWCO] NOTE

Final form to be agreed between [New Co] and the VEBA in conformity with the
VEBA Note Term Sheet attached as Exhibit Y to the MSPA. The VEBA Note Term Sheet
is attached here pending agreement on the final form.

 



--------------------------------------------------------------------------------

EXHIBIT Z

VEBA NOTE TERM SHEET

[NGMCO, Inc.]

Term Sheet for Note due 2017

Following is a summary of the proposed principal terms for the Note to be issued
to the Voluntary Employees’ Beneficiary Association (“New VEBA”) in connection
with the transactions related to the restructuring of the obligations of General
Motors Corporation to the New VEBA.

 

Issuer:    [NGMCO, Inc.] (the “Company”). Securities Offered:    US$2.5 billion
Note (the “Note”). Maturity Date:    July 15, 2017. Interest/Payment:    Implied
annual rate of 9% from July 15, 2009, payable in fixed payments in the following
amounts in cash on July 15 of each of the following years:      

Year

  

Amount

        2013    $ 1,384 million       2015    $ 1,384 million       20 17    $
1,384 million    Guarantees:    Any present and future U.S. subsidiaries of the
Company that are borrowers or guarantors with respect to the UST Note will fully
and unconditionally guarantee the performance of all obligations of the Company
under the Indenture and the Note, which guarantees will be secured to the same
extent, if any, as are the obligations of such borrower under, or guarantors of,
the UST Note, and subordinated only to any Permanent Financing (as defined
below). Each guarantor of the Notes is herein referred to as a “Guarantor” and
its guarantee is referred to herein as a “Guarantee.” Ranking:   

The obligations of the Company under the Notes and of the Guarantors under the
Guarantees will:

 

•rank equally in right of payment with (1) any debt issued to the United Stated
Department of Treasury (“UST”) in the restructuring (the “UST Note”) and (2) any
debt issued to Canada in the restructuring (the “Canada Note”);

 

•be secured on a pari passu basis by the collateral securing the UST Note;

 

•rank senior in right of payment to all unsecured indebtedness and other
obligations of the Company that are by their terms subordinated to the Note;



--------------------------------------------------------------------------------

  

 

•rank junior in right of payment to any permanent financing including UST
delayed draw term loan, revolver or any other third party permanent financing
entered into with the consent of UST (“Permanent Financing”); and

 

•be effectively subordinated in right of payment to all future first lien
secured indebtedness and other obligations of the Company, to the extent of the
value of the assets securing such obligations, and be structurally subordinated
to all obligations of each of the Company’s subsidiaries that are not
Guarantors.

Intercreditor Agreement    New VEBA, the UST and Canada shall enter into an
intercreditor agreement in form and substance satisfactory to the UST, which
shall provide that the UST Note, the Canadian Note and the Note shall rank
equally and be pari passu and that the UST shall have the sole and exclusive
right to exercise all remedies and to grant waivers with respect to the Note and
the UST Note. Transferability:    The Note will be transferable at any time in
whole or in part to (1) the Company or its subsidiaries, or (2) an unlimited
number of institutional accredited investors or qualified institutional buyers
in transactions that (a) do not require registration under the Securities Act
and (b) do not trigger registration under the Exchange Act; provided that if at
any time the UST Note is registered under the Securities Act or exchanged for a
note that is entitled to demand, shelf or piggyback registration rights, then
the Note will be entitled to demand, shelf, and piggyback registration rights no
less favorable than those of the UST Note. Optional Redemption:    The Company
may redeem the Note in whole or in part at any time at 100% of its principal
amount, together with accrued and unpaid interest, if any, to the redemption
date. Covenants    The Note will have the same covenants as the UST Note,
including, to the extent made by the Company under the UST Note, covenants in
respect of Change of Control, Limitation of Incurrence of Indebtedness,
Restricted Payments, Limitations on Liens, Limitation on Sale of Assets,
Restrictions on Sale/Leaseback and Limitation on Merger/Consolidation. Default
Interest:    2% penalty interest upon any default under the terms of the Note.
Events of Default:    Events of Default will be the same as those in the UST
Note, including, without limitation:   

1.      

   Default in payment on the Note when due, subject to any grace period in the
UST Note.   

2.      

   Default in the observance or performance of covenants, subject to any grace
period in the UST Note.   

3.      

   Bankruptcy or insolvency events, subject to any grace period in the UST Note.
  

4.      

   Invalidity of Guarantees to the extent provided in the UST Note, subject to
any grace period in the UST Note.

 

2



--------------------------------------------------------------------------------

Modifications:    Unless (1) UST has transferred more than 75% of the UST Note
and (2) the portion of the UST Note held by UST has an outstanding principal
amount that is less than the implied then current principal amount of the VEBA
Note (assuming an implied 9% interest rate), any modifications agreed to by UST
with respect to the terms of the UST Note will automatically modify, and be
binding on, the Note, other than any such modification that makes any change
that extends the maturity date, extends the date of any fixed payment, reduces
the implied interest rate, reduces the amount of principal, changes the currency
of payment, modifies any prepayment right or by its express terms limits or
restricts any right to bring suit for payment. Governing Law:    New York.

 

3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PREFERRED STOCK

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

EXHIBIT Y

Form Of Certificate of Designations

Of

Series A Fixed Rate Cumulative Perpetual Preferred Stock

Of

[NGMCO, INC.]

[NGMCO, Inc.], a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Corporation”), hereby certifies
that the following resolution was adopted by the board of directors of the
Corporation (the “Board of Directors”) or an authorized committee of the Board
of Directors in accordance with the provisions of Section 151 of the General
Corporation Law of the State of Delaware on [            ], 2009:

RESOLVED, that pursuant to the provisions of the certificate of incorporation
and the bylaws of the Corporation and applicable law, a series of Preferred
Stock, par value $0.01 per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions, of the shares of such
series be and hereby are as follows:

Part I. Designation and Number of Shares. There is hereby created out of the
authorized and unissued shares of Preferred Stock of the Corporation a series of
preferred stock designated as the “Series A Fixed Rate Cumulative Perpetual
Preferred Stock” (the “Series A Preferred Stock”). The authorized number of
shares of the Series A Preferred Stock shall be 360,000,000. Such number of
shares may be decreased by resolution of the Board of Directors, subject to the
terms and conditions hereof; provided that no decrease shall reduce the number
of shares of the Series A Preferred Stock to a number less than the number of
shares then outstanding.

Part 2. Standard Provisions. The Standard Provisions contained in Annex A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designations to the same extent as
if such provisions had been set forth in full herein.

Part 3. Definitions. The following terms are used in this Certificate of
Designations (including the Standard Provisions in Annex A hereto) as defined
below:

(a) “Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.

(b) “Dividend Payment Date” means March 15, June 15, September 15 and
December 15 of each year.

 

1



--------------------------------------------------------------------------------

(c) “Junior Stock” means any preferred stock other than this Series A Preferred
Stock, the Common Stock and any other class or series of stock of the
Corporation.

(d) “Liquidation Amount” means $25 per share of the Series A Preferred Stock.

Part. 4. Certain Voting Matters. For purposes of determining the voting rights
of the holders of the Series A Preferred Stock under Section 7 of the Standard
Provisions forming part of this Certificate of Designations, each holder will be
entitled to one vote for each $25 of Liquidation Amount to which such holder’s
shares are entitled.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be signed by [            ], its [            ], this [    ] day of
[            ], 2009.

 

[NGMCO, INC.] By:  

 

Name:   [            ] Title:   [            ]

 

3



--------------------------------------------------------------------------------

ANNEX A

STANDARD PROVISIONS

Section 1. General Matters; Ranking. Each share of the Series A Preferred Stock
shall be identical in all respects to every other share of the Series A
Preferred Stock. The Series A Preferred Stock shall be perpetual, subject to the
provisions of Section 5 of these Standard Provisions that form a part of the
Certificate of Designations. The Series A Preferred Stock shall rank senior to
the Junior Stock in respect of the right to receive dividends and the right to
receive payments or distributions out of the assets of the Corporation upon
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation.

Section 2. Standard Definitions. As used herein with respect to the Series A
Preferred Stock:

(a) “Agent Members” has the meaning set forth in Section 13(d).

(b) “Applicable Dividend Rate” means 9% per annum.

(c) “Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

(d) “Bylaws” means the bylaws of the Corporation, as they may be amended from
time to time.

(e) “Certificate of Designations” means the Certificate of Designations or
comparable instrument relating to the Series A Preferred Stock, of which these
Standard Provisions form a part, as it may be amended from time to time.

(f) “Charter” means the Corporation’s Amended and Restated Certificate of
Incorporation, as such may be amended or restated from time to time.

(g) “Dividend Period” has the meaning set forth in Section 3(a).

(h) “Dividend Record Date” has the meaning set forth in Section 3(a).

(i) “DTC” has the meaning set forth in Section 9.

(j) “First Optional Redemption Date” has the meaning set forth in Section 5(a).

(k) “Global Share” means a share of Series A Preferred Stock in the form of a
permanent global stock certificate, in definitive, fully registered form.

(l) “Global Share Legend” has the meaning set forth in Section 13(d).

 

4



--------------------------------------------------------------------------------

(m) “Original Issue Date” means the date on which shares of the Series A
Preferred Stock are first issued.

(n) “Person” means any individual, partnership, firm, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(o) “Preferred Director” has the meaning set forth in Section 7(b).

(p) “Preferred Share Register” has the meaning set forth in Section 15(a).

(q) “Preferred Stock” means any and all series of preferred stock of the
Corporation, including the Series A Preferred Stock.

(r) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

(t) “Series A Preferred Share Certificate” has the meaning set forth in
Section 13.

(u) “Share Dilution Amount” has the meaning set forth in Section 3(b).

(v) “Standard Provisions” mean these Standard Provisions that form a part of the
Certificate of Designations relating to the Series A Preferred Stock.

(w) “Redemption Price” has the meaning set forth in Section 5(a).

(x) “Transfer Agent” has the meaning set forth in Section 17.

Section 3. Dividends.

(a) Rate. Holders of the Series A Preferred Stock shall be entitled to receive,
on each share of the Series A Preferred Stock, if, as and when declared by the
Board of Directors or any duly authorized committee of the Board of Directors,
but only out of assets legally available therefor, cumulative cash dividends
with respect to each Dividend Period (as defined below) at a rate per annum
equal to the Applicable Dividend Rate on (i) the Liquidation Amount per share of
the Series A Preferred Stock and (ii) the amount of accrued and unpaid dividends
for any prior Dividend Period on such share of Series A Preferred Stock, if any.
Such dividends shall begin to accrue and be cumulative from the Original Issue
Date, shall compound on each subsequent Dividend Payment Date (i.e., no
dividends shall accrue on other dividends unless and until the first Dividend
Payment Date for such other dividends has passed without such other dividends
having been paid on such date), and shall be payable quarterly in arrears on
each Dividend Payment Date, commencing with the first such Dividend Payment Date
to occur at least 20 calendar days after the Original Issue Date. In the event
that any Dividend Payment Date would otherwise fall on a day that is not a
Business Day, the dividend payment due on that date will be postponed to the
next day that is a Business Day and no additional dividends shall be payable nor
shall interest accrue on the amount payable as a result of that postponement.
The period from and including any Dividend Payment Date to, but excluding, the
next Dividend Payment Date is a “Dividend Period”; provided that the initial
Dividend Period shall be the period from and including the Original Issue Date
to, but excluding, the Dividend Payment Date immediately following the Original
Issue Date.

 

5



--------------------------------------------------------------------------------

Dividends that are payable on Series A Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. The amount of dividends payable on the Series A Preferred
Stock on any date prior to the end of a Dividend Period, and for the initial
Dividend Period, shall be computed on the basis of a 360-day year consisting of
twelve 30-day months and actual days elapsed over a 30-day month.

Dividends that are payable on Series A Preferred Stock on any Dividend Payment
Date will be payable to holders of record of the Series A Preferred Stock as
they appear on the stock register of the Corporation on the applicable record
date, which shall be the 15th calendar day immediately preceding such Dividend
Payment Date or such other record date fixed by the Board of Directors or any
duly authorized committee of the Board of Directors that is not more than 60 nor
less than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”). Any such day that is a Dividend Record Date shall be a Dividend Record
Date whether or not such day is a Business Day.

Holders of the Series A Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on the Series A Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).

(b) Priority of Dividends. So long as any share of the Series A Preferred Stock
remains outstanding, no dividend or distribution shall be declared or paid on
the Common Stock or any other shares of Junior Stock, and no Common Stock or
Junior Stock shall be, directly or indirectly, purchased, redeemed or otherwise
acquired for consideration by the Corporation or any of its subsidiaries unless
all accrued and unpaid dividends for all past Dividend Periods, including the
latest completed Dividend Period (including, as provided in Section 3(a) above,
any dividends on such amount), on all outstanding shares of the Series A
Preferred Stock have been or are contemporaneously declared and paid in full in
cash (or have been declared and a sum sufficient for the payment thereof has
been set aside for the benefit of the holders of shares of the Series A
Preferred Stock on the applicable record date). The foregoing limitation shall
not apply to (i) a dividend payable on any Junior Stock in shares of any other
Junior Stock, or to the acquisition of shares of any Junior Stock in exchange
for, or through application of the proceeds of the sale of, shares of any other
Junior Stock; (ii) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock in connection with the administration of any
employee benefit plan in the ordinary course of business (including purchases to
offset the Share Dilution Amount pursuant to a publicly announced repurchase
plan); provided that any purchases to offset the Share Dilution Amount shall in
no event exceed the Share Dilution Amount; (iii) any dividends or distributions
of rights or Junior Stock in connection with a stockholders’ rights plan or any
redemption or repurchase of rights pursuant to any stockholders’ rights plan;
(iv) the acquisition by the Corporation or any of its subsidiaries of record
ownership in Junior Stock for the beneficial ownership of any other persons
(other than the Corporation or any of its subsidiaries), including as trustees
or custodians; and (v) the exchange or conversion of Junior Stock for or into
other Junior Stock (with the same or lesser aggregate liquidation amount).
“Share Dilution Amount” means the increase in the number of diluted shares
outstanding (determined in accordance with generally accepted accounting
principles in the United States, and as measured from the Original Issue Date)
resulting from the grant, vesting or exercise of equity-based compensation to
employees and equitably adjusted for any stock split, stock dividend, reverse
stock split, reclassification or similar transaction.

 

6



--------------------------------------------------------------------------------

When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date in full on shares of the Series A
Preferred

Stock, all dividends declared on the Series A Preferred Stock and payable on
such Dividend Payment Date shall be declared pro rata so that the respective
amounts of such dividends declared shall bear the same ratio to each other as
all accrued and unpaid dividends per share on the shares of the Series A
Preferred Stock (including, as provided in Section 3(a) above, any dividends on
such amount) (subject to their having been declared by the Board of Directors or
a duly authorized committee of the Board of Directors out of legally available
funds and including, all accrued but unpaid dividends) bear to each other.

Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of the
Series A Preferred Stock shall not be entitled to participate in any such
dividends.

Section 4. Liquidation, Dissolution or Winding Up. In the event of any voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Corporation, then, before any distribution or payment shall be made to the
holders of Junior Stock, the holders of the Series A Preferred Stock shall be
entitled to be paid in full the respective amounts of the liquidation
preferences thereof, which in the case of the Series A Preferred Stock shall be
the Liquidation Amount, plus an amount equal to all accrued and unpaid
dividends, if any (including, as provided in Section 3(a) above, any dividends
on such amount), whether or not declared, prior to such distribution or payment
date. If such payment shall have been made in full to the holders of the Series
A Preferred Stock, the remaining assets and funds of the Corporation shall be
distributed among the holders of Junior Stock, according to their respective
rights and preferences and in each case according to their respective shares.
If, upon any liquidation, dissolution or winding up of the affairs of the
Corporation, the amounts so payable are not paid in full to the holders of all
outstanding shares of the Series A Preferred Stock, the holders of the Series A
Preferred Stock shall share ratably in any distribution of assets in proportion
to the full amounts to which they would otherwise be respectively entitled.
Neither the consolidation or merger of the Corporation, nor the sale, lease or
conveyance of all or a part of its assets, shall be deemed a liquidation,
dissolution or winding up of the affairs of the Corporation within the meaning
of the foregoing provisions of this Section 4.

 

7



--------------------------------------------------------------------------------

Section 5. Redemption.

(a) Optional Redemption. The Series A Preferred Stock may not be redeemed by the
Corporation prior to December 31, 2014 (the “First Optional Redemption Date”).
On or after that date, the Corporation, at its option, may redeem, in whole or
in part, at any time and from time to time, out of funds legally available
therefor, the shares of the Series A Preferred Stock at the time outstanding,
upon notice given as provided in Section 5(c) below, at a redemption price per
share equal to the sum of (i) the Liquidation Amount per share and (ii) except
as otherwise provided below, any accrued and unpaid dividends (including, as
provided in Section 3(a) above, any dividends on such amount) (regardless of
whether any dividends are actually declared) to, but excluding, the date fixed
for redemption (the “Redemption Price”).

The Redemption Price for any shares of the Series A Preferred Stock shall be
payable on the redemption date to the holder of such shares against surrender of
the certificate(s) evidencing such shares to the Corporation or its agent. Any
declared but unpaid dividends payable on a redemption date that occurs
subsequent to the Dividend Record Date for a Dividend Period shall not be paid
to the holder entitled to receive the Redemption Price on the redemption date,
but rather shall be paid to the holder of record of the redeemed shares on such
Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.

(b) No Mandatory Redemption; No Sinking Fund. The Series A Preferred Stock will
not be subject to any mandatory redemption, mandatory repurchase, sinking fund
or other similar provisions. Holders of the Series A Preferred Stock will have
no right to require redemption or repurchase of any shares of the Series A
Preferred Stock.

(c) Notice of Redemption. Notice of every redemption of shares of the Series A
Preferred Stock shall be given by first class mail, postage prepaid, addressed
to the holders of record of the shares to be redeemed at their respective last
addresses appearing on the books of the Corporation. Such mailing shall be at
least 30 days and not more than 60 days before the date fixed for redemption.
Any notice mailed as provided in this subsection (c) shall be conclusively
presumed to have been duly given, whether or not the holder receives such
notice, but failure duly to give such notice by mail, or any defect in such
notice or in the mailing thereof, to any holder of shares of the Series A
Preferred Stock designated for redemption shall not affect the validity of the
proceedings for the redemption of any other shares of the Series A Preferred
Stock. Notwithstanding the foregoing, if shares of the Series A Preferred Stock
are issued in book-entry form through The Depository Trust Corporation or any
other similar facility, notice of redemption may be given to the holders of the
Series A Preferred Stock at such time and in any manner permitted by such
facility. Each notice of redemption given to a holder shall state: (1) the
redemption date; (2) the number of shares of the Series A Preferred Stock to be
redeemed and, if less than all the shares held by such holder are to be
redeemed, the number of such shares to be redeemed from such holder; (3) the
Redemption Price; and (4) the place or places where certificates for such shares
are to be surrendered for payment of the redemption price, but failure duly to
give such notice to any holder of shares of the Series A Preferred Stock
designated for redemption or any defect in such notice shall not affect the
validity of the proceedings for the redemption of any other shares of the Series
A Preferred Stock.

 

8



--------------------------------------------------------------------------------

(d) Partial Redemption. In case of any redemption of part of the shares of the
Series A Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rata or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable. Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of the Series A Preferred Stock shall
be redeemed from time to time. If fewer than all the shares represented by any
certificate are redeemed, a new certificate shall be issued representing the
unredeemed shares without charge to the holder thereof.

(e) Effectiveness of Redemption. If notice of redemption has been duly given and
if on or before the redemption date specified in the notice all funds necessary
for the redemption have been deposited by the Corporation, in trust for the pro
rata benefit of the holders of the shares called for redemption, with a bank or
trust company doing business in the Borough of Manhattan, The City of New York,
and having a capital and surplus of at least $500 million and selected by the
Board of Directors or a duly authorized committee thereof, so as to be and
continue to be available solely therefor, then, notwithstanding that any
certificate (if the shares of Series A Preferred Stock are not in book-entry
form) for any share so called for redemption has not been surrendered for
cancellation, on and after the redemption date dividends shall cease to accrue
on all shares so called for redemption, all shares so called for redemption
shall no longer be deemed outstanding and all rights with respect to such shares
shall forthwith on such redemption date cease and terminate, except only the
right of the holders thereof to receive the amount payable on such redemption
from such bank or trust company, without interest. Any funds unclaimed at the
end of three years from the redemption date shall, to the extent permitted by
law, be released to the Corporation, after which time the holders of the shares
so called for redemption shall look only to the Corporation for payment of such
amounts.

(f) Status of Redeemed Shares. Shares of the Series A Preferred Stock that are
redeemed, repurchased or otherwise acquired by the Corporation shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of the Series A Preferred Stock may be reissued only as shares
of any series of the Preferred Stock other than the Series A Preferred Stock).

Section 6. Conversion. Holders of the Series A Preferred Stock shares shall have
no right to exchange or convert such shares into any other securities.

Section 7. Voting Rights.

(a) General. The holders of the Series A Preferred Stock shall not have any
voting rights except as set forth below or as otherwise from time to time
required by law.

 

9



--------------------------------------------------------------------------------

(b) Series A Preferred Stock Directors. Whenever, at any time or times,
dividends payable on the shares of the Series A Preferred Stock have not been
paid for an aggregate of six quarterly Dividend Periods or more, whether or not
consecutive, the authorized number of directors of the Corporation shall
automatically be increased to accommodate the number of the Preferred Directors
specified below and the holders of the Series A Preferred Stock shall have the
right, voting as a class, to elect two directors (hereinafter the “Preferred
Directors” and each a “Preferred Director”) to fill such newly created
directorships at the Corporation’s next annual meeting of stockholders (or at a
special meeting called for that purpose prior to such next annual meeting) and
at each subsequent annual meeting of stockholders until all accrued and unpaid
dividends for all past Dividend Periods, including the latest completed Dividend
Period (including, as provided in Section 3(a) above, any dividends on such
amount), on all outstanding shares of the Series A Preferred Stock have been
declared and paid in full, at which time such right shall terminate with respect
to the Series A Preferred Stock, except as herein or by law expressly provided,
subject to revesting in the event of each and every subsequent payment failure
of the character above mentioned; provided that it shall be a qualification for
election for any Preferred Director that the election of such Preferred Director
shall not cause the Corporation to violate any corporate governance requirements
of any securities exchange or other trading facility on which securities of the
Corporation may then be listed or traded that listed or traded companies must
have a majority of independent directors. Upon any termination of the right of
the holders of shares of the Series A Preferred Stock as a class to vote for
directors as provided above, the Preferred Directors shall cease to be qualified
as directors, the term of office of all Preferred Directors then in office shall
terminate immediately and the authorized number of directors shall be reduced by
the number of the Preferred Directors elected pursuant hereto. Any Preferred
Director may be removed at any time, with or without cause, and any vacancy
created thereby may be filled, only by the affirmative vote of the holders of a
majority of the shares of the Series A Preferred Stock at the time outstanding
voting separately as a class, to the extent the voting rights of such holders
described above are then exercisable. If the office of any Preferred Director
becomes vacant for any reason other than removal from office as aforesaid, the
remaining Preferred Director may choose a successor who shall hold office for
the unexpired term in respect of which such vacancy occurred.

(c) Class Voting Rights as to Particular Matters. So long as any shares of the
Series A Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of the Series A Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:

(i) Authorization of Senior or Pari Passu Stock. Any amendment or alteration of
the Certificate of Designations for the Series A Preferred Stock or the Charter
(including any amendment to the Charter effectuated by a certificate of
designations) to authorize or create or increase the authorized amount of, or
any issuance of, any shares of, or any securities convertible into or
exchangeable or exercisable for shares of, any class or series of capital stock
of the Corporation ranking senior to or pari passu with the Series A Preferred
Stock with respect to either or both the payment of dividends and/or the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation;

 

10



--------------------------------------------------------------------------------

(ii) Amendment of the Series A Preferred Stock. Any amendment, alteration or
repeal of any provision of the Certificate of Designations for the Series A
Preferred Stock or the Charter (including, unless no vote on such merger or
consolidation is required by Section 7(c)(iii) below, any amendment, alteration
or repeal by means of a merger, consolidation or otherwise) so as to adversely
affect the rights, preferences, privileges or voting powers of the Series A
Preferred Stock; provided, however, that notwithstanding anything to the
contrary herein, the vote of 100% of the shares of the Series A Preferred Stock
at the time outstanding shall be necessary to (A) reduce the Liquidation Amount,
(B) reduce the Applicable Dividend Rate, (C) provide for the payment of
dividends on the Series A Preferred Stock to be made in other than U.S. dollars,
(D) change any Dividend Payment Date or the First Optional Redemption Date or
(E) make dividends on the Series A Preferred Stock non-cumulative; or

(iii) Share Exchanges, Reclassifications, Mergers and Consolidations. Any
consummation of a binding share exchange or reclassification involving the
Series A Preferred Stock, or of a merger or consolidation of the Corporation
with or into another corporation or other entity, unless in each case (x) the
shares of the Series A Preferred Stock remain outstanding and are not amended in
any respect or, in the case of any such merger or consolidation with respect to
which the Corporation is not the surviving or resulting entity, are converted
into or exchanged for preference securities of the surviving or resulting entity
or its ultimate parent, and (y) such shares remaining outstanding or such
preference securities, as the case may be, have such rights, preferences,
privileges and voting powers, and limitations and restrictions thereof, taken as
a whole, as are not materially less favorable to the holders thereof than the
rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, of the Series A Preferred Stock immediately prior to such
consummation, taken as a whole;

provided, however, that for all purposes of this Section 7(c), any increase in
the amount of the authorized Preferred Stock, or the creation and issuance, or
an increase in the authorized or issued amount, whether pursuant to preemptive
or similar rights or otherwise, of any other series of the Preferred Stock, or
any securities convertible into or exchangeable or exercisable for any other
series of the Preferred Stock, ranking junior to the Series A Preferred Stock
with respect to the payment of dividends (whether such dividends are cumulative
or non-cumulative) and the distribution of assets upon liquidation, dissolution
or winding up of the Corporation will not be deemed to adversely affect the
rights, preferences, privileges or voting powers, and shall not require the
affirmative vote or consent of, the holders of outstanding shares of the Series
A Preferred Stock.

(d) Changes after Provision for Redemption. No vote or consent of the holders of
the Series A Preferred Stock shall be required pursuant to Section 7(c) above
if, at or prior to the time when any such vote or consent would otherwise be
required pursuant to such Section, all outstanding shares of the Series A
Preferred Stock shall have been redeemed, or shall have been called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust for such redemption, in each case pursuant to Section 5 above.

(e) Procedures for Voting and Consents. The rules and procedures for calling and
conducting any meeting of the holders of the Series A Preferred Stock
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules that the Board of Directors or
any duly authorized committee of the Board of Directors, in its discretion, may
adopt from time to time, which rules and procedures shall conform to the
requirements of the Charter, the Bylaws, and applicable law and the rules of any
national securities exchange or other trading facility on which the Series A
Preferred Stock is listed or traded at the time.

 

11



--------------------------------------------------------------------------------

Section 8. Record Holders. To the fullest extent permitted by applicable law,
the Corporation and any transfer agent for the Series A Preferred Stock may deem
and treat the record holder of any share of the Series A Preferred Stock as the
true and lawful owner thereof for all purposes, and neither the Corporation nor
any such transfer agent shall be affected by any notice to the contrary.

Section 9. Notices. All notices or communications in respect of the Series A
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or
Bylaws or by applicable law. Notwithstanding the foregoing, if shares of the
Series A Preferred Stock are issued in book-entry form through The Depository
Trust Corporation (“DTC”) or any similar facility, such notices may be given to
the holders of the Series A Preferred Stock in any manner permitted by such
facility.

Section 10. No Preemptive Rights. No holder of the Series A Preferred Stock
shall be entitled as a matter of right to subscribe for or purchase, or have any
preemptive right or any other right to remediate dilution with respect to, any
part of any new or additional issue of stock of any class whatsoever, or of
securities convertible into any stock of any class whatsoever, whether now or
hereafter authorized and whether issued for cash or other consideration or by
way of dividend.

Section 11. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

Section 12. Other Rights. The shares of the Series A Preferred Stock shall not
have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

Section 13. Form.

(a) The Series A Preferred Stock shall be initially issued in substantially the
form set forth in Exhibit A (“Series A Preferred Share Certificate”) and shall
have such insertions as are appropriate or required or permitted by this
Certificate of Designations and may have such letters, numbers or other marks of
identification and such legends and endorsements, stamped, printed, lithographed
or engraved thereon, as the Corporation may deem appropriate and as are not
inconsistent with the provisions of this Certificate of Designations, such as
may be required to comply with this Certificate of Designations, any law or any
rule of any securities exchange

on which the Series A Preferred Stock may be listed, and such as may be
necessary to conform to customary usage.

 

12



--------------------------------------------------------------------------------

(b) If the Series A Preferred Stock is sold pursuant to an effective
registration statement filed with the Securities and Exchange Commission, or if
the Corporation so elects at any time, any Series A Preferred Share Certificates
may be presented to the Transfer Agent by holders in exchange for one or more
Global Shares up to the aggregate number of shares of Series A Preferred Stock
then outstanding, to be registered in the name of DTC, or its nominee, and
delivered by the Transfer Agent to DTC, or its custodian, for crediting to the
accounts of its participants pursuant to the procedures of DTC. Upon such
presentation, the Corporation shall execute a Global Share representing such
aggregate number of shares of Series A Preferred Stock and deliver the same to
the Transfer Agent for authentication and delivery.

(c) Any Global Share shall bear the legend substantially in the form set forth
in Exhibit C hereto (the “Global Share Legend”).

(d) So long as a Global Share is registered in the name of DTC or its nominee,
members of, or participants in, DTC (“Agent Members”) shall have no rights under
this Certificate of Designation with respect to the Global Share held on their
behalf by DTC or the Transfer Agent as its custodian, and DTC may be treated by
the Corporation, the Transfer Agent and any agent of the Corporation or the
Transfer Agent as the absolute owner of such Global Share for all purposes.
Accordingly, any such owner’s beneficial interest in such Global Share will be
shown only on, and the transfer of such interest shall be effected only through,
records maintained by DTC or its nominee or its Agent Members, and neither the
Corporation nor the Transfer Agent shall have any responsibility with respect to
such records maintained by DTC or its nominee or its Agent Members.
Notwithstanding the foregoing, nothing herein shall prevent the Corporation, the
Transfer Agent or any agent of the Corporation or the Transfer Agent from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices governing the exercise of the rights of a holder.

(e) Any holder of a Global Share registered in the name of DTC or its nominee
shall, by acceptance of such Global Share, agree that transfers of beneficial
interests in such Global Share may be effected only through a book-entry system
maintained by the holder of such Global Share (or its agent), and that ownership
of a beneficial interest in the Series A Preferred Stock represented thereby
shall be required to be reflected in book-entry form.

(f) Transfers of a Global Share registered in the name of DTC or its nominee
shall be limited to transfers in whole, and not in part, to the Corporation,
DTC, their successors, and their respective nominees. Interests of beneficial
owners in a Global Share registered in the name of DTC or its nominee shall be
transferred in accordance with the rules and procedures of DTC.

 

13



--------------------------------------------------------------------------------

(g) A Global Share registered in the name of DTC or its nominee shall be
exchanged for certificated shares of Series A Preferred Stock only if DTC
(A) has notified the Corporation that it is unwilling or unable to continue as
or ceases to be a clearing agency registered under Section 17A of the Exchange
Act, and (B) a successor to DTC registered as a clearing agency under
Section 17A of the Exchange Act is not able to be appointed by the Corporation
within 90 days or DTC is at any time unwilling or unable to continue as a
depositary and a successor to DTC is not able to be appointed by the Corporation
within 90 days. In any such event, a Global Share registered in the name of DTC
or its nominee shall be surrendered to the Transfer Agent for cancellation, and
the Corporation shall execute, and the Transfer Agent shall countersign and
deliver, to each beneficial owner identified by DTC, in exchange for such
beneficial owner’s beneficial interest in such Global Share, certificated shares
of the Series A Preferred Stock representing, in the aggregate, the number of
shares theretofore represented by such Global Share with respect to such
beneficial owner’s respective beneficial interest. Any certificated share of
Series A Preferred Stock delivered in exchange for an interest in a Global Share
pursuant to this Section shall not bear the Global Share Legend. Interests in
the Global Shares may not be exchanged for certificated shares of Series A
Preferred Stock other than as provided in this Section 13(g).

(h) The holder of a Global Share registered in the name of DTC or its nominee
may grant proxies and otherwise authorize any Person, including Agent Members
and Persons that may hold interests through Agent Members, to take any action
which a holder is entitled to take under this Certificate of Designations.

Section 14. Transfer Restrictions and Legends. (a) Each Series A Preferred Share
Certificate issued hereunder shall bear the legend set forth in Exhibit A
hereto.

(i) Shares of Series A Preferred Stock may not be reoffered, sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by a holder except
pursuant to (A) a registration statement that has become effective under the
Securities Act or (B) pursuant to an exemption from the registration
requirements of the Securities Act, including Rule 144 under the Securities Act.

(ii) Any shares of Series A Preferred Stock as to which such restrictions on
transfer shall have expired in accordance with their terms such that they can be
freely sold without limits under the Securities Act and any applicable state
securities law may, upon surrender of the Series A Preferred Share Certificate
representing such shares for exchange in accordance with the procedures of the
Transfer Agent (as defined in Section 17 below) (together with any legal
opinions, certifications or other evidence as may reasonably be required by the
Corporation or the Transfer Agent in order to determine that the proposed
transfer is being made in compliance with the Securities Act and applicable
state securities laws), be exchanged for a new Series A Preferred Share
Certificate for a like number of shares, which shall not bear such legend.

(b) Any shares of Series A Preferred Stock that are purchased or owned by the
Corporation or any “affiliate” thereof (as defined under Rule 144 under the
Securities Act) may not be resold by the Corporation or such affiliate unless
registered under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such shares no longer being “restricted securities” (as defined in Rule 144
under the Securities Act).

 

13



--------------------------------------------------------------------------------

Section 15. Transfer, Exchange and Substitution. (a) Series A Preferred Share
Certificates shall be issued in registered form only. The Corporation shall
cause to be kept at the office of the Transfer Agent, and the Transfer Agent
shall maintain, a register (the “Preferred Share Register”) in which, subject to
such reasonable regulations as the Corporation may prescribe, the Corporation
shall provide for the registration of shares and transfers, exchanges or
substitutions of Series A Preferred Share Certificates as herein provided. All
Series A Preferred Share Certificates issued upon any registration of transfer
or exchange of or substitution for shares shall be valid obligations of the
Corporation, evidencing the same obligations, and entitled to the same benefits
under this Certificate of Designations, as Series A Preferred Share Certificates
surrendered for such registration of transfer, exchange or substitution.

(b) A holder may transfer a Series A Preferred Share Certificate only upon
surrender of such Series A Preferred Share Certificate for registration of
transfer. Series A Preferred Share Certificates may be presented for
registration of transfer and exchange at the offices of the Transfer Agent with
a written instruction of transfer in form satisfactory to the Transfer Agent,
duly executed by such holder or by such holder’s attorney, duly authorized in
writing. Such holder will also provide a written certificate (substantially in
the form of Exhibit B hereto) to the effect that such transfer will comply with
the appropriate transfer restrictions applicable to such Series A Preferred
Share Certificates. The Transfer Agent shall be entitled to conclusively rely
upon any such certification in connection with the transfer of a Series A
Preferred Share Certificate hereunder and shall have no responsibility to
monitor or verify whether any such transfer complies with the requirements
hereunder or otherwise complies with the Securities Act. No such transfer shall
be effected until, and the transferee shall succeed to the rights of a holder
only upon, final acceptance and registration of the transfer in the Preferred
Share Register by the Transfer Agent. Prior to the registration of any transfer
of a Series A Preferred Share Certificate by a holder as provided herein, the
Corporation, the Transfer Agent, and any agent of the Corporation or the
Transfer Agent may treat the person in whose name Series A Preferred Share
Certificates are registered as the owner thereof for all purposes and as the
person entitled to exercise the rights represented thereby, any notice to the
contrary notwithstanding.

(c) Every Series A Preferred Share Certificate presented or surrendered for
registration of transfer or for exchange or substitution shall (if so required
by the Corporation or the Transfer Agent) be duly endorsed, or be accompanied by
a duly executed instrument of transfer in form satisfactory to the Corporation
and the Transfer Agent, by the holder thereof or such holder’s attorney duly
authorized in writing.

(d) When Series A Preferred Share Certificates are presented to the Transfer
Agent with a request to register the transfer of, or to exchange or substitute,
such Series A Preferred Share Certificates, the Transfer Agent shall register
the transfer or make the exchange or substitution as requested if its
requirements for such transactions and any applicable requirements hereunder are
satisfied. To permit registrations of transfers, exchanges and substitutions,
the Corporation shall execute Series A Preferred Share Certificates at the
Transfer Agent’s request and the Transfer Agent shall countersign and deliver
such Series A Preferred Share Certificates. No service charge shall be made for
any registration of transfer or exchange of or substitution for Series A
Preferred Share Certificates, but the Corporation may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer of Series A Preferred Share
Certificates.

 

15



--------------------------------------------------------------------------------

(e) If less than all shares represented by a Series A Preferred Share
Certificate are transferred, exchanged or substituted in accordance with this
Certificate of Designations, the Series A Preferred Share Certificate shall be
surrendered to the Transfer Agent and a new Series A Preferred Share
Certificates for a number of shares equal to the shares represented by such
Series A Preferred Share Certificate that were not transferred, exchanged or
substituted, registered in such name or names as may be directed in writing by
the surrendering holder, shall be executed by the Corporation and delivered to
the Transfer Agent and the Transfer Agent shall countersign such new Series A
Preferred Share Certificate and shall deliver such new Series A Preferred Share
Certificate to the person or persons entitled to receive the same.

Section 16. Surrender of Series A Preferred Share Certificates. Any Series A
Preferred Share Certificate surrendered for registration of transfer, exchange,
or substitution of shares represented thereby shall, if surrendered to the
Corporation, be delivered to the Transfer Agent, and all Series A Preferred
Share Certificates surrendered or so delivered to the Transfer Agent shall be
promptly cancelled by the Transfer Agent and shall not be reissued by the
Corporation and no Series A Preferred Share Certificate shall be issued
hereunder in lieu thereof. The Transfer Agent shall deliver to the Corporation
from time to time or otherwise dispose of such cancelled shares as the
Corporation may direct.

Section 17. Transfer Agent And Registrar. The duly appointed Transfer Agent and
Registrar for the Series A Preferred Stock shall be [            ] (the
“Transfer Agent”). The Corporation may, in its sole discretion, remove the
Transfer Agent in accordance with the agreement between the Corporation and the
Transfer Agent; provided that the Corporation shall appoint a successor transfer
agent who shall accept such appointment prior to the effectiveness of such
removal; provided further that such successor transfer agent shall be the
Transfer Agent for purposes of this Certificate of Designations.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERIES A FIXED RATE CUMULATIVE

PERPETUAL PREFERRED STOCK

($25 LIQUIDATION PREFERENCE)

 

NUMBER    SHARES [                    ]    [                    ]    CUSIP
[                    ]

[NGMCO, INC.]

INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE

THIS CERTIFICATE IS TRANSFERABLE

[THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.]

[THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A STOCKHOLDERS AGREEMENT, DATED [—], 2009,
AMONG THE ISSUER OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, AND
AN EQUITY REGISTRATION RIGHTS AGREEMENT, DATED [—], 2009, AMONG THE ISSUER AND
THE HOLDERS REFERRED TO THEREIN, COPIES OF WHICH ARE ON FILE WITH THE ISSUER.
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER
NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.]

 

17



--------------------------------------------------------------------------------

This is to certify that             , is the owner of [    ] fully paid and
non-assessable shares of Series A Fixed Rate Cumulative Perpetual Preferred
Stock, $0.01 par value, liquidation preference $25.00 per share (the “Stock”),
of [NGMCO, Inc.] (the “Corporation”), transferable on the books of the
Corporation by the holder hereof in person or by duly authorized attorney upon
surrender of this certificate properly endorsed.

This certificate is not valid or obligatory for any purpose unless countersigned
and registered by the Transfer Agent and Registrar.

Witness the facsimile signatures of its duly authorized officers.

Dated: [    ],2009

 

 

   

 

Name:     Name: Title:     Title:     Countersigned and Registered    
                                          ,     as Transfer Agent and Registrar
    By:  

 

     

Authorized Signature

 

18



--------------------------------------------------------------------------------

[NGMCO, INC.]

[NGMCO, Inc.] (the “Corporation”) will furnish, without charge to each
stockholder who so requests, a copy of the certificate of designations
establishing the powers, preferences and relative, participating, optional or
other special rights of each class of stock of the Corporation or series thereof
and the qualifications, limitations or restrictions of such preferences and/or
rights applicable to each class of stock of the Corporation or series thereof.
Such information may be obtained by a request in writing to the Secretary of the
Corporation at its principal place of business.

This certificate and the share or shares represented hereby are issued and shall
be held subject to all of the provisions of the Corporation’s Amended and
Restated Certificate of Incorporation and the Certificate of Designations of the
Series A Fixed Rate Cumulative Perpetual Preferred Stock (Liquidation Preference
$25.00 per share) (copies of which are on file with the Transfer Agent), to all
of which the holder, by acceptance hereof, assents.

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full to
applicable laws or regulations:

 

TEN COM   -   as tenants in common   UNIF GIFT MIN ACT-                 
Custodian              TEN ENT   -   as tenants by the entireties       
(Minor)                    (Cust) JT TEN   -   as joint tenants with right of
survivorship and not as tenants in common     under Uniform Gifts to Minors Act
          

 

              (State)        Additional abbreviations may also be used though
not in the above list.

 

 

For value received,                      hereby sell(s), assign(s) and
transfer(s) unto

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE

 

 

 

  shares

of the capital stock represented by the within certificate, and do(es) hereby
irrevocably constitute and appoint                     , Attorney to transfer
the said stock on the books of the within named Corporation with full power of
substitution in the premises.

 

19



--------------------------------------------------------------------------------

Dated  

 

   

 

      Signature     NOTICE:   The signature to this assignment must correspond
with the name as written upon the face of this certificate in every particular,
without alteration or enlargement or any change whatever.

 

SIGNATURE GUARANTEED  

 

  NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations, and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934.  

 

20



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS

In connection with the sale, assignment and transfer of shares of
                     Series A Fixed Rate Cumulative Perpetual Preferred Stock by
                                              unto
                                                      (Please insert social
security or other Taxpayer Identification Number of assignee) prior to the
expiration of the holding period applicable to sales thereof under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”) (or any
successor provision), the undersigned confirms that such shares are being
transferred:

To [NGMCO, Inc.] (the “Issuer”) or any subsidiaries thereof; or

Pursuant to a registration statement that has become effective under the
Securities Act; or

Pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or any other available exemption from the registration
requirements of the Securities Act.

Prior to the registration of any transfer in accordance with the third box
above, the Issuer and the Transfer Agent reserve the right to require the
delivery of such legal opinion, certifications or other evidence as may
reasonably be required in order to determine that the proposed transfer is being
made in compliance with the Securities Act and applicable state securities laws.

Unless one of the boxes is checked, the Transfer Agent will refuse to register
any of the shares of Series A Fixed Rate Cumulative Perpetual Preferred Stock
evidenced by this certificate in the name of any person other than the
registered holder thereof.

Date: [            ]

 

[Insert name of transferee] By:  

 

    Name:     Title:

 

21



--------------------------------------------------------------------------------

EXHIBIT C

GLOBAL SHARE LEGEND

UNLESS THIS GLOBAL SHARE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO [NGMCO, INC.] (THE
“ISSUER”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFER OF THIS GLOBAL SHARE SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT IN
PART, TO THE ISSUER, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 

22



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF STOCKHOLDERS AGREEMENT

Final form to be agreed among [New Co], the New VEBA, and the other stockholders
to be parties thereto, in conformity with the Governance Term Sheet previously
furnished to the UAW, with such changes thereto as may be required by the United
States Treasury and agreed to by the UAW.



--------------------------------------------------------------------------------

PRIVILEGED & CONFIDENTIAL

CW&T DRAFT

6/21/09

 

 

STOCKHOLDERS AGREEMENT

by and among

[New GM Name],

[            ]

(“UST Vehicle”),

7176384 Canada Inc.,

and

UAW Retiree Medical Benefits Trust

Dated [            ], 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.1

   Certain Defined Terms    1

Section 1.2

   Terms Generally    6

ARTICLE II

BOARD OF DIRECTORS

Section 2.1

   Size of Initial Board    6

Section 2.2

   Composition of Board    6

Section 2.3

   Agreement to Nominate VEBA Nominee    7

Section 2.4

   Agreement to Nominate Canada Nominee    8

ARTICLE III

CERTAIN COVENANTS AND RESTRICTIONS

Section 3.1

   Initial Public Offering    8

Section 3.2

   Government Holders Sale of Shares    8

Section 3.3

   Transfer Restrictions    9

Section 3.4

   Restrictions on Certain Corporate Actions    10

Section 3.5

   Certificate Legends    10

ARTICLE IV

VOTING AGREEMENT

Section 4.1

   Government Holder Participation to Establish Quorum    10

Section 4.2

   Government Holder Agreement to Vote    11

Section 4.3

   VEBA Agreement to Vote    12

Section 4.4

   Irrevocable Proxy    12

Section 4.5

   Inconsistent Voting Agreements    13

ARTICLE V

OTHER AGREEMENTS

Section 5.1

   Tag-Along Rights    13

Section 5.2

   Drag-Along Rights    14

Section 5.3

   Preemptive Rights    16

Section 5.4

   Information Rights    17

 

i



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

Section 6.1

   Notices    17

Section 6.2

   Termination    19

Section 6.3

   Authority    19

Section 6.4

   No Third Party Beneficiaries    19

Section 6.5

   No Personal Liability by the VEBA Signatory    20

Section 6.6

   Cooperation    20

Section 6.7

   Governing Law; Forum Selection    20

Section 6.8

   WAIVER OF JURY TRIAL    20

Section 6.9

   Assignment; Successors and Assigns    20

Section 6.10

   After Acquired Securities    20

Section 6.11

   Entire Agreement    20

Section 6.12

   Severability    21

Section 6.13

   Enforcement of this Agreement    21

Section 6.14

   Amendment    21

Section 6.15

   Headings    21

Section 6.16

   Counterparts; Facsimiles    21

Section 6.17

   US Treasury    22

Section 6.18

   Canada    22

Section 6.19

   Time Periods    22

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of
[            ], 2009 by and among [New GM Name], a Delaware corporation (the
“Corporation”), [            ], a limited liability company whose membership
interests are held by the United States Department of the Treasury (together
with its Permitted Transferees, the “UST Vehicle”), 7176384 Canada Inc., a
corporation organized under the laws of Canada (together with its Permitted
Transferees, “Canada”), and the UAW Retiree Medical Benefits Trust, a voluntary
employees’ beneficiary association (together with its Permitted Transferees, the
“VEBA”).

WHEREAS, each of the Government Holders and the VEBA owns, as of the date
hereof, that number of shares of common stock, par value $0.01 per share, of the
Corporation (the “Common Stock”) and that number of shares of Series [        ]
preferred stock, par value $0.01 per share, of the Corporation, set forth
opposite such Holder’s name on Annex I hereto;

WHEREAS, the VEBA will also be issued, as of the date hereof, a warrant to
acquire [            ] shares of Common Stock (the “Warrant”); and

WHEREAS, the parties hereto wish to enter into this Agreement to govern the
rights and obligations of the parties with respect to certain matters relating
to the Corporation and the Holders’ ownership and voting of the Common Stock.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings set forth below or in the Sections set forth
below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls or is Controlled by or is under common Control with such
Person. For the avoidance of doubt, for purposes of this Agreement, the UAW and
its Affiliates shall be deemed to be Affiliates of the VEBA. For the avoidance
of doubt, for purposes of this Agreement, the UST and each other department or
instrumentality of the United States government shall not be deemed to be
Affiliates of the UST Vehicle and each other department or instrumentality of
the Canadian government shall not be deemed to be Affiliates of Canada.

“Agreement” shall have the meaning set forth in the Preamble.

“Beneficial Ownership” or “Beneficially Owned” have the meanings given to such
terms in Rule 13d-3 of the Exchange Act.

“Board” means the board of directors of the Corporation.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York City, New
York.

“Canada” shall have the meaning set forth in the Preamble.

“Canada Nominee” shall have the meaning set forth in Section 2.4.

“Canada Owned Shares” means the shares of Common Stock Beneficially Owned by
Canada as of the relevant time.

“Change of Control” means (A) any acquisition or purchase of capital stock of
the Corporation, or of all or substantially all of the assets of the Corporation
or (B) any merger, consolidation, business combination, recapitalization,
reorganization or other extraordinary business transaction involving or
otherwise relating to the Corporation, in each case, which would require the
vote of the stockholders of the Corporation pursuant to the DGCL or the
Certificate of Incorporation of the Corporation.

“Chief Executive Officer” means the duly appointed Chief Executive Officer of
the Corporation.

“Common Stock” shall have the meaning set forth in the Recitals.

“Compelled Sale” shall have the meaning set forth in Section 5.2.

“Compelled Sale Notice” shall have the meaning set forth in Section 5.2.

“Consent” means any consent, approval, authorization, waiver, grant, franchise,
concession, agreement, license, exemption or other permit or order of,
registration, declaration or filing with, or report or notice to, any Person.

“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise.
“Controlling” and “Controlled” have the correlative meanings.

“Corporation” shall have the meaning set forth in the Preamble.

“Co-Sale Holders” shall have the meaning set forth in Section 5.1.

“Co-Sale Notice” shall have the meaning set forth in Section 5.1.

“DGCL” means the Delaware General Corporation Law, as amended from time to time.

“Drag-Along Buyer” shall have the meaning set forth in Section 5.2.

“Electing Holder” shall have the meaning set forth in Section 5.2.

 

2



--------------------------------------------------------------------------------

“Equity Registration Rights Agreement” means the Equity Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation, the VEBA,
the UST Vehicle, Canada and General Motors Corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Executive Officer” means any officer who (i) is subject to Section 16(a) of the
Exchange Act or (ii) would be subject to Section 16(a) of the Exchange Act if
the Common Stock was registered under Section 12 of the Exchange Act.

“Fiscal Year” means the fiscal year of the Corporation. Each Fiscal Year shall
commence on the day immediately following the last day of the immediately
preceding Fiscal Year.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, consistently applied and maintained
throughout the applicable periods both as to classification of items and
amounts.

“Government Holder” means the UST Vehicle or Canada.

“Governmental Approval” means any Consent of, with or to any Governmental
Authority, and includes any applicable waiting periods associated with any
Governmental Approvals.

“Governmental Authority” means any United States or non-United States federal,
provincial, state or local government or other political subdivision thereof,
any entity, authority, agency or body exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states
exercising such functions for such sovereign states.

“Governmental Order” means any Order, stipulation, agreement, determination or
award entered or issued by or with any Governmental Authority and binding on a
Person.

“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.

“Holder” or “Holders” means, individually or collectively as the context may
require, the UST Vehicle, Canada, and the VEBA.

“Independent” shall have the meaning set forth in Section 2.2(b).

“Initial Shares” means, with respect to any Holder, that number of shares of
Common Stock, set forth opposite such Holder’s name on Annex I hereto.

“IPO” means the earlier to occur of (i) the initial public offering of the
Common Stock, (whether such offering is primary or secondary) that is
underwritten by a nationally recognized investment bank, pursuant to a
registration statement filed under the Securities Act and declared effective by
the SEC (other than a registration effected solely to implement an employee
benefit plan or a transaction to which Rule 145 under the Securities Act is
applicable, or a registration statement on Form S-4, Form S-8 or a successor to
one of those forms) or (ii) the date on which a Corporation registration
statement filed under Section 12(b) or 12(g) of the Exchange Act shall have been
declared effective by the SEC following the distribution of the shares of Common
Stock Beneficially Owned by General Motors Corporation pursuant to General
Motors Corporation’s plan of reorganization.

 

3



--------------------------------------------------------------------------------

“IPO Date” means the effective date of the registration statement relating to
the IPO.

“Joint Slate Procedure” shall mean the following process by which the Government
Holders select nominees for directors: In the event that the UST Vehicle intends
to propose a slate of candidates for election (whether at an annual meeting of
the Corporation’s stockholders, a special meeting the Corporation’s stockholders
called for the purpose of electing directors of the Corporation or at any
adjourned or postponed meeting), the UST Vehicle shall provide Canada with
written notice of its intent to propose a competing slate of candidates not less
than 140 days prior to the meeting, in the case of an annual meeting, and not
more than 5 days after notice of the meeting was first mailed to the Government
Holders, in the case of a special meeting; provided that in either case the UST
Vehicle shall use commercially reasonable efforts to give Canada as much advance
notice of its intent to propose a competing slate of candidates as reasonably
possible. Within 10 days, in the case of an annual meeting, and 5 days, in the
case of a special meeting, of receiving the UST Vehicle’s written notice, Canada
shall indicate in writing to the UST Vehicle whether or not Canada intends to
participate in the slate. If Canada provides written notice of its intent to
participate, such notice must include a list of Canada’s nominees. The number of
nominees that Canada may select shall be determined based on Canada’s
proportional ownership interest in shares of Common Stock Beneficially Owned by
the Government Holders in the aggregate at the time of such nominee selection.
If Canada provides timely written notice of its intent to participate (including
a list of its nominees), each Government Holder agrees to vote “for” the joint
slate of candidates nominated by the Government Holders. If Canada does not
provide timely written notice of its intent to participate (including a list of
its nominees) or notifies the UST Vehicle that it does not wish to participate,
the UST Vehicle may propose a slate of candidates for election composed entirely
of its own nominees, but Canada is under no obligation to vote “for” the
candidates nominated by the UST Vehicle. Neither Government Holder shall propose
a slate of candidates for election other than in compliance with this Joint
Slate Procedure.

“Law” means any and all applicable United States or non-United States federal,
provincial, state or local laws, rules, regulations, directives, decrees,
treaties, statutes, provisions of any constitution and principles (including
principles of common law) of any Governmental Authority, as well as any
applicable Governmental Order.

“Material Adverse Event” shall mean (i) trading in securities generally on the
New York Stock Exchange shall have been suspended or materially limited or any
setting of minimum prices for trading on such exchange shall have been
instituted, (ii) a general moratorium on commercial banking activities in the
State of New York shall have been declared by either U.S. federal or New York
State authorities or there shall have occurred a material disruption in
securities settlement or clearance services in the United States, (iii) there
shall have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis the effect of which on the
financial markets of the United States or Canada is such as to make it
impracticable or inadvisable to sell the Common Stock or (iv) [other potential
events to be discussed].

 

4



--------------------------------------------------------------------------------

“Nominee” shall have the meaning set forth in Section 4.4.

“Non-Electing Holders” shall have the meaning set forth in Section 5.2.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority, whether temporary, preliminary or permanent.

“Owned Shares” means the UST Vehicle Owned Shares, the Canada Owned Shares, and
the VEBA Owned Shares, as applicable.

“Permitted Transferees” shall mean for each Holder, any Affiliate (solely for
the purposes of this definition, without taking into account the last sentence
of the definition of Affiliate) of such Holder.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
Governmental Authority or other entity.

“Preemptive Rights Period” shall have the meaning set forth in Section 5.3.

“Preemptive Rights Shares” shall have the meaning set forth in Section 5.3.

“Proxy” or “Proxies” has the meaning given to such term in Rule 14a-1 of the
Exchange Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Selling Holder” shall have the meaning set forth in Section 5.1

“Sold Shares” shall have the meaning set forth in Section 5.1.

“Transfer” means, directly or indirectly, to sell, transfer, distribute, assign,
pledge, hedge, encumber, hypothecate or similarly dispose of, or to enter into
any contract, option or other arrangement or understanding with respect to the
sale, transfer, distribution, assignment, pledge, hedge, encumbrance,
hypothecation or similar disposition with or without consideration, voluntarily
or by operation of Law.

“UAW” means the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America.

“UST” means the United States Department of the Treasury.

 

5



--------------------------------------------------------------------------------

“UST Vehicle” shall have the meaning set forth in the Preamble.

“UST Vehicle Owned Shares” means the shares of Common Stock Beneficially Owned
by the UST Vehicle as of the relevant time.

“VEBA” shall have the meaning set forth in the Preamble.

“VEBA Nominee” shall have the meaning set forth in Section 2.3.

“VEBA Owned Shares” shall have the meaning set forth in Section 4.3.

“Voting Securities” means securities of the Corporation, including the Common
Stock, with the power to vote with respect to the election of directors of the
Corporation generally and all securities convertible into or exchangeable for
securities of the Corporation with the power to vote with respect to the
election of directors of the Corporation generally.

“Warrant” shall have the meaning set forth in the Recitals.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” unless the context expressly
provides otherwise. All references herein to Articles, Sections, paragraphs,
subparagraphs or clauses shall be deemed references to Articles, Sections,
paragraphs, subparagraphs or clauses of this Agreement, unless the context
requires otherwise. Unless otherwise specified, the words “this Agreement,”
“herein,” “hereof,” “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if.” Unless expressly stated otherwise, any Law defined or referred to herein
means such Law as from time to time amended, modified or supplemented, including
by succession of comparable successor Laws and references to all attachments
thereto and instruments incorporated therein.

ARTICLE II

BOARD OF DIRECTORS

Section 2.1 Size of Initial Board. The Board shall initially consist of thirteen
(13) directors. The number of directors may be changed only by vote of the Board
in accordance with the bylaws of the Corporation.

Section 2.2 Composition of Board. (a) The initial members of the Board shall be
appointed as follows:

(i) the Board agrees to nominate and the Holders agree to appoint ten
(10) directors designated by UST Vehicle, no more than five of whom shall have
been directors of General Motors Corporation immediately prior to the date of
this Agreement;

 

6



--------------------------------------------------------------------------------

(ii) the Board agrees to nominate and the Holders agree to appoint one director
designated by Canada (which director shall be Independent (as defined below));

(iii) the Board agrees to nominate and the Holders agree to appoint one director
designated by the VEBA (which director shall be Independent (as defined below)
or, if not Independent, approved by UST Vehicle, which approval shall not be
unreasonably withheld); and

(iv) the Board agrees to nominate and the Holders agree to appoint the Chief
Executive Officer as a director of the Corporation.

(b) The Holders agree that at all times prior to termination of this Agreement,
at least two-thirds of the directors of the Corporation shall be required to be
determined by the Board to be independent of the Corporation within the meaning
of Rule 303A.02 of New York Stock Exchange Listed Company Manual (or any
successor provision) (“Independent”), whether or not any of the shares of Common
Stock are then listed on the New York Stock Exchange.

(c) The nominees to stand for election at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at each adjourned or postponed meeting) shall be nominated by the Board in
accordance with the bylaws of the Corporation and Sections 2.3 and 2.4 hereof.

Section 2.3 Agreement to Nominate VEBA Nominee. So long as the VEBA holds at
least 50% of its Initial Shares, at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at any adjourned or postponed meeting), then, and in each such event, the VEBA
shall have the right to designate one nominee, which nominee shall be subject to
the prior written consent of the UAW and shall be Independent or, if not
Independent, approved by UST Vehicle, which approval shall not be unreasonably
withheld (the “VEBA Nominee”), to serve as a director.

(a) From and after the date hereof to and including the IPO Date, the Board
agrees to nominate and the Holders agree to appoint such director.

(b) From and after the IPO Date to and including the date of termination of this
Agreement with respect to such Holder in accordance with Section 6.2, if the
Board shall approve such nominee (such approval not to be unreasonably withheld)
the Board shall (i) nominate, and cause the nomination of, the VEBA Nominee, to
be a member of the Board and (ii) include the VEBA Nominee in any proxy
statement and related materials used by the Corporation in respect of the
election to which such nomination pertains. In the event that the Board does not
approve such nominee (or any subsequent nominee), the VEBA shall have the right
to designate a replacement VEBA Nominee, who shall be subject to approval of the
Board in accordance with this Section 2.3.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the right of the VEBA to designate a VEBA Nominee
at any election pursuant to this Section 2.3 shall only apply in the event that
if the VEBA were not to designate a VEBA Nominee at such election, no member of
the Board after such election would have been a continuing VEBA Nominee still
designated by the VEBA at such time. In the event that the Board nominates a
former VEBA Nominee for re-election not pursuant to a designation by the VEBA
with respect to such election, such former VEBA Nominee shall not be considered
a VEBA Nominee for the purpose of determining the VEBA’s right to designate a
nominee at such election.

Section 2.4 Agreement to Nominate Canada Nominee. So long as Canada holds at
least 50% of its Initial Shares, at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at each adjourned or postponed meeting), then, and in each such event, from and
after the date hereof to and including the IPO Date, Canada shall have the right
to designate one nominee, which nominee shall be Independent (the “Canada
Nominee”), to serve as a director and the Board agrees to nominate and the
Holders agree to appoint such director; provided, however, that the right of
Canada to designate a Canada Nominee at any election pursuant to this
Section 2.4 shall only apply in the event that if Canada were not to designate a
Canada Nominee at such election, no member of the Board after such election
would have been a Canada Nominee. In the event that the Board nominates a former
Canada Nominee for re-election not pursuant to a designation by Canada with
respect to such election, such former Canada Nominee shall not be considered a
Canada Nominee for the purpose of determining Canada’s right to designate a
nominee at such election.

ARTICLE III

CERTAIN COVENANTS AND RESTRICTIONS

Section 3.1 Initial Public Offering. The Government Holders shall use their
reasonable best efforts to exercise their demand registration rights under the
Equity Registration Rights Agreement and cause an IPO to occur within one year
of the date of this Agreement.

Section 3.2 Government Holders Sale of Shares. UST Vehicle and Canada shall use
commercially reasonable efforts, in consultation with one another and their
respective underwriters, to conduct the sell down of their respective Initial
Shares in an orderly and efficient manner in accordance with the following
timeline:

(a) Each Government Holder shall sell at least [    ]% of its Initial Shares
during each year following the IPO.

(b) Each Government Holder shall have sold at least [    ]% of its Initial
Shares prior to the third anniversary of the IPO.

 

8



--------------------------------------------------------------------------------

(c) Each Government Holder shall have sold at least [    ]% of its Initial
Shares prior to the sixth anniversary of the IPO.

(d) Each Government Holder shall have sold [    ]% of its Initial Shares prior
to the [ ] anniversary of the IPO.

The timeline set forth in this Section 3.2 shall be adjusted for any period that
the Corporation is not in compliance with its obligations set forth in the
Equity Registration Rights Agreement, such that the completion date for any
obligations of each Government Holder not required to be completed prior to the
date of such non-compliance shall be extended in an amount of time equal to the
period of non-compliance. In addition, the completion date for any obligations
of Canada [and the UST Vehicle] set forth in this Section 3.2 shall be extended
in an amount of time equal to (i) the duration of any Material Adverse Event,
but only to the extent that such obligation was not required to be completed
prior to the date of such Material Adverse Event [and (ii) any period during
which a Government Holder is subject to a lockup required by an agreement or an
underwriter, but only to the extent that such obligation(s) was not required to
be completed prior to the date of such lockup].

Section 3.3 Transfer Restrictions. Subject to the restrictions set forth in this
Section 3.3 (which restrictions shall not apply with respect to sales made in an
underwritten offering pursuant to a registration statement of the Corporation),
the Holders shall have the right to Transfer all or any portion of their
respective Owned Shares, subject to compliance with applicable law.

(a) Without the prior written consent of the Board, no Holder shall Transfer any
shares of Common Stock or any options or warrants to acquire Common Stock, or
any interest therein, to any one Person or Group if such Person or Group
Beneficially Owns or would as a result of such Transfer Beneficially Own (to the
knowledge of the Holder after reasonable inquiry) in excess of 10% of the Common
Stock. Notwithstanding the foregoing, any Holder may Transfer any or all of its
shares of Common Stock or any options or warrants to acquire Common Stock to any
Permitted Transferee or pursuant to an exchange offer, a tender offer (or a
request for invitation for tenders to the extent not prohibited pursuant to
Section 3.3(b)), merger or consolidation.

(b) Without the prior written consent of the Board, no Holder shall Transfer any
shares of Common Stock or any options or warrants to acquire Common Stock to any
automotive vehicle manufacturer or any Affiliate thereof; provided, however,
that VEBA and its Permitted Transferees (which shall not include Chrysler Group
LLC or any affiliate thereof) shall not be regarded as affiliates of Chrysler
for purposes of this provision.

(c) No Transfer of any shares of Common Stock or any options or warrants to
acquire Common Stock in violation of this Agreement or in violation of any
restrictive legend on the Common Stock certificates of any Holder shall be made
or recorded on the books of the Corporation and any such Transfer shall be void
and of no effect.

 

9



--------------------------------------------------------------------------------

(d) Upon the Corporation’s request, any Holder shall promptly notify the
Corporation in writing of the number of shares of Common Stock then Beneficially
Owned by such Holder.

Section 3.4 Restrictions on Certain Corporate Actions. From and after the date
hereof to the IPO Date, the Corporation agrees that, so long as Canada
Beneficially Owns at least 5% of the aggregate number of shares of Common Stock
then issued and outstanding, without the prior written consent of Canada, the
Corporation will not take any action to effectuate any of the following:

(a) a sale of all or substantially all of the assets of the Corporation (by
merger or otherwise);

(b) any voluntary liquidation, dissolution or winding up of the Corporation; or

(c) an issuance of Common Stock at a price per share less than fair market
value, as determined in good faith by the Board of Directors (other than
pursuant to an employee benefits plan).

Section 3.5 Certificate Legends. Each Holder covenants and agrees that it will
cooperate with the Corporation and take all action necessary to ensure that each
certificate representing such Holder’s shares of Common Stock and the Warrant
shall conspicuously bear a legend in substantially the following form in
addition to any other legend that may be required by the Corporation:

THE SALE, TRANSFER, DISTRIBUTION, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE,
HYPOTHECATION OR DISPOSAL OF SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS OF THAT CERTAIN STOCKHOLDERS
AGREEMENT, DATED AS OF [                    ], 2009 BY AND AMONG [NEW GM NAME],
[UST VEHICLE], 7176384 CANADA INC., AND THE UAW RETIREE MEDICAL BENEFITS TRUST,
A VOLUNTARY EMPLOYEES’ BENEFICIARY ASSOCIATION. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.

ARTICLE IV

VOTING AGREEMENT

Section 4.1 Government Holder Participation to Establish Quorum. From and after
the date hereof to and including the date of termination of this Agreement with
respect to such Government Holder in accordance with Section 6.2, at any meeting
(whether annual or special and each adjourned or postponed meeting) of the
Corporation’s stockholders, however called, to the extent required to establish
a quorum at such meeting, such Government Holder will appear at such meeting or
otherwise cause all shares of Common Stock Beneficially Owned by such Government
Holder as of the relevant time to be counted as present thereat for purposes of
calculating a quorum.

 

10



--------------------------------------------------------------------------------

Section 4.2 Government Holder Agreement to Vote. Each Government Holder hereby
irrevocably and unconditionally agrees that:

(a) from and after the date hereof to and including the earlier to occur of
(i) the IPO Date or (ii) the date of termination of this Agreement with respect
to such Government Holder in accordance with Section 6.2, at any meeting
(whether annual or special and each adjourned or postponed meeting) of the
Corporation’s stockholders, however called, or in connection with any proposed
action by written consent of the Corporation’s stockholders, such Government
Holder may vote or cause to be voted (including by written consent, if
applicable) its Owned Shares on each matter presented to the stockholders of the
Corporation, including the election of directors, in such manner as such
Government Holder determines (i.e., “for,” “against,” “withheld” or otherwise),
provided that each Government Holder agrees to vote “for” any VEBA Nominee or
Canada Nominee standing for election in accordance with Section 2.3 and
Section 2.4, respectively;

(b) from and after the IPO Date to and including the date of termination of this
Agreement with respect to such Government Holder in accordance with Section 6.2,
at any meeting (whether annual or special and each adjourned or postponed
meeting) of the Corporation’s stockholders, however called, such Government
Holder shall not vote or cause its Owned Shares to vote, provided, however, that
such Government Holder shall be permitted to vote or cause to be voted its Owned
Shares:

(i) in a vote with respect to any removal of directors only “for,” “against” or
“withhold” with respect to such removal;

(ii) in a vote with respect to any election of directors of the Corporation
(whether at an annual meeting of the Corporation’s stockholders, a special
meeting of the Corporation’s stockholders called for the purpose of electing
directors of the Corporation or at any adjourned or postponed meeting) only
“for,” “against” or “withhold” with respect to the election of any candidates or
directors, as the case may be, that are (A) nominated by the Board,
(B) nominated by third parties, or (C) nominated by either Government Holder
pursuant to the Joint Slate Procedure, provided that each Government Holder
agrees to vote “for” the nominees jointly nominated pursuant to the Joint Slate
Procedure, and provided further, that each Government Holder agrees to vote
“for” any VEBA Nominee standing for election in accordance with Section 2.3;

(iii) in a vote with respect to any Change of Control to be voted on by the
Corporation’s stockholders, “for” or “against” such Change of Control
transaction;

(iv) in a vote with respect to any amendment or modification to the Certificate
of Incorporation or bylaws of the Corporation which would or may effect any of
the matters set forth in Section 4.2(b)(i), (ii) or (iii), “for” or “against”
such amendment or modification; and

(v) on each other matter presented to the stockholders of the Corporation,
solely to the extent that the vote of the Government Holder is required for the
stockholders to take action at a meeting at which a quorum is present, in the
same proportionate manner (either “for,” “against,” “withheld” or otherwise) as
the holders of Common Stock (other than the UST Vehicle, Canada, the VEBA and
its Affiliates and the directors and Executive Officers of the Corporation) that
were present and entitled to vote on such matter voted in connection with each
such matter.

 

11



--------------------------------------------------------------------------------

Section 4.3 VEBA Agreement to Vote. The VEBA hereby irrevocably and
unconditionally agrees that from and after the date hereof and to and including
the date of termination of this Agreement with respect to the VEBA in accordance
with Section 6.2, at any meeting (whether annual or special and each adjourned
or postponed meeting) of the Corporation’s stockholders, however called, or in
connection with any proposed action by written consent of the Corporation’s
stockholders, the VEBA will (i) appear at such meeting or otherwise cause all
shares of Common Stock Beneficially Owned by the VEBA as of the relevant time
(“VEBA Owned Shares”) to be counted as present thereat for purposes of
calculating a quorum and (ii) vote or cause to be voted (including by written
consent, if applicable) such VEBA Owned Shares on each matter presented to the
stockholders of the Corporation in the same proportionate manner (either “for,”
“against,” “withheld” or otherwise) as (x) in the case of any proposed
stockholder action at a meeting of the Corporation’s stockholders, the holders
of Common Stock (other than the VEBA and its Affiliates, and the directors and
Executive Officers of the Corporation) that were present and entitled to vote on
such matter voted in connection with each such matter and (y) in the case of any
proposed stockholder action by written consent taken prior to an IPO, all the
holders of Common Stock (other than the VEBA and its Affiliates, and the
directors and Executive Officers of the Corporation) consented or did not
consent in connection with each such matter; provided that, from and after the
date hereof to and including the IPO Date, the VEBA agrees to vote “for” any
Canada Nominee standing for election in accordance with Section 2.4.

Section 4.4 Irrevocable Proxy. This Section 4.4 is effective from and after the
IPO Date to and including the date of termination of this Agreement. Each of the
UST Vehicle, Canada and the VEBA hereby revokes any and all previous Proxies or
similar rights granted with respect to its Owned Shares. Subject to the last two
sentences of this Section 4.4, upon the request of the Corporation and subject
to applicable Law, each of the UST Vehicle, Canada and the VEBA shall, or shall
use its reasonable best efforts to cause any Person serving as the nominee
(each, a “Nominee”) of such Holder with respect to its Owned Shares to,
irrevocably appoint the Corporation or its designee as its proxy to vote (or
cause to be voted) its Owned Shares in accordance with Section 4.2(b)(v) or
Section 4.3 hereof (as applicable). Such Proxy shall be irrevocable and coupled
with an interest. In the event that any such Nominee for any reason fails to
irrevocably appoint the Corporation or its designee as the UST Vehicle’s,
Canada’s or the VEBA’s Proxy in accordance with this Section 4.4, such Holder
shall cause such Nominee to vote its Owned Shares in accordance with
Section 4.2(b)(v) or Section 4.3 hereof (as applicable). In the event that the
UST Vehicle, Canada, the VEBA or any of their respective Nominees fails for any
reason to vote its Owned Shares in accordance with the applicable requirements
of Section 4.2(b)(v) or Section 4.3 hereof (as applicable), then the Corporation
or its designee shall have the right to vote such Holder’s Owned Shares (and
withdraw any previous vote) in accordance with Section 4.2(b)(v) or Section 4.3
hereof (as applicable). Subject to applicable Law, the vote of the Corporation
or its designee shall control in the event of any conflict between the vote by
the Corporation or its designee of the UST Vehicle’s, Canada’s or the VEBA’s
Owned Shares and a vote by such Holder (or any Nominee on behalf of such Holder)
of its Owned Shares. Notwithstanding the foregoing, the proxy granted by the UST
Vehicle, Canada, the VEBA or any of their respective Nominees shall be
automatically revoked upon termination of this Agreement with respect to such
Holder in accordance with its terms.

 

12



--------------------------------------------------------------------------------

Section 4.5 Inconsistent Voting Agreements. Each of the UST Vehicle, Canada and
the VEBA hereby agrees that such Holder shall not enter into any agreement,
contract or understanding with any Person (prior to the termination of this
Agreement with respect to such Holder) directly or indirectly to vote, grant a
Proxy or power of attorney or give instructions with respect to the voting of
such Holder’s Owned Shares in any manner which is inconsistent with this
Agreement.

ARTICLE V

OTHER AGREEMENTS

Section 5.1 Tag-Along Rights. (a) If at any time prior to the IPO, the UST
Vehicle (for purposes of this Section 5.1, the “Selling Holder”) desires to sell
any or all of its Owned Shares (other than a Transfer to a Permitted
Transferee), each of VEBA and Canada (for purposes of this Section 5.1, the
“Co-Sale Holders”) who is not then in breach of this Agreement shall have the
right to include a number of such Co-Sale Holder’s Owned Shares in such
contemplated sale, at the same price per share and upon the same terms and
conditions to be paid and given to the Selling Holder, equal to the product
(rounded up to the nearest whole number) obtained by multiplying (i) the maximum
number of shares of Common Stock that can be included in the contemplated sale
and (ii) a fraction (A) the numerator of which is equal to the number of shares
of Common Stock held by such Co-Sale Holder and (B) the denominator of which is
equal to the number of shares of Common Stock held, in the aggregate, by the
Selling Holder and all Co-Sale Holders who elect to include their shares of
Common Stock in such sale, in each case exclusive of any shares of Common Stock
that are subject to a previously executed binding sale agreement.

(b) The Selling Holder shall give notice to each of the Co-Sale Holders of each
proposed sale giving rise to the rights of the Co-Sale Holders set forth in
Section 5.1(a) at least 10 Business Days prior to the proposed consummation of
any such sale, setting forth the number of shares of Common Stock proposed to be
so sold (the “Sold Shares”), the name and address of the proposed transferee or
transferees, the proposed amount and form of consideration and the terms and
conditions of payment offered by such proposed transferee or transferees, and a
representation that the proposed transferee or transferees have been informed of
the rights of co-sale provided for in this Section 5.1 (the “Co-Sale Notice”).
The rights of co-sale provided pursuant to this Section 5.1 must be exercised by
any Co-Sale Holder within five business days following receipt of the notice
required by the preceding sentence, by delivery of a written notice to the
Selling Holder indicating such Co-Sale Holder’s desire to exercise its rights
and specifying the number of shares of Common Stock (up to the maximum number of
shares of Common Stock as provided in Section 5.1(a)). If the proposed
transferee or transferees fail to purchase shares of Common Stock from any
Co-Sale Holder that has properly exercised its rights of co-sale under
Section 5.1(a) on the terms specified above, then the Selling Holder shall not
be permitted to make the proposed sale. If none of the Co-Sale Holders gives
such notice prior to the expiration of the five business day period for giving
such notice, then the Selling Holder may sell the Sold Shares to any Person on
terms and conditions that are no more favorable to the Selling Holder than those
set forth in the Co-Sale Notice at any time within a period ending on the later
to occur of (x) 120 days following the expiration of such period for giving
notice or (y) if a definitive agreement to sell the Sold Shares is entered into
by the Selling Holder within such 120-day period, the date on which all
applicable approvals and consents of Governmental Authorities with respect to
such proposed sale have been obtained and any applicable waiting period under
Law have expired or been terminated. If the Selling Holder has not consummated
the proposed sale within the time period set forth in the immediately preceding
sentence, then the Selling Holder shall not sell any such shares of Common Stock
without again complying with this Section 5.1.

 

13



--------------------------------------------------------------------------------

(c) If any of the Co-Sale Holders exercise their rights under Section 5.1(a),
the closing of the purchase of the shares of Common Stock with respect to which
such rights have been exercised shall take place concurrently with the closing
of the sale of the Selling Holder’s interests.

(d) The provisions of this Section 5.1 shall not apply to any proposed sale by
any Holder effected pursuant to the demand registration or piggyback provisions
of the Equity Registration Rights Agreement.

Section 5.2 Drag-Along Rights. (a) At any time prior to the IPO, if the UST
Vehicle (for purposes of this Section 5.2, the “Electing Holder”), determines to
sell, in a single transaction or a series of related transactions, to an
independent third party or parties (the “Drag-Along Buyer”), any shares of
Common Stock, the Electing Holder may require each of VEBA and Canada (the
“Non-Electing Holders”) to sell or cause to be sold up to a number of their
Owned Shares as of such date in such transaction (by merger or otherwise), equal
to the product (rounded up to the nearest whole number) obtained by multiplying
(i) the maximum number of shares of Common Stock to be included in the
contemplated sale and (ii) a fraction (A) the numerator of which is equal to the
number of shares of Common Stock held by such Non- Electing Holder and (B) the
denominator of which is equal to the number of shares of Common Stock held, in
the aggregate, by the Electing Holder and all Non-Electing Holders, to the Drag-
Along Buyer, for the same consideration per share of Common Stock and on the
same terms and conditions as the Electing Holder, subject to the provisions of
this Section 5.2 (the “Compelled Sale”) and to take such other actions with
respect thereto as set forth in Section 5.2(b) below.

(b) The Corporation, if instructed in writing by the Electing Holder, shall send
written notice (the “Compelled Sale Notice”) of the exercise of the rights
pursuant to this Section 5.2 to each of the Non-Electing Holders setting forth
the consideration per share of Common Stock to be paid pursuant to the Compelled
Sale and the other terms and conditions of the transaction. Each Non-Electing
Holder, upon receipt of the Compelled Sale Notice, will be obligated to (i) if
applicable, vote its shares of Common Stock in favor of such Compelled Sale at
any meeting of stockholders of the Corporation called to vote on or approve such
Compelled Sale (or any written consent solicited for such purpose), (ii) sell
the requisite number of its shares of Common Stock, and participate in the
Compelled Sale and (iii) otherwise take all necessary action, including, without
limitation, expressly waiving any dissenter’s rights or rights of appraisal or
similar rights, providing access to documents and records of the Corporation,
entering into an agreement reflecting the terms of the Compelled Sale (although
Non-Electing Holders shall not be required to provide representations,
warranties and indemnities other than concerning each such Holder’s valid
ownership of its shares of Common Stock free of all liens, and each such
Holder’s authority, power and right to enter into and consummate the Compelled
Sale without violating any other agreement), surrendering certificates or other
instruments representing the shares of Common Stock, duly authorized for
transfer or accompanied by a duly executed stock power, cooperating in obtaining
any applicable Governmental Approval and otherwise to cause the Corporation to
consummate such Compelled Sale. Any such Compelled Sale Notice may be rescinded
by the Electing Holders at any time prior to the execution of any agreement with
respect to a Compelled Sale by delivering written notice thereof to the
Corporation and all of the Non-Electing Holders.

 

14



--------------------------------------------------------------------------------

(c) The obligations of the Non-Electing Holders pursuant to this Section 5.2 are
subject to the satisfaction of the following conditions:

(i) in the event that the Non-Electing Holders are required to provide the
representations, warranties or indemnities in connection with the Compelled Sale
described in Section 5.2(b) above, then, each such Holder (A) will not be liable
for more than the lesser of (x) its pro rata share of such indemnification
payments (based upon the total consideration received by such Holder divided by
the total consideration received by all sellers in such Compelled Sale) and
(y) the total proceeds actually received by such Holder as consideration for its
shares of Common Stock in such Compelled Sale, and (B) such liability shall be
several and not joint with any other Person;

(ii) in the event that the Electing Holders are required to provide
representations, warranties or indemnities in connection with the Compelled Sale
(other than representations, warranties or indemnities concerning valid
ownership of its shares of Common Stock free of all liens, and authority, power
and right to enter into and consummate the Compelled Sale without violating any
other agreement) and the Electing Holder is required to indemnify the party or
parties transacting with the Corporation in the Compelled Sale, then, to the
extent such indemnification is not attributable to gross negligence or bad faith
with respect to representations, warranties or indemnities, each Non-Electing
Holder shall contribute to the extent of the lesser of (x) its pro rata share of
such indemnification payments (based upon the total consideration received by
such Holder divided by the total consideration received by all sellers in such
Compelled Sale) and (y) the total proceeds actually received by such Holder as
consideration for its shares of Common Stock in such Compelled Sale. In any such
event, such liability shall be several and not joint with any other Person. Each
Non-Electing Holder shall have full access to any and all evidences or documents
related to any such indemnification; and

(iii) if any Holder is given an option as to the form and amount of
consideration to be received, each other Holder shall be given the same option.

(d) Each Holder shall be obligated to pay his, her or its pro rata share of the
expenses incurred in connection with a consummated Compelled Sale (based upon
the total consideration received by such Holder divided by the total
consideration received by all sellers in such Compelled Sale) to the extent such
costs are incurred for the benefit of all Holders and are not otherwise paid by
the Corporation or the acquiring party (costs incurred by or on behalf of a
Holder for his, her or its sole benefit will not be considered costs of the
transaction hereunder).

 

15



--------------------------------------------------------------------------------

(e) If any Holder fails to sell to the Drag-Along Buyer its Owned Shares to be
sold pursuant to this Section 5.2, each Holder agrees that the Board shall cause
such Owned Shares to be sold to the Drag-Along Buyer on the Corporation’s books
in consideration of the purchase price, and such Drag-Along Holder’s pro rata
portion of the purchase price may be held in escrow, without interest, until
such time as he, she or it takes such actions as the Board may request in
connection with the transaction.

Section 5.3 Preemptive Rights.

(a) At any time prior to the IPO (and not including the IPO itself), the Company
shall not issue any shares of Common Stock unless, prior to such issuance, the
Company offers such shares of Common Stock to each Holder at the same price per
share and upon the same terms and conditions.

(b) Not less than 20 Business Days prior to the closing of such offering (the
“Preemptive Rights Period”), the Company shall send a written notice to each
Holder stating the number of shares of Common Stock to be offered (the
“Preemptive Rights Shares”), the proposed closing date and the price and terms
on which it proposes to offer such shares of Common Stock.

(c) Within 10 Business Days after the receipt of the notice pursuant to
Section 5.3(b), each Holder may elect, by written notice to the Company to
purchase shares of Common Stock of the Company, at the price and on the terms
specified in such notice, up to an amount equal to the product obtained by
multiplying (x) the total number of shares of Common Stock to be issued by (y) a
fraction, (A) the numerator of which is the number of shares of Common Stock of
such class held by such Holder and (B) the denominator of which is the number of
total outstanding shares of Common Stock.

(d) The closing of any such purchase of shares of Common Stock by such Holder
pursuant to this Section 5.3(d) shall occur concurrently with the closing of the
proposed issuance, as applicable, subject to adjustment to obtain any necessary
Governmental Approval.

(e) Upon the expiration of the Preemptive Rights Period, the Company shall be
entitled to sell such Preemptive Rights Shares that the Holders have not elected
to purchase for a period ending 120 days following the expiration of the
Preemptive Rights Period on terms and conditions not materially more favorable
to the purchasers thereof than those offered to the Holders. Any Preemptive
Rights Shares to be sold by the Company following the expiration of such period
must be reoffered to the Holders pursuant to the terms of this Section 5.3 or if
any such agreement to Transfer is terminated.

(f) The provisions of this Section 5.3 shall not apply to the following
issuances of shares of Common Stock:

(i) incentive shares of Common Stock issued to or for the benefit of employees,
officers, directors and other service providers of or to the Company or any
Company Subsidiary in accordance with the terms hereof or any applicable
incentive plan of the Company;

 

16



--------------------------------------------------------------------------------

(ii) securities issued upon conversion of convertible or exchangeable securities
(including warrants) of the Company or any of its subsidiaries that are
outstanding as of the date of this Agreement or were not issued in violation of
this Section 5.3; and

(iii) a subdivision of shares of Common Stock (including any share distribution
or split), any combination of shares of Common Stock (including any reverse
share split), shares issued as a dividend or other distribution on the shares of
Common Stock or any recapitalization, reorganization, reclassification or
conversion of the Company or any of its subsidiaries.

Section 5.4 Information Rights. Prior to the IPO, the Company shall use its
reasonable efforts to publish in a press release or other form of public
dissemination or deliver to each Holder (i) capsule financial information for
each fiscal quarter within 45 days after the end of such quarter and
(ii) capsule financial information for each fiscal year within 90 days after the
end of such fiscal year.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the later of
the scheduled delivery date or the first business day following such delivery
date (if scheduled for delivery on a day that is not a business day) after
having been sent by a nationally or internationally recognized overnight courier
service (charges prepaid); (c) at the time received when sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) at the time
when confirmation of successful transmission is received (or the first business
day following such receipt if the date of such receipt is not a business day) if
sent by facsimile, in each case, to the recipient at the address or facsimile
number, as applicable, indicated below:

 

If to the Corporation:

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Telephone: [                    ]

Facsimile: [                    ]

with a copy to:

[                    ]

[                    ]

[                    ]

 

17



--------------------------------------------------------------------------------

If to the UST Vehicle:

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Telephone: [                    ]

Facsimile: [                    ]

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: John J. Rapisardi

                  R. Ronald Hopkinson

Fax: (212) 504-6666

If to Canada:

7176384 Canada Inc.

1235 Bay Street, Suite 400

Toronto, ON M5R 3K4

Attention: Mr. Michael Carter

Facsimile: 416-934-5009

 

18



--------------------------------------------------------------------------------

with a copy to:

Torys LLP

79 Wellington Street, West, Suite 3000

Toronto, ON M5K 1N2

Attention: Patrice S. Walch-Watson

Facsimile: (416) 865-7380

Email: PWalch-Watson@torys.com

If to the VEBA:

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Telephone: [                    ]

Facsimile: [                    ]

with a copy to:

[                    ]

[                    ]

[                    ]

provided, however, if any party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 6.1, then
to the last addressee as so designated.

Section 6.2 Termination. All rights, restrictions and obligations hereunder
shall terminate with respect to a Holder, and this Agreement shall have no
further force and effect upon such Holder, when such Holder Beneficially Owns
less than 2% of the aggregate number of shares of Common Stock then issued and
outstanding; provided, that all rights and obligations under this Article VI
shall continue in perpetuity.

Section 6.3 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other organizational power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it has been duly authorized by all necessary corporate or
organizational action and no such further action is required, (c) it has duly
and validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles.

Section 6.4 No Third Party Beneficiaries. This Agreement shall be for the sole
and exclusive benefit of (i) the Corporation and its successors and permitted
assigns and (ii) each Holder (including any trustee thereof) and their
respective successors and permitted assigns. Nothing in this Agreement shall be
construed to give any other Person any legal or equitable right, remedy or claim
under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 6.5 No Personal Liability by the VEBA Signatory. It is expressly
understood and agreed by the parties hereto that this Agreement is being
executed and delivered by the signatory on behalf of the VEBA not individually
or personally but solely in his capacity as [Chairman of the Committee of the
VEBA] in the exercise of the powers and authority conferred and vested in him in
such capacity and under no circumstances shall the signatory have any personal
liability in an individual capacity in connection with this Agreement or any
transaction contemplated hereby.

Section 6.6 Cooperation. Each party hereto shall take such further action, and
execute such additional documents, as may be reasonably requested by any other
party hereto in order to carry out the purposes of this Agreement.

Section 6.7 Governing Law; Forum Selection. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York irrespective of the choice of laws principles of the State of New York
other than Section 5-1401 of the General Obligations Law of the State of New
York. Any action or proceeding against the parties relating in any way to this
Agreement may be brought and enforced exclusively in the courts of the State of
New York located in the Borough of Manhattan or (to the extent subject matter
jurisdiction exists therefor) the U.S. District Court for the Southern District
of New York, and the parties irrevocably submit to the jurisdiction of both
courts in respect of any such action or proceeding.

Section 6.8 WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 6.9 Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations provided by this Agreement may be
assigned by any party (whether by operation of law or otherwise), other than an
assignment to a Permitted Transferee in connection with a Transfer made in
accordance with this Agreement, without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void. Subject to the preceding sentence and except as otherwise
expressly provided herein, this Agreement shall be binding upon and benefit the
Corporation and each Holder. Except for a Permitted Transferee, no purchaser or
recipient of shares of Common Stock from a Holder shall have any rights under
this Agreement.

Section 6.10 After Acquired Securities. All of the provisions of this Agreement
shall apply to all of the Voting Securities now Beneficially Owned or that may
be issued or Transferred hereafter to any Holder hereto in consequence of any
additional issuance, purchase, exchange or reclassification of any of the Voting
Securities, corporate reorganization, or any other form or recapitalization,
consolidation, merger, share split or share divide, or that are acquired by a
Holder in any other manner.

Section 6.11 Entire Agreement. This Agreement (together with the Annex) contains
the final, exclusive and entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, among
the parties with respect to the subject matter hereof and thereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any party with respect to
the transactions contemplated hereby or thereby other than those expressly set
forth herein or therein, and none shall be deemed to exist or be inferred with
respect to the subject matter hereof.

 

20



--------------------------------------------------------------------------------

Section 6.12 Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law. If any term or provision of this Agreement, or the application thereof to
any Person or any circumstance, is held to be illegal, invalid or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision and (b) the remainder of
this Agreement or such term or provision and the application of such term or
provision to other Persons or circumstances shall remain in full force and
effect and shall not be affected by such illegality, invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
legality, validity or enforceability of such term or provision, or the
application thereof, in any jurisdiction.

Section 6.13 Enforcement of this Agreement. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall, without the posting of a bond, be
entitled, subject to a determination by a court of competent jurisdiction, to an
injunction or injunctions to prevent any such failure of performance under, or
breaches of, this Agreement, and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to all other remedies
available at law or in equity, and each party agrees that it will not oppose the
granting of such relief on the basis that the requesting party has an adequate
remedy at law.

Section 6.14 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the parties.

Section 6.15 Headings. The descriptive headings of the Articles, Sections and
paragraphs of, and the Annex to, this Agreement are included for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit, modify or affect any of the provisions hereof.

Section 6.16 Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same Agreement. All signatures of
the parties may be transmitted by facsimile or electronic delivery, and each
such facsimile signature or electronic delivery signature (including a pdf
signature) will, for all purposes, be deemed to be the original signature of the
party whose signature it reproduces and be binding upon such party.

 

21



--------------------------------------------------------------------------------

Section 6.17 UST Vehicle. Notwithstanding anything in this Agreement to the
contrary, the UST Vehicle shall only be bound by this Agreement in its capacity
as stockholder and nothing in this Agreement shall be binding on or create any
obligation on the part of the US Treasury in any other capacity or any branch or
agency of the United States Government or subdivision thereof.

Section 6.18 Canada. Notwithstanding anything in this Agreement to the contrary,
Canada shall only be bound by this Agreement in its capacity as stockholder and
nothing in this Agreement shall be binding on or create any obligation on the
part of Canada in any other capacity or any branch or agency of the Canadian
Government or subdivision thereof.

Section 6.19 Time Periods. Unless otherwise specified in this Agreement, an
action required under this Agreement to be taken within a certain number of days
shall be taken within that number of calendar days (and not business days);
provided, however, that if the last day for taking such action falls on a day
that is not a business day, the period during which such action may be taken
shall be automatically extended to the next business day.

[Remainder of the page intentionally blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Stockholders Agreement on the date first above written.

 

[NEW GM NAME] By:  

 

Name:  

 

Title:  

 

 

[UST VEHICLE] By:  

 

Name:  

 

Title:  

 

 

7176384 CANADA INC. By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

UAW RETIREE MEDICAL BENEFITS TRUST, A VOLUNTARY EMPLOYEES’ BENEFICIARY
ASSOCIATION By:  

[TRUSTEE]

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO THE STOCKHOLDERS AGREEMENT



--------------------------------------------------------------------------------

Annex I

 

Holder

  

Number of Initial Shares of

Common Stock

  

Series and Number of Initial

Shares of Preferred Stock

UST Vehicle       Canada       VEBA       Total:      

 

Holder

  

Number of Shares of Common

Stock for which Warrant is

Exercisable

VEBA   



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF VEBA WARRANT

WARRANT AGREEMENT

dated as of [            ], 2009

between

[NGMCO, Inc.]

and

[—]

as Warrant Agent



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

      Section 1.01.   Certain Definitions    1

ARTICLE 2

ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS

      Section 2.01.   Issuance of Warrants    9 Section 2.02.   Execution and
Authentication of Warrants    9 Section 2.03.   Form of Warrant Certificates   
10 Section 2.04.   Transfer Restrictions and Legends    10 Section 2.05.  
Transfer, Exchange and Substitution    11 Section 2.06.   Global Warrants    12
Section 2.07.   Surrender of Warrant Certificates    14

ARTICLE 3

EXERCISE AND SETTLEMENT OF WARRANTS

      Section 3.01.   Exercise of Warrants    14 Section 3.02.   Procedure for
Exercise    14 Section 3.03.   Settlement of Warrants    15 Section 3.04.  
Delivery of Common Stock    15 Section 3.05.   No Fractional Shares to Be Issued
   16 Section 3.06.   Acquisition of Warrants by Company    16 Section 3.07.  
Direction of Warrant Agent    17

ARTICLE 4

[RESERVED]

     

ARTICLE 5

ADJUSTMENTS

      Section 5.01.   Adjustments to Exercise Price    17 Section 5.02.  
Adjustments to Number of Warrants    21 Section 5.03.   Certain Distributions of
Rights and Warrants; Shareholder Rights Plan    21 Section 5.04.   No Impairment
   23 Section 5.05.   Other Adjustments if Net Share Settlement Applies    23

 

ii



--------------------------------------------------------------------------------

Section 5.06.   Discretionary Adjustments    23 Section 5.07.   Restrictions on
Adjustments    23 Section 5.08.   Deferral of Adjustments    24 Section 5.09.  
Recapitalizations, Reclassifications and Other Changes    25 Section 5.10.  
Consolidation, Merger and Sale of Assets    29 Section 5.11.   Common Stock
Outstanding    30 Section 5.12.   Covenant to Reserve Shares for Issuance on
Exercise    30 Section 5.13.   Calculations Final    30 Section 5.14.   Notice
of Adjustments    31 Section 5.15.   Warrant Agent Not Responsible for
Adjustments or Validity    31 Section 5.16.   Statements on Warrants    31

ARTICLE 6

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

      Section 6.01.   No Rights as Stockholders    32 Section 6.02.   Mutilated
or Missing Warrant Certificates    32 Section 6.03.   Modification, Waiver and
Meetings    32

ARTICLE 7

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

      Section 7.01.   Payment of Certain Taxes    33 Section 7.02.   Change of
Warrant Agent    33 Section 7.03.   Compensation; Further Assurances    35
Section 7.04.   Reliance on Counsel    35 Section 7.05.   Proof of Actions Taken
   35 Section 7.06.   Correctness of Statements    35 Section 7.07.   Validity
of Agreement    36 Section 7.08.   Use of Agents    36 Section 7.09.   Liability
of Warrant Agent    36 Section 7.10.   Legal Proceedings    36 Section 7.11.  
Other Transactions in Securities of the Company    36 Section 7.12.   Actions as
Agent    37 Section 7.13.   Appointment and Acceptance of Agency    37 Section
7.14.   Successors and Assigns    37

 

iii



--------------------------------------------------------------------------------

Section 7.15.   Notices    37 Section 7.16.   Applicable Law    38 Section 7.17.
  Benefit of this Warrant Agreement    38 Section 7.18.   Registered
Warrantholders    38 Section 7.19.   Inspection of this Warrant Agreement    38
Section 7.20.   Headings    39 Section 7.21.   Counterparts    39 EXHIBIT A  
FORM OF RESTRICTIVE LEGEND FOR WARRANTS    A-l EXHIBIT B   FORM OF RESTRICTIVE
LEGEND FOR COMMON STOCK    B-1 EXHIBIT C   FORM OF GLOBAL WARRANT LEGEND    C-l
EXHIBIT D   FORM OF WARRANT CERTIFICATE    D-l EXHIBIT E   FORM OF CERTIFICATE
OF COMPLIANCE WITH TRANSFER RESTRICTIONS    E-l EXHIBIT F   FORM OF COMMON STOCK
REQUISITION ORDER    F-l

 

iv



--------------------------------------------------------------------------------

WARRANT AGREEMENT

This Warrant Agreement (“Warrant Agreement”) dated as of [            ], 2009 is
between [NGMCO, Inc.], a corporation organized under the laws of Delaware (the
“Company”), and [— ] (the “Warrant Agent”).

WITNESSETH THAT:

WHEREAS, pursuant to the UAW Retiree Settlement Agreement dated as of
[            ], 2009 between the Company, by and through its attorneys, and the
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America, by and through its attorneys (the “UAW Retiree Settlement
Agreement”), the Company has agreed to issue to the Initial Warrantholder (as
defined below) an aggregate initial Number of Warrants issued hereunder equal to
15,151,515, each of which is exercisable for one share of Common Stock (as
defined below);

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants;

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“$” refers to such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Adjustment Event” has the meaning set forth in Section 5.08.

“Agent Members” has the meaning set forth in Section 2.06(c).

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

“Black Scholes Proportion” has the meaning given to it in the definition of
“Change of Control Payment Amount.”

“Black Scholes Warrant Value” as of any date, shall mean the value of a Warrant
to purchase one share of Common Stock (as determined in good faith by the Board
of Directors based upon the advice of an independent investment bank of national
standing selected by the Board of Directors and reasonably acceptable to the
Warrant Agent) and shall be determined by customary investment banking practices
using the Black Scholes model. For purposes of calculating such amount, (1) the
term of the Warrants will be the period from the date of determination until the
Expiration Date, (2) the price of each share of Common Stock will be the Current
Market Price as of the date of determination, (3) the assumed volatility will be
determined by such independent investment banking firm as of the date of
determination, (4) the assumed risk-free rate will equal the yield on the seven
year U.S. Treasury securities and (5) any other assumptions shall be made by the
Board of Directors in good faith based upon the advice of such independent
investment bank at the time of determination.

 

1



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Warrant Agent.

“Business Day” means any day other than a Saturday or Sunday or other than a day
on which banking institutions in New York City, New York are authorized or
obligated by law or executive order to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of the Company and all
warrants or options to acquire such capital stock.

“Carryover Warrants” shall mean, for each Warrant, that portion of such Warrant
equal to one minus the Black Scholes Proportion.

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Certificated Warrant” means a Warrant represented by a Warrant Certificate, in
definitive, fully registered form.

“Change of Control Date” shall mean the date on which a Change of Control Event
is consummated.

“Change of Control Estimated Payment Amount” shall mean, in respect of any
Change of Control Event, an estimate of the Change of Control Payment Amount
payable on the applicable Change of Control Payment Date, as determined in good
faith by the Board of Directors, based upon the advice of an independent
investment bank of national standing selected by the Board of Directors and
reasonably acceptable to the Warrant Agent, as of a date no more than 20
Business Days and no less than 15 Business Days prior to the Change of Control
Date, in a manner consistent with the terms of this Warrant Agreement and the
Warrants, including the definitions of Black Scholes Warrant Value and Change of
Control Payment Amount.

 

2



--------------------------------------------------------------------------------

“Change of Control Event” shall mean (i) the acquisition by a Person (other than
the Company or a subsidiary of the Company) in a tender offer or a series of
related tender offers of 80% or more of the outstanding Common Stock (determined
on a fully-diluted basis), (ii) the consolidation or merger of the Company with
or into another Person (other than a subsidiary of the Company), or (iii) a sale
of all or substantially all of the Company’s assets, in each of clauses
(i) through (iii) in which all or any portion of the consideration paid or
exchanged for Common Stock, or into which Common Stock is converted, consists of
Other Property.

“Change of Control Payment Amount” shall mean an amount in Cash equal to the
product of (1) the Black Scholes Warrant Value of a Warrant on a Change of
Control Date immediately prior to the consummation of such Change of Control
Event multiplied by (2) a fraction, (x) the numerator of which is the fair
market value of the Other Property received in exchange for a share of Common
Stock in a Change of Control Event as of the Change of Control Date (as
determined by an independent investment bank of national standing selected by
the Company and determined by customary investment banking practices) and
(y) the denominator of which is the sum of (a) the Closing Sale Price of the
Registered and Listed Shares received in exchange for a share of Common Stock in
a Change of Control Event as of the Change of Control Date (if any), and (b) the
fair market value (determined as above) of the Other Property as of the Change
of Control Date received in exchange for a share of Common Stock in a Change of
Control Event (such fraction referred to herein as the “Black Scholes
Proportion”).

For purposes of determining the Change of Control Payment Amount, if holders of
Common Stock are entitled to receive differing forms or types of consideration
in any transaction or series of transactions contemplated by the definition of
“Change of Control Event,” each holder shall be deemed to have received the same
proportion of Other Property and Registered and Listed Shares that all holders
of Common Stock in the aggregate elected or were required to receive in such
transaction or transactions.

“Change of Control Payment Date” has the meaning set forth in Section 5.09(e).

“Close of Business” means 5:00 p.m. New York City time.

“Closing Date” has the meaning given thereto in the Master Sale and Purchase
Agreement dated as of June 1, 2009 by and among General Motors Corporation,
Saturn LLC, Saturn Distribution Corporation, Chevrolet-Saturn of Harlem, Inc.
and the Company, as may be amended, modified or supplemented in accordance with
its terms.

“Closing Sale Price” means, as of any date, the last reported per share sales
price of a share of Common Stock or any other security on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on the New York Stock Exchange, or if the
Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted; provided, however, that in the absence of such
quotations, the Board of Directors will make a good faith determination of the
Closing Sale Price.

 

3



--------------------------------------------------------------------------------

If during a period applicable for calculating Closing Sale Price, an issuance,
distribution, subdivision, combination or other transaction or event occurs that
requires an adjustment to the Exercise Price or Number of Warrants pursuant to
Article 5 hereof, Closing Sale Price shall be calculated for such period in a
manner determined by the Company to appropriately reflect the impact of such
issuance, distribution, subdivision or combination on the price of the Common
Stock during such period.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
authorized at the date of this Warrant Agreement or as such stock may be
constituted from time to time. Subject to the provisions of Section 5.09 and
Section 5.10, shares issuable upon exercise of Warrants shall include only
shares of the class designated as Common Stock of the Company as of the date of
this Warrant Agreement or shares of any class or classes resulting from any
reclassification or reclassifications or change or changes thereof and that have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company,
and if at any time there shall be more than one such resulting class, the shares
of each such class then so issuable shall be substantially in the proportion
that the total number of shares of such class resulting from all such
reclassifications or changes bears to the total number of shares of all such
classes resulting from such reclassifications or changes.

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be its Chief Executive Officer, its
Chief Financial Officer, its Treasurer, an Assistant Treasurer, or its
Controller, and delivered to the Warrant Agent.

“Current Market Price” means, (i) in connection with a dividend, issuance or
distribution, the volume weighted average price per share of Common Stock for
the twenty (20) Trading Days ending on, but excluding, the earlier of the date
in question and the Trading Day immediately preceding the Ex-Date for such
dividend, issuance or distribution and (ii) in connection with a determination
of Black Scholes Warrant Value, the volume weighted average price per share of
Common Stock for the twenty (20) Trading Days ending on, but excluding, the date
of determination, in each case, for the regular trading session (including any
extensions thereof, without regard to pre-open or after hours trading outside of
such regular trading session) as reported on the New York Stock Exchange, or if
the Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted, whichever is applicable, as published by Bloomberg at
4:15 P.M., New York City time (or 15 minutes following the end of any extension
of the regular trading session), on such Trading Day, on Bloomberg page “[ ].[N]
<Equity> AQR.”, or if such volume weighted average price is unavailable or in
manifest error, the market value of one share of Common Stock during such twenty
(20) Trading Day period determined using a volume weighted average price method
by an independent nationally recognized investment bank or other qualified
financial institution selected by the Board of Directors and reasonably
acceptable to the Warrant Agent. If the Common Stock is not traded on the New
York Stock Exchange or any U.S. national or regional securities exchange or
quotation system, the Current Market Price shall be the price per share of
Common Stock that the Company could obtain from a willing buyer for shares of
Common Stock sold by the Company from authorized but unissued shares of Common
Stock, as such price shall be reasonably determined in good faith by the
Company’s Board of Directors.

 

4



--------------------------------------------------------------------------------

“Cut-Off Time” has the meaning set forth in Section 5.09(e).

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date” has the meaning set forth in Section 5.08.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.

“Exercise Date” has the meaning set forth in Section 3.02(b).

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit D hereto.

“Exercise Price” means initially $126.92 per Warrant, subject to adjustment
pursuant to Article 5.

“Expiration Date” means, for any Warrant, December 31, 2015, regardless of
whether such date is a Trading Day.

“Full Physical Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Full Physical
Share Amount in exchange for payment by the Warrantholder of the Exercise Price.

“Full Physical Share Amount” has the meaning set forth in Section 3.03(b).

“Global Warrant” means a Warrant in the form of a permanent global Warrant
Certificate, in definitive, fully registered form.

“Global Warrant Legend” means the legend set forth in Section 2.06(b).

“Initial Warrantholder” means UAW Retiree Medical Benefits Trust, a voluntary
employees’ beneficiary association or any “affiliate” thereof (as defined under
Rule 144 under the Securities Act).

 

5



--------------------------------------------------------------------------------

“Net Share Amount” has the meaning set forth in Section 3.03(c).

“Net Share Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Net Share
Amount without any payment therefor.

“Net Share Settlement Price” means, as of any date, the volume weighted average
price per share of Common Stock for the twenty (20) Trading Days prior to the
date of determination of the Net Share Settlement Price for the regular trading
session (including any extensions thereof, without regard to pre-open or after
hours trading outside of such regular trading session) as reported on the New
York Stock Exchange, or if the Common Stock or such other security is not listed
on the New York Stock Exchange, as reported by the principal U.S. national or
regional securities exchange or quotation system on which the Common Stock or
such other security is then listed or quoted, whichever is applicable, as
published by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following
the end of any extension of the regular trading session), on such Trading Day,
on Bloomberg page “[ ].[N] <Equity> AQR.”, or if such volume weighted average
price is unavailable or in manifest error, the market value of one share of
Common Stock during such twenty (20) Trading Day period determined using a
volume weighted average price method by an independent nationally recognized
investment bank or other qualified financial institution reasonably acceptable
to the Warrant Agent. If the Common Stock is not traded on the New York Stock
Exchange or any U.S. national or regional Securities exchange or quotation
system, the Net Share Settlement Price shall be the price per share of Common
Stock that the Company could obtain from a willing buyer for shares of Common
Stock sold by the Company from authorized but unissued shares of Common Stock,
as such prices shall be reasonably determined in good faith by the Company’s
Board of Directors.

If during a period applicable for calculating Net Share Settlement Price, an
issuance, distribution, subdivision, combination or other transaction or event
occurs that requires an adjustment to the Exercise Price or Number of Warrants
pursuant to Article 5 hereof, the Net Share Settlement Price shall be calculated
for such period in a manner determined by the Company to appropriately reflect
the impact of such issuance, distribution, subdivision or combination on the
price of the Common Stock during such period.

“New Warrant Exercise Price” shall be equal to the product of (i) the Exercise
Price then in effect and (ii) one minus the Black Scholes Proportion.

“New Warrants” has the meaning set forth in Section 5.09(e).

“Number of Warrants” means, for a Warrant Certificate, the “Number of “Warrants”
specified on the face of such Warrant Certificate (or, in the case of a Global
Warrant, on Schedule A to such Warrant Certificate), subject to adjustment
pursuant to Article 5.

 

6



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chief Executive Officer, its Chief
Financial Officer, its Treasurer, an Assistant Treasurer, or its Controller.

“Other Property” means any cash, property or other securities other than
Registered and Listed Shares.

“Open of Business” means 9:00 a.m., New York City time.

“Parent Exercise Price” means, with respect to each Parent Warrant Agreement,
the ‘Exercise Price’ as such term is defined in such Parent Warrant Agreement.

“Parent Warrant Agreement” means each warrant agreement dated as of [    ], 2009
between [NGMCO, Inc.] and [    ] as Warrant Agent pursuant to which General
Motors Corporation was the ‘Initial Warrantholder’ as defined therein.

“Parent Warrants” means the warrants issued pursuant to the Parent Warrant
Agreements.

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any Cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
Cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

“Redemption” has the meaning set forth in Section 5.09(e).

“Redemption Notice” has the meaning set forth in Section 5.09(e).

“Reference Property” has the meaning set forth in Section 5.09(a).

“Registered and Listed Shares” shall mean shares of the common stock of the
surviving entity in a consolidation, merger, or combination or the acquiring
entity in a tender offer, except that if the surviving entity or acquiring
entity has a parent corporation, it shall be the shares of the common stock of
the parent corporation, provided, that, in each case, such shares (i) have been
registered (or will be registered within 30 calendar days following the Change
of Control Date) under Section 12 of the Exchange Act with the Securities and
Exchange Commission, and (ii) are listed for trading on the New York Stock
Exchange or any other national securities exchange (or will be so listed or
admitted within 30 calendar days following the Change of Control Date).

“Reorganization Event” has the meaning set forth in Section 5.09(a).

 

7



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Trading Day immediately following the Exercise Date for such Warrant.

“Shareholders Agreement” means the Stockholders Agreement, dated as of
[            ], by and among [            ], as may be amended, modified or
supplemented in

accordance with its terms.

“Trading Day” means (i) if the applicable security is listed on the New York
Stock Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or other
national securities exchange or market, a day on which the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or such
other national securities exchange or market is open for business or (iii) if
the applicable security is not so listed, admitted for trading or quoted, any
Business Day.

“Trigger Event” has the meaning set forth in Section 5.03.

“UAW Retiree Settlement Agreement” has the meaning set forth in the Recitals.

“Unit of Reference Property” has the meaning set forth in Section 5.09(a).

“Unit Value” has the meaning set forth in Section 5.09(c).

“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president” of the
Company.

“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.

“Warrant” means a warrant of the Company exercisable for one share of Common
Stock as provided herein, and issued pursuant to this Warrant Agreement with the
terms, conditions and rights set forth in this Warrant Agreement.

“Warrant Agent” means [—], in its capacity as warrant agent hereunder.

“Warrant Certificate” means any certificate representing Warrants satisfying the
requirements set forth in Section 2.03.

“Warrant Register” has the meaning set forth in Section 2.05.

“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS

Section 2.01. Issuance of Warrants. (a) The Company shall execute and deliver to
the Warrant Agent, for authentication and delivery to the Initial Warrantholder
on the Closing Date, a single Certificated Warrant in the name of the Initial
Warrantholder, together with an Authentication Order with respect thereto,
evidencing an initial aggregate Number of Warrants equal to 15,151,515 (such
Number of Warrants subject to adjustment from time to time as described herein).
The Warrant Agent shall, upon receipt of such Certificated Warrant and
Authentication Order, authenticate and deliver such Certificated Warrant to the
Initial Warrantholder in accordance with Section 2.02 and register the Initial
Warrantholder as the Warrantholder of such Warrants in accordance with
Section 2.05. All such Warrants shall be dated as of the Closing Date.

(b) Except as set forth in Section 2.05 and Section 6.02, the Warrants issued to
the Initial Warrantholder on the Closing Date shall be the only Warrants issued
or outstanding under this Warrant Agreement.

(c) All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof.

Section 2.02. Execution and Authentication of Warrants. (a) Warrants shall be
executed on behalf of the Company by any Executive Vice President, any Senior
Vice President, and any Vice President of the Company and attested by its
Secretary or any one of its Assistant Secretaries. The signature of any of these
officers on Warrants may be manual or facsimile. Typographical and other minor
errors or defects in any such signature shall not affect the validity or
enforceability of any Warrant that has been duly authenticated and delivered by
the Warrant Agent.

(b) Warrants bearing the manual or facsimile signatures of individuals, each of
whom was, at the time he or she signed such Warrant or his or her facsimile
signature was affixed to such Warrant, as the case may be, a proper officer of
the Company, shall bind the Company, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Warrants or did not hold such offices at the date of such
Warrants.

(c) No Warrant shall be entitled to any benefit under this Warrant Agreement or
be valid or obligatory for any purpose unless there appears on such Warrant a
certificate of authentication substantially in the form provided for herein
executed by the Warrant Agent by manual or facsimile signature, and such
certificate upon any Warrant shall be conclusive evidence, and the only
evidence, that such Warrant has been duly authenticated and delivered hereunder.

 

9



--------------------------------------------------------------------------------

Section 2.03. Form of Warrant Certificates. Each Warrant Certificate shall be in
substantially the form set forth in Exhibit D hereto and shall have such
insertions as are appropriate or required by this Warrant Agreement and may have
such letters, numbers or other marks of identification and such legends and
endorsements, stamped, printed, lithographed or engraved thereon, as the Company
may deem appropriate and as are not inconsistent with the provisions of this
Warrant Agreement, such as may be required to comply with this Warrant
Agreement, any law or any rule of any securities exchange on which Warrants may
be listed, and such as may be necessary to conform to customary usage.

Section 2.04. Transfer Restrictions and Legends. This Section 2.04 shall not
apply to Warrants and Common Stock which have been issued, distributed or sold
pursuant to an effective registration statement.

(a) Each Warrant issued hereunder shall bear the legend set forth in Exhibit A
hereto.

(i) Warrants may not be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by a Warrantholder except (A) in compliance
with applicable transfer restrictions set forth in the Shareholders Agreement
and (B)(I) pursuant to a registration statement that has become effective under
the Securities Act or (II) pursuant to an exemption from the registration
requirements of the Securities Act, including Rule 144 under the Securities Act.

(ii) Any Warrants as to which such restrictions on transfer shall have expired
in accordance with their terms such that they can be freely sold without limits
under the Securities Act and any applicable state securities law may, upon
surrender of the Warrant Certificates representing such Warrants for exchange
pursuant to Section 2.05 in accordance with the procedures of the Warrant Agent
(together with any legal opinions, certifications or other evidence as may
reasonably be required by the Company or the Warrant Agent in order to determine
that the proposed transfer is being made in compliance with the Securities Act
and applicable state securities laws), be exchanged for a new Warrant
Certificate for a like Number of Warrants, which shall not bear such legend.

(b) All shares of Common Stock issued to a Warrantholder upon exercise of a
Warrant shall bear the legend set forth in Exhibit B hereto.

(i) Shares of Common Stock issued to a Warrantholder upon exercise of a Warrant
may not be reoffered, sold, assigned, transferred, pledged, encumbered or
otherwise disposed of by such Warrantholder except (A) in compliance with
applicable transfer restrictions set forth in the Shareholders Agreement and
(B)(I) pursuant to a registration statement that has become effective under the
Securities Act or (II) pursuant to an exemption from the registration
requirements of the Securities Act, including Rule 144 under the Securities Act.

 

10



--------------------------------------------------------------------------------

(ii) Any such shares of Common Stock as to which such restrictions on transfer
shall have expired in accordance with their terms such that the shares of Common
Stock can be freely sold without limits under the Securities Act and any
applicable state securities law may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock (together with any legal
opinions, certifications or other evidence as may reasonably be required by the
Company or the transfer agent in order to determine that the proposed transfer
is being made in compliance with the Securities Act and applicable state
securities laws), be exchanged for a new certificate or certificates for a like
number of shares of Common Stock, which shall not bear such legend.

(c) Any Warrant that is purchased or owned by the Company or any “affiliate”
thereof (as defined under Rule 144 under the Securities Act) may not be resold
by the Company or such affiliate unless registered under the Securities Act or
resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Warrants no longer being
“restricted securities” (as defined in Rule 144 under the Securities Act).

Section 2.05. Transfer, Exchange and Substitution. (a) Warrants shall be issued
in registered form only. The Company shall cause to be kept at the office of the
Warrant Agent, and the Warrant Agent shall maintain, a register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Company may
prescribe, the Company shall provide for the registration of Warrants and
transfers, exchanges or substitutions of Warrants as herein provided. All
Warrants issued upon any registration of transfer or exchange of or substitution
for Warrants shall be valid obligations of the Company, evidencing the same
obligations, and entitled to the same benefits under this Warrant Agreement, as
Warrants surrendered for such registration of transfer, exchange or
substitution.

(b) A Warrantholder may transfer a Warrant only upon surrender of such Warrant
for registration of transfer. Warrants may be presented for registration of
transfer and exchange at the offices of the Warrant Agent with a written
instruction of transfer in form satisfactory to the Warrant Agent, duly executed
by such Warrantholder or by such Warrantholder’s attorney, duly authorized in
writing. Such Warrantholder will also provide a written certificate
(substantially in the form of Exhibit E hereto) to the effect that such transfer
will comply with the appropriate transfer restrictions applicable to such
Warrants. The Warrant Agent shall be entitled to conclusively rely upon any such
certification in connection with the transfer of a Warrant hereunder and shall
have no responsibility to monitor or verify whether any such transfer complies
with the requirements hereunder or otherwise complies with the Securities Act.
No such transfer shall be effected until, and the transferee shall succeed to
the rights of a Warrantholder only upon, final acceptance and registration of
the transfer in the Warrant Register by the Warrant Agent. Prior to the
registration of any transfer of a Warrant by a Warrantholder as provided herein,
the Company, the Warrant Agent, and any agent of the Company or the Warrant
Agent may treat the Person in whose name Warrants are registered as the owner
thereof for all purposes and as the Person entitled to exercise the rights
represented thereby, any notice to the contrary notwithstanding.

 

11



--------------------------------------------------------------------------------

(c) Every Warrant presented or surrendered for registration of transfer or for
exchange or substitution shall (if so required by the Company or the Warrant
Agent) be duly endorsed, or be accompanied by a duly executed instrument of
transfer in form satisfactory to the Company and the Warrant Agent, by the
holder thereof or such Warrantholder’s attorney duly authorized in writing.

(d) When Warrants are presented to the Warrant Agent with a request to register
the transfer of, or to exchange or substitute, such Warrants, the Warrant Agent
shall register the transfer or make the exchange or substitution as requested if
its requirements for such transactions and any applicable requirements hereunder
are satisfied. To permit registrations of transfers, exchanges and
substitutions, the Company shall execute Warrant Certificates at the Warrant
Agent’s request and the Warrant Agent shall countersign and deliver such Warrant
Certificates. No service charge shall be made for any registration of transfer
or exchange of or substitution for Warrants, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer of Warrants.

(e) A Certified Warrant may be exchanged at the option of the holder or holders
thereof, when presented or surrendered in accordance with this Warrant
Agreement, for another Warrant Certificate or other Warrant Certificates of like
tenor and representing in the aggregate a like Number of Warrants. If less than
all Warrants represented by a Certificated Warrant are transferred, exchanged or
substituted in accordance with this Warrant Agreement, the Warrant Certificate
shall be surrendered to the Warrant Agent and a new Warrant Certificate for a
Number of Warrants equal to the Warrants represented by such Warrant Certificate
that were not transferred, exchanged or substituted, registered in such name or
names as may be directed in writing by the surrendering Warrantholder, shall be
executed by the Company and delivered to the Warrant Agent and the Warrant Agent
shall countersign such new Warrant Certificate and shall deliver such new
Warrant Certificate to the Person or Persons entitled to receive the same.

Section 2.06. Global Warrants. (a) The Warrants shall initially be issued in the
form of Certificated Warrants. However, if the Warrants are sold pursuant to an
effective registration statement filed with the SEC, or if the Company so elects
at any time, any Certificated Warrants may be presented to the Warrant Agent by
Warrantholders in exchange for one or more Global Warrants up to the aggregate
Number of Warrants then outstanding, to be registered in the name of the
Depositary, or its nominee, and delivered by the Warrant Agent to the
Depositary, or its custodian, for crediting to the accounts of its participants
pursuant to the procedures of the Depositary. Upon such presentation, the
Company shall execute a Global Warrant representing such aggregate Number of
Warrants and deliver the same to the Warrant Agent for authentication and
delivery in accordance with Section 2.02.

(b) Any Global Warrant shall bear the legend substantially in the form set forth
in Exhibit C hereto (the “Global Warrant Legend”).

 

12



--------------------------------------------------------------------------------

(c) So long as a Global Warrant is registered in the name of the Depositary or
its nominee, members of, or participants in, the Depositary (“Agent Members”)
shall have no rights under this Warrant Agreement with respect to the Global
Warrant held on their behalf by the Depositary or the Warrant Agent as its
custodian, and the Depositary may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant Agent as the absolute owner of such
Global Warrant for all purposes. Accordingly, any such owner’s beneficial
interest in such Global Warrant will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility with respect to such records maintained by the
Depositary or its nominee or its Agent Members. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Warrant Agent or any agent of the
Company or the Warrant Agent from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or impair, as between
the Depositary and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Warrantholder.

(d) Any holder of a Global Warrant registered in the name of the Depositary or
its nominee shall, by acceptance of such Global Warrant, agree that transfers of
beneficial interests in such Global Warrant may be effected only through a
book-entry system maintained by the holder of such Global Warrant (or its
agent), and that ownership of a beneficial interest in Warrants represented
thereby shall be required to be reflected in book-entry form.

(e) Transfers of a Global Warrant registered in the name of the Depositary or
its nominee shall be limited to transfers in whole, and not in part, to the
Company, the Depositary, their successors, and their respective nominees.
Interests of beneficial owners in a Global Warrant registered in the name of the
Depositary or its nominee shall be transferred in accordance with the rules and
procedures of the Depositary.

(f) A Global Warrant registered in the name of the Depositary or its nominee
shall be exchanged for Certificated Warrants only if the Depositary (A) has
notified the Company that it is unwilling or unable to continue as or ceases to
be a clearing agency registered under Section 17A of the Exchange Act and (B) a
successor to the Depositary registered as a clearing agency under Section 17A of
the Exchange Act is not able to be appointed by the Company within 90 days or
the Depositary is at any time unwilling or unable to continue as Depositary and
a successor to the Depositary is not able to be appointed by the Company within
90 days. In any such event, a Global Warrant registered in the name of the
Depositary or its nominee shall be surrendered to the Warrant Agent for
cancellation, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, to each beneficial owner identified by the Depositary,
in exchange for such beneficial owner’s beneficial interest in such Global
Warrant, Certificated Warrants representing, in the aggregate, the Number of
Warrants theretofore represented by such Global Warrant with respect to such
beneficial owner’s respective beneficial interest. Any Certificated Warrant
delivered in exchange for an interest in a Global Warrant pursuant to this
Section 2.06(f) shall not bear the Global Warrant Legend. Interests in the
Global Warrant may not be exchanged for Certificated Warrants other than as
provided in this Section 2.06(f).

 

13



--------------------------------------------------------------------------------

(g) The holder of a Global Warrant registered in the name of the Depositary or
its nominee may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Warrantholder is entitled to take under this Warrant
Agreement or the Warrant.

Section 2.07. Surrender of Warrant Certificates. Any Warrant Certificate
surrendered for registration of transfer, exchange, substitution or exercise of
Warrants represented thereby shall, if surrendered to the Company, be delivered
to the Warrant Agent, and all Warrant Certificates surrendered or so delivered
to the Warrant Agent shall be promptly cancelled by the Warrant Agent and shall
not be reissued by the Company and, except as provided in this Article 2 in case
of an exchange, transfer or substitution, or Article 3 in case of the exercise
of less than all Warrants represented thereby, or Section 6.02 in case of
mutilation, no Warrant Certificate shall be issued hereunder in lieu thereof The
Warrant Agent shall deliver to the Company from time to time or otherwise
dispose of such cancelled Warrant Certificates as the Company may direct.

ARTICLE 3

EXERCISE AND SETTLEMENT OF WARRANTS

Section 3.01. Exercise of Warrants. At any time prior to 5:00 p.m., New York
City time, on the Expiration Date, a Warrantholder shall be entitled to
exercise, in accordance with this Article 3, the full Number of Warrants
represented by any Warrant Certificate then registered in such Warrantholder’s
name (which may include fractional Warrants) or any portion thereof (which shall
not include any fractional Warrants). Any Warrants not exercised prior to such
time shall expire unexercised.

Section 3.02. Procedure for Exercise. (a) To exercise a Warrant (i) in the case
of a Certificated Warrant, the Warrantholder must surrender the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor warrant agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with any
applicable transfer taxes as set forth in Section 7.01(b), or (ii) in the case
of a Global Warrant, the Warrantholder must comply with the procedures
established by the Depositary for the exercise of Warrants.

(b) The date on which a Warrantholder complies with the requirements for
exercise set forth in this Section 3.02 in respect of a Warrant is the “Exercise
Date” for such Warrant. However, if such date is not a Trading Day or the
Warrantholder satisfies such requirements after the Close of Business on a
Trading Day, then the Exercise Date shall be the immediately succeeding Trading
Day, unless that Trading Day falls after the Expiration Date, in which case the
Exercise Date shall be the immediately preceding Trading Day.

 

14



--------------------------------------------------------------------------------

Section 3.03. Settlement of Warrants. (a) Full Physical Settlement shall apply
to each Warrant unless the Warrantholder elects for Net Share Settlement to
apply upon exercise of such Warrant. Such election shall be made (i) in the case
of a Certificated Warrant, in the Exercise Notice for such Warrant, or (ii) in
the case of a Global Warrant, in accordance with the procedures established by
the Depositary for the exercise of Warrants.

(b) If Full Physical Settlement is applicable with respect to the exercise of a
Warrant, then, for each Warrant exercised hereunder, prior to 11:00 a.m., New
York City time, on the Settlement Date for such Warrant, the Warrantholder shall
pay the Exercise Price (determined as of such Exercise Date) by federal wire or
other immediately available funds payable to the order of the Company to the
account maintained by the Warrant Agent and notified to the Warrantholder in
accordance with Section 7.15, and on the Settlement Date, following receipt by
the Warrant Agent of such Exercise Price, the Company shall cause to be
delivered to the Warrantholder one share of Common Stock (the “Full Physical
Share Amount”), together with Cash in respect of any fractional Warrant as
provided in Section 3.05. All funds received by the Warrant Agent upon exercise
of such Warrant shall be deposited by the Warrant Agent for the account of the
Company at [specify bank], unless the Company has previously instructed
otherwise in writing.

(c) If Net Share Settlement is applicable with respect to the exercise of a
Warrant, then, for each Warrant exercised hereunder, on the Settlement Date for
such Warrant, the Company shall cause to be delivered to the Warrantholder a
number of shares of Common Stock (which in no event will be less than zero) (the
“Net Share Amount”) equal to (i) the Net Share Settlement Price as of the
relevant Exercise Date, minus the Exercise Price (determined as of such Exercise
Date), divided by (ii) such Net Share Settlement Price, together with Cash in
respect of any factional shares or fractional Warrants as provided in
Section 3.05.

Section 3.04. Delivery of Common Stock. (a) In connection with the delivery of
shares of Common Stock to an exercising Warrantholder pursuant to
Section 3.03(b) or Section 3.03(c), as the case may be, the Warrant Agent shall:

(i) (A) if such shares of Common Stock are in book-entry form at the Depositary,
deliver Common Stock by electronic transfer (with the assistance of the Company
and the transfer agent of Common Stock, if necessary) to such Warrantholder’s
account, or any other account as such Warrantholder may designate, at the
Depositary or at an Agent Member, or (B) if such shares of Common Stock are not
in book-entry form at the Depositary, requisition from the transfer agent of the
Common Stock and deliver to or upon the order of such Warrantholder a
certificate or certificates, in each case with legends thereon as appropriate
(as determined by the Company) and for the number of full shares of Common Stock
to which such Warrantholder is entitled, registered in such name or names as may
be directed by such Warrantholder;

(ii) deliver Cash to such Warrantholder in respect of any fractional shares or
fractional Warrants, as provided in Section 3.05; and

 

15



--------------------------------------------------------------------------------

(iii) if the Number of Warrants represented by a Warrant Certificate shall not
have been exercised in full, deliver a new Warrant Certificate, countersigned by
the Warrant Agent, for the balance of the number of Warrants represented by the
surrendered Warrant Certificate.

(b) Each Person in whose name any shares of Common Stock are issued shall for
all purposes be deemed to have become the holder of record of such shares as of
the Exercise Date or, in the case of a Warrant subject to Full Physical
Settlement only, the date of payment by the Warrantholder of the Exercise Price
in accordance with Section 3.03(b), if later. However, if any such date is a
date when the stock transfer books of the Company are closed, such Person shall
be deemed to have become the holder of such shares at the Close of Business on
the next succeeding date on which the stock transfer books are open.

(c) Promptly after the Warrant Agent shall have taken the action required above
(or at such later time as may be mutually agreeable to the Company and the
Warrant Agent), the Warrant Agent shall account to the Company with respect to
any Warrants exercised (including, without limitation, with respect to any
Exercise Price paid to the Warrant Agent). The Company shall reimburse the
Warrant Agent for any amounts paid by the Warrant Agent in respect of a
fractional share or fractional Warrant upon such exercise in accordance with
Section 3.05 hereof.

Section 3.05. No Fractional Shares to Be Issued. (a) Notwithstanding anything to
the contrary in this Warrant Agreement, the Company shall not be required to
issue any fraction of a share of Common Stock upon exercise of any Warrants.

(b) If any fraction of a Warrant shall be exercised hereunder, the Company shall
pay the relevant Warrantholder Cash in lieu of the corresponding fraction of a
share of Common Stock valued at the Net Share Settlement Price as of the
Exercise Date. However, if more than one Warrant shall be exercised hereunder at
one time by the same Warrantholder, the number of full shares which shall be
issuable upon exercise thereof shall be computed on the basis of all Warrants
(including any fractional Warrants) so exercised. If any fraction of a share of
Common Stock would, except for the provisions of this Section 3.05, be issuable
on the exercise of any Warrant or Warrants (including any fractional Warrants),
the Company shall pay the Warrantholder Cash in lieu of such fractional shares
valued at the Net Share Settlement Price as of the Exercise Date.

(c) Each Warrantholder, by its acceptance of a Warrant Certificate, expressly
waives its right to receive any fraction of a share of Common Stock or a stock
certificate representing a fraction of a share of Common Stock.

Section 3.06. Acquisition of Warrants by Company. The Company shall have the
right, except as limited by law, to purchase or otherwise to acquire Warrants at
such times, in such manner and for such consideration as it may deem appropriate
and shall have agreed with the holder of such Warrants.

 

16



--------------------------------------------------------------------------------

Section 3.07. Direction of Warrant Agent. (a) The Company shall be responsible
for performing all calculations required in connection with the exercise and
settlement of the Warrants and the payment or delivery, as the case may be, of
Cash and/or Common Stock as described in this Article 3. In connection
therewith, the Company shall provide prompt written notice to the Warrant Agent
of the amount of Cash and the number of shares of Common Stock payable or
deliverable, as the case may be, upon exercise and settlement of the Warrants,
including, without limitation, the Net Share Amount and the Full Physical Share
Amount.

(b) Any Cash to be paid, or Common Stock to be delivered, to the Warrantholders
hereunder shall be delivered to the Warrant Agent no later than the Business Day
immediately preceding the date such consideration is required to be delivered to
the Warrantholders.

(c) The Warrant Agent shall have no liability for any failure or delay in
performing its duties hereunder caused by any failure or delay of the Company in
providing such calculations or items to the Warrant Agent. The Warrant Agent
shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock or Units of Reference Property that may at
any time be issued or delivered upon the exercise of any Warrant, and it makes
no representation with respect thereto. The Warrant Agent shall not be
responsible for any failure of the Company to make any Cash payment or to issue,
transfer or deliver any shares of Common Stock or stock certificates or Units of
Reference Property, or to comply with any of the covenants of the Company
contained in this Article 3.

ARTICLE 4

[RESERVED]

ARTICLE 5

ADJUSTMENTS

Section 5.01. Adjustments to Exercise Price. The Exercise Price for the Warrants
shall be subject to adjustment (without duplication) upon the occurrence of any
of the following events:

(a) The issuance of Common Stock as a dividend or distribution to all holders of
Common Stock, or a subdivision or combination of Common Stock, in which event
the Exercise Price shall be adjusted based on the following formula:

 

EP1   =   EP0   ×  

OS0

          OS1  

where:

 

EP0   =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution, or immediately
prior to the Open of Business on the effective date for such subdivision or
combination, as the case may be;

 

17



--------------------------------------------------------------------------------

EP1   =    the Exercise Price in effect immediately after the Close of Business
on the Record Date for such dividend or distribution, or immediately after the
Open of Business on the effective date for such subdivision or combination, as
the case may be; OS0   =    the number of shares of Common Stock outstanding
immediately prior to the Close of Business on the Record Date for such dividend
or distribution, or immediately prior to the Open of Business on the effective
date for such subdivision or combination, as the case may be; and OS1   =    the
number of shares of Common Stock that would be outstanding immediately after,
and solely as a result of, such dividend, distribution, subdivision or
combination.

Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such dividend or distribution, or immediately after the
Open of Business on the effective date for such subdivision or combination, as
the case may be. If any dividend or distribution or subdivision or combination
of the type described in this Section 5.01(a) is declared or announced but not
so paid or made, the Exercise Price shall again be adjusted to the Exercise
Price that would then be in effect if such dividend or distribution or
subdivision or combination had not been declared or announced, as the case may
be.

(b) The issuance to all holders of Common Stock of rights or warrants entitling
them for a period expiring 60 days or less from the date of issuance of such
rights or warrants to purchase shares of Common Stock (or securities convertible
into Common Stock) at less than (or having a conversion price per share less
than) the Current Market Price of Common Stock, in which event the Exercise
Price will be adjusted based on the following formula:

 

EP1   =   EP0   ×  

OS0 + Y

          OS0 + X  

where:

 

EP0   =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such issuance; EP1   =    the Exercise Price in
effect immediately after the Close of Business on the Record Date for such
issuance; OS0   =    the number of shares of Common Stock outstanding
immediately prior to the Close of Business on the Record Date for such issuance;
X   =    the total number of shares of Common Stock issuable pursuant to such
rights, warrants or convertible securities; and

 

18



--------------------------------------------------------------------------------

Y   =    the aggregate price payable to exercise such rights, warrants or
convertible securities divided by the Current Market Price.

Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such issuance. In the event that the issuance of such
rights, warrants or convertible securities is announced but such rights,
warrants or convertible securities are not so issued, the Exercise Price shall
again be adjusted to be the Exercise Price that would then be in effect if the
Record Date for such issuance had not occurred. To the extent that such rights
or warrants are not exercised prior to their expiration or shares of Common
Stock are otherwise not delivered pursuant to such rights, warrants or
convertible securities, upon the expiration, termination or maturity of such
rights, warrants or convertible securities, the Exercise Price shall be
readjusted to the Exercise Price that would then be in effect had the
adjustments made upon the issuance of such rights, warrants or convertible
securities been made on the basis of the delivery of only the number of shares
of Common Stock actually delivered. In determining the aggregate price payable
for such shares of Common Stock, there shall be taken into account any
consideration received for such rights or warrants, as well as any consideration
received in connection with the conversion of any convertible securities issued
upon exercise of such rights or warrants, and the value of such consideration,
if other than Cash, shall be determined in good faith by the Board of Directors.

(c) The dividend or distribution to all holders of Common Stock of (i) shares of
the Company’s Capital Stock (other than Common Stock), (ii) evidences of the
Company’s indebtedness, (iii) rights or warrants to purchase the Company’s
securities or the Company’s assets or (iv) property or Cash (excluding any
ordinary cash dividends declared by the Board of Directors and excluding any
dividend, distribution or issuance covered by clauses (a) or (b) above), in
which event the Exercise Price will be adjusted based on the following formula:

 

EP1   =   EP0   ×  

SP0 – FMV

          SP0  

where:

 

EP0   =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution; EP1   =    the
Exercise Price in effect immediately after the Close of Business on the Record
Date for such dividend or distribution; SP0   =    the Current Market Price; and
FMV   =    the fair market value (as determined in good faith by the Board of
Directors), on the Record Date for such dividend or distribution, of the shares
of Capital Stock, evidences of indebtedness or property, rights or warrants so
distributed or the amount of Cash (other than in the case of ordinary cash
dividends declared by the Board of Directors) expressed as an amount per share
of outstanding Common Stock.

 

19



--------------------------------------------------------------------------------

In the event of a reduction of the Parent Exercise Price under either of the
Parent Warrant Agreements (other than pursuant to Article 5 of a Parent Warrant
Agreement), such reduction shall be treated, for purposes of this Warrant
Agreement, as a distribution of property where the FMV of such property for
purposes of this adjustment shall be equal to the absolute value of the
difference between (i) the Black Scholes Warrant Value of such outstanding
Parent Warrants with a Parent Exercise Price equal to the Parent Exercise Price
as adjusted to such date pursuant to Article 5 of the applicable Parent Warrant
Agreement and (ii) the Black Scholes Warrant Value of such outstanding Parent
Warrants immediately following such reduction in Parent Exercise Price,
expressed as an amount per share of outstanding Common Stock.

Such decrease shall become effective immediately after the Close of Business on
the Record Date for such dividend or distribution. In the event that such
dividend or distribution is declared or announced but not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such distribution had not been declared or announced.

However, if the transaction that gives rise to an adjustment pursuant to this
clause (c) is one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of, or similar
equity interests in, a subsidiary of the Company or other business unit of the
Company (i.e., a spin-off) that are, or, when issued, will be, traded or quoted
on the New York Stock Exchange or any other national or regional securities
exchange or market, then the Exercise Price will instead be adjusted based on
the following formula:

 

EP1   =   EP0   ×  

MP0

          MP0 + FMV0  

where:

 

EP0   =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution; EP1   =    the
Exercise Price in effect immediately after the Close of Business on the Record
Date for such dividend or distribution; FMV0   =    the average of the Closing
Sale Prices of the Capital Stock or similar equity interests distributed to
holders of Common Stock applicable to one share of Common Stock over the 10
consecutive Trading Days commencing on, and including, the third Trading Day
after the Ex-Date for such dividend or distribution; and

 

20



--------------------------------------------------------------------------------

MP0   =    the average of the Closing Sale Prices of the Common Stock over the
10 consecutive Trading Days commencing on, and including, the third Trading Day
after the Ex-Date for such dividend or distribution.

Such decrease shall become effective immediately after the Ex-Date for such
dividend or distribution. In the event that such dividend or distribution is
declared or announced but not so paid or made, the Exercise Price shall again be
adjusted to be the Exercise Price which would then be in effect if such
distribution had not been declared or announced.

(d) For the purposes of Section 5.01(a), (b) and (c), any dividend or
distribution to which Section 5.01(c) is applicable that also includes shares of
Common Stock, or rights or warrants to subscribe for or purchase shares of
Common Stock (or both), shall be deemed instead to be a dividend or distribution
of the indebtedness, assets or shares of Capital Stock other than such shares of
Common Stock or rights or warrants (and any Exercise Price adjustment required
by Section 5.01(c) with respect to such dividend or distribution shall be made
in respect of such dividend or distribution (without regard to the parenthetical
in Section 5.01(c) that begins with the word “excluding”)) immediately followed
by a dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Exercise Price adjustment required by Section 5.01
with respect to such dividend or distribution shall then be made), except, for
purposes of such adjustment, any shares of Common Stock included in such
dividend or distribution shall not be deemed “outstanding immediately prior to
the Close of Business on the Record Date.”

Section 5.02. Adjustments to Number of Warrants. Concurrently with any
adjustment to the Exercise Price under Section 5.01, the Number of Warrants for
each Warrant Certificate will be adjusted such that the Number of Warrants for
each such Warrant Certificate in effect immediately following the effectiveness
of such adjustment will be equal to the Number of Warrants for each such Warrant
Certificate in effect immediately prior to such adjustment, multiplied by a
fraction, (i) the numerator of which is the Exercise Price in effect immediately
prior to such adjustment and (ii) the denominator of which is the Exercise Price
in effect immediately following such adjustment.

Section 5.03. Certain Distributions of Rights and Warrants; Shareholder Rights
Plan. (a) Rights or warrants distributed by the Company to all holders of Common
Stock (including under any Shareholder Rights Plan in existence on the date
hereof or hereafter put into effect) entitling the holders thereof to subscribe
for or purchase shares of the Company’s Capital Stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (a “Trigger Event”):

(i) are deemed to be transferred with such shares of Common Stock;

(ii) are not exercisable; and

 

21



--------------------------------------------------------------------------------

(iii) are also issued in respect of future issuances of Common Stock,

shall be deemed not to have been distributed for purposes of Article 5 (and no
adjustment to the Exercise Price or the Number of Warrants under this Article 5
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Price and the Number of Warrants
for each Warrant Certificate shall be made under this Article 5 (subject in all
respects to Section 5.03(d)).

(b) If any such right or warrant is subject to events, upon the occurrence of
which such rights or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 5.03(d)).

(c) In addition, except as set forth in Section 5.03(d), in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 5.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price and the Number of Warrants for each
Warrant Certificate under Article 5 was made (including any adjustment
contemplated in Section 5.03(d)):

(i) in the case of any such rights or warrants that shall all have been redeemed
or repurchased without exercise by the holders thereof, the Exercise Price and
the Number of Warrants for each Warrant Certificate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a Cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase; and

(ii) in the case of such rights or warrants that shall have expired or been
terminated without exercise by the holders thereof, the Exercise Price and the
Number of Warrants for each Warrant Certificate shall be readjusted as if such
rights and warrants had not been issued.

(d) If a Company shareholders rights plan under which any rights are issued
provides that each share of Common Stock issued upon exercise of Warrants at any
time prior to the distribution of separate certificates representing such rights
shall be entitled to receive such rights, prior to the separation of such rights
from the Common Stock, the Exercise Price and the Number of Warrants for each
Warrant Certificate shall not be adjusted pursuant to Section 5.01. If, however,
prior to any exercise of a Warrant, such rights have separated from the Common
Stock, the Exercise Price and the Number of Warrants for each Warrant
Certificate shall be adjusted at the time of separation as if the Company
dividended or distributed to all holders of Common Stock, the Company’s Capital
Stock, evidences of the Company’s indebtedness, certain rights or warrants to
purchase the Company’s securities or other of the Company’s assets as described
in Section 5.01(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.

 

22



--------------------------------------------------------------------------------

Section 5.04. No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

Section 5.05. Other Adjustments if Net Share Settlement Applies. To the extent
Net Share Settlement applies to the exercise of any Warrant, the Board of
Directors shall make appropriate adjustments to the amount of Cash or number of
shares of Common Stock, as the case may be, due upon exercise of the Warrant, as
may be necessary or appropriate to effectuate the intent of this Article 5 and
to avoid unjust or inequitable results as determined in its good faith judgment,
to account for any adjustment to the Exercise Price and the Number of Warrants
for the relevant Warrant Certificate that becomes effective, or any event
requiring an adjustment to the Exercise Price and the Number of Warrants for the
relevant Warrant Certificate where the Record Date or effective date (in the
case of a subdivision or combination of the Common Stock) of the event occurs,
during the period beginning on, and including, the Exercise Date and ending on,
and including, the related Settlement Date.

Section 5.06. Discretionary Adjustments. The Company may from time to time, to
the extent permitted by law and subject to applicable rules of the New York
Stock Exchange, decrease the Exercise Price and/or increase the Number of
Warrants for each Warrant Certificate by any amount for any period of at least
20 days. In that case, the Company shall give the Warrantholders at least 15
days’ prior notice of such increase or decrease, and such notice shall state the
decreased Exercise Price and/or increased Number of Warrants for each Warrant
Certificate and the period during which the decrease and/or increase will be in
effect. The Company may make such decreases in the Exercise Price and/or
increases in the Number of Warrants for each Warrant Certificate, in addition to
those set forth in this Article 5, as the Company’s Board of Directors deems
advisable, including to avoid or diminish any income tax to holders of the
Common Stock resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.

Section 5.07. Restrictions on Adjustments. (a) Except in accordance with
Section 5.01, the Exercise Price and the Number of Warrants for any Warrant
Certificate will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing.

 

23



--------------------------------------------------------------------------------

(b) Neither the Exercise Price nor the Number of Warrants for any Warrant
Certificate will be adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii) for a change in the par value of the Common Stock.

(c) In no event will the Company adjust the Exercise Price or make a
corresponding adjustment to the Number of Warrants for any Warrant Certificate
to the extent that the adjustment would reduce the Exercise Price below the par
value per share of Common Stock.

(d) No adjustment shall be made to the Exercise Price or the Number of Warrants
for any Warrant Certificate for any of the transactions described in
Section 5.01 if the Company makes provisions for Warrantholders to participate
in any such transaction without exercising their Warrants on the same basis as
holders of Common Stock and with notice that the Board of Directors determines
in good faith to be fair and appropriate.

(e) No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants for any Warrant
Certificate, unless the adjustment would result in a change of at least 1% of
the Exercise Price; provided that any adjustments that are less than 1% of the
Exercise Price shall be carried forward and such carried forward adjustments,
regardless of whether the aggregate adjustment is less than 1% of the Exercise
Price, shall be made (i) annually, on each anniversary of the Closing Date,
(ii) immediately prior to the time of any exercise, and (iii) five Business Days
prior to the Expiration Date, unless, in each case, such adjustment has already
been made.

(f) If the Company takes a record of the holders of Common Stock for the purpose
of entitling them to receive a dividend or other distribution, and thereafter
(and before the dividend or distribution has been paid or delivered to
stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Number
of Warrants for any Warrant Certificate then in effect shall be required by
reason of the taking of such record.

Section 5.08. Deferral of Adjustments. In any case in which Section 5.01
provides that an adjustment shall become effective immediately after (a) a
Record Date for an event or (b) the effective date (in the case of a subdivision
or combination of the Common Stock) (each a “Determination Date”), the Company
may elect to defer, until the later of the date the adjustment to the Exercise
Price and Number of Warrants for each Warrant Certificate can be definitively
determined and the occurrence of the applicable Adjustment Event (as hereinafter
defined), (i) issuing to the Warrantholder of any Warrant exercised after such
Determination Date and before the occurrence of such Adjustment Event, the
additional shares of Common Stock or other securities or assets issuable upon
such exercise by reason of the adjustment required by such Adjustment Event over
and above the Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount in Cash in lieu
of any fractional share of Common Stock or fractional Warrant pursuant to
Section 3.05. For the purposes of this Section 5.08, the term “Adjustment Event”
shall mean in any case referred to in clause (a) or clause (b) hereof, the
occurrence of such event.

 

24



--------------------------------------------------------------------------------

Section 5.09. Recapitalizations, Reclassifications and Other Changes. (a) If any
of the following events occur:

(i) any recapitalization;

(ii) any reclassification or change of the outstanding shares of Common Stock
(other than changes resulting from a subdivision or combination to which
Section 5.01(a) applies);

(iii) any consolidation, merger or combination involving the Company;

(iv) any sale or conveyance to a third party of all or substantially all of the
Company’s assets; or

(v) any statutory share exchange,

(each such event a “Reorganization Event”), in each case as a result of which
the Common Stock would be converted into, or exchanged for, stock, other
securities, other property or assets (including cash or any combination thereof)
(the “Reference Property”), then, subject to Section 5.09(e), following the
effective time of the transaction, the right to receive shares of Common Stock
upon exercise of a Warrant shall be changed to a right to receive, upon exercise
of such Warrant, the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) that a
holder of one share of Common Stock would have owned or been entitled to receive
in connection with such Reorganization Event (such kind and amount of Reference
Property per share of Common Stock, a “Unit of Reference Property”). In the
event holders of Common Stock have the opportunity to elect the form of
consideration to be received in a Reorganization Event, other than with respect
to a Change of Control Event, the type and amount of consideration into which
the Warrants shall be exercisable from and after the effective time of such
Reorganization Event shall be deemed to be the weighted average of the types and
amounts of consideration received by the holders of Common Stock in such
Reorganization Event.

(b) At any time from, and including, the effective time of a Reorganization
Event:

(i) if Full Physical Settlement applies upon exercise of a Warrant, the Full
Physical Share Amount per Warrant shall be equal to a single Unit of Reference
Property;

 

25



--------------------------------------------------------------------------------

(ii) if Net Share Settlement applies upon exercise of a Warrant, the Net Share
Amount per Warrant shall be a number of Units of Reference Property calculated
as set forth in Section 3.03(c), except that the Net Share Settlement Price used
to determine such Net Share Amount on any Trading Day shall be the Unit Value
for such Trading Day;

(iii) the Company shall pay Cash in lieu of delivering any fraction of a Unit of
Reference Property or any fractional Warrant in accordance with Section 3.05
based on the Unit Value as of the Exercise Date; and

(iv) the Closing Sale Price and the Current Market Price shall be calculated
with respect to a Unit of Reference Property.

(c) The value of a Unit of Reference Property (the “Unit Value”) shall be
determined as follows:

(i) any shares of common stock of the successor or purchasing corporation or any
other corporation that are traded on a national or regional stock exchange
included in such Unit of Reference Property shall be valued as if such shares
were “Common Stock” using procedures set forth in the definition of “Closing
Sale Price” in Section 1.01;

(ii) any other property (other than Cash) included in such Unit of Reference
Property shall be valued in good faith by the Board of Directors (in a manner
not materially inconsistent with the manner the Board of Directors valued such
property for purposes of the Reorganization Event, if applicable) or by a New
York Stock Exchange member firm selected by the Board of Directors; and

(iii) any Cash included in such Unit of Reference Property shall be valued at
the amount thereof.

(d) On or prior to the effective time of any Reorganization Event, the Company
or the successor or purchasing Person, as the case may be, shall execute an
amendment to this Warrant Agreement providing that the Warrants shall be
exercisable for Units of Reference Property in accordance with the terms of this
Section 5.09. If the Reference Property in connection with any Reorganization
Event includes shares of stock or other securities and assets of a Person other
than the successor or purchasing Person, as the case may be, in such
Reorganization Event, then the Company shall cause such amendment to this
Warrant Agreement to be executed by such other Person and such amendment shall
contain such additional provisions to protect the interests of the
Warrantholders as the Board of Directors shall reasonably consider necessary by
reason of the foregoing. Any such amendment to this Warrant Agreement shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 5. In the event the
Company shall execute an amendment to this Warrant Agreement pursuant to this
Section 5.09, the Company shall promptly file with the Warrant Agent an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of cash, securities or property or asset that will comprise a Unit of Reference
Property after the relevant Reorganization Event, any adjustment to be made with
respect thereto and that all conditions precedent have been complied with. The
Company shall cause notice of the execution of amendment to be mailed to each
Warrantholder, at its address appearing on the Warrant Register, within 20
Business Days after execution thereof. Failure to deliver such notice shall not
affect the legality or validity of such amendment.

 

26



--------------------------------------------------------------------------------

(e) Change of Control Event:

(i) No less than 15 Business Days prior to the scheduled closing of a Change of
Control Event, the Company shall:

(A) calculate the Change of Control Estimated Payment Amount;

(B) deliver to the Warrant Agent a notice of redemption (a “Redemption Notice”),
which shall be binding on the Company and on all Warrantholders, stating that
all Warrants (other than Carryover Warrants, if any) that have not been
exercised prior to the Cut-Off Time shall be redeemed on the Change of Control
Payment Date at a price equal to the Change of Control Payment Amount (the
“Redemption”);

(C) cause a notice of the Redemption to be sent at least once to the Dow Jones
News Service or similar business news service in the United States; and

(D) cause the Warrant Agent to send by first-class mail, postage prepaid to each
Warrantholder, at the address appearing in the warrant register, a notice
stating:

1) that the Redemption is being made pursuant to this Section 5.09(e) and that
all Warrants (other than Carryover Warrants, if any) that have not been
exercised prior to the Cut-Off Time will be redeemed on the Change of Control
Payment Date for payment of the Change of Control Payment Amount;

2) a reasonably detailed explanation of the Change of Control Estimated Payment
Amount, including (x) a statement of the amount of the Change of Control
Estimated Payment Amount, together with a reasonably detailed explanation of the
calculation of such amount, and (y) the formula for calculating the Black
Scholes Warrant Value and the Change of Control Payment Amount;

3) the date of the Redemption (which shall be a Business Day no later than five
(5) Business Days following the Change of Control Date (the “Change of Control
Payment Date”));

4) the Net Share Amount for each Warrant as of a date not more than five
(5) Business Days prior to the date of the Redemption Notice (assuming Net Share
Settlement is applicable with respect to the exercise of such Warrant);

 

27



--------------------------------------------------------------------------------

5) that no outstanding Warrant may be exercised after the Close of Business on
the day prior to the Change of Control Date (the “Cut-Off Time”);

6) if applicable, that New Warrants will be issued to the Warrantholders on the
Change of Control Payment Date in accordance with the terms of this Warrant
Agreement and the Warrants (as the same may have been amended in connection with
such Change of Control Event pursuant to Section 5.09);

7) any other reasonable procedures that a Warrantholder must follow (to the
extent consistent with the terms and conditions set forth herein) in connection
with such Redemption; and

8) the name and address of the Warrant Agent.

(ii) Within two (2) Business Days prior to the Change of Control Payment Date,
the Company or the surviving Person (if other than the Company) shall
(A) deliver to the Warrant Agent the calculation of the Change of Control
Payment Amount and (B) deposit with the Warrant Agent money sufficient to pay
the Change of Control Payment Amount for all outstanding Warrants (other than
the Carryover Warrants, if any).

(iii) On the Change of Control Payment Date, (A) the Company or the surviving
Person (if other than the Company) shall redeem all outstanding Warrants (other
than Carryover Warrants, if any) pursuant to the Redemption, (B) the Warrant
Agent shall mail to each holder of Warrants so redeemed payment in Cash in an
amount equal to the aggregate Change of Control Payment Amount in respect of
such redeemed Warrants, and (C) the Company or the surviving Person (if other
than the Company) shall execute and issue to the Warrantholders, and the Warrant
Agent shall authenticate, new Warrants (the “New Warrants”) representing the
Carryover Warrants (if any); provided that each such New Warrant shall be issued
in denominations of one Warrant and integral multiples thereof and the terms
thereof shall, subject to Section 5.09(e)(v), be substantially consistent with
the terms of this Warrant Agreement and the Warrants (and all references herein
to Warrants shall thereafter be deemed to be references to such New Warrants).

(iv) No Warrant (which for the avoidance of doubt does not include New Warrants)
may be exercised after the Cut-Off Time.

(v) Following the Change of Control Payment Date, any holder of New Warrants
shall have the right to exercise such New Warrant and to receive, upon such
exercise, the Reference Property in accordance with Section 5.09(a), subject to
Section 5.09(b) and Section 5.09(c) and the remaining terms of this Warrant
Agreement and the Warrants (as the same may have been amended in connection with
such Change of Control Event pursuant to Section 5.09); provided, that, for
purposes of this Section 5.09(e)(v), (A) each Unit of Reference Property shall
initially only consist of the Registered and Listed Shares included in such Unit
of Reference Property and (B) the initial exercise price for each New Warrant
shall be equal to the New Warrant Exercise Price.

 

28



--------------------------------------------------------------------------------

(vi) The provisions of this Section 5.09(e) are subject, in all cases, to any
applicable requirements under the Securities Act and the Exchange Act and the
respective rules and regulations promulgated thereunder. Where there is any
inconsistency between the requirements of the Securities Act or the Exchange Act
or the rules and regulations promulgated thereunder and the requirements of this
Section 5.09(e), the requirements of the Securities Act and the Exchange Act and
the respective rules and regulations promulgated thereunder, shall supersede.

(f) The Company hereby agrees not to become a party to any Reorganization Event
or Change of Control Event unless its terms are consistent in all material
respects with this Section 5.09.

(g) The above provisions of this Section 5.09 shall similarly apply to
successive Reorganization Events and Change of Control Events.

(h) If this Section 5.09 applies to any event or occurrence, no other provision
of this Article 5 with respect to anti-dilution adjustments (which for the
avoidance of doubt, does not include the covenant set forth in Section 5.10)
shall apply to such event or occurrence.

Section 5.10. Consolidation, Merger and Sale of Assets. (a) The Company may,
without the consent of the Warrantholders, consolidate with, merge into or sell,
lease or otherwise transfer in one transaction or a series of related
transactions the consolidated assets of the Company and its subsidiaries
substantially as an entirety to any corporation, limited liability company,
partnership or trust organized under the laws of the United States or any of its
political subdivisions so long as:

(i) the successor assumes all the Company’s obligations under this Warrant
Agreement and the Warrants; and

(ii) the Company provides written notice of such assumption to the Warrant
Agent.

(b) In case of any such consolidation, merger, sale, lease or other transfer and
upon any such assumption by the successor corporation, limited liability
company, partnership or trust, such successor entity shall succeed to and be
substituted for the Company with the same effect as if it had been named herein
as the Company. Such successor entity thereupon may cause to be signed, and may
issue any or all of the Warrants issuable pursuant to this Warrant Agreement
which theretofore shall not have been signed by the Company; and, upon the order
of such successor entity, instead of the Company, and subject to all the terms,
conditions and limitations in this Warrant Agreement prescribed, the Warrant
Agent shall authenticate and deliver, as applicable, any Warrants that
previously shall have been signed and delivered by the officers of the Company
to the Warrant Agent for authentication, and any Warrants which such successor
entity thereafter shall cause to be signed and delivered to the Warrant Agent
for such purpose.

 

29



--------------------------------------------------------------------------------

Section 5.11. Common Stock Outstanding. For the purposes of this Article 5, the
number of shares of Common Stock at any time outstanding shall not include
shares held, directly or indirectly, by the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.

Section 5.12. Covenant to Reserve Shares for Issuance on Exercise. (a) The Board
of Directors has authorized and will reserve for issuance such number of shares
of Common Stock as the Board of Directors believes will be issuable upon the
exercise of all outstanding Warrants for shares of Common Stock (assuming, for
purposes of this covenant, that Full Physical Settlement applies to all Warrants
exercised hereunder). The Company covenants that all shares of Common Stock that
shall be so issuable shall be duly and validly issued, fully paid and
non-assessable.

(b) The Company agrees to authorize and direct its current and future transfer
agents for the Common Stock to reserve for issuance the number of shares of
Common Stock specified in this Section 5.12. The Company shall instruct the
transfer agent to deliver to the Warrant Agent, upon written request from the
Warrant Agent substantially in the form of Exhibit F (or as separately agreed
between the Warrant Agent and the transfer agent), stock certificates (or
beneficial interests therein) required to honor outstanding Warrants upon
exercise thereof in accordance with the terms of this Warrant Agreement. The
Company shall pay to the Warrant Agent, as agent for the Warrantholders, any
Cash that may be payable as provided in this Article 5. Promptly after the date
of expiration of Warrants, the Warrant Agent shall certify to the Company the
aggregate Number of Warrants then outstanding, and thereafter no shares shall be
required to be reserved in respect of such Warrants.

(c) The Company shall use its reasonable best efforts to apply and cause to have
listed on a national securities exchange the Warrants and, subject to notice of
issuance (if any), the shares of Common Stock issued and/or issuable upon
exercise of the Warrants as soon as reasonably practicable following the date on
which the Common Stock is registered under Section 12(b) of the Exchange Act and
listed on a national securities exchange (other than shares of Common Stock
bearing the restrictive legend set forth on Exhibit B hereto).

Section 5.13. Calculations Final. The Company shall be responsible for making
all calculations called for under this Warrant Agreement. These calculations
include, but are not limited to, the Exercise Date, the Current Market Price,
the Closing Sale Price, the Net Share Settlement Price, the Exercise Price, the
Number of Warrants for each Warrant Certificate and the number of shares of
Common Stock or Units of Reference Property, if any, to be issued upon exercise
of any Warrants. The Company shall make the foregoing calculations in good faith
and, absent manifest error, the Company’s calculations shall be final and
binding on Warrantholders. The Company shall provide a schedule of the Company’s
calculations to the Warrant Agent, and the Warrant Agent is entitled to rely
upon the accuracy of the Company’s calculations without independent
verification.

 

30



--------------------------------------------------------------------------------

Section 5.14. Notice of Adjustments. Whenever the Exercise Price or the Number
of Warrants for each Warrant Certificate is adjusted, the Company shall promptly
mail to Warrantholders a notice of the adjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate briefly stating the
facts requiring the adjustment and the manner of computing it. The certificate
shall be conclusive evidence that the adjustment is correct, and the Warrant
Agent shall not be deemed to have any knowledge of any adjustments unless and
until it has received such certificate. The Warrant Agent shall not be under any
duty or responsibility with respect to any such certificate except to exhibit
the same to any Warrantholder desiring inspection thereof.

Section 5.15. Warrant Agent Not Responsible for Adjustments or Validity. The
Warrant Agent shall at no time be under any duty or responsibility to any
Warrantholder to determine whether any facts exist that may require an
adjustment of the Exercise Price and the Number of Warrants for each Warrant
Certificate, or with respect to the nature or extent of any such adjustment when
made, or with respect to the method employed, herein or in any supplemental
agreement provided to be employed, in making the same. The Warrant Agent shall
have no duty to verify or confirm any calculation called for hereunder. The
Warrant Agent shall have no liability for any failure or delay in performing its
duties hereunder caused by any failure or delay of the Company in providing such
calculations to the Warrant Agent. The Warrant Agent shall not be accountable
with respect to the validity or value (or the kind or amount) of any shares of
Common Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
this Article 5, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any Cash
payment or to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or scrip upon the surrender of any
Warrant for the purpose of exercise or upon any adjustment pursuant to this
Article 5, or to comply with any of the covenants of the Company contained in
this Article 5.

Section 5.16. Statements on Warrants. The form of Warrant Certificate need not
be changed because of any adjustment made pursuant to this Article 5, and
Warrant Certificates issued after such adjustment may state the same information
(other than the adjusted Exercise Price and the adjusted Number of Warrants for
such Warrant Certificates) as are stated in the Warrant Certificates initially
issued pursuant to this Warrant Agreement. However, the Company may at any time
in its sole discretion (which shall be conclusive) make any change in the form
of Warrant Certificate that it may deem appropriate and that does not materially
adversely affect the interest of the Warrantholders; and any Warrant
Certificates thereafter issued or countersigned, whether in exchange or
substitution for an outstanding Warrant Certificate or otherwise, may be in the
form as so changed.

 

31



--------------------------------------------------------------------------------

ARTICLE 6

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

Section 6.01. No Rights as Stockholders. Warrantholders shall not be entitled,
by virtue of holding Warrants, to vote, to consent, to receive dividends, to
receive notice as stockholders with respect to any meeting of stockholders for
the election of the Company’s directors or any other matter, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such holders become holders of record of shares of Common Stock issued
upon settlement of the Warrants.

Section 6.02. Mutilated or Missing Warrant Certificates. If any Warrant at any
time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Warrant may be replaced at the cost of the
applicant (including legal fees of the Company) at the office of the Warrant
Agent. The applicant for a new Warrant shall, in the case of any mutilated or
defaced Warrant, surrender such Warrant to the Warrant Agent and, in the case of
any lost, destroyed or stolen Warrant, furnish evidence satisfactory to the
Company of such loss, destruction or theft, and, in each case, furnish evidence
satisfactory to the Company of the ownership and authenticity of the Warrant
together with such indemnity as the Company may require. Any such new Warrant
Certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone. An applicant for such a
substitute Warrant Certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company or the Warrant
Agent may prescribe. All Warrant Certificates shall be held and owned upon the
express condition that the foregoing provisions are exclusive with respect to
the substitution for lost, stolen, mutilated or destroyed Warrant Certificates,
and shall preclude any and all other rights or remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
substitution for and replacement of negotiable instruments or other securities
without their surrender.

Section 6.03. Modification, Waiver and Meetings. (a) This Warrant Agreement may
be modified or amended by the Company and the Warrant Agent, without the consent
of the holder of any Warrant, for the purposes of curing any ambiguity or
correcting or supplementing any defective provision contained in this Warrant
Agreement; provided that such modification or amendment does not adversely
affect the interests of the Warrantholders in any respect.

(b) Modifications and amendments to this Warrant Agreement or to the terms and
conditions of Warrants may also be made by the Company and the Warrant Agent,
and noncompliance with any provision of the Warrant Agreement or Warrants may be
waived, with the written consent of the Warrantholders of Warrants representing
a majority of the aggregate Number of Warrants at the time outstanding.

(c) However, no such modification, amendment or waiver may, without the written
consent or the affirmative vote of each Warrantholder affected:

(i) change the Expiration Date;

(ii) increase the Exercise Price or decrease the Number of Warrants (except as
explicitly set forth in Article 5);

 

32



--------------------------------------------------------------------------------

(iii) impair the right to institute suit for the enforcement of any payment or
delivery with respect to the exercise and settlement of any Warrant;

(iv) impair or adversely affect the exercise rights of Warrantholders, including
any change to the calculation or payment of the Full Physical Share Amount or
the Net Share Amount, as applicable;

(v) deprive any Warrantholder of any economic rights, privileges or benefits
that arise under or are provided pursuant to this Warrant Agreement and/or the
Warrants;

(vi) reduce the percentage of Warrants outstanding necessary to modify or amend
this Warrant Agreement or to waive any past default; or

(vii) reduce the percentage in Warrants outstanding required for any other
waiver under this Warrant Agreement.

ARTICLE 7

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 7.01. Payment of Certain Taxes. (a) The Company shall pay any and all
documentary, stamp or similar issue or transfer taxes that may be payable upon
the initial issuance of the Warrants hereunder.

(b) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the issuance of Common Stock upon the
exercise of Warrants hereunder and the issuance of stock certificates in respect
thereof in the respective names of, or in such names as may be directed by, the
exercising Warrantholders; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such stock certificate, any Warrant
Certificates or other securities in a name other than that of the registered
holder of the Warrant Certificate surrendered upon exercise of the Warrant, and
the Company shall not be required to issue or deliver such certificates or other
securities unless and until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

Section 7.02. Change of Warrant Agent. (a) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 60 days’ notice in writing
to the Company, except that such shorter notice may be given as the Company
shall, in writing, accept as sufficient. If the office of the Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Company
shall appoint in writing a successor warrant agent in place of the Warrant
Agent. If the Company shall fail to make such appointment within a period of 60
days after it has been notified in writing of such resignation or incapacity by
the resigning or incapacitated warrant agent or by any holder of Warrants (who
shall, with such notice, submit his Warrant Certificate for inspection by the
Company), then the holder of any Warrants may apply to any court of competent
jurisdiction for the appointment of a successor warrant agent.

 

33



--------------------------------------------------------------------------------

(b) The Warrant Agent may be removed by the Company at any time upon 30 days’
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed.

(c) Any successor warrant agent, whether appointed by the Company or by such a
court, shall be a corporation or banking association organized, in good standing
and doing business under the laws of the United States of America or any state
thereof or the District of Columbia, and authorized under such laws to exercise
corporate trust powers and subject to supervision or examination by Federal or
state authority and having a combined capital and surplus of not less than
$50,000,000. The combined capital and surplus of any such successor warrant
agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment; provided
that such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
appointment, any successor warrant agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor warrant
agent with like effect as if originally named as warrant agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor warrant agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor warrant
agent all the authority, powers and rights of such predecessor warrant agent
hereunder; and upon request of any successor warrant agent, the Company shall
make, execute, acknowledge and deliver any and all instruments in writing to
more fully and effectually vest in and conform to such successor warrant agent
all such authority, powers, rights, immunities, duties and obligations. Upon
assumption by a successor warrant agent of the duties and responsibilities
hereunder, the predecessor warrant agent shall deliver and transfer, at the
expense of the Company, to the successor warrant agent any property at the time
held by it hereunder. As soon as practicable after such appointment, the Company
shall give notice thereof to the predecessor warrant agent, the Warrantholders
and each transfer agent for the shares of its Common Stock. Failure to give such
notice, or any defect therein, shall not affect the validity of the appointment
of the successor warrant agent.

(d) Any entity into which the Warrant Agent may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Warrant Agent shall be a party, shall be the successor Warrant
Agent under this Warrant Agreement without any further act. In case at the time
such successor to the Warrant Agent shall succeed to the agency created by this
Warrant Agreement, any of the Warrant Certificates shall have been countersigned
but not delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent and deliver such Warrant
Certificates so countersigned, and in case at that time any of the Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Warrant Certificates either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases Warrant Certificates shall have the full force provided in the
Warrant Certificates and in this Warrant Agreement.

 

34



--------------------------------------------------------------------------------

(e) In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

Section 7.03. Compensation; Further Assurances. The Company agrees that it will
(a) pay the Warrant Agent reasonable compensation for its services as Warrant
Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Warrant Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
negligence or bad faith, and (b) perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Warrant Agent for the carrying out or performing of the provisions of this
Warrant Agreement.

Section 7.04. Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.

Section 7.05. Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.

Section 7.06. Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

 

35



--------------------------------------------------------------------------------

Section 7.07. Validity of Agreement. The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof or in respect of the validity or execution of any
Warrant Certificates (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrants or as to whether any shares of Common
Stock will, when issued, be validly issued and fully paid and nonassessable.

Section 7.08. Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents and the Warrant Agent shall not
be responsible for the misconduct or negligence of any agent or attorney,
provided due care had been exercised in the appointment and continued employment
thereof.

Section 7.09. Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any holder of Warrants for any
action taken in reliance on any notice, resolution, waiver, consent, order,
certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties. The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and
reasonable counsel fees, for anything done or omitted in good faith by the
Warrant Agent in the execution of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s negligence or willful misconduct or bad faith.

Section 7.10. Legal Proceedings. The Warrant Agent shall be under no obligation
to institute any action, suit or legal proceeding or to take any other action
likely to involve expense unless the Company or one or more Warrantholders shall
furnish the Warrant Agent with reasonable security and indemnity for any costs
and expenses which may be incurred, but this provision shall not affect the
power of the Warrant Agent to take such action as the Warrant Agent may consider
proper, whether with or without any such security or indemnity.

Section 7.11. Other Transactions in Securities of the Company. The Warrant Agent
in its individual or any other capacity may become the owner of Warrants or
other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

 

36



--------------------------------------------------------------------------------

Section 7.12. Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Warrant Agent shall not be liable for anything that it may do or refrain from
doing in good faith in connection with this Warrant Agreement except for its own
negligence or willful misconduct or bad faith.

Section 7.13. Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth.

Section 7.14. Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

Section 7.15. Notices. Any notice or demand authorized by this Warrant Agreement
to be given or made by the Warrant Agent or by any Warrantholder to or on the
Company shall be sufficiently given or made if sent by mail first-class, postage
prepaid, addressed (until another address is filed in writing by the Company
with the Warrant Agent), as follows:

 

[NGMCO, Inc.]

[                            ]

[                            ]

Attention: Treasurer

Telephone: [                    ]

Facsimile: [                    ]

With a copy to:

[                            ]

[                            ]

[                            ]

Attention: [                            ]

Any notice or demand authorized by this Warrant Agreement to be given or made by
any Warrantholder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

 

[                            ]

[                            ]

Attention: Treasurer

Telephone: [                    ]

Facsimile: [                    ]

 

37



--------------------------------------------------------------------------------

Any notice of demand authorized by this Warrant Agreement to be given or made to
any Warrantholder shall be sufficiently given or made if sent by first-class
mail, postage prepaid to the last address of such Warrantholder as it shall
appear on the Warrant Register.

Section 7.16. Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof.

Section 7.17. Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Warrantholders any
right, remedy or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Warrantholders.

Section 7.18. Registered Warrantholders. Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.

Section 7.19. Inspection of this Warrant Agreement. A copy of this Warrant
Agreement shall be available at all reasonable times for inspection by any
registered Warrantholder at the principal office of the Warrant Agent (or
successor warrant agent). The Warrant Agent may require any such holder to
submit his Warrant Certificate for inspection by it before allowing such holder
to inspect a copy of this Warrant Agreement.

 

38



--------------------------------------------------------------------------------

Section 7.20. Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 7.21. Counterparts. This Warrant Agreement may be executed in any number
of counterparts on separate counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

[NGMCO, Inc.] By:  

 

  Name:   Title: [—], as Warrant Agent By:  

 

  Name:   Title:

SIGNATURE PAGE TO VEBA WARRANT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTIVE LEGEND FOR WARRANTS

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

[THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SHAREHOLDERS AGREEMENT, DATED [—], 2009,
BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A
COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT
WILL BE VOID.]

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RESTRICTIVE LEGEND FOR COMMON STOCK

[THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH LAWS.]

[THESE SHARES OF COMMON STOCK ARE ISSUED PURSUANT TO AND SUBJECT TO THE
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SHAREHOLDERS AGREEMENT, DATED
[—], 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THESE COMMON SHARES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.]

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GLOBAL WARRANT LEGEND

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO [NGMCO, Inc.] (THE
“ISSUER”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 

C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WARRANT CERTIFICATE

[FACE]

No.         

CUSIP No.                     

[UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO [NGMCO, Inc.] (THE
“ISSUER”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

[THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.]

[THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SHAREHOLDERS AGREEMENT, DATED [—], 2009,
BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A
COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT
WILL BE VOID.]

 

D - 1



--------------------------------------------------------------------------------

[NGMCO, Inc.]

[Designation of Warrants]

NUMBER OF WARRANTS: Initially, [             ] Warrants, subject to adjustment
as described in the Warrant Agreement dated as of [            ], 2009 between
[NGMCO, Inc.] and [—], as Warrant Agent (the “Warrant Agreement”), each of which
is exercisable for one share of Common Stock.

EXERCISE PRICE: Initially, $[            ] per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF PAYMENT OF EXERCISE PRICE: Cash, if Full Physical Settlement is
applicable, or Net Share Settlement.

FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Warrantholder shall be entitled to receive, at the Warrantholder’s election,
either (a) upon payment to the Warrant Agent of the Exercise Price (determined
as of the relevant Exercise Date), one share of Common Stock per Warrant
exercised, together with Cash in lieu of any fractional Warrants, or (b) without
any payment therefor, a number of shares of Common Stock equal to the Net Share
Amount, together with Cash in lieu of any fractional shares or fractional
Warrants, in each case, as described in the Warrant Agreement.

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding (which may include
fractional Warrants) or any portion thereof (which shall not include any
fractional Warrants).

PROCEDURE FOR EXERCISE: Warrants may be exercised by (a) in the case of a
Certificated Warrant, surrendering the Warrant Certificate evidencing such
Warrant at the principal office of the Warrant Agent (or successor warrant
agent), with the Exercise Notice set forth on the reverse of the Warrant
Certificate duly completed and executed, together with any applicable transfer
taxes, or (b) in the case of a Global Warrant, complying with the procedures
established by the Depositary for the exercise of Warrants.

EXPIRATION DATE: December 31, 2015.

This Warrant Certificate certifies that
                                        , or its registered assigns, is the
Warrantholder of the Number of Warrants (the “Warrants”) specified above[, as
modified in Schedule A hereto,] (such number subject to adjustment from time to
time as described in the Warrant Agreement).

In connection with the exercise of any Warrants, (a) the Company shall determine
the Full Physical Share Amount or Net Share Amount, as applicable, for each
Warrant, and (b) the Company shall, or shall cause the Warrant Agent to, deliver
to the exercising Warrantholder, on the applicable Settlement Date, for each
Warrant exercised, a number of Shares of Common Stock equal to the relevant Full
Physical Share Amount or Net Share Amount, as applicable, together with Cash in
lieu of any fractional shares or fractional Warrants as described in the Warrant
Agreement.

 

D - 2



--------------------------------------------------------------------------------

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

D - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [NGMCO, Inc.] has caused this instrument to be duly
executed.

Dated:                     

 

[NGMCO, Inc.]

By:

 

 

 

Name:

 

Title:

Attest

 

By:  

 

  Secretary Countersigned as of the date above written: [—], as Warrant Agent
By:  

 

  Authorized Officer

 

D - 4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF WARRANT CERTIFICATE]

[NGMCO, Inc.]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to a Warrant Agreement, dated
as of [ ], 2009 (the “Warrant Agreement”), between the Company and [—] (the
“Warrant Agent”), and are subject to the terms and provisions contained in the
Warrant Agreement, to all of which terms and provisions each Warrantholder
consents by acceptance of this Warrant Certificate or a beneficial interest
therein. Without limiting the foregoing, all capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Warrant
Agreement. A copy of the Warrant Agreement is on file at the Warrant Agent’s
Office.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 

D - 5



--------------------------------------------------------------------------------

[To be attached if Warrant is a Certificated Warrant]

Exercise Notice

[Warrant Agent]

[                    ]

[                    ]

Attention: [—]

The undersigned (the “Registered Warrantholder”) hereby irrevocably exercises
                                         Warrants (the “Exercised Warrants”) and
delivers to you herewith a Warrant Certificate or Warrant Certificates,
registered in the Registered Warrantholder’s name, representing a Number of
Warrants at least equal to the number of Exercised Warrants.

The Registered Warrantholder hereby either:

elects for Full Physical Settlement to apply to the Exercised Warrants pursuant
to Section 3.03 of the Warrant Agreement and confirms that it will, prior to
11:00 a.m., New York City time, on the Settlement Date, pay an amount equal to
the Exercise Price (determined as of the relevant Exercise Date), multiplied by
the number of Exercised Warrants, by federal wire or other immediately available
funds payable to the order of the Company to the account maintained by the
Warrant Agent and notified to the Registered Warrantholder as required under
Section 3.03(b) of the Warrant Agreement; or

elects for Net Share Settlement to apply to the Exercised Warrants pursuant to
Section 3.03 of the Warrant Agreement.

The Registered Warrantholder hereby directs the Warrant Agent to:

(a) deliver the Full Physical Share Amount or Net Share Amount, as applicable,
for each of the Exercised Warrants as follows:

                                                     ; and

(b) if the number of Exercised Warrants is less than the Number of Warrants
represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:

 

 

 

     

 

D - 6



--------------------------------------------------------------------------------

Dated:                             

 

      (Registered Warrantholder)     By:  

 

      Authorized Signature       Address:       Telephone:

[To Be Attached if Warrant is a Global Warrant]

 

D - 7



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

The initial Number of Warrants represented by this Global Warrant is
                . In accordance with the Warrant Agreement dated as of
[                ], 2009 among the Company and [—], as Warrant Agent, the
following increases or decreases in the Number of Warrants represented by this
certificate have been made:

 

Date

  

Amount of increase
in Number of
Warrants
evidenced by this Global
Warrant

  

Amount of decrease
in Number of
Warrants
evidenced by this Global
Warrant

  

Number of Warrants
evidenced by this
Global Warrant following
such decrease or
increase

  

Signature of
authorized signatory

                                   

 

D - 8



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant or Certificated Warrant]

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

 

 

Name, Address and Zip Code of Assignee

 

and irrevocably appoints

 

 

     Name of Agent   

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]

 

D - 9



--------------------------------------------------------------------------------

Date:                     

 

 

Name of Transferee

By:

 

 

  Name:   Title:

(Sign exactly as your name appears on the other side of this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.

 

D - 10



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER

RESTRICTIONS

In connection with the sale, assignment and transfer of                     
Warrants by                                                   unto
                                                  (Please insert social security
or other Taxpayer Identification Number of assignee) prior to the expiration of
the holding period applicable to sales thereof under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”) (or any successor
provision), the undersigned confirms that such Warrants are being transferred:

To [NGMCO, Inc.] (the “Issuer”) or any subsidiaries thereof; or

Pursuant to a registration statement that has become effective under the
Securities Act; or

Pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or any other available exemption from the registration
requirements of the Securities Act.

Prior to the registration of any transfer in accordance with the third box
above, the Issuer and the Warrant Agent reserve the right to require the
delivery of such legal opinion, certifications or other evidence as may
reasonably be required in order to determine that the proposed transfer is being
made in compliance with the Securities Act and applicable state securities laws.

Unless one of the boxes is checked, the Warrant Agent will refuse to register
any of the Warrants evidenced by this certificate in the name of any person
other than the registered holder thereof

Date: [                    ]

 

[Insert name of transferee]

By:

 

 

 

Name:

 

Title:

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMON STOCK REQUISITION ORDER

[Date]

Via Facsimile [                ]

[NGMCO, Inc.]

[                ]

[                ]

Attention: Treasurer

 

Re: DWAC Issuance

Control No.                 

Ladies and Gentlemen:

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC. The shares are being issued to cover the exercise of
Warrants under the Warrant Agreement, dated as of [                ], 2009,
between [NGMCO, Inc.] and [—], as Warrant Agent (the “Warrant Agreement”).
Defined terms used but not defined herein have the meaning assigned to them in
the Warrant Agreement.

 

 

Number of Shares:

 

 

       

             Original Issue or

       

             Transfer from Treasury Account

     

Broker Name:

 

 

     

Broker’s DTC Number:

 

 

     

Contact and Phone:

 

 

   

 

F - 1



--------------------------------------------------------------------------------

The Broker will initiate the DWAC transaction on (date).

 

Sincerely,

[—.],

as Warrant Agent

By:

 

 

  Name:   Title:

 

cc: [Insert name] via facsimile [insert fax number]

Broker

 

F - 2